Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                         Main Document    Page 1 of 280




              EXHIBIT
                            ''22''
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                            Main Document    Page 2 of 280



      1              UNITED STATES BANKRUPTCY COURT
   2       CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
   3
   4      In Re

   5      PDTW, LLC,
                                                       No. 6:16-bk-15889 SY
  6                     Debtor.
                                                       Chapter 7
  7       LARRY SIMONS, Chapter 7
          Trustee,                                     Adv. No. 6:17-ap-01200 SY
  8
                        Plaintiff,
  9
                  vs.
 10
          PAULA THOMAS, an individual; )
 11       THOMAS WYLDE, LLC, a         )
          California Limited Liability
 12       Company; THOMAS WYLDE
          HOLDINGS, LLC, a California
 13       Limited Liability; and DOES
          1-10, inclusive.
 14
                        Defendants.               )
 15       _______________                         )
 16
 17               VIDEOTAPED DEPOSITION OF JENE PARK
 18                     Los Angeles, California
 19                      Monday, April 29, 2019
 20                             Volume I
 21
 22
 23       Reported by:
          KATHLEEN E. BARNEY
 24       CSR No. 5698
          Job No. 3270342
 25       PAGES 1 - 240


                                                                        Page 1
                                                                   - -- -----
                                      Veritext Legal Solutions
                                           866 299•5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                         Main Document    Page 3 of 280



  1                UNITED STATES BANKRUPTCY COURT
  2      CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
  3
  4
  5     In Re

  6     PDTW, LLC,

  7                                                 No. 6:16-bk-15889 SY
                        Debtor.
  8                                                 Chapter   7
  9    LARRY SIMONS, Chapter 7
       Trustee                                      Adv. No. 6:17-ap-01200
 10
                        Plaintiff
 11
             vs.
 12                                            )
       PAULA THOMAS, an individual; )
 13    THOMAS WYLDE, LLC, a
       California Limited Liability
 14    Company; THOMAS WYLDE                   )
       HOLDINGS, LLC, a California             )
 15    Limited Liability; and DOES             )
       1-10, inclusive.,                       )
 16                                            )
                        Defendants.            )
17
18
19            Videotaped deposition of JENE PARK, Volume I,
20     taken on behalf of Paula Thomas and TW Holdings, at
21     2049 Century Park East, Los Angeles, California,
22     beginning at 9:10 a.m. and ending at 3:00 p.m. on
23     Monday, April 29, 2019, before KATHLEEN E. BARNEY,
24     Certified Shorthand Reporter No. 5698.
25


                                                                  Page 2
                               Veritext Legat Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                         Main Document    Page 4 of 280



   1   I   APPEA~ANCES:

   2

   3       For Paula Thomas and TW Holdings:
   4

   5            LDT CONSULTING,          INC.
   6            BY :    DIMITRIOS P. BILLER.
   7            Attorney at Law
   8            15113 West Sunset Boulevard

   9            Pacific Palisades,             California 90272
  10            (310)    459-9870

  11            biller_ldtconsulting@veri2on.net
  12

  13       For the Trustee Larry Simons:
  14

  15            BRUTZKUS GUBNER ROZANSKY SEROR WEBER LLP
  16            BY:     JESSICA BAGDANOV             (Telephonically)
  17           Attorney at Law
  18            21650 West Oxnard Street

  19            Woodland Hills,          California 91367
  20            (818)    827-9212

 21             jbagdanov@bg.law
 22

 23

 24

 25



       L
                                                                 Page 3       j
                                Veritcxt Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                         Main Document    Page 5 of 280



   :I   APPEARANCES        (continued) ,- -


   3    For Thomas Wylde LLC and the Deponent:
   4

   5           LAWSTUDIOS       -   RICHARD BYRON PEDDIE,           P.C.
   6           BY:      RICHARD BYRON PEDDIE
   7           Attorney at Law
   8            5051 Euclid Avenue

   9           Boulder,      Colorado 80303-2831
  10            (303)    444-5447

  11

  12

  13    Videographer:
  14

  15           GRANT CIHLAR
  16
  17    Also Present:
  18

  19           PAULA THOMAS
  201

  21

  22
  23
  24
  25

                                                                 Page 4

                                 Veritext Legal Solutions
                                      866 299-S127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                         Main Document    Page 6 of 280



    1                                   INDEX
    2    WITNESS                                             EXAMINATION
    3    JENE PARK
    4    Volume I
    5
    6                          BY MR. BILLER                               11
   7                           BY MS. BAGDANOV                         203
   8                           BY MR. PEDDIE                           210

    9                          BY MR . BILLER                          211
  10
  11
  12                                  EXHIBITS
  13     NUMBER                     DESCRIPTION                      PAGE
  14     Exhibit 1        4/26/19 e-mail with attachment                   16
  15
  16     Exhibit 2        L.A. Times article                               43

  17

  18     Exhibit 3        September 11, 2013 letter                        48
  19

  20     Exhibit 4        copyright License Agreement                      51

  21
  22     Exhibit 5        Declaration of Jene Park                         55,

  23
  24     Exhibit 6        Presentation to Management                       76
  25


        L                        Veritext Legal Solutions
                                                                  Page 5


                                      866 299-S127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                          Main Document    Page 7 of 280



   1                                       EXHIBITS
   2        NUMBER                       DESCRIPTION                  PAGE
        1
   3        Exhibit 7      Management organizational chart                  91
   4                       with Growth Strategies and
   5                       Opportunities
   6

   7        Exhibit 8      Table of Organization
   8

            Exhibit 9      Tax documents from Kyu Hong Kim,             107
   9                       CPA
  10
  11        Exhibit 10    August 10, 2017, deposition                  114
  12                       transcript
  13
  14        Exhibit 11     1/22/16 e-mail                              119
  1S        Exhibit 12    Articles of Organization                     128
  16
  17        Exhibit 13    Dun    &   Bradstreet report                 129
  18
  19        Exhibit 14    June 7, 2016 e-mail                          13B
  20
 21         Exhibit 15    Notice of Proposed Action by                 140
 22                       Written Consent and Request for
 23                       Consent
 24

 25 '       Exhibit 16    Secured Promissory Note                      143


                                                                  Page 6
                                     Veritext Legal Solutions
                                          866 299-S 127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                         Main Document    Page 8 of 280



    1                                   EXHIBITS
         NUMBER                      DESCRIPTION                      PAGE
   2     Exhibit 17       Line of Credit Agreement                     144
   3
    4    Exhibit 18       Line of Credit Agreement                     144

   5
   6     Exhibit 19       June 20, 2016 e-mail                         153
    7
    8    Exhibit 20       October 29 , 2014 e-mail with                1~9
    9                     attached cash flow projections
  10
  11     Exhibit 21       September 10, 2007 letter                    190

  12
  13     Exhibit 22       June 26, 2007 e~mail                         191

  14

  15     Exhibit 23       PDTW Depreciation Schedule                   195

  16
  17     Exhibit 24       QuickBooks report                            200

  18
  19
  20                      INSTRUCTION NOT TO ANSWER
  21                              Page           Line
  22                               25              10
  23                               35              12
  24                               168            14
  25

                                                                  Page 7
                                                - ----- --- - - - - -·
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                         Main Document    Page 9 of 280



    1      Los Angeles, California, Monday, April 29, 2019

    2                           9:10 a.m.

    3

    4             THE VIDEOGRAPHER:   Good morning.         We're going

    5    on the record.    The time is 9:10 a.m. on April 29,               09 : 10:35

    6    2019 ,

    7             Please note that the microphones are

    8    sensitive and may pick up whispering, private

    9    conversations, and cellular interference.           Please

   10    turn off all cell phones or place them away from the              09:10:50

   11    microphones, as they can interfere with the

   12    deposition audio.    Audio and video recording will

   13    continue to take place unless all parties agree to

   14    go off the record.

   15             This is Media Unit 1 of the video-recorded               09:11:04

   16    deposition of Jene Park taken by counsel for

   17    plaintiff in the matter of Larry Simons versus Paula

   18    Thomas, et al., filed in U. S . Bankruptcy Court,

   19    Central District of California, Riverside division.

   20    The case number is 6:16-BK-1SBB9SY.                               09:11:24.

   21             This deposition is being held at the Veritext

  22     offices located at 204.9 Century Park East, Suite

  23     24.50, in Los Angeles, California.

  24.             My name is Grant Cihlar from the firm

  25    veritext and I 1 m the videographer.       The court               09:11:48

                                                                          Page 8

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                        Main Document    Page 10 of 280



    1    reporter is Kathy Barney from the firm Veritext.                I

    2    am a notary public.    I'm not related to any party in

    3    this action, nor am I financially interested in the

         outcome.
    "
    s            Counsel and all present in the room and                       09:12:04

    6    everyone attending remotely will now state their

    7    appearance• and affiliations for the record.             If

    8    there are any objections to proceeding, please state

    9    them at che time of your appearance, beginning with

   10    the noticing attorney.                                               09:12:17

   11            MR. BILLER:   My name is Dimitrios Biller.              I

   12    represent the defendant in the adversary proceeding,

   13    Paula Thomas and TW Holdings.

   14            MR. PEDDIE:   Richard Byron Peddie.         I

   15    represent Thomas Wylde, LLC, and the deponent today,                 09:12:33

   16    Jene Park.

   17            One notation is I believe this deposition is

   18    being taken under the adversary proceeding

   19

   20            MR. BILLER:   Counsel is not representing Jene               09:12:52

   21    Park.   He wichdrew from her representation.            There

   22    is a conflict of interest.      He cannot represent TW

  23     and the deponent at the same time because there is a

   24    direct conflict of interest.

  2S             He signed a subetitution of attorney ouc                     09:13:18

                                                                             Page 9
        ------- - ---- ·-----~------
                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                         Main Document    Page 11 of 280



   1    representing Jene Park and a motion for a

   2    disqualification on -- I believe it was November 9,

   3    2017.     So I object to him appearing on behalf of and

   4    defending this deponent here today.            I make an

   5    objection.      He 1 s going to do whatever he wants to

   6    do, but I'll bring motion for sanctions if he

   7    participates in the deposition because it will only

   8    be prolonged.

   9              Also attending with me is my client, Paula

  10    Thomas.                                                             09:13:44

  11              THB VIDEOGRAPHER:    Thank you.       And those

  12    appearing over the telephone?

  13              MS. BAGDANOV:    Thank you.     My name is Jessica

  14    Bagdanov.     I represent Larry Simons, the Chapter 7

  15    trustee for the bankruptcy estate of PTDW, LLC.             And     09:13:58

  16    he is the plaintiff in this adversary proceeding.

  17              THE VIDEOGRAPHER:    Thank you.

  18              Will the court reporter please swear in the

  19    witness.

  20

  21                              JENE PARK,

  22    having been administered an oath, was examined and

  23    testified as follows:

  24

  25    /Ill

                                                                          Page 10

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                         Main Document    Page 12 of 280



   1                           EXAMINATION

   2    BY MR. BILLER:

   l       Q    I took your deposition one other time,

   4    correct?

   s       A    Are you asking me?                                   09:14:20

   6       Q    Yes.    Every question I ask is directed

   7    towards you.

   8       A    Okay.

   9       Q    So I took your deposition one other time,

  10    correct?

  11       A    Yes.

  12       0   Okay.     Do you want me to go over the

  13    admonishments that I gave you at that time regarding

  14    the deposition process?

  15       A   Sure.                                                 Qj:14:36

  16       Q   Okay.     The oath you've taken obligates you to

  17    tell the truth.

  18           Can you tell the truth?

  19       A   Yes.

  20       Q   Will you tell the truth?                              09:14:42

  21       A   Yes.

  22       Q   The penalty of perjury applies in this case.

  23    And in this case regarding you, if in fact it is

  24    determined that you have committed perjury in this

  2s    case, then there will be steps taken under Penal             09:15:01

                                                                   Page 11

                                  V critext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                           Main Document    Page 13 of 280



    1    Code Section 118 because I believe you have been

    2    dishonest in your previous deposition and I don't

    3    want to waste any more of my money deposing you

    4    again.

    5             Do you understand that?                                    09:15:18

    6       A     I've never been dishonest in my deposition.

    7    And I understand you clearly.

    8       Q     Okay.    Hell, you're just dishonest again.

    9       A     I did not.

   10       Q     At the end of this deposition you'll receive              09:15:30

  11    a booklet.        It's called a transcript.       You'll have

  12     to read it, make any changes you deem necessary, and

  13     then sign it under penalty of perjury.

  14              Do you understand that?

  15        A     Yes, I do.                                                09:15:41

  16        Q     Why didn't you do that last time?

  17       A      What last time?

  18        Q     Last time we deposed you, you received a

  19    transcript, you didn't sign it under penalty of

  20    perjury, and your lawyer didn't return it.             Why not?     09:15:50

  21       A      I don't understand what you're referring to.

  22       Q      I'm referring to the last time you were

  23    deposed.

  24       A      Last time what deposed?

  25       Q      You -- were you deposed -- did you submit to              09:15:59

                                                                          Page 12

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                             Main Document    Page 14 of 280



        1    a deposition in August of 2017?

    2            A   I don•t remember exact time, but I don't

    3        recall anything that I did not sign.

    4           Q    Okay.    Did you sign a transcript as a result

    5        of that deposition?                                                 09:16 : 13

    6           A    Which one?

    7           Q    The one that relates to your testimony.

    8           A    The last one that I had with you?

    9           Q    Yes.

   10           A    I don't remember.        I believe I --                    09:16:22

   11           Q    You believe what?

   12           A    I believe I did.       I don't remember.

   13           Q    Okay.   So which is it?        You don't remember or

   14        you believe you did?

   15           A    I don't remember which one I signed.           But I       09:16:31

   16        usually sign everything that is given to me.

   17           Q    I don't have a signed transcript by you.           Did

   18        you or did you not sign it?

   19           A    I do not remember.        So we go back and take a

   20        look at it .                                                       09:16:49

   21           Q    Okay.   Sign it, would you please?

   22           A    Of course.

   23                MR. PEDDIE:   That's --

   24                MR. BILLER:   No.      You're not --

   25                MR. PEDDIE:   Don•t agree to anything.                     09:16:56

            l_ _ _ _                                                          Page 13

                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                           Main Document    Page 15 of 280



        l            THE WITNESS:    I don't know -- I don•t know

    2       which one you're talking about.

    3                MR. PEDDIE:    We'll revisit this and

    4                MR. BILLER:    You are not to speak.

    s                MR. PEDDIE:    I'm speaking and I'm saying that          09:17:04

    6       we're objecting to requests like this or homework

    7       assignments, and it's just not going to happen

    8       today.

    9                MR. BILLER:    That's not objecting.         That's

   10       talking.                                                          09:17:14

   11                MR. PEDDIE:    I'm -- I 1 m objection to you

   12       asking her to do anything at all right now.

   13                MR. BILLER:    Okay.   That's not an objection.

   14       An objection is like hearsay, irrelevant .

   1S                MR. PEDDIE:    Would you like to ask some               09:17:20
   16       questions?

   17                MR. BILLER:    Yes, I would.      So don't

   18       interrupt.    Because I'm telling you --

   19                MR. PEDDIE:    If I have an objection, I'm

   20       going to interrupt.                                              09:17:25

   21                MR. BILLER:    No, you're not objecting.

   22       You're talking.    That's what you're doing.

   23                MR. PEDDIE:    Would you like to ask some

   24       questions?

   25       /II/

                                                                           Page 14

                                      Veritext Legal Solutions
                                           866 299-S 127
Case 6:16-bk-15889-SY              Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                                   Main Document    Page 16 of 280

         ,.
    1

    2

    3
              BY MR. BILLER:

                    Q     So when you get the transcript this time of

              today's deposition, will you read it and sign it?
                                                                                               l
    4               .A     Yes.

    5                     MR . PEDDIE:      Objection.                              09:17:39

    6                     MR. BILLER:       She is supposed to read it and

    7         sign it, Richard.          Are you really going --

    8                     MR. PEDDIE:       If she doesn't sign, she accepts

    9         it.        You know how it works.

   10                     MR. BILLER:       Richard, for every word you             09:17:52

   ll         talk, because you're not supposed to be here, I'm

   12         going to seek $1,000 .

   13                     MR. PEDDIE:       I am supposed to be here.

   l.4                    MR. BILLER :      No, you're not.

   15                     MR . PEDDIE:      Do whatever you want to.                09:17:55

   16         BY MR. BILLER:

   17               Q      If my question is vague and ambiguous, let me

   18         know.

   19               .A    Sure .

   20               Q     Only one person is supposed to speak at a                 09:18:04

   21         time.       Okay?

   22               .A     I understand .

   23               Q     I received a letter or an e-mail from your

   24         ex-husband that you wrote to him claiming you were

   25         fired from a job you had for 12 years.                 Let's mark     09:18:13

                                                                                  Page 15

                                              Vcritext Legal Solutions
                                                   866 299-S 127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                          Main Document    Page 17 of 280



    1    that as Exhibit 1.

   2               (Exhibit 1 was marked for identification by

   3          the court reporter and is attached hereto.)

   4    BY MR. BILLER:

   5          0   Please read Exhibit 1.                                    09,18:31
   6              MR. PEDDIE:     Do you have a copy for me?

   7              THE WITNESS:     I said I lost my job.       I don't

   8    see the word "fired~ here.         Do you see?
   9    BY MR. BILLER:

  10          0   What job did you lose?                                    09:19:17

  11          A   I lost my job as a full-time paid CEO.

  12          0   So you lost your job as full-time paid CEO at

  13    TW?

  14          A   Which TW?     Thomas Wylde, LLC, you're

  15    referring to?                                                      09:19:36
  16          Q   Yes.

  17          A   As full-time paid.

  18          Q   Let's be clear.

  19              Sure.

  20       0      Did you lose a job recently?                             09:19:46

  21       A      I -- not recently.

  22       Q      Did you lose a job within the last month?

  23       A      As paid full-time employee.

  24       0      Is that a yes to my question?

  25       A      Well, it's partially.                                    09:20:07

                                                                         Page 16

                                    Veritext legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                             Main Document    Page 18 of 280



     1          Q   The question is quite simple.           Did you lose a

     2    job from your employment at Thomas Wylde, LLC?

     3       A      As full-time employee.         Because it's

    4    misleading, because I still have a job.

     5       Q      What job do you have there now?                            09:20:27
    6       A       My job as part-time CEO.

    7       Q       So you're still working at Thomas Wylde?

    8       A       Oh, yes.     Nonpaid.
    9       Q       Nonpaid?

   10       A       One dollar per month.                                      09:20:39
   11       Q       And who is paying you?

   12       A       Nobody.     Company.

   13       Q       Okay.     Who owns the company?

   14       A       company.

   lS       Q       Who is the owner of the company?                           09:20:53
   16       A       Thomas Wylde, LLC.

   17       Q       Thomas Wylde, LLC, is the owner of Thomas

   18    Wylde, LLC?

   19       A       Yes.

   20       Q       Okay .    And who are the members of the                   09: 21: 02
   21    company?

   22       A       You mean -- you mean the people who own the

   23    shares?

   24       Q       The people that own the units of interest ,

   25    yes.                                                                  09:21:17

                                                                             Page 17

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                          Main Document    Page 19 of 280



    1       A    Okay.     It is Stephen Choi.          Doug.     I don't

   2    remember his last name.

   3        Q    Doug Lee?

   4       A     Yes.     And Roger.      I don't remember bis last

   5    name either.                                                            09:21:37

   6       Q     Roger Kuo?

   7       A     Is last name Kuo?         I don't remember the last

        name.    Roger, Paula, myself, John Hanna.                I believe

   9    they are the owners, shareholders.

  10       Q     Isn •t   it true that Stephen Choi is not an                   09:21:59

  11    owner or member?        Isn't that true?

  12       A     I don't know.

  13       Q     Hillshore Investment, a dummy corporation,

  14    claims to be the owner and member of Thomas Nylde,

  15    correct?                                                                09:22:13

  16             MR . PEDDIE:    Objection.        Calls for a legal

  17    conclusion.

  18             THE WITNESS:     I don't understand.             I cannot

  19    answer your question because your questions is -- I

  20    don't understand.       What is dummy corporation?                      09:22:22

  21    BY MR . BILLER:

  22       Q     A   corporation that doesn't really exist .

  23       A     I don't know anything about that.                I work

  24    for --

  25       Q     Have you ever beard of Hillsbore Investment?                   09 : 22:29

                                                                              Page 18

                                       Veritext Legal Solutions
                                            866 299-Sl27
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                          Main Document    Page 20 of 280



    1       A   Yee, sure.

    2       0   Okay.     Now, isn't that company the owner or

    3    member of Thomas Wylde, LLC?

    4       A   Yes.

    5       Q   So Stephen Choi is not the member?                      09:22:39

    6       A   You asked me the -- who is the -- who is the

    7    shareholders.     Who are the shareholders --

    8       Q   Is
    9       A         of Thomas Wylde, LLC.

   10       Q   And that would be Hillshore Investment , not            09:22:52

   11    Stephen Choi, right?

   12       A   I    don't know exactly legally who -- I don't

   13    want to make a mistake.       I don't want to legally --

   14    legal situation of who really own and this and that.

   15           I know Hillshore Investment is own company              09:23 : 10

   16    and you asked me the shareholders, so I gave

   17    you the -- all the people that I know of as

   18    shareholders .

   19       Q   So you don't know if you're accurate, do you?

   20    Because you don't know if Hillshore is an actual               09:23:24

   21    owner instead of Stephen Choi, right?

   22       A   I don't know I'm accurate.          I'm giving you

   23    the answer that I     know of.    So I don't know what you

   24    mean accurate or not accurate.

   25       Q   Why didn't you write in your e-mail reflected           09 : 23:38

                                                                      Page 19

                                    Veritext Legal Solutions
                                         866 299-S 127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                         Main Document    Page 21 of 280



   1       in Exhibit 1 that you lost your full-time job as CEO

   2       at Thomas Wylde, LLC, as opposed to losing your

   3       as opposed to still having a part-time position as

   4    CEO at Thomas Wylde, LLC?

   5         A   Can you repeat the question?                                 09:24:01

   6         0   Why didn't you let the -- Nancy know that you

   7    were still a part-time CEO at Thomas Wylde, LLC?

   8         A   Why are you talk -- I don't understand your

   9    question.

  10         0   I'm referring to the e-mail.                                 09:24:14

  11         A   Okay.   So --

  12         0   I'm referring to the e-mail in front of you.

  13         A   This person      this person, I let her know

  14    I never met Nancy.       I let her know that I have a

  15    financial problem because I have not get paid from                    09:24:27

  16    the company that I worked for.

  17         Q   Okay.   So you're now -- you claim to be now

  18    working for Thomas Wylde, LLC, for one dollar as the

  19    part-time CEO, right?

  20         A   Yes.                                                         09:24:43

  21         0   Okay.   Do you have any other positions at

  22    Thomas Wylde?

  23         A   What do you mean?     That's what I just said.

  24         0   Do you hold any other positions?             Are you the

  25    COO?                                                                  09:24:55


       L                           Veritext Legat Solutions
                                                                            Page 20


                                        866 299-5 l 27
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                            Main Document    Page 22 of 280



   l         A    I'm the only one person working for the

   2     company, so I guess I'm CEO, creative director,

   3     designer, salesperson, cleaning lady, whatever.             I'm

   4     the only one person working for the company .

   5         Q    I'm handing you as the part-time CEO of TW                 C9:2S:l0

   6     three subpoenas.        You"ve been served.       They're for

   7     the bank records at TW, Thomas Wylde, LLC .

   8              MR. PEDDIE :     We have the right to object to

   9     the mode of service.

  10              THE WITNESS:      I don't see a signature here.            09:25:56

  11     BY HR. BILLER:

  12         Q    Okay.     I'll sign it right now.        Here you go.

  13     There.     There you go.

  14              Okay.     Back to the deposition now.

  15         A    Yeah, I don't know what it is, so can I look               C9:26:10

  16     at this?

  17         Q    You can't look at it at the time of the

  18     deposition .      You can look after the deposition.

  19         A    Oh, okay.

  20         Q    Just putting yoc on notice.

  21         A    Okay.     Then give it to me later.

  22         Q    No.     Take these now.

  23         A    Okay.     Then I ' m going to look at it, right?

  24     If yoc give me certain things, it's my right to look

  25     at it.     Otherwise, give me later.        Can I look at it?       09:26:27

                                                                           Page 21
       '--
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                           Main Document    Page 23 of 280



    1        Q     Yes, go ahead .

    2        A     Can I take my time and l ook at it now?           Thank

    3    you .

    4        Q     Leave the camera on to see how much time the

    5    witness is wasting.                                                   09:26 : 38

    6       A      Sure.

    7              MR. PEDDIE:     Let me see what these are.

    8              THE WITNESS :     What is COR?     What is COR?

    9              MR. BILLER :    Don't talk to me .       Talk to your

   10    lawyer.                                                               09: 26: 53

   11              THE WITNESS:      I don't know -~ I don ' t

   12    understand - - you give me something I don't

   13    understand .      It•s supposed to be me , but I don•t

   14    know the meaning of COR.

   15              MR. BILLER :    First of all , it•s not on you.             09 :27 : 02

   16    It's on the - - regarding records for Thomas Wylde,

   17    LLC.

   18              THE WITNESS :     I'm sorry, I'm not a lawyer, so

   19    I have a question.        I ' m just asking one simple

   20    question because it's relating me.                                    09 : 27:12

   21    BY MR. BILLER :

   22        Q     It's not relating to you.         You're not Thomas

   23    Wylde, LLC .

   24              MR. PEDDIE :    May I have these?

   25              THE WITNESS :     What is a COR?                            09 : 27:18

                                                                             Page 22

                                      Veritext Legal Solutions
                                           866 299-S127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                            Main Document    Page 24 of 280



       1            MR. PEDDIE:    May I have these?

       2            THE WITNESS:    sure.

       3            MR. PEDDIE;    Listen, we'll talk about this

    4      later.    This has to do with the state court lawsuit.

    5      Let's just have you continue with the questions and           09:27:27
    6      we'll talk about this at the break.

    7      BY MR. BILLER:

    8         Q     Okay.    So how much money did Thomas Wylde

    9      make last year?

  10          A     What year?                                           09:27:38
  11          0     2018.

  12          A     I haven't returned the tax return yet.

  13          0     And who is doing your tax returns?

  14          A     I haven't found a CPA yet.

  15          Q     What happened to Allison Kim?                       09:27:57
  16          A     They refused to be CPA.

  17          0     How come?

  18          A     Because they don't want to get involved.      I

  19       don't know.      You can ask her.

  20          0     Did she tell you why she refused to be your         09:28:07 ·
  21       CPA?

  22         A      No.   They don't want to be working for Thomas

  23       Wylde anymore.

  24         Q      Who told you that?

  25         A      The company.                                        09:28:15

                                                                      Page 23

                                     Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                         Main Document    Page 25 of 280



   l.       Q   What -- who in the company?

   2       A    My last CPA company .

   3        Q   Yeah, but who t old you that?            Because a

   4    company doesn't speak.         A person for the company

   5    speaks, though .    So who told you that?                      09:26:23

   6       A    Allison .

   7       0    Allison told you?

   8       A    Yes .

   9       0    When did she tell you that?

  10       A    I don't remember .                                     09 : 26:27

  11.      0    Okay.

  12       A    But recently, because I had to file the tax

  13    returns before the due .

  14       0    Okay.    You know they've been sued , correct?

  15       A    Yes, I know.                                           09 : 28 : 41

  1.6      0    Okay.    They've been sued because -- do you

  17    understand why they've been sued?

  18       A    No, I don ' t .     And do I need to understand?

  1.9       Q   I don ' t know .     Do you want to understand?

  20    I'll tell you if you want.                                     09 : 28 : 54

  21       A    I don't know a lot of legal things, so --

  22        Q   Okay .   Why haven't you allowed my client,

  23    Paula Thomas, to look at the books and records at

  24    Thomas Wylde, LLC?

  25            MR. PEDDIE:        Objection.     Calls for            09:29:15

                                                                     Page 24

                                      Veritext Legal Solutions
                                           866299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                          Main Document    Page 26 of 280



    1    attorney-client privileged information.

    2              THE WITNESS :       I don ' t know what you•re

    3    talking about.

    4    BY MR. BILLER :

    5       0      Why haven't you allowed my client to look at                09 : 29:20     I
    6    the books and records at Thomas Wylde, LLC?

    7       A      She never asked me.

    8       0      Well, I've asked your lawyer.              I've asked

    9    your lawyer many times.

   10              As a member -- she is a member, you are a                   09:29 : 34

   11    member.     As a member, will you allow her to look at

   12    the books and records of Thomas Wylde, LLC?

   13              MR . PEDDIE :   Objection .       I instruct you not

   14    to answer.

   15              MR . BILLER :   No, you can't -- go ahead .

   16              MR. PEDDIE :    It's not a question.             You're

   17    asking her to do a homework assignment.

   18              MR. BILLER:     No.

   19              MR, PEDDIE :    Whenever he asks you to do

   2C    something in the future,           just say no .                      0 9:29:50

   21              MR . BILLER:    Okay.      You're coaching the

   22    witness now .     Real l y?

   23              MR. PEDDIE:     You ' re net asking factual --

   24              MR. BILLER :    Really?

   25              MR. PEDDIE :    -- questions about the past.                09:29 : 56


        L                                Veritext Legal Solutions
                                                                             Page 25


                                              866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                          Main Document    Page 27 of 280



    1    You're asking homework assignments.

    2           MR. BILLER:      Don't speak to me.           Make an

    3    objection.     Don't speak to me.

    4           MR. PEDDIE:      I'm objecting

    s    BY MR. BILLER:                                                     09:30:02

    6       Q   Where are the books and records for Thomas

    7    Wylde, LLC?

    8       A   It's in the storage.

    9       Q   What storage?

  10        A   It's in the storage in La Brea.                             09:30:07
  11        Q   In La Brea?

  12        A   Uh-huh.

  13        Q   What location?

  14        A   I don't remember the address.           I can go give

  15    you.                                                               09:30:18
  16        Q   Okay.     That will be fine.

  17       A    You know, my daughter just called.              Do you

  18    mind if I called her?

  19       Q    No, you cannot call her.         We're in the middle

  20    of a deposition.                                                   09:30:41
  21       A    Well, I just want to make sure that she is

  22    okay.

  23       Q    No.     Your daughter is fine.

  24       A    How do you know?

  25       Q    Would you please give me the address --                    09:30:48

                                                                         Page 26

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                          Main Document    Page 28 of 280



   1'
       r-you're   texting your daughter.      You're not getting me

   2     the address.     Would you please

   3        A     I'm not texting my daughter.

   4        Q     -- please give me the address.

   s        A     I'm typing Thomas Wylde so I get the address.             09:31:18

   6     Would you like to see?     Why would you say things

   7     that you don't know?     I don't understand.        I'm sorry

   8     I'm not typing as fast as you are.

   9              It's a self storage.     Sorry, it's just not --

  10     okay.    3430 South La Brea.     That's Avenue.      And that      09:32:30

  11     storage called Price Self Storage.

  12        0     Price Self Storage?

  13        A     Price Self Storage.

  14        Q     What is the telephone number?

  15        A     I don't have the telephone number there.         You     09:32:48

  16     can Google it.

  17        Q     Okay.   And how big is the storage facility

  18     that you rented to store the books and records for

 19      Thomas Wylde?

 20        A      I don't know exact size.                                 09:32:58

 21        0      Bigger than a bathroom?      Smaller than a

 22     bathroom?

 23        A      Bigger than bathroom.

 24        Q      Bigger than a master bedroom?         Smaller than a

 25     master bedroom?                                                    09:33:12

                                                                         Page 27

                                  Veritext Legal Solutions
                                        866 299.s 121
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                         Main Document    Page 29 of 280



   1       A   Depend on master bedroom.            I don't know how

   2    America go by it .    I can't -- smaller than this

   3    room, I think.

   4       Q   Okay.     So this room is about, what, 25 feet

   5    by 12 feet; is that right?                                       09:33:23

   6       A   I   don't know.   I    already said I don't know

   7    the exact size, but it is smaller than this room .

   8       Q   Okay.     And how -- how are th@ records stored?

   9       A   It's on the cabinet.          It's on the boxes.

  10       Q   It's on the what?                                         09:33:44

  11       A   Inside the cabinet.

  12       Q   Cabinet?

  13       A   Yeah.

  14       Q   So it's all paper?

  15       A   All boxes.                                                09:33:50

  16       Q   All boxes?

  17       A   Or clear plastic box.

  18       Q   Okay.     And what type of records do you

  19    maintain in that storage room?

  20       A   All records.                                              09:34:01

  21       Q   Tax returns?

  22       A   Tax returns, I'm not sure, but I think the

  23    tax returns in the computer, all in the computer.

  24       Q   What computer?

  25       A   computer .                                                09: 34: 14

                                                                       Page 28

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                         Main Document    Page 30 of 280



   1       Q   What computer?

   2       A   I don't -- I don't understand your question .

   3       Q   Do you have a computer for Thomas Nylde?

   4       A   If I do personally?       It's in the storage.

   s       Q   Does Thomas Wylde have any computers anymore?         09:34:26

   6       A   Of course.     We have all the computers .

   7       Q   How many computers?

   8       A   I don ' t remember exactly how many.

   g       0   Well, in 2017 or 2016 there were 69

  10    computers.     Do you have 69 computers?                     09:34:42

  11       A   We never had

  12           MR . PEDDIE:    Objection.

  13           THE WITNESS:      We never had 69 computers.

  14    BY MR. BILLER:

  15       Q   I'll show you proof of that in a minute.              09:34 : 48

           A   Okay.

  17       Q   How many computers does Thomas Wylde

  18    currently have?

  19       A   I don't remember .

  20       0   One?                                                  09:34:58

  21       A   More than one .

  22       Q   More than five?

  23       A   More than five.

  24       Q   More than ten?

  25       A   I don't remember .     Could be more than ten.        09 : 35:07

                                                                  Page 29

                                  Vcritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                           Main Document    Page 31 of 280



    1       Q      More than 15?

    2       A      I don't remember more than 15.           I don't want

    3    to give you a wrong answer.

    4       Q      I want you to give me an estimate.

    5       A      10 to 20.                                                  09:35:33

    6       0      And where are these 10 to 20 computers

    7    stored?

    8       A      Storage.

    9       Q      In the same storage room you just identified?

  10        A      Yes.                                                       09:35:40

  11        0      Okay.    Nhen were they last used?

  12        A      And the one      no, two is in my office.

  13        Q      What office?

  14        A   The office that I'm working at right now.

  15        Q   Nhat is the address?                                         09:35:59
  16       A       229 West 31st Street, 2nd Floor, Los Angeles,

  17    California 90007.

  18       Q    Those two computers in that office that you

  19    claim to exist, what are they used for?

  20       A    One ia for accounting and one is for                         09:36:15

  21    shipping.

  22       Q    Okay.      And both those computers are used for

  23    business purposes for Thomas Wylde?

  24       A    Yes.

  25       0    Any other company?                                           09:36:27

                                                                           Page 30
                          - - - - - - - - - - - ------ ------·
                                    Veritex.t Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY           Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                                Main Document    Page 32 of 280



    1       A     No.

    2       0     Odd People?

   3        A     No.

            0     B2?

   s        A     No.                                                             09:36:33

    (i      0     Haute Tee?

   7        A     No .

    8      0      Dada Tech?

    9       A     No.

 10         0     You've owned a lot of companies, haven• t you,                  09 : 36:44

 11      over the years?

 12               say that again .

 13         0     You've owned a lot of companies over the

  14     years?

  1S        A     Yes.                                                            09:36:52

  16        0     Why don•t you identify all the companies you

  1 '7   own -- you have owned.

  18        A     Okay.     I    owned Jene Jen.      I   --   then Jene Jen.

  19     And then    I   had after Jene Jen, then          I   had Red Crow.

  20     Then recently JSPP, LLC.                                                 09:3'7 : 30

  21        Q     Is that it?

  22        A     That•s the corporations .           I   had other•· I

  23     bad a brand name, but those are the LLC

  24     corporations.

  2S        Q     What are the brand name LLCs?                                   09:3'7:46

                                                                                Page 31

                                        Veritext Legal Solutions
                                             866299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                            Main Document    Page 33 of 280



      ].      A    I don't understand brand name LLC.              I had a

      2    brand name long time ago.       Haute Tee.       It's

   3       pronounced ftHaute,• because it's French.             But it's

   4       spelled H-A-U-T-E.      It's -- people say,          "Haute Tee,"

   s       but it's French word, haute, H-A-U-T-E.                             09:38:13

   6          Q    What other LLCs have you owned?

   7          A    Haute Tee was the brand.        And then I had a

   8       brand called One Gray Day.        And I had a brand called

   9       Haute Tee.     And then I had a brand called HauteAche.

           It's not a brand, actually.        It's same spelling,              09:38:48

           haute, H-A-U-T-E, and ache, A-C-H-E.           HauteAche.

  12       That's the brand.

  13              Then I have a brand called Odd People, 0-D-D,

  14       P-E-0-P-L-E.     With Odd People, actually, I also a
  15       part member of LLC called GPSLA, LLC.                               09 : 39:23
  16              so I gave you Jene Jen, Red Crow

  17          Q   So what - -

  18          A   I'm trying to --

              Q   One second.     You said these are brands.           I

 20        want to know what companies owned the brands.                       09:39:43

 21           A   Okay.     So Jene Jen, I don ' t    remember owned

 22        the brand.     Haute Tee, or Haute Tee had owned LLC

 23        I don't remember .    It was a long time ago.           It was

 24        more than ten years ago.

 25           Q   Is that the company that you started with                    09:40:03


                                          ______________ ____P_a_g_e_J2__J

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                         Main Document    Page 34 of 280



   1    your ex-husband, David Fuchs?

   2       A    Yes.

   3       Q    Yes .   And then you got $50,000 from some man

   4    as an investor and you never gave it to -- never

   s    gave your husband any of that money?                              09:40:21

   6       A    I don't remember that -- I had a lot of loss.

   7       Q   Okay.     But you got $50 , 000 to be bought out;

   8    is that right?

   9       A    I don't remember.     Long time.       But I returned

  10    those $50,000 back to the same investor because he                09:40:37

  11    was going to buy the company and with expectation of

  12    me doing a lot of sales.      But it turns out that

  13    we're going through a divorce and everything, so

  14    we -- the deal didn't go through.         All the money is

  15    paid back .                                                       09:41;02

  16       Q    Your husband owned that company with you,

  17    correct?

  18       A   Which husband?

  19       0   David Fuchs, Dr . David Fuchs.          He owned that

  20    company with you, right?                                          09 : 41:10

  21       A   Long time ago.

  22       Q   Right.    And you didn't give him any part of

  23    that investment?

  24       A   I forgive him his debt .       The company has lots

  2S    of debt.                                                          09:41:22



       L                          Veritext Legal Solutions
                                                                        Page 33


                                       866 299-S 127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                          Main Document    Page 35 of 280



   l       Q   Okay .     You didn ' t give him any part of the

  2     $50,000 investment, did you?

   3       A   What so,ooo?      He didn't invest anything.

  4        Q   You didn't declare the $50,000 investment on

  5     your family law financial statements, did you?                 09 : 41:36

  6        A   Came from the same investor, which I returned
  ,    back.

  8       Q    Do you have any documents to prove that?

   g      A    I do have documents and -- somewhere.

 10     Probably my ex-husband have it .                               09 : 4l;S6

 ll        Q   Oh.      Your ex-husband who didn't collect any

 12    part of his investment?

 l3            KR. PEDDIE:      Argumentative.

 14            THE WITNESS:      What was that?

 15            KR . PEDDIE:     Objection .    Argumentative.          09 : 42:09

 16            THE WITNESS:      say that again.        I'm sorry.

 17    BY MR. BILLER:

 18       Q    I'll just move on .

 19       A    No, no.      Say that again.

 20        Q   No, I'll move on.       I'm not going to get a          09 :-42 : 16

 21    straight answer on this.

 22       A    What

 23       Q    When was the laat time you talked to Stephen

 :u    Choi?

 25       A    Long time ago .     More than -- long time ago.         09:42 : 24

                                                                     Page 34
          - - - - - - - - -- --- - - --
                                   Vcrilext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY          Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                               Main Document    Page 36 of 280



   1          Q    When did you last talk to Stephen Choi?          Give

   2       me an estimate.

   3          A    Last year.

   4          Q    When last year?

   s          A    I don't remember.                                          09:42:34

   6          Q    Did you talk to him in person?

   7          A    Over the phone.

   8          Q    And   how    long did the conversation last?

   9          A    I would say less than five minutes.

  10          Q    And what was the conversation about?                       09:42:49

  11          A    It was conversation about the lawsuits.

  12          Q    And what did you tell him?

  13          A    I don't know if that was the privilege,

  14       because the lawyer is on the line, and I don't know

  15       if --                                                             09 : 43:15

  16               MR. PEDDIE:      Are you talking about a

  17       conversation --

  18               THE WITNESS:       Yes.

  19               MR. PEDDIE:       -- in which defendants in the

  20       federal suit were participating or Stephen Choi was               09 : 43:23

  21       participating?

  22               THE WITNESS:      I remember there was you on the

  23       line.

  24               MR. PEDDIE:      All right.     Instruct you not to

  25       answer for that particular call.           You can ask about      09:43:30

                                                                           Page 35
       l
                                       Veritexl Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                  Desc
                            Main Document    Page 37 of 280



   l    other calls .

   2    BY MR. BILLER :

   3          Q   Do you remember any of the phone calls with

   4    Stephen Choi?

   5          A   Not without lawyers .                                               09 : 43:37

   6          Q   So every call you had with Stephen Choi was

   7    in the presence of lawyers?

   B          A   Yes .    Not every   call, but     you say the last

   9    call - - I haven't talked to him for a long time .                     So

  10    the phone calls I was on with him was with lawyers                            09 : 43:5 2

  11    on.

  12          a   When was the last time he invested any money

  13    into Thomas Wylde, LLC?

  14,         A   Who?

  15          Q   Stephen Choi.                                                       09: 44 : 04

  16          A   I don't remember .

  17          Q   Okay.

  18          A   Probably I would say 2017.           I   would say.      I

  19    don't       I     don't want to       again, I don't want to

  20    give you wrong answer .                                                       09 : 44:22

  21          Q   I think that's right, actually.

  22          A   so I     just -- and I don't -- when I          said I

  23    don't remember, it means I don ' t           exactly remember.

  24          Q   How did - - how did Thomas Wylde manage to

  25    spend nearly $20 million from Stephen Choi in 2015,                           09:44:34

                                                                                    Page 36

                                       Veritext Legal Solutions
                                            866 299-S 127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                            Main Document    Page 38 of 280



   l    '16, and '17?        How did that happen?

   2       A      You ask that question to John Hanna and Paula

   3    Thomas.     Don't ask me.

   4       0      Paula Thomas was not working at Thomas Wylde,

   5    LLC, in -- for nine months in 2015, 2016, or 2017.               09 : 44:55

   6    Okay?     You were the COO, weren't you?

  7        A      I had CEO overruling COO.          I was creative

   8    director as well.

   9       0      Please don't even come close to saying that.

 10        A      Why not?                                               09:45:16

 11               MR. PEDDIE:     Objection.     Argumentative.

 12     Don't

 13               THE WITNESS:     Why not?

 14     BY MR. BILLER:

 15        0      Because you don't have a creative bone in              09:45:20

 16     your body, that's why.

 17        A      What is --

 18               MR. PEDDIE:     Objection.     Don't be insulting,

 19    Mr. Biller.

 20               MR. BILLER:     She asked me why not .        I

 21    answered the question.

 22    BY MR. BILLER:

 23       0       Now, in

 24               THE WITNESS:     Can I ask you why I don't have

 25    a creative bone?         Do I need to have a special              09:45:35

                                                                       Page 37
                                                                                 __,
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                           Main Document    Page 39 of 280



    1    creative bone to be a creative director for any

    2    company?     Currently I'm creative director for two

    3    different companies.

    4              MR. BILLER:    That means nothing.              Move to

    5    strike.                                                                09:45:45
    6    BY MR. BILLER:

    7         0    So you became CEO in 2016, correct?

    B         A    I was -- when?       Say that again.

    9         Q    2016.

   10         A    I think 2016, yes.

   11         0    How did you manage to lose $6 million in 2016

   12    and 2017 for Thomas Wylde?            How did you do that?

   13         A    Okay.    So when I took over that position, the

   14    company was in debt,       2   million debt.        So I

   lS    actually -- until the debt was paid off, I actually                   09:46:19

   16    gave myself one dollar salary and paid working my

   17    little butt       - behind off and paid off all the debt.

   18    When I inherit the company, it was $2 million debt.

   19    So

   20         Q   You're the one who had meetings with John                    09:46:U

   21    Hanna and David Schneider to encourage David

  22     Schneider to fire Paula Thomas so you can become

  23     the, quote, creative            chief creative director;

  24     isn't that right?

  25          A   Not true.                                                    09:46:56

                                                                             Page 3B
                       -------------------------------
                                        Veritcxt Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                         Main Document    Page 40 of 280



 1                A        Which one?
 2                0        The one dated
 3                A       Oh, yeah.
 4                0       You made that entry?
 s                A       Yes .
 6                Q       And the one dated December 31, 2014, it
 7       says, "To reclass Hill shore loan to Equity $2.3
 8       million."    Do you see that ?
 9                A       Yes.
10                O       Did you make that entry?
11                A       Yes.
12                Q       When did that reclassification take
13       place?
14                A       Year end of 2014 .
15                Q       So by December 31 , 2014?          Is that a yes?        1


16                A       Yes .
17                Q       And how do you know that?
18                A       There should be some documents to
19   1   support that.     I don't remember what those were .
20                Q       There should be, shouldn't there?
21                A       Yeah.

22                MR . BILLER :     Are you going to produce those?
23                MR . PEDDIE:      You have hem.
24                MR . BILLER:      No , I don't.
25                MR . PEDDIE:      You have the unit --

                                                                Page 43
                                                                      _     _ _j


                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                           Main Document    Page 41 of 280



    1          A   Yes.                                                              7
    2          Q   And when she first started, you knew her

    3       brand name was Thomas Wylde, correct?

    4          A   Before I met Paula?        Before I met Paula, I

    5       don't know about the brand.        After I met Paula, yes .      09:48:19
    6          Q   Answer my questions.

    7          A   I'm trying   --   I'm trying to give you the

    8       correct anawers.

    9          Q   You -- you were selling fabric to Paula

   10       Thomas before PDTW was created, right?                          09:48:31

   11          A   The company PDTW or the brand Thomas Wylde?

   12          Q   I'll say it again.

   13          A   Yes.

   14          Q   You knew Paula Thomas before she started the

   15       company PDTW, correct?                                          09:48 : 54

  16          A    Yes.

   17         0    Okay.    And when you knew her before the

  18        company PDTW was started, she was marketing clothes

  19     at that time, correct?

  20          A    She was selling the clothes, yes.                        09:49:11

  21          Q    And she was selling clothes from fabrics that

  22    Jene Jen sold her, right?

  23          A    Yes.    We developed it for her, yes.

  24          Q    Yes.    So you knew Paula Thomas was using her

  25    brand name on the fabrics that you sold her before                  09:49:29


        L                             Veritext Legal Solutions
                                                                          Page 40


                                           866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                        Main Document    Page 42 of 280



   1    PDTW was ever established, correct?

   2       A    I made that fabric for her.

   3       Q    I understand .

   4       A   Yes.

   5       Q    I'm -- I'm focusing on the trademark.                   09:49:38

   6       A   Okay.

   7       Q   Okay?    You sold --

   a       A    Yes.

   9       Q    -- Paula Thomas fabric --

  10       A   Yes.                                                     09:49:48

  11       Q    -- that she then made into garments with

  12    Thomas Wylde on it, correct?

  13       A   Yes.

  14       Q   And you knew her in that situation before

  15    PDTW was created?                                               09:49 : 59

  16       A   I don't know exactly when PDTW was            --
  17       Q   May 6, 2010.

  18       A   Oh, yeah .

  19       Q   I'm sorry.     May 10, 2006 .

  20       A   I don't know exact year .       All I can tell you       09:50:16

  21    is the first fabric was she made with me .

  22       Q   Okay .

  23       A   So I don't know what year .        I don't know what

  24    year is PDTW, what year is Thomas Wylde, what --

  25       0   Forget the year.                                         09:50:32

                                                                      Page 41

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                          Main Document    Page 43 of 280



    1       A     But that's the question.

    2       0     No, that's not.    I'm asking you, PDTW was

    3    established as a business, correct?            At some point

    4    in time, correct?

    5       A     Uh-huh.                                                    09:50:42

    6       0     Is that a yes?

    7       A     Yes.

    8       Q     Before it vas established as a business,

    9    Paula Thomas was selling clothes with your fabrics,

   10    right?                                                              09 : 50 : 51

   11       A     Yes .

   12       Q     And on those clothes her brand name, Thomas

   13    Wylde, was on those clothes, right?

   14       A     She had two different brand names, Thomas

   15    Wylde and Paula Thomae for TW.          And I made both of          09:51:04

   16    those fabrics for her.

   17       0     I'm focusing on Thomas Wylde, the brand name

   18    Thomas Wylde .     You sold her fabric to make clothes

   19    that she put the brand name Thomae Wylde on before

   20    PDTW was created; isn't that right?                                 09:51:25

   21       A     I don't know the before or after.             I'm just

   22    giving you -- I'm just answering you I made the

   23    fabric for her from day one .

   24       0     Day one meaning when she started designing

   25    clothes?                                                            09:51:42

                                                                           Page 42

                                    Veritex.t Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                        Main Document    Page 44 of 280



 1     answer.
  2              A        A distribution .          I can't remember what
  3    the document is called .          But there is a list of
 4     distribution, what the capitalization is.
  5              0        Okay.     And are you talking about the
  6    Schedule Bon the operating agreement?
 7               A        I don't remember that one .
  8              0        Okay.     Do you understand what a loan to
  9    equity conversion is?
10               A        I would believe so.
11               0        Why don ' t you explain that to me.
12               A        Well, it was a loan -- well, basically
13     converted to equity because the company owned more
14     shares for - - the distribution has been - - i t was
15     distributed to the owners.
16               0        So when Hillshore made these, quote,
17     loans and they were to be converted to equity, that
18     would be known at the time the money received?
19               A        Say that again.
20               Q        Okay.     You have these various entries of
21     monies, and you have these entries that say loan
22     converted to equity.         Did you input those entries when
23    you received the money?
24               A        No.     When the document was executed.
25               Q        On December 31?

                                                                Page 46

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                          Main Document    Page 45 of 280



    1         A   I don't -- so I don't exactly know when.

    2         Q   I'm not asking --

    3         A   That's 12 years ago .     So if you're going hold

    4    me up to exact date, I'm sorry, l won't be able

    5    to                                                             09:57:10

    6         Q   I'm not asking for the exact date.           I'm

    7    asking for an estimate, a year, a month .

    8             I just gave you an article that was published

    9    January 25, 2006, that ' s talking about her garments.

   10    Did you sell garments to Paula Thomas before                   09:57:22

   11    January 25th, 2006?

   12             MR . PEDDIE:   Fabric or garments?

   13    BY MR. BILLER:

   14         Q   Fabrics.

   15         A   I think so .                                          09:57:33

   16         Q   Okay.

   17         A   I think so .   I mean -- do you remember what

   18    you did in 200S, 2006?      Again, I don't want to give

   19    you wrong answer .      I'm really doing my best to try

   20    to answer your question --                                     09:57:47

   21         Q   All I'm asking

   22         A      but I don't really         you're asking

   23    questions something happened 12 years ago, and I

   24    don't -- I'm sorry, I'm 56 years old .           I don't

   2S    remember a lot of things that happened last month.             09 : 57:59

                                                                      Page 44
                                                                                     .,
                                    Veritext Legal Solutions
                                         866 299-S 127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                         Main Document    Page 46 of 280



   l    So I ' m doing my best

   2       0    Okay.    Stop.        Stop .

   3       A    --   trying to

   4       0    Stop, please.

   5       A    --   give you    --
   6       Q    You're wasting the             --   I'm paying for this.

   7    Okay?   You're wasting time .

   8       A    I'm trying to answer your questions.

   9       Q    The answer is

  10       A    So I'm sorry if my answer isn't exactly what                   09:58:13

  11    you want to hear .       I want to give truthful, most

  12    accurate answer.        So if you are going to ask me

  13    certain dates and months and year and numbers, I

  14    don't want to make a mistake .

  15       0    When did Jene Jen start?                                       09:58:29

  16       A    I don't remember .             Probably 2005 .

  17       Q    Okay .

  18       A    2005, 2004, I don't remember.

  19       0    Okay .   But Jene Jen started selling fabric to

  20    Paula Thomas, correct?                                                 09:58:42

  21       A    Yes .

  22       0    Okay .   And --

  23       A    Are you saying Jene Jen started a company to

  24-   sell i ng fabric to her?

  25       0    No, I did not say that.               I said when Jene Jen     09:58:56

                                                                             Page 45

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                             Main Document    Page 47 of 280



    l    started, it started to sell fabric to Paula Thomas?

    2       A      It started to sell?       No.    My company existed

    3    before I met her.

    4       0      Okay .    So when did Jene Jen start selling

    5    clothes to Paula Thomas?                                           09:59:13

    6       A      I don't remember exact date.            Probably

    7    somewhere 2005, 2006.

    8       Q      Okay.     All right.

    9              MR. BILLER:     What time is it?

  l.O              MS. THOMAS:     10:00.                                   09:59:33

  11               MR. BILLER:     Okay.    We've been going an hour .

  12     BY MR. BILLER:

  13        0      You -- you met David Schnider before Paula

  14     Thomas, right?

  15        A      No.                                                      09:59:46

  16        0      You introduced David Schnider to Paula

  17     Thomas?

  lS        A      I -- I don't think so .

  19        0      David Schnider has testified that you

  20     introduced him to Paula Thomas.                                    10 : 00:01

  2 l.     A       I don't       I don't remember.         I don't know

  22     how I meet him.        I thought I meet him through Paula.

  23        Q      You introduced Paula Thomas to John Hanna,

  24     right?

  25        A      I introduced John Hanna to Paula.                        10:00:22

                                                                          Page 46

                                      Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                          Main Document    Page 48 of 280



   1

   2
           Q    So you met John Hanna and introduced her to

        Paula, right?
                                                                                    7
   3       A    Say that again?                                                             I
   4       Q   You met John Hanna in Paris and introduced

   5    him to Paula Thomas, correct?                                          10:00:36

   6       A    I   met John Hanna long time ago.             I   know him

   7    for long time.

   8       Q   Move to strike.       Nonresponsive.

           A   What

  10       Q   Did you introduce John Hanna to Paula Thomas?                   10:00:47

  11       A   Yes.

  12       Q   Okay.      When you met David Schnider, you knew

  13    he was managing the intellectual property,

  14    copyright, trademark, that Paula Thomas owned,

  15    correct?

  16       A   I        I have no idea .   I don't remember how I

  17    met him and I don't remember what we were doing,

  18    what he was doing.

  19       Q   Let me hand you a document that you signed in

  20    September 16, 2013, written by David Schnider, the                     10:01 : 25

  21    lawyer for PDTW, informing you that there's a

  22    conflict of interest between Paula Thomas and PDTW,

  23    and was asking you to waive those conflicts of

  24    interest.

  25           Let's have this document marked as Exhibit 3.                   10:01:52

                                                                             Page 47

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                          Main Document    Page 49 of 280



   1            (Exhibit 3 was marked for identification by

   2       the court reporter and is attached hereto . )

   3    BY MR . BILLER:

   4       Q   Would you turn to the second page .

   5       A   I'm sorry?                                             l0:02:13

   6       Q   Turn to the second page .         I want to make

   7    sure -- please turn to the second page.

   8           Is that your signature?

   9       A   Yes.

  10       Q   On the second page?                                    10 : 02:20

  11       A   Yes.

  12       Q   Is that your handwriting where you dated it?

  13       A   Yes.

  14       Q   What date is it?

  15       A   It's September -- September 16, 2013.                  10 : 02:27

  16       0   Okay .     Do you want to read the document and

  17    become familiar with it?

  18           Finished?

  19       A   Yes.

  20       Q   Okay.      Do you recognize David Schnider's           10:05:59

  21    signature on page 2?

  22       A   I never pay attention to his signature, but I

  23    guess that is his signature.

  24       0   Okay.      Have you paid attention to Paula

  25    Thomas's signature?                                           10:06:14

                                                                   Page 48   _J
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                           Main Document    Page 50 of 280



   l

   2
              A

              Q
                    Yes.

                    Is that her signature?
                                                                                      7
   3          A     Yes.

   4          Q     Did anybody force you to sign this document?

   s          A     What was that?                                            10:06:20

   6          Q     Did anybody force you to sign this document?

   7          A    No.

   8          Q    Okay.   Did you believe that this document was

   9    a fair document for you to sign?

  10          A     90 percent of it I don't understand what this             10:06 : 34

  11    is.       I'm not -- I don't -- a lot of legal documents,

  12    I         it's really -- I'm not from this country, so --

  13          0    Yeah, but you're the CEO of an

  14    international

  15          A    sure.   Fashion company.      I can be CEO and     coo     10:06:50

  16    of a fashion company.        It does not mean that I do

  17    understand every legal things.           I'm just answering

  18    your question.

  19          Q    No, you're not, actually.        But let me just

  20    move on.                                                              10 : 07:02

  21               At the time you read it, did you have an

  22    opportunity to talk to David Schnider about anything

  23    that you didn't understand?

  24          A     I don't even remember the time that I read

  25    it.       I usually sign whatever Paula asked me to sign.             10:07 : 16

       L _______ ____________        Veritext Legal Solutions
                                                                            Page 49


                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                         Main Document    Page 51 of 280



     1 ~Q        Well, Paula is not asking you to sign this

     2    document, Exhibit 3.     David Schnider is.

     3       A   Well, I don't know.      She sign, so I sign.

     4       0   So you'll sign whatever she signs?

     s       A   No.     But a lot of things that it relating to               10:07:30

     6    the company, if things that she is -- if she is good

     7    with it, I signed, I agreed with her.           I   go sign

     8    with her.

     9       0   Do you believe that this document, exhibit

    10    Exhibit 3, do you think Exhibit 3 was forced upon                    10:07:47

    11    you to sign?

    12       A   I actually don't know what it is.             I'm sorry.

    13    But I don 1 t know what this document is.           I don't

    14    know what this means.

    15       0   This document is a conflict waiver.            David          10:08:00

    16    Schnider was representing PDTW and Paula Thomas --

    17       A   Uh-huh.

    18       Q   -- simultaneously

    19       A   Uh-huh.

    20       Q   -- to sign -- to execute some licensing                       10:08:09

    21    agreements.

   22        A   Uh-huh.

   23        Q   And so there was a potential conflict between

   24     PDTW and Paula Thomas when he represented both.               And

   25     he needed both the company and Paula Thomas to waive                10:08:20    I
                                                                              Page~
         --- - --------------------------
                                   Veritext Legal Solutions
                                        866 299-5 I27
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document    Page 52 of 280



    1       any conflicts of interest.

    2              Co you understand?

    3   I      A   So who is waiving conflict of interest?

               Q   You and Paula.     Or PDTW and Paula.

    5          A   waiving conflict of interest for David               10:08:35

    6       Schnider?

    7          Q   Yes.

    8          A   Because he would work for PDTN and Paula

    9       separately?

   10          Q   Yes.                                                 10:08:47

   11          A   Okay.     So I still don't understand.

   12          Q   Okay.     Do you understand -- do you remember

   13       anything about signing this document?

   14          A   I don't remember particularly signing this

   15       document.                                                   10:08:57

   16          Q   But your signature appears on it?

   17          A   Yes, absolutely.

   18          Q   Okay.     All right.   Let's have the next

   19       document in order marked as Exhibit 4.

   20          A   I remember this document.

   21              (Exhibit 4 was marked for identification by

   22          the court reporter and is attached hereto.)

   23       BY MR. BILLER:

   24          Q   What is in front of you -- if I'm wrong, just

   25       let me know                                                 10:09 : 51

                                                                      Page 51

                                      Veritext Legal Solutions
                                           866 299-5l27
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                         Main Document    Page 53 of 280



  1       A    Sure.

  2       Q    -- but Exhibit 4 includes the copyright

  3    license agreemen t and -- with your signature , I

       believe, and the trademark license agreement ; is
  "
  5    that correct?

  6       A    Yes.
  .,      Q    Okay .    And you remember signing these

  8    documents, right?

  9       A    Yes.

 10       Q    And who prepared these documents, if you             10 : 10:06

 11,   know?

 12       A    I don't know who prepared it.

 13       Q    Is your signature on both the trademark

 14    license agreement and the copyright license

 15    agreement?                                                   10 : 10 : 28

 16       A    Page 2?     Yes .   Whatever page this is, yes .

 17       Q    Do you see at the bottom there ' s a number ,

 18    Bates stamp number right here (indi cating)?

 19       A    This one (indicating}?

 20       Q    Yeah, that one .      So why don't you refer to      10:10:53

 21    the Bates stamp number to i dentify your signatures

 22    on this exhibit .

 23       A    Oh, 001920?

 24       Q    Yeah .

 25       A    Okay .    Yes.                                       10:11 : 02

                                                                  Page 52

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                         Main Document    Page 54 of 280



    1       Q    Okay.    And did you date those documents?

    2       A    Yes.

    3       Q    Did you sign these documents freely?

    4       A    Yes.

    5       Q    When you signed these documents, were you                10:11:08

    6    upset about the language in the documents?

    7       A    Yes.

    8       Q    You were upset?

    9       A    I don't -- I didn't think it was truthful and

   10    fair.                                                            10:11:21

   11       Q    And then why did you sign them?

   12       A    Because Paula asked me to sign it.

   13       Q    Paula asked you or David Schnider asked you

   14    to sign it?

   15       A    Paula asked me to sign.                                 10:11:29

   16       Q    Okay.   So what was so -- what was so

   17    untruthful about the documents?

   18       A    Because I thought the -- all the print and

   l~    everything created for the company stay in the

   20    company, not for Paula personally.          Because all the     10:11 : 45

   21    designers worked for the company and all the designs

   22    created by the employees, it actually belongs to the

   23    company, PDTW, not Paula personally.           So I thought

  24     that was -- this was untruthful.         I was not happy

  25    with it.                                                         10:12:10

                                                                       Page 53

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                             Main Document    Page 55 of 280



    1        Q    Okay.      And that's regarding the copyright

    2    licensing agreement, right?

    3        A    Copyright?

    4        Q    Yes.       Because those are the prints?

    5        A    Oh, yes.                                                        10:12:21

    6        Q    Okay.       You didn't have any problems with the

    7    trademark licensing agreement, did you?

    8        A      You mean the name Thomas Wylde?

    9        Q      Yes.

   10        A      No.                                                           10:12:31

   11        Q    -Ok4y.      ~o you didn •~ thin.~- tba t agreement was

         unf~i_r?

   13

         \but I knew M>~~ it.         It was act~ually Thom~s Wylde

         was because Paul a tolQ me that when she h~d law~~itl                    10 : 12:46

         p~ eviously th~t ~be told me that she put her pa~~

         under her name.         'And that was one tj,J.qg t~t           I

         wasn't a ~are        he!l 1 joined t he company ~           I thougb t

         it w~s unffil because it should have b.e en - - belRng-'1

         to the co_!!IPany.      •But I knew about it, thf.~ ~ e name             110: 13: 10

         was -- belongs to her.

   22        Q    l~o it's interesting that you use the word

          "unf~ ir, • because you didn't us~ th~ in your

         tc:i, claration .    You -- I mean, untru~hful, you didn't

         use the word, "untruthful . •          You used the word'                10:13 :29




                                        'leritext Legal Solutions-
                                              866~ ~ -S 27
Case 6:16-bk-15889-SY             Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                                  Main Document    Page 56 of 280



            11
                 unfair . "   So who prepared the declaration that y:qµ

    2       sig~ed that l' rq, going to mark as Exhibit S?                    WhQ'


            (preP.ared it?

                         I'm ask ing you who typed the document.

    5                    I don.,•t remember whq typ_M it.                             10: 14: 18

    6                    (Exhibit 5 was marked for identification by

    7              the court reporter and is attached hereto.)

    B       BY MR. BILLER:

    9              IQ    1Who d.id you sp!la~ to to giv_e the i n f ~ t_ion

   1oi •    ,£Q_ntained j,n the c;tocument ~.o ~xeate the do uinent?                  l;l.0 ; 14: 34

                   'i    t-I don ' t rememby

                   fQl   \YOU d.Qn. t ~   meml:)e,::?   Really:?

                   @     Uh-t)uh .

                   ;Q)   1\(_~s i .t yqur lawye:i;~     i(~.19 it the   lawyer,

                                                                                       iQ..: 14 : 44

   ~    •   (firm. representing PD_TW?

                   1
   17              ~     I don ' t :remember.

   18              'Q    ·O~~Y- 'So how did you first come about


                   i'    •IJ.ece'i ving wh_!l~ document?                               10 : 14 : ~

                    Q    The do~cument in front of you, Exhibit               s.
                    ~    Yes.

                   Ql    How did you rece_!ve it?

                   •A    You just gave it to me.

                   ~     Okay.       rI,ook ~t the last page.                          10·15': 06

                                                                                     Page SS

                                                Veritext Legal Solutions
                                                     866 299-5127
Case 6:16-bk-15889-SY          Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                               Main Document    Page 57 of 280



                    Yes.
              Q)    Is that your signature?

     3.       I~    Oh-huh.

              Ql    Is that a yes?

                    Y~ s.                                                            ll0:1S:21
                    ,:::
                    ,Okay.        And is it dated May 4, 20,!_8?

     7

              01    •Do you remember ejgning tpl s do~ument ?)

              'A    Yes,      ~   signed i t.   It's ~y si~atu_;:_e.

   10         'Q)   •~o w}:lo gave it to y_ou?

   .!1        •i    1Wha.t_ 40 you mean who gaY:_e i ~ to me?          II sign_e~

           (the document .

   113         Q)   ~~t      who gave you the dQ~u~ ~ t 9 sign?



   1S         Ql    D~d you write this document1
                    1                                          Is that what           1 ,0 : f s: 56

           ..y~ u• ~e saying?

                        I didn't really w~ite.         I ~ean, I - - my

   Ill)    +Bngli~h is not that great.            But it W,a e my content .

   1-1 9

              1Q)   •Okay.        But did you write ; he document,                   ~i 0 : 16 : 09

           •Bxhibit 5?

    22         A        I d~11•t remember.      It's my signature.        It's



               Ql    Your signature is on Exhibit 3 and Exhibit 4.

           Di ~ you        write those documents?                                     10:16:24

                                                                                    Page 56

                                            Veritext Legal Solutions
                                                 866 299-5127
Case 6:16-bk-15889-SY           Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                      Desc
                                Main Document    Page 58 of 280



     l        l\      Wl_lich do         ments?

              Q       The licensing agreements and ~he conflict

          waiver .

             'A       I d i dn't write that document .

    ISJ      ~      @kay .        <Did you write Bxhibit               5?                      10:16:31

             <A       I mean, it •s my statement .

     7        QJ      Did you write it?               Did you type it?
              'j}     I don.' t      enie~     r .•   I~     n•t - 7        --   I don't

          remember .

             'Q)      p kay .     $_!>   yo~ • re saying every wo.x_d in

   l _l   IBxbi~ it    5   is                         ?..:

             A        Yes.

             Q}     IBven- single wordJ

   fl4       •~     1Well, let me rea~ i .

   lSJ                Okay.

   16         O       ~ave you read BxhJ bit 5?

   17        'A       Yes .

             rQ      ~ ay .       I'm not going to -- I don't want to

          ask yo~ ~e-~i9ns that ~ ght make your feel                                ad or

          !embarrass yg u .              I really j~st wo.Jlld li~~ to avoid                   .10 : 21 : 30

   '21    that .    rso I'm goi~g to as~ you one simple ~                            tion.

          Dia you write this docum~nt, ~ lti:._lli S?
   123       A        A lot of the ti~e writing English is

   24,    gifficult for me, so wh•never I write certain things

          that g r ~ r - wise, grarmnatically, I always ask my                                 10:21:51

                                                                                             Page 57

                                                Veritext Legal Solutions
                                                     866 299-S 127
Case 6:16-bk-15889-SY              Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                                   Main Document    Page 59 of 280



    l    husband to r~write or -- qot like rewrite.                             Correct

          it, correct .!PY grammar.                   So it•s -- I can't writ~

         t;_hi s ki nd.            So      pro~ly my husband g_orre_cted it.          He

         corrects a lot of my papers.

             1,t;i    Realiy?                                                                10 : 22:17

             ,~      Yes, he does .

             QI      Then tell me what the words •trademark in

    e,    •comrnefce• mean.
             I~      1W}J~t        --
   •10       Q        What. ..rl_oes that~           an?

             ~        Trade~                 is trademark .

   12        ,o '    1H C2..,__    Wh_!lt does ~        demarks in commerce• mean?

   13    ,That's ~                gal t~rm of q t,         s.2.,   i•d like to know what

         •Y.OU thi,~ it means.

             ~       tWhere         j.j1    that?                                            10:22:35

   1§)       Q        Page 29, paragr11-1>.b 11, line 6.

   !J
   18
             ·~
             {QI
                     ~en you use trademark in doing pusiness.
                     Thie is your writing.                     These are your words,

         you're telling me.                     What does •trademark in

         ~        erce• mean?                                                                10:23 : 12

   121                I el_CPlain to you .              A lot of my writing is

         perfected... py eit;her my hus_ban!i or                      !,ther lawyeg

   2l    pr --

             10      p kay.             You didn't say anything about lawers.

   ~     <You said your husb_§_nd .                  Now are you saying that                 .io: 23 :23

                                                                                           Pag~   ~


                                                    Veritcxt Lepl Sglutions
                                                         .866 299-5127
Case 6:16-bk-15889-SY          Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                               Main Document    Page 60 of 280



            la~ ers tielped you write this document ~

    2                 I don't remember particular do~uments.

              (Q      [Okay.    Are y:ou saying - - who wrote t ~e
                                1



    4       document, then?         Did you write it or did a lawyer

            write it ~~ d1d Y.our husband write it?                                    ~ 0:23:3Ji

                      It's my -- it•s my storr.            It 1 1_ the way t _ha1;.

    7       I DY,, it's the ~ Y that I give about my story, and

            it•s re- writ;~ .

              (O•     1~ 0   wrote the WQr $.i_lil "trade~aJ:".k~ in commerce"?

            j ho wrote those words?                                                    .10.;_ll: 52!

   11




   14                 TradeJn~~k i1:1 commerce?

   15          (01    Yes.                                                              l _0: 24: 00

   16          ~      Tr~demar~ in business.

   17          (Qi    ~ at does trademar~ in b ~sines~ mea~]


   fil l
   h9
        I
               ~

               fQ,
                      \_'l) :~demark you usually use in        usine.$§.

                      ~ ou•re using -- but what is the significance

            of t h~   ~0~4.    of the phrase?                                           l,D:24:19

               1~     1What do you mean?        I don't u~digstand.

               (Q)    1wef l, y~    -- I• 11 tell    YQU   r_i gb,t no~ ,

            tra~erna~ k in comme        e in this case is the number one

            issue.      ~ o when you w..,rote •trademar]t in commerce ,          n


            lwbat did y.9u meanJ                                                        10:24:26

                                                                                      Page 59

                                            Veritext Legal Solutions
                                                 866 299-S 127
Case 6:16-bk-15889-SY          Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                               Main Document    Page 61 of 280



    1         A      You use trademark i~ RUsinesa.

              (1
              1     lQ~ay.      ~~ ~o what you're saying here is,     •I

          am not aware that Thomae ever personally used any

          trademarks in business.•           Is that what you're

          sayj ng?                                                             10 : 24: 43

              '~     I ~on•t understand Y.our question .

    7         ,Qi    ~elJ , y9-u just said trademark in commerce

          mecm.1.. - -

              'A     Right .

              cj1    -- u ademark in busi~e~s .                                   :24 : 5_

             ·~     Yes.

              Q)     So th~ sentence we just subRtitu~e .th~ words



          out and yo~ sA.id. trademark in b~siness .          The

   l il   sentence reads, line 5:                                              1 0:25:02

   i61                       •with reg~rd to trademarks at

                     issue in this litigation, I am not

                     aware that Thomas ever personally use~

                     a_!l.y of the trademarks in com11erce. •

                    •Did I r,e.~d t _qat right?                                10:25 : 19

   {21        A     1Yes .

   22         Q     Okay.      No~ , just insert ~ be words •trademark

          in business."

              A     Yes .

              0     So are you saying you -- you _gj         not h~ve any      10 : is:24

                                                                            •Page 60

                                         VeritcxtLegalSol~
                                             866 299-5127
Case 6:16-bk-15889-SY          Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                               Main Document    Page 62 of 280



     1    p_e_;:_s onal k~owle~ ge tha..!., P~          Tnoma~ µaed her brand

         tn~me in business?            Is that what you're say ing?

             ·! '    Personally, no.          The company .       In co__g.junction

          with the comp~ny .

     5       QI      What comp.!ny?                                                     1 0 :A,$, : i.3

                     Thomas WY.lde.

     7       O       ~   Y.-    So before thomas WY.lde, yo__y_ w9uld

         ,~g ~      t hat she used tll.e_ t r ademark in           mmerce?



    10       QI      Y~.

    11       '~      B~fore PDTW if she use<1 Th2mas WyJ.Jit ll

    12




   151               MR. PBDDIE:       .Obje~ t ;_on.      It ' s calling f;Qr a        10:26:07

   16     legal con~lusio~.

    17               MR . BILLE~:      She put it in her declaration.

   18                MR. PEDDIB ·      An__g wha.._t she    aa_id in her

    19   •deca ration I think. is correct .                That ' & right~

          You're cpangi~g it.           Sh~ had a company before ti)~

   ,21               MR. BI1t_LER :    '9h, God, please.         Give it up,

          Richard.       Yo~ know,     Y.OU   would have mQre ~redibility

          as ~ person if you would juat not fight eve~y issue

         'that you ! ose.

    25               tffl.. PEDDIE :   Dimitrios, you're conflating                     10:26 : 27

                                                                                      Page 61

                                           Veritext Legal Solutions
                                                 866 299.5121
Case 6:16-bk-15889-SY                   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                                        Main Document    Page 63 of 280



   l    I       companies with entitiea --

   2                         MR. BILLER:         Okay.   I•m moving on.     Yeah.

   3            Okay.        Right.

   4                         MR. PEDDIB:         -- that she had before POTW.

   5                         MR. B..lt,l.!_BR:   The whol• i ssue in the _M(e ill

                "QiJS Paul• in-1.e.rt the tradeaark in c~r~e foz: use

   7            ftt.r.s t.    The answer is yea.         Thia is~ bogus,




                     Q       Okay.      You didn • t say you t}ioygb.,t that was      1..0:26:Si

  il            .y.nfair, did YEY , in Y.OUr declarati~!ll

  J.2                'A      1Nhi~h -- which declarA~ion?

  u                  Q       ,Tbis cleclaration, ~i,_bit s..._       Yo.)1 did not

  i4.           ,wr;l,te in_ y:our dec_l~rati_Q.n that - - anv,w_ere i11

                ~ -~ graph 1~ that that arrangement was unfair,                        l _0:27:0S

 •i 6

  17    I
        l
                     •~      \!hi.a   particular - -

   18 1 ~l -~~. I'm not - - I'm talking ~bout your
   19  declar!ltion . Declaration.
  ,~ I '! ' tso in <l_eclaration t hat what ia unfat.,r?
  :u                 Q)      The tradeurk

                     ~       Yes.

                      Ql     -- being in commerce by Paula 'nlomaa, do you

                 t hink t ~ Jta• unfair?
                     fA      The trad~marks she used?                                  10:27:30!

                                                                                     Page 62
            l                                       ----------
                                                       Legat
                                                    Vgitext     Solutions
                                                         8662~1.27
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                           Main Document    Page 64 of 280



    1       (Q'   Yeah.

            ·~
            (Qi
                  Was it unfair?
                  Jes.
            I~    It vas not unfair.

    5)      'Q\   @kay .    Thank you .                                  10 : 2'7:38   ,

    6             MR. BILLER:        Can we take a break.

    '7            MS. THOMAS:        Yeah.    I want to talk to you a

    8     little bit.

    9             THE VIDEOGRAPHER:          We are off the record.

   10     The time is 10:2'7 a.m.                                        10:2'7:47

   11              (Recess.)

   12             THE VIDEOGRAPHER:          We're back on the record.

   13     The time is 10:3'7 a.m.         Please continue.

   14     BY MR. BILLER:

   15        Q    Okay.      Let's      I want you to read -- well,      10:3'7 : 19

   16     do you want me to read it or do you want to read it?

   1 '7   Do you want me to read it into the record?

   18        A    I'd like to read it.

   19        Q    Okay .     Why don't you read out loud page 29.

   20     line 21, starting with •specificallyn.                         10 : 3'7:43

   21        A    You mean Exhibit S?

   22        Q    Yes.     Page 29?

   23        A     Uh huh.     Yeah.

   24        0    Line 21      _ay1p

                           •speci~ically she tgld me that                10: U : 0.3



                                        Veritext Lcpl SoJutiQAS
                                             866 299-5127
    Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                              Main Document    Page 65 of 280



                      ~ he~e documents• --

         2

                              •specifically she told     11e   tbat.

         4 ,          'these docm!_ents were ~ceeeaey for a

         5            loan that the debtor was trY,ing to                              10 : 38 : 1 4.,

                      ,obtain from   ~   Partn    s. •

         7        Q   ~top right there .     That was true, right?             CBO

               Partners required that tb_e license ~gieement --
               there would be a liceiua~ ~greement to PP'f~            ~n~   ~ hen

        10     to a holding company c~ll~d TW Ho}~ing, , LLC; isn't

        il     that true?

        12            I think eo.

        13       ro   ReacLon, please.

        14       A

        15                    "For this reason, I signed the                           10 : 38 : 55

        16            license agreement .     I'm not an

        17            attorney .    At the time, while I did

        18            not think that the license a greement

        19            reflected what was fair to the debtor

        20            wi th respect to an alleged oral                                 10 : 39 : 04

        21            license to the debtor . •

        22        Q   Okay.    Hhat oral license a r e you talking

        23     about or oral agreement are you talking about?

        24        A   What do you mean?

        25        Q   Well, you said :                                                 10 : 39 : 29

                                                                                     Page 64

                                         Vcritext Legal Solutions
                                              866 299-5127


l
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                          Main Document    Page 66 of 280



    l                     "An alleged oral license to the

    2             debtor."

    3             What are you talking about?

    4       A     Well, I thought that everything is -- belongs

                                                                       10:39:42     1
    s     to the company.     And then all of a sudden, just come

    6     up with a document that never existed and asked me

    7     to sign because they need me to sign.

     8       Q    So does the oral license to the debtor, are

          you saying that Paula Thomas told you that the

    10    copyright and the trademarks were licensed to PDTW?          10:40:11

    ll    Is that what you're saying?

    12       A    It was never       it was never licensed to the

    13    PDTW.   They made that.     They -- they made this

    14    document and asked me to sign.

    15       Q    Okay.

    16       A    That's what I'm referring to.

    17       Q    Do you know what the word "oral" means?

    18       A    verbal.

    19       Q    verbal?

    20       A                                                          10:40:39

    21       Q    Is that right?

    22       A    Uh-huh.

    23       Q    Say "yes.N

    24       A    Yes.

    25       Q    Okay.     So I'm just trying to understand what       10:40:42

                                                                      Page 65

                                     Veritext Legal Solutions
                                          866 299-S 127
Case 6:16-bk-15889-SY               Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                  Desc
                                    Main Document    Page 67 of 280



    1         you're saying.           Are you saying that it was unfair to

    2         have these written agreements when there was a

    3         verbal agreement to license the copyrights and

    4         trademarks to PDTW?

    s             A       What I wae trying t           say here is it•a unfair               10:41:01,.

              that such ~greeme

    1

    j1
    ,
   10             A       Tha •s what I'm txying to say.

   ll             Q       Okay.      iio you believe this arrig'lgemept th...~t

   12         you thinlt      ~a•    unfair, was it i llegal?

    13            'A      I- don• t kno      i    ~   was i.llegal .       _I j   :uet said

              ~   thougbt it was unfai~.              I thought i~•s _ru>t ti;-uth.

              so it's u11fair because it's not true .                                         1   10:41:ll -

                   Q      W,py ~idn't you use the wo___rd •u~ truthful,•

    11

    18

    19)            Q      You just said i          was untr.Y..,e ,    tf'hat   ~•s
                                                                                              r.1 0:41.:42


   @I
   cw                                                 It

   ~      I   ttie     ~9J!laro'.    1s,o I 'I!' referr_!ng to    ~l    of a au.dden

    2, I      ~ hey were come up with ~ e document and we are

   @I         backdating 1.~e it •~s b~ ppened before.

          I
          l------                                - --·Legal
                                                       - ----
                                                  V~text    Solutions
                                                                      - -----------J
                                                       866 299-SJ 27
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                            Main Document    Page 68 of 280



     i    'I'm tryj ng to say .
     2        Q    What are y9u talkin g about?         •Whe~     ~~e   the

     3    w,hen were tBe tra~~mar~s or copyrights previou~ly
     4    ~ic~nsed to the company before the signing of th~se,

    ,5                                                                           10.: 42: l l.   1


     6                                 for ~e, I never aware it was



     8        Q    Before the signing of the license agreements,

     9    the trademarks and the copyrights were not licensed

    10    to PDTW in a written or oral agreement, correct?                       10:42:25

   11         A    Such a license agreement didn't exist .

    12        Q    Right.

    13        A    Right.

    14        0    Okay .    So what is untruthful -- I don't

    15    understand what is untruthful.                                         10:42:36

    16        A    Because it was not created by her.              It was

    17    created by the people work for the company.

    lB        0    You're claiming the copyrights

    19        A    To me, it's all the same.

    20        0    Can I please finish my question?                              10:42:48

    21        A    Sure.

    22        Q    You're claiming the copyrights were created

    23    by other people, not the trademark .

    24        A    If you refer the name itself, no.              But if you

    25 ·l __r_e_f_e_r_ design, everything, design and all the _w
                                                               _o_r_k_ . ____l_0_:43:03
                                                                               Page 67

                                       Veritext Legal Solutions
                                            866299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                         Main Document    Page 69 of 280



    l      it belongs to the company.

    2         Q   Do you know what the difference is between a

    3      trademark and copyright?

    4         A   Trademark, I think it's name.              And I think a

    s      trademark is the name itself, name of the brand.                    10:43:28

    6      Copyright can be also name of the                 name or

     7     anything -- anything you create.            Or it can be -- if

     8     I'm a songwriter, everything I write can be

     9     copyright.    If I'm an artist, everything I draw can

    10     be copyright.    That's my understanding.                Like       10:<13:57

    11     everything you create is copyright.

    12        Q   In this case, though, the name is not

    13     copyright protected, it's a trademark.

    14        A   The Thomas Wylde name?

    15        0   Yes.                                                         10:44:09

    16        A   Yes.

    17        0   so it's not a copyright.            When you refer to

    18     copyrights in your declaration, you're referring to

    19     the prints, right?

    20        A   And design.                                                  10:4<1:17

    21        0   Design of what?

    22        A   All the designs of clothing, all the design

    23     of everything.

    2<1       0   So you're claiming -- where in the copyright

    25     registry are the clothings protected by copyright in                10:44:26



          - - --·----- -·       -   -·
                                                                             Page 68
                                                                                       __   _)

                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                             Main Document    Page 70 of 280



     1    this case?         Do you know?

     2        A     I'm sorry .       Say that again.      What?

     3        Q•    Let's go -- go to Ex hibit 4.

                    No~ , on Exhibit 4 there's a list of copyright

          ~ rotected printa .                                                       10 : 44:58

                    Do you see t~at?

     7        A     OQ1918?

              Q     _Jes.

             A      Okay:.

   lJJ       ,Q     Do you see ~        t?                                          1 O: 45 :Q7

    11        ~     Yes.

    12              Do you see Th9fflcl~ Wylde PZ'~e~ted in that

          list?

   114i      1.1.   You mean Thomas Wylde name ?

             (Q     Yes.

             ~      No.

    17       'Q     (okay.    ~o Thomas Wylde is not copyright

          protected in this case, right?



    20    conclusion .                                                              10 : 45:28

   f21              THB WITN~SS_;__    I don• t know.      I 4.o n • t see it .

   22)    BY MR . BILi,BR:

   2 3)      (Q     ~ell, based on the docum~ that you have

   24     before y~u.

   25        A      I don't see it .                                                10:45:35



                                  - - - -
                                         j                                        Page 69

                                         Veritext Legal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY           Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                                Main Document    Page 71 of 280



     1          Q      Okay.      Thank you.

     2                 Now let's go to t~e list of trademark

     iJ
                       •Do    you see that?

                                                                                    '1 0 : 4S.: 52

     00         tQ     The_s '- are t~ trademark protected i tema that

     7      Thomas             aula Thomas c~ e~te~, cor~ ct?

                1~     Are you refe~ring to 0019_2!?
                       1



                (Q)    Yea.

                'A     f .i,rst ~rk, she ~i_d not cry~e tlJ,i_.1 , no.               10 :46 : 10

            second, she d~4 not crea~              this, no.     The third o~,

            the Wyl4.t, I don• t know.           Thomae wyld_e, yes_._   As far.

            ~ s I know, my knowledg~, yea.

    14                 I don't know why have so many Thomas Wylde

   flS      ~ere..,.   ,: don• t know                                               ,10: Ui: 36

                •Q         It doesn't matter.      Bu~ sh.,e c;Leated the name

    l.7     Thomas Wy].de..        That• s her name, that's her property,

    ~.§     rigq,~?
    19- 1       •~     Ye_a.     So a~l Thoma~ Wylde here.

    20           0         so you•re claiming she didn't create No. 1                10:46:45

    21      and No. 2, right?

    2.2         A      No.

    23           Q     Who created them?

    24          A          Designers.

    25           0         Designers .   Which designers created the                 10:46:55

                                                                                   Page 70
                                                                                              _j
                                              Veritext Legal Solutiom
                                                   866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                             Main Document    Page 72 of 280



    1    skulls?

    2       A      I think it's either Samsung or Alex or

    3    definitely not Paula.         She can't draw this.

    4       0      Bxcuse me?

    5       A      It's definitely not her.          She didn't draw           10:47:01

    6    this.

    ?       0      She didn't draw the skull that is her

    a    signature item that existed before 2006?                  Is that

    9    what you're saying?

   10       A      She did not draw this.          This is not designed        10:47:20

   11    before 2006.

   12       Q      Because it has a date of October 2011?

   13       A      2 Ol.1.

   14       Q      Do you know what that date means?               Do you

   15    think that date means that•s the date it was first                    10:47:34

   16    registered?          Is that what you think it means?

   17       A      I don't know what that means.

            Q      Okay.

   19       A      I'm saying this drawing is not done by her.

   :20      Q      okay.      You don't know that because you can't            10:47:45

   21    identify the person who did the drawing, correct?

   22       A      I said -- I gave either Samsung or Alex or

   23       Q      But you don't know who, do you?

   24       A      Designers.

   2S       Q      No.       You don't know who.      You didn't see           10:47:58

                                                                             Page 71

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                            Main Document    Page 73 of 280



    1    them.

    2       A      I know the fact that she didn't.                That's what

    3    I know.

    4       Q      No.     You're saying that because you hate her

    5    so much.                                                                  10 : 4e.o;

    6       A      No, I don't hate her.

    7       Q      Okay.     You do.    You've -- that's -- you've

    8    always wanted to be her.

    9       A      No.

   10       0      Your entire life you wanted to be her.                          10:48:10

   11    That's why you always have a blonde•-

   12       A      No.

   13       Q      -- in your advertisements.           That's why you're

   14    stealing her company.          You stole -- that's why you

   15    stole                                                                     10:48:17

   16       A      I never steal anybody's company.

   17       0      You're a fraud.

   18       A      I• m not.

   19              MR. PEDDIE:     Objection.       Objection.        Are

   20    you --

   21              THE WITNESS:        As you can see, I'm not blonde.

   22              MR. PEDDIE:     -- going to harass her or would

   23    you like to ask some questions?

   24              MR. BILLER:     I'd like to ask some questions.

   25    ////



        --- - - ----           -- -- ---- ---- -
                                        Veriiext Legal Solutions
                                             866 299-5)27
                                                                     --- ------~
                                                                                 Page '72
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                           Main Document    Page 74 of 280



    l    BY MR. BILLER:

    2       0     I want you to tell me on what basis

    3       A     You know what?        Her laughing is --

    4       0     On what basis -- on what basis do you believe

    s    that Paula Thomas did not draw these?                On what              10:48:33

    6    basis?

    7       A     If you're going to keep yelling at me, I'm --

    8    I cannot         I'm not going to answer it.              Okay?   So

    9    you need to talk to me like a normal human being.

   10       0     Yeah, well, you need to stop lying.

   11       A     Don't yell at me.         And don't start laughing

   12    there because it ' s very distracting.

   13       Q     Okay.     Would you please --

   14       A     So if you keep laughing, you can just go

   15    outside.                                                                  10:48:52

   16       Q     Hey.    She can --

   17       A     Don't "hey" me.

   18       Q     She can be here.        Okay?     You don't have a

   19    right to talk to her.          Don't talk to my client.

   20       A     I'm asking    --                                                 10:48:59

   21       Q     You don't have a right to say anything, okay,

   22    to my client.

   23       A     I'm asking her.

   24       Q     No.     You ask me or you ask Richard.             But you

   25    don't talk to her.          You don't have that right.            You     10:49:08

                                                                                 Page 73

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY           Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                                Main Document    Page 75 of 280



   1     don't have that privilege.                 Okay?

   2                Read the question back, please.

   3                    ( Record read . )

   4                THE WITNESS:            Because she didn't.

    5    BY MR. BILLER:                                                               10:49:23

    6          O    '9n what basis do y9 u have thM belief?

    7          ~    •Because     i know she does not draw .              She to).d

    a
    9          ro   P h, yeah, she

  110.

   11    •h ~r dr~w this right now.              See if she can dra~ this.

  _121         iQ   When gj._ she tell y~u s~ e didn'~ draw?

  113          •~   Many, mcmy times .
                    1




   l§               ~HE YlDSOG.AAJ HER:          Your microphone fell off.

   15        BY MR. BILLER:                                                            10:49:47       I
   16           O       How many times?

   17           A       Many times.

   18           Q       How many times?

   19           A       Many times.

   20           0       When was the first time she told you that?                     10:49 : 51

   21           A       Many years ago.        I know her for - -

   22           Q       I want to know all the dates she told you

   23        that, all the years she told you that.                  Okay?     So

   24        please tell me.




         l
   25           A       I don't remember all the dates .             I don't           10:50:01

                                                                                     Page 74

                                              Veritext Legal Solutions
                                                   866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                         Main Document    Page 76 of 280



    l    reMember all the times.

    2       0    Give me one day.           Give me one year .

    3       A    2006, 2007, 2008.

    4       0    Okay.    What did she tell you?

    5            She doesn't draw.           Every time we have a            10:50:11

    6    design meeting - - it's not just me.            You can ask any

    7    designers, anybody, and that's what one thing she

    8    said as to why she described things because she said

    9    specifically,    11
                               1 don't draw.     That's why we have

   10    designers who can draw.       11
                                                                             1 O: 5 O . 27

   11       Q    You're not a designer, are you?             You can't

   12    draw?

   13       A    I can draw.

   14       0    No.

   15       A    Do you want me to draw something?                           10:50:33

   16       0    Why have you taken a company that has been

   17    $20 million has been invested in that company,

   18    ThoMas Wylde, LLC, and now you're the only employee

   19    for the company?        How did that happen?

   20            How did you take a company that had an                      10:50 : 49

   21    investor who was putting $20 million into the

   22    company, now you're the only part-time worker who

   23    gets paid one dollar a year?            How did that happen?

   24            MR. PEDDIE:       Objection .     Assumes facts.

   25            THE WITNESS:        I think that happened -- the            10:51:04

                                                                           Page 75

                                      Vcritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                         Main Document    Page 77 of 280



    1    people that's responsible for that happen is sitting

    2    everywhere else including in front of me and not

    3    here.     so if you ask me a question, I worked my job.

    4    I did my part.      And everybody else didn't do their

    5    part.                                                            10:51:22

    6    BY MR. BILLER:

    7       Q      Really?   Let's look at Exhibit 6.

    8              Seen this before?      Huh?     Seen Exhibit 6
    9    before?

   10       A      You have to --                                         10:51:32

   11       Q      Let's mark it --

   12       A      You have to give it to me.

   13       Q      -- Exhibit 6.    Let's see what the

   14    professionals say about you.

   15              THB VIDEOGRAPHER:      I think your mic has            10:51:49

   16    fallen off again.

   17              (Exhibit 6 was marked for identification by

   18       the court reporter and is attached hereto.)

   19    BY MR. BILLER:

   20       Q      Let's see what -- let's see what the                   10:51:53

   21    professionals say about your competency and your

   22    ability to draw, design.         Okay?

   23              Have you seen this document before?

   24       A      No.
   25       Q      Why are you -- Doug Lee testified -- David             10:52:01

                                                                        Page 76          J
                                                                    - - - - - ---
                                      Vcritext Legal Solutioc.s
                                           866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document    Page 78 of 280



     1    Schnider testified he gave you this document and he

     2    sat down and talked to you about this document.         Is

     3    that not true?

             A    Obviously no .       There's my name -- wrong name

     s    right here .      That's not me.     I                         10:52:18

     6       Q    So you're saying you've never seen this

     7    document?

     8       A    No .

     9       Q    Okay.      Well, let's go ahead and go through it

    10    anyways .      Every single page.        I'll read.            10:52:24

    ll       A    Yeah.

    12       Q    Okay?      Pagel.    Tell me if I read it wrong.

    13                     "All employees wear multiple

    14            hats.      However, employees are often

    15            asked to do many things they do not                    10:52:43

    16            know how to do or are not qualified to

    17            do.      Leadership and managers don't

    18            always know who is doing what and

    19            when.      Brand is tired and too

    20            predictable .       Employees are good and             10 : 52:56

    21            enjoyable to work with.           Leadership,

    22            management, departments are

    23            miscommunicating .       Poor

    24            communication."

    25            Did I read that right?                                 10:53:09

                                                                       Page 77

                                       Veritext Legal Solutions
                                            866 299-S 127
Case 6:16-bk-15889-SY          Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                               Main Document    Page 79 of 280



    1       A         Yeah.

    2       0         That was written about you, wasn't it?

    3       A         I don't know if it was written about me.           It

    4    says,   11
                      all employees 11 ?

    5       0         Okay.    Next page.                                         10:53 : 17

    6                         "Employees are unclear about

    7                 their role.    Employees in general do

    8                 not feel supported by leadership.

    9                 Creative team doesn't know how to give

   10                 leadership what they want.           Don't know             10:53:23

   11                 what they want and leadership keeps

   12                 changing their. mind.        Brand is good,

   13                 but leadership does not know how to

   14                 make it successful."

   15                 Did I read that right?                                      10:53:36

   16       A         Yes.

   17       0         That talks about you, right?

   18       A         Just I don't know if it's me.            It says

   19    leadership.           I don't know who leadership.

   20       0         Weren't you in the leadership at Thomas Wylde               10:53:45

   21    because you were CEO, COO, CCD?                Weren ' t you part --

   22    weren't you the leadership at Thomas Wylde?

   23       A         There was three people.          It was Paula,

   24    myself, and --

   2S       0         Paula wasn't here at the company when this                  10:53:58

                                                                                Page 78

                                           Veritext Legal Solutions
                                                866 299-S127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                             Main Document    Page 80 of 280



    1    was written --

    2          A    Yeah.

    3          0    -- January 8, 2016.

    4          A    Yeah, but this was all the employee were at

    s    the company were existing employees.                              10: 54: 09

    6          0    You and John Hanna was management and

    7    leadership, right?

    8          A    I was designer.

    9          O    Oh, that's interesting.         Let's talk about

   10    that.      Next page:                                             10:54:18

   11                       "Designs are dated.      Fabrics

   12               dated.     Don't match price points.

   13               Leadership is not on the same page.

   14               Sales numbers and goals are

   15               unrealistic.     Constant expansion of                 10:54:29

    16              lines and accessories dilute

   17               resources."

    18              That refers to you, right?          That refers to

    19       you?

    20          A   That refers to the company.                            10:54:41

    21          0   And you.     You're part of the company, right?

    22          A   Yes, I'm part of the company.

    23          0   So next structure.

    24                      "Environment of constant change.

    25              Confusing and stressful for employees.                 10:54:49

                                                                         Page 79
         L                              Veritext Legal Solutions
                                             866 299-S127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                          Main Document    Page 81 of 280



                  Company needs more structure, but

                  leadership resists.       Lack of structure

     3            leads to confusion.       Multiple people

     4            and departments doing the same task.

     s            Small things make for craziness.                         10:55;02

     6            Constant design changes cause budget

     7            overage.    Budgets break down."

     8            That refers to you, right?          Because you ' re

     9    the CEO, right?

    10       A    I'm not the CEO.      I was creative director.           10:55:18

    11.      0    Okay.    Oh, you gave up your position as CEO

    12    in 2016?

    13       A    It was 2016, January 2016.

    14            So this seems like John Hanna hired this

    15    company and                                                      10:55:32

    16       0    Doug Lee hired the company.

    17       A    I   don't know who hired.      I   asked John

    18    Hanna

    19       0    Okay.

    20       A    -- to have outside --                                    10:55:41

    21       0    Okay.    There's no question.

    22       A    I asked CEO to hire independent HR because

    23    Meldy was doing HR and we had many internal issues.

    24       Q    Let's read on and see who is really at fault

    25    here.                                                            10:56:00

                                                                         Page 80

                                     Veritext Legal Solutions
                                          866 299-5 127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document    Page 82 of 280



     1                     "Calendar is clear for everyone,

     2             but not followed and deadlines not

     3             met.    Only department that is

     4             structured and keeps to it is

     5             accounting.     Employees crave                        10:56:10

     6             structure."

     7             Now, who was in accounting?         Did you say

     8    Meldy?    She was accounting, right?

     9       A     She was doing HR.

    10       Q     Okay.    And so you're saying that she is the          10:56:23

    11    one who caused the problems?

    12       A     No.

    13       Q     But it says:

    14                     "Only department that is

    15             structured and keeps to it is                          10:56:29

    16             accounting."

    17             Did I read that right?

    18       A     I said --

    19       Q     Did I read that right?

    20       A     I said -- I'm answering your question.                 10:56:36

    21       Q     No, you're not.

    22       A     If you're going to ask me a question, I --

    23       Q     I asked you, did I read that right?

    24       A     I asked -- you asked me           I said Meldy was

    25    doing HR.       She was not HR.    I did not say anything       10:56:44

                                                                        Page Bl

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                            Main Document    Page 83 of 280



     1 !about her in regard accounting.

     2

     3
                                                       1 said she was

          doing HR, and I asked the CEO, we needed outside HR

          come in and have some structure, have a talk to
                                                                                   7
     4    employees.

     5       0      Okay.       Let 1 s turn the page Bates number Lee     10:57;03

     6    000009.     It's two pages.          •Leadership, John and

     7    Jenne.n

     8              Are you saying that's not you?

     9       A      My name is spelled wrong here.

    10       0      Yeah, but are you saying that's not referring          10:5,:22

    11    to you?

    12       A      It says referring both me and John.

    13       0      Okay.       This is what it has to say:

    14                      "Hostile.    Wrong decisions made

    15              constantly.       Don't like their                     10:57:34

    16              behavior.       Embarrassing.      Can smell

    17              the desperation.          Constantly changing

    18              mind.   a



                    Now, that's talking about you, right?

    20       A      Talking about me and John.                             10:5,:tS

    21       Q      Okay.       Next page:

    22                      "Leadership, John and Jenne . "

    23              "Not realistic.          Not clear direction.

    24              Be clear about what they want to do

    2S              and do it.       No support.      No direction.        10:57:57

                                                                         Page 82

                                         Veritex.t Legal Solutions
                                              866 299-S127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                           Main Document    Page 84 of 280



    l             Be open to the expertise of others.

    2             Does manager have the ability to

    3             lead,• question mark, question mark,

    4             question mark, question mark.          "They

    s             do not communicate well."                                     10:58:10

    6             That refers to you and John, right?
    .,      A     It refers to -- yeah, John and Jene.              I don't

    8    know which one is me and which one is Jene, but

    9       0     Are you saying you're not Jene?              Is that what

   10    you're saying?                                                         10:58:24

   11       A     No.     I'm saying I don't know which one refers

   12    to me and which one refers to Jene because it was

   13    a lot of it is unfair because I never really had

   H     opportunity to read this, obviously.            Had I read

   15    this, I would have first been able to correct and I                    10:58:39

   16    would have say, hey, you name -- you made my name

   17    wrong.

   18       Q     Okay.     You're more concerned about your name

   19    than the behavior that is being described, aren't

   20    you?                                                                   10:58:51

   21       A     No, it's not.

   22       0     Are you that narcicisstic

   23       A     No

            0           that you're more worried about your name

   25    having one Nin the middle and not your behavior?                       10:58:58

                                                                              Page 83   _J
                                    Veritext Legal Solutions
                                         866 299-S 127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                          Main Document    Page 85 of 280



    1             MR. PEDDIE:    Objection.     Argumentative.

    2             THE WITNESS:    I'm saying I never seen this.

    3    If I seen this, I would tell them they spell my name

    4    wrong.    So obviously they don't know me very well.

    5    BY MR. BILLER:                                                    10:59 : 13

    6       Q     David Schnider is going to testify that he

    7    sat down with you and John and he showed you this

    8    and he said you were very, very upset.

    9             Okay, let's move on.

   10                     nLeadership, John and Jenne."                     10:59:22

   11             "They excuse each other ' s poor

   12             behavior.     Employees are not honest

   13             with them because they don't want to

    14            get yelled at or in trouble.           Don't

    15            meet or follow calendar milestones.                       10:59:36

    16            Too many expectations -- too many

    17            exceptions to the rule."

    18            That's referring to you and John, right?

    19       A    Yes .

    20       Q    Okay.     Let's forget about John.        Let's go to     10:59:47

    21    you now.    John has two pages.      You have four pages.

    22    There are twice as many criticisms for you over

    23    John.

    24       A    Sure.

    25       Q    First one for Jene.                                       11:00:04

                                                                          Page 84

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                         Main Document    Page 86 of 280



    l                    "Is creative director, but still

    2            acting as COO."

    3       A    Small company.

    4       Q    It says:

    s                    "Is a major bottleneck that keeps                11:00:15

    6            things from getting done.        Constantly

    7            waiting for her decision to move

    8            forward.    Take offense if decisions
    9            are made without her being present.

   10            Jene needs to make all decisions, but                    ll;00:29

   11            she doesn't come in until ll;00.

   12            Things do not get done.       Jene is

   13            changing mind.     Everything has to be

   14            revised.    Jene knows production"

   15       A    Can you read that again.                                 11:00:45

   16       Q    Sure.

   17                    "Jene is changing mind.

   18            Everything has to be revised.         Jene

   19            knows production and sales, but not

   20            design."                                                 11 : 00: 54

   21            That's referring to you, right?

   22       A    Yes.

   23       0    You don't know design, right?         That's what it

   24    says.

   25       A    That's someone's opinion.                                11:01:00


                                                                        Page 85
                   - - - - ---------
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                          Main Document    Page 87 of 280



     1       0    Yeah.     And the sales prove it because your

     2    sales are horrible

     3       1\   I didn't --

     4       0    -- for the company.

     s            MR.. PEDDIE:    Objection.     Argumentative.          11:01:08

     6            THE WITNESS:     I didn't run sales department.

     7    BY MR. BILLER:

     8       0    No.     You just made the designs that couldn't

     9    be sold.

    10            MR. PEDDIE:     Objection.     Argumentative.          11:01:14

    11    BY MR. BILLER:

    12       0    Okay.     Jene continued:

    13                    •Jenne gets upset with employees.

    14            Silent treatment.      Lot of collateral

    1S            damage.     Constant turnover on the                   11:01:21

    16            design team.     Jene is hard to

    17            communicate with e-mail and text.

    18            Doesn't respond.     Can be nasty.        Yells

    19            at employees in front of everyone.

    20            screamer, yeller, and curser.           Text           11:01:41

    21            and e-mail in the office upset

    22            employees.     Public lynching."

    23            That's what you do.       You do public lynchings,

    24    huh?

    25       A    I don't know what •public lynchingw means.             11:01:56

                                                                       Page 86

                                     Veritext Legal Solutions
                                          866 299-S 127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                         Main Document    Page 88 of 280



     1       Q   Okay.                                                              7
     2                   "Employees feel like they're

     3           always in trouble.        No clear design

     4           direction.     No brand direction.          Set

     5           up to fail."

     6           That's referring to you, Jene, isn't it?

     7       A   Sure.

     8       Q   Yeah, great designer.         nJene continued.n

     9                   "Employees are aligned, but

    10           management is not.   11
                                                                       ll: 02: 14

    11           That would be you.        You would be management

    12    with John, right?     That would be management, right?

    13       A   Yes.

    14       Q   Okay.

    15                   "Employees are not honest with                11:02 : 20

    16           them because they do not want to be

    17           yelled at or get in trouble.              If you

    18           offend her, you are gone.          Designs are

    19           not relevant.     Same old stuff."

    20           Meaning Paula's stuff because you don't have          11:02:35 ,

    21    a creative bone in your body, right?

    22           MR. PEDDIE:     Objection.      Argumentative.

    23           THE WITNESS:     Sure.

    24    BY MR. BILLER:

    2S       Q   Okay.

                                                                     Page 87

                                    Veritext Legal Solutions
                                           866 299-S 127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                            Main Document    Page 89 of 280



     1                      "Lot of time, effort and

     2           confusion around fitting models,

     3           samples, sizing, multiple perceived to

     4           be far more expensive than need to

     5           be.   11
                                                                             11;02:53

     6           That's referring to you, right?

     7       A   Yes, sure.

     8       Q   Okay.

     9                      "Too involved in all aspects of

    10           business.        Can't and should not be                    ll: 03: 03

   11            doing it all.        Loses focus.       She works

   12            very hard, but her passion translates

   13            negatively.        The design team loses

   14            confidence, feels berated by

   15            leadership.        Very disrespectful to                    11:03:18

   16            design team."

   17            That's you, right?         Referring to you, right?

   18        A   Yes.

   19        Q   Okay.       This gets into suggestions.          I find

   20     these suggestions interesting.                                     11:03:30

   21                       "Brand goes away for a while.

   22            Launches totally different cutting

   23            edge line.        Change name or not,"

   24            question mark, question mark, question

   25            mark, question mark, question mark.                         11:03:45

                                                                           Page 88

                                      Veritex.t Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                        Main Document    Page 90 of 280



                                                                            l
 2
 3
                A

                Q
                          For different people, yes.
                          Including Paula Thomas?
                                                                             I
 4              A        Yes.
 5              Q        And when you left in June of 2016, was
 6     the e-mail folder and the electronic folder in
 7     existence?
 8              A        Yes, I believe so.
 9              Q        Did you produce it as well?
10              MR. PEDDIE:      The Meldy Rafols• e-mail folder?
11              MR. BILLER:      Yeah.
12              MR. PEDDIE:      I don't think so.
13              MR. BILLER:      I didn't think so.         They relate to
14     Paula Thomas.     That's the subject of the request.           You
15     want to produce those, or do I have to go
16     file     whatever?
17              MR. PEDDIE:      We can discuss specific requests
18     for actual things like that.
19              MR. BILLER:      I want everything that she
20     discussed in this deposition.              It's that simple.
21              MR. PEDDIE:      Well, We can make a list later and          I
22     discuss it.
23     BY MR. BILLER:
24              Q        Now, when you received this Exhibit 69,
25     what did you think?

                                                               Page 87
     ----------------     --- -- --
                   Veritext Legal Solutions
                                   866 299•5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                        Main Document    Page 91 of 280



    1                              EXHIBITS CONTINUED

    2      NUMBER                        DESCRIPTION                  PAGE

    3    Exhibit 13         EMAIL CHAIN RE: "TW OPERATION             165

    4                       AGREEMENT"

    5                       BATES: SCHNIDER BK004776 - 004836

    6

    7    Exhibit 14         DECEMBER 11, 2014 EMAIL WITH              172

    8                       ATTACHMENT RE: "DOCS"

    9                       BATES: SCHNIDER_BK005163 - 005209

   10

   11    Exhibit 15         DECEMBER 8, 2014 EMAIL WITH               174

   12                       ATTACHMENT RE: "CHOI NOTE"

   13                       BATES: SCHNIDER_BK003992 - 003997

   14

   15    Exhibit 16         NOVEMBER 25, 2014 EMAIL WITH              184

   16                       ATTACHMENT RE: "PROMISSORY NOTE"

   17                       BATES: SCHNIDER_BK001548 - 001553

   18

   19    Exhibit 17         RESOLUTION RE TRANSFER OF                 190
   20                       MEMBERSHIP INTERESTS

   21                       BATES: 02217 - 02240

   22

   23    Exhibit 18         EMAIL CHAIN RE: "EXERCISE OF              193

   24                       OPTIONN

   25                       BATES: LEE004485 - 004487

                                                                  Page 7
                                 Veritex.t Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                         Main Document    Page 92 of 280



     1       Q    Objection.       Move to strike.      Unfounded

     2    opinion.      Let's go

     3       A   There's many, many other evidence --

     4       Q   Never takes excuse .        I mean always making

     s    excuses.                                                            11:06:08

     6       A    I'm not.

     7       Q   That's what you're doing right now.             You 1 re

     8    just making another excuse about your failures.

     9    Because Paula Thomas was gone on April 1, 2015, and

    10    you have been there since.         And -- you know what?            11:06:18

    11    Let's do this now, actually.

    12           MR. PEDDIE:       We're objecting to Exhibit 6

    13    just for future purposes.         I don' t mind you asking

    14    questions about it.       It has no foundation.

    15    BY MR. BILLER:                                                      11:06:45

    16       Q   I'm going to hand you two documents.
    17           What number are we up to?

    18           THE REPORTER:       7.

    19           MR. BILLER:       Okay.    7,   Number 7 I'm handing

    20    to the court reporter.                                              11:07:18

    21            (Exhibit 7 was marked for identification by

    22       the court reporter and is attached hereto.)

    23           MR. BILLER:       And this is No. 8.

    24            (Exhibit 8 was marked for identification by

    25       the court reporter and is attached hereto. )                     11:08:03

                                                                            Page 91      1
                                                                            - - ---- J
                                      Veritext Legal Solutions
                                           866 299-Sl27
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                         Main Document    Page 93 of 280



   l    BY MR. BILLER:

   2       Q      Do you have No. 7 and No.       e   in front of you?

   3       A      Yes.

   4       Q      We'll start with No. 7.        Number 7 appears to

   5    be a management organizational chart; is that                      11:08:ll

   6    correct?

   7          A   Yes.

   8          Q   And the person at the top is the founder,

    9   creative director, Paula Thomas, right?

  10          A   Yes.                                                     11:08:il

  11              MR. PEDDIE:   I'm sorry.       What page are you

  12    on?

  13              MR. BILLER:   It's on 118.          I mean -- I'm

   14    sorry.     Bates stamped 6020.

   15    BY MR. BILLER:                                                    11:08:31

   16         Q   Then it has you as the chief operating

   17    officer.

   18             Do you see that?

   19         A   Yes.

              Q   And it has John Hanna as chief executive                 11:08:35       I




   21    officer.

   22             Do you see that?

   23         A   Yes.

   24         0   Now, how many other employees are with the

   2S    company at this point in time?                                    11:08:46

                                                                         Page 92

                                     Veritext Legal Solutions
                                          866 299-S 127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                          Main Document    Page 94 of 280



    1       A    When was that?

    2       0    On the chart.

    3       A    But when -- when was it made?

    4       0    I don't know .     I thought you would be able to

    s    help me with this .      It's part of a pamphlet .               11 : 09 : 00

    6       A    I cannot       we've been making this for the

    7    last ten years.

    8       Q    Okay .    So we see who is under you is Yoonsung

    9    Bae , Susan Chae , Kristhea Santos, David Schnider --

   10       A    Susan Chae?                                              11 : 09:16

   ll       0    -- and Allison Lee, right?         There are five

   12    people under you, right?

   13       A    There is outside service, two outside

   14    professional services .       Two outside professional

   15    service .    And three people.                                   11 : 09 : 39

   16       0    Okay .    The only person left on this day        --
   17       A    Yes .

   18       0    --   is you, right?

   19       A    Yes .

   20       0    All of these other people are gone ,          right?     11 : 09:52

   21       A    Yes.

   22       Q    Okay .    so there ' s not a chief accountant .

   23    There's not a sa l es manager.      There ' s not a PR

   24    manager.     There's not legal counsel.        There's not a

   25    CPA , right?                                                     11 : 10 : 05

                                                                        Page 93

                                    Veritext Legal Solutions
                                         866 299-S 127
    Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                               Main Document    Page 95 of 280



        l
        2
            I'. Q
                      Correct.
                      There's not an import coordinator, associate

        3    designer, associate designer, senior designer,

        4    right?    They're gone?

        5       A     Correct.                                              11:10:16

        6       Q     Right?     Then you've got assistant associate,

        7    assistant associate, administrative associate.

        8    They're gone as well, right?

        9       A     Yes.

       10       Q     All these people are gone but you, right?             11: 10: 24

       11       A     Yes.

       12       Q     So is your testimony that all these people

       13    except you are responsible for the downfall of

       14    Thomas Wylde as a brand?

       15       A     No.                                                   11: 10: 38

       16       Q     So what responsibility do you take?

       17       A     As management, I take full responsibility.

       18       Q     Full responsibility for the destruction of

       19    the brand, right?

       20       A     The org chart?     Yes.                               11:10:52

       21       0     You take full responsibility for nearly

       22    destroying the brand name Thomas Wylde?

       23             MR. PEDDIE:     Objection --

       24             THE WITNESS:     No, not me .

       25    BY MR. BILLER:

                                                                         Page 94

                                         Veritext Legal Solutions
                                              866 299-5127


I
Case 6:16-bk-15889-SY             Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                                  Main Document    Page 96 of 280



    1          Q         Okay .    Of course not.

    2          A        Done by -- done by John, myself, and Paul a.

    3          Q         Paula wasn't there.          Okay?

    4          A        She was there.

    s          Q        Okay.      Let's                                          11:11:13

    6                   MR. PEDDIE:         I'm objecting to this Exhibit 7 .

    7    It was pretty clearly created for PDTW.

    8                   MR . BILLER :      John was never a chief executive

    9    officer for PDTW.                 So what are you talking about?

   10    Do you just talk?                 Really?                                11:11:28

   11                   MR . PEDDIE :       I'm sorry, but on Bates 6020 it

   12    says,          "Paula Thomas , founder and creative director ."

   13    She is on the chart.                And on the next page it's

   14    listing everybody's start dates , 2009, 2013.                   This

   15    is not a Thomas Wylde document -- or Thomas Wylde,                       11:11 : 38

   16    LLC, document.

   17                   MR . BILLER :      Okay .    You want to argue

   18    whatever you want to argue.

   19                   MR. PEDDIE:        I'm objecting to it.

   20                   MR. BILLER:        It's a chart .                         11 : 11 :4 3   l
   21                   MR . PEDDIE:       You're asking why, I'm telling

   22    you       --
   23                   MR. BILLER :       On what grounds?

   24                   MR . PEDDIE:       Because you're conflating PDTW

   25    with TW .                                                                11:11:48

                                                                                Page 95

                                              Veritext Legal Solutions
                                                   866 299-S 127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                       Desc
                              Main Document    Page 97 of 280



   1                MR. BILLER:         What have I said?             I   asked her.

   2     I    gave her a chart.

   3                MR. PEDDIE:         About how she is the only one

   4     left.      It sounds like you• re talking about Thomas

   s    Nylde LLC's employees.                                                              11:11:55

   6                MR. BILLER:         She is the only one left.

   7                MR.. PEDDIE:        This talks about PDTW.

   8                MR. BILLER:         Okay.      Let's go to the org chart

   9     for TW.

  10                MR.    PEDDIE:      Okay.

  ll                MR. BILLER:         Thomas Wylde, No. 8.

  12                MR. PEDDIE:         Okay.

  13     BY MiL BILLER:

  14           Q    Can you review No.           a.
  15           A    Yes.      This is really small typing, small                             11:12:10

   16    writing.

   17          0    I'm sure you can read it.

   18          A    At the top it says,            "Thomas Wylde, Table of

   19    Organization."

   20          0    Right.        You're the only one left, right?                           11:12:24

   21          A    Yes.

   22          0    so what -· what do you take responsibility

   23        for in causing Thomas Wylde, LLC, from going from a

   24        company with lots of employees to a company who has

   25        a part-time, one-dollar-a-year CEO?                                             11:12:45

                                                                                           Page 96
        ---        ---    -   -    --..--- -- ··-~·-·   -   -   -   ---------- ----    -     -   ---
                                             Veritext legal Solutions
                                                  866 299-Sl27
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                         Main Document    Page 98 of 280



    1             MR.. PEDDIE :   Objection.    Calls for

    2    speculation .

    3             THB WITNESS:     Are you asking me?

    4    BY MR. BILLER :

    s       Q     Yes.

    6       A     All I know is that I'm getting paid

    7    one- dollar-per-month salary for the last two years

    8    and paid off the company's 2 million dollar debt,

    9    working weekends, working every day, and not getting

   10    paid .                                                       11:13 : 21

   11    BY MR . BILLER:

   12       Q     Because you're working for yourself and

   13    you're selling TN's garments and clothes and putting

   14    the money in your own pocket, that's why.

   15       A     Hundred percent not true.                           11:13:33

   16             MR. PEDDIE :    Objection.    Argu~entative .

   17             THE WITNESS:     Hundred percent not true .

   18    BY MR . BILLER :

   19       Q     We can look at bank records .

   20             So you don't take any responsibility for the        11 : 13:39

   21    failure of the company, I take it?

   22       A     I think, in my personal opinion, when any

   23    coapany fails, there is a lot of effect involved.

   24    For Thol'IAS Wylde particularly, it's three people :

   25    myself, John, and Paula.                                    11:13:57

                                                                   Page 97

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                           Main Document    Page 99 of 280



    1       0     Let's get this right.         Thomas Wylde, LLC,

   2     started business on January 1, 2015, right?

    3       A     What was that?

   4        0     January 1, 2015, right?

   5        A     I don't know when it started, but 2015, yes .           11:14:09

   6        0     Okay.     And it is now 2019, four and a half

   7     years later, right?

   8        A     Yes.
   9        0     Okay?     Paula Thomas left the company -- was

  10     fired and terminated by Richard Peddie on April 1,               11:14:24

  11    201s, right?

  12              MR . PEDDIE:    Objection.     Misstates the facts.

  13              THE WITNESS :    Go ahead .

  14    BY MR . BILLER:

  15       0      You can answer the question.                            11:14:36

  16       A      Okay.     I'm waiting .

  17        0     I just asked you.

  18        A     Oh.     What did you ask?

  19              MR. BILLER:     Read back the question, please.

  20              (Record read.)                                          11:14:53

  21              THE WITNESS:     I don't know what date.      But

  22    yes.

  23    BY MR. BILLER:

  24       0      Okay.    So she was at Thomas Wylde about three

  25    months.     John Hanna was with Thomas Wylde for about            11:15:00

                                                                        Page 98

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                         Main Document   Page 100 of 280



    1    18 months.     And you've been there for four and a

   2     half years.

   3        A   Yes.

   4        Q   So you think they have as much responsibility

   5     for the failure of the company as you do?                          11:15:10

   6        A   So when --

   7        Q   It's a yes or no question .

    8       A   Well, I'm getting there .       When -- I don't

    9    know why you're saying failing, because 2014 company

  10    was 2 million dollar debt owed to CBC and currently                 11:15:24

  11     we have no debt .    So financially the company was in

  12     debt and now we are almost debt free.

  13        Q   Well, I wouldn't know that because you're not

  14     producing your books and records.

  15        A   Well, so I'm telling you.                                   11 : 15:46

  16        Q   I don't care what you say .        I want to see

   17    your books and records.

   18       A   Okay.     That's different -- okay.           That's --

   19       Q   So will you allow us to look at the books and

  20     records?                                                           11:16:00

  21            MR. PEDDIE:     Don't take homework assignments.

  22            THE WITNESS:     I don't own the company .          I

  23     don't own the company.

  24     BY MR. BILLER:

  25        Q   You're a member, aren't you?

                                                                          Page 99

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                              Main Document   Page 101 of 280



    l        A       I work for the company.

    2        Q       You're a member, aren't you?

    3        A       I'm a member.     I'm a member .         I work for ~he

    4    company .

    5        Q       You're a member , aren't you?            You ' re an         11 : 16:10

    6    owner?

    7                MR. PEDDIE:     Objection.      Calls for a legal

    8    conclusion.
    9                THE WITNESS :    I'm not owner.

   10    BY MR. BILLER :                                                          11:16:17

   11        Q       I want to go back to the topics of computers .

   12    Do you have a cloud?

   13        A       Personally?

   14        Q       Yes .

   15        A       Yes .                                                        11 : 16:26

   16       Q        Okay .   Did you ever get a cloud for Thomas

   17    Wylde , LLC?

   18        A       I don't know.     Me ?   No .

   19       Q        Is there any information from Thomas Wylde,

   20    LLC, in your personal cloud?                                             11:16 : 42

   21        A       Not in my personal cloud .

   22        Q       So - -

   23        A       It's my e-mail , it could be .           If it's i n my

   24    e - mail.

   25       Q        So when you e-mail to people, don't you have                 11:16:53

                                                                               Page 100

                                        Veritext Legal Solutions
                                              866 299-S 127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                           Main Document   Page 102 of 280



    l    attachments?

    2              Don't I have what?

    3       Q      Attachments .    Documents that are attached to

    4    your e-mails.

    5       A      Oh, attachments.                                      11 : 17:03

    6       Q      Yes .

    1       A      Yes.

    8       Q      So if your e-mails -- if you have e-mails for

    9    work, Thomas Wylde, LLC, that have attachments,

   10    those attachments will be in your cloud, right?                 11:17 : 14

   11       A      It's in the server.

   12       0      It's in the server or cloud?

   13       A      Server.    Thomas Wylde does not -- I don't

   14    think we have a cloud.        We have

   15       Q      Your personal e-mails .                               11 : 17 : 24

   16       A      My personal e - mails, yes .

   17       Q      Okay.     So you -- are you saying you don't

   18    have any business e-mails in the cloud that you have

   19    personally?

   20       A      In my computer.     I don't know what -- in my        11 : 17:36     I


   21    computer, it's constantly backed.

   22       Q      Let's get this right .      Okay.     You have a

   23    laptop?

   24       A      I do have a laptop.

   25       Q      You travel a lot, don't you?                          11 : 17:50

                                                                      Page 101

                                      Veritext Legal Solutions
                                           866 299-S 127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                           Main Document   Page 103 of 280



    l       A      Yes.

    2       Q      You travel a lot to sell clothes and to go to

    3    things that designers go to, right?

    4       A      Yea.

    5       Q      And do you use your laptop when you're out on                11: 17: 59

    6    business?

    7       A      Yes.

    a       Q      And your laptop -- data on the laptop goes to

    9    the cloud, right?

   10       A      Yes.    I mean, it goes to backup.                           11: 18 : 08

   11          Q   What is backup?

   12          A   You know that -- the backup, the -- the thing

   13    that Apple sells.        You know, the backup.          You never

   14    bought that?        It's backup.    It goes to automatically

   15    back up everything.                                                    11: 18: 41

   16          Q   In the cloud?

   17          A   Yes.    I mean, if you say it's cloud.           But we

   18    have machine.

   19          Q   Okay.     You have machines for your laptop --

   20          A   Backup.     For everything.                                  11:18:51

   21          Q   Let me finish, okay?

   22              Describe the back-up machine you're referring

   23    to.

   24          A   Okay.     So we have a backup and it -- it ' s

   25    from Apple.       It's a white square .                                11:19:14

                                                                             Page 102

                                      Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                             Main Document   Page 104 of 280



    1       0      Are you talking about a server?

    2       A      I don't know what that is.

    3       0      Who installed it?

    4       A      My husband did.

    5       0      Your husband did?                                      11:19:23

    6       A      Yes.

    7       0      When did he install it?

    8       A      It's been long time.

    9       0      Ed Smith didn't install it?

   10       A      No.      It's in my home.    He never been to my       11:19:30

   11    home.

   12       0      Okay.      So this backup or server you have at

   13    your home, it includes Thomas Wylde information?

   14       A      It backs up everything that I back up on my

   15    e-mail.                                                          11:19:46

   16       Q      And you use your laptop when you do business,

   17    right?

   18       A      Yes.

   19       0      So your personal computer and your server

   20    have Thomas Wylde information in them, right?                    11:19:56

   21       A      Probably.

   22       0      Okay.      When did you buy your laptop?

   23       A      Long time ago.      I want to say -- long time

   24    ago.     2015, 2014.      I don't know.

   25       0      Okay .     So I'm going to tell you right now          11:20:24

                                                                       Page 103

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY          Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                               Main Document   Page 105 of 280



    l.       that I consider the server and your laptop to be

    2        evidence.       And that you need to protect data in that

    3        evidence.       In fact, you need to probably back it up

    4        with a second source so that evidence is not lost.

    5        Because I know in your divorce proceedings when they                   11:20:42

    6        asked for your computer, you said it was stolen or

    7        gone.

    8           A     My computer was stolen --

    9           Q     Yeah.

   10           A     -- and that -- Christmastime.             And it was new      11:20:s2       I
   11        computer I bought.       Paula know about that.

   12           Q     Okay.     I'm telling you --

   13           A     Okay.

   14           Q     -- don't let anything happen to that laptop

   15        and that backup or that server, because I'm going to                   11:21:09

   16        be getting whatever information out of those devices

   17        that are related to Thomas Wylde.              Okay?

   18           A     Sure.

   19           Q     All right.     Now, let's talk about computers

   20        at work.    You have two computers at work, you say,                   ll:21:23

   21        right?

   22           A     Yes.

   23           Q     And the computer at home, your laptop and the

   24        server, that's connected to a cloud, right?

   25           A     Yes.     My backup.      I don't know what you call           11:21:32

                                                                                 Page 104
         L
                                            Veritext Legal Solutions
                                                 866 299-S127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                         Main Document   Page 106 of 280



    1    cloud, but we have a backup.

    2       Q    Do you have a cloud?

    3       A    I have a backup.     If you can call it a

    4    cloud

    s       Q    Do you know what a cloud is?                                   11:21:47

    6       A    It's -- I think that is a cloud because it

    7    goes back up.

    8       Q    There is a server, which is a physical

    9    device, and then there is a cloud that is in the sky

   10    that's connected to a host company.                                    11:22:02

   11            Do you know that?

   12       A    I have a physical device.

   13       Q    Okay.     Do you have a cloud for any computers?

   14       A    For me personally?      No, I don't.

   15       Q    Thomas Wylde?                                                  11:22:17

   16       A    Thomas Wylde, I don't think so.

   17       Q    Okay.     So right now -- you don't think so?

   18       A    No, I don't think so.       I don't know.         I don't

   19    think so.      I don't think we ever had a cloud.           If we

   20    have, I don't know.                                                    11:22:28

   21       Q    Okay.     So let's talk about the two computers

   22    that you say are still at --

   23       A    Office.

   24       Q    -- the business at Thomas Wylde.              What kind

   25    of computers are they?                                                 11:22:41

                                                                             Page 10S
                                                                                           _J
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                        Main Document   Page 107 of 280



    l       A   I think it's PC.

    2       Q   Two PCs?

    3       A   Yes.

    4       Q   Both PCs?

    s       A   I think so.                                           11:22:49

    6       Q   What type?

    7       A   I don't know.

    8       Q   Who makes them?        Dell?

    9       A   HP?     I don't know.

   10       Q   HP?                                                   11:22:59

   11       A   I don't know.        I don't know .

   12       Q   Okay.      You have a photocopy machine?

   13       A   I   have      I   do have a copy machine, yes.

   14       Q   Okay.      Do you have a scanner?

   15       A   That scans, I believe.                                11:23:12

   16       Q   Okay.      When did you buy these two computers?

   17       A   I don't know.

   18       Q   Was it within the year?

   19       A   No.

   20       Q   Was it in 2017?                                       11:23:21

   21       A   I don't know.

   22       Q   How old are they?

   23       A   I don't know.        I don't use them.

   24       Q   You don't use them for Thomas Wylde at all?

   25       A   That one is for accounting -- I'm not the one         11:23:32

                                                                   Page 106          j
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                           Main Document   Page 108 of 280



    1    that using those computers.

    2       Q      Who uses those computers?

    3       A      The shipping computer is used by the shipping

    4    guy, and accounting computer is used by Yoonsung

    5    before.                                                           11:23:47

    6       O      And she doesn't work at Thomas Wylde anymore,

    7    right?

    8       A      Nobody.

    9       Q      So who is doing the accounting?

   10       A      Occasionally she come and help for free.                11:23:55

   11       Q      So she just comes in to work for you for

   12    free?

   13       A      Yeah, when I need help, sure.           I work for

   14    free right now.        One dollar per month.

   15       Q      I thought it was one dollar per year?                   11:24:07

   16       A      No, sorry.     One dollar per month.

   17       Q      Okay.     All right.   Why - - let's get to the

   18    next document.        I'll tell you why I know there are

   19    69 computers as of May 2016.

   20              MR. BILLER:     Let's mark this as number 9.            11:26:56

   21              (Exhibit 9 was marked for identification by

   22       the court reporter and is attached hereto.)

   23              HR. BILLER:     I'll identify the pages because

   24    this thing is very long.

   25              THE VIDEOGRAPHER:      Your microphone, please.         11:27:40

                                                                        Page 107    J
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                          Main Document   Page 109 of 280



     l            HR. BILLER:     Oh, sorry.

    2    BY HR. BILLER:

    3       Q     Okay.    You say there are 10 , 15, maybe 20

    4    computers in storage?

    5        A    Yes.                                                  11:27:50

    6       Q     And those computers contain information,

    7    data, electronically stored information from Thomas

    8    Wylde?

    9       A     Yes.

   10       Q     Are any of those computers from -- were any           11 : 28 : 11

   11    of those computers used for PDTW?

   12       A     I don't know.     I don't think so.

   13        Q    Okay.    So are you saying 20 computers were

   14    purchased for        or as many as 20 computers were

   15    purchased for Thomas Wylde?                                    11:28 : 34

   16        A    I don't know.     I was not the one in charge of

   17    buying computers.

   18        Q    Who was that?

   19        A    It was previous management.

   20        Q    Who was that?                                         11:28:47

   21        A    Paula and John.

   22        Q    I'm talking about Thomas Wylde.

   23        A    Paula was part of it too.

   24        Q    She was creative director.

   25        A    So I don't know who.       So you're asking me,       11:28:58

                                                                     Page 108

                                     Vcritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                              Main Document   Page 110 of 280



    l

    2
            I'm guessing - - I'm giving you my guess.

               Q    Okay .     But I don't want a guess.           But I want
                                                                                                  l
    3       to know -- when I open that storage facility, am I

    4       going to see computers that contain business

    5       information from Thomas Wylde?                                         11:29:14

    6          A    Yes.

    7          Q    Okay.      Do you recognize Exhibit 8 --

    8       Exhibit 9?       Sorry .

    9          A    No.

   10          Q    It's tax returns.                                              11;29 : 40

   11          A    Okay .

   12          Q    You don't recognize the CPA on the letterhead

   13       at the top of the first page?          Do you recognize that

   14       name?

   15          A    Yes.                                                           11:29:50

   16          Q    That's a CPA, right?

   17          A    Yes .

   18          Q    Allison Kim worked for that CPA?

   19          A    Yes .

   20          Q    Right?                                                         11 : 29 : 58

   21          A    Yes.

   22          Q    Okay .     So did Allison Kim ever work in the

   23       on the business premises of Thomas Wylde , LLC?

   24          A    Thomae Wylde , LLC, I don't know.              PDTW she

   25
        '
        L o r Thomas Wylde , I don't know.                                         11:30:16

                                                                                Page 109

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                         Main Document   Page 111 of 280



    1       Q    Well, this is the tax return for 2015, right?

    2       1\   Yes.

    3       Q    That was   --
    4       1\   Yes, 2015.

    5       Q    Okay.   That was Thomas Wylde LLC's first            11:30:33

    6    year, right?

    7       A    I don't know.    Yes.

    8       0    Okay.    What involvement did you have in

    9    preparing the tax return itself or providing any

   10    information to the CPA who prepared the tax return?          11:30:54

   11       1\   None.

   12       Q    None whatsoever?

   13       1\   None.

   14       Q    None?    Please explain why the expenses almost

   15    doubled from PDTW's expenses.                                11:31:21

   16       A    I don't know.

   17            MR. PEDDIE:     Objection.     Assumes facts.

   18    BY MR. BILLER:

   19       Q    Do you have an answer?

   20       1\   I don't know.     Ask the accountant.                11:31:33

   21        Q   The accountant?

   22        A   Yeah.

   23        0   Well, you were the COO, weren't you?

   24        A   Not in 2015.

   25        0   You told me in your deposition --                    11:31 : 41

                                                                   Page 110

                                    Veritext Legal Solutions
                                         866 299-S127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                           Main Document   Page 112 of 280


                          -----------------------------~
   1       A      Oh, COO.    Okay.

   2        Q     You were the COO, right?

   3       A      Yes.

   4        Q     So you're familiar with some of the documents

   s     that are needed to prepare a tax return, right?                11:31:52

   6       A      Not for the accounting part.           We always

   7     PDTW, we had a CFO, so they did everything.

   8              And for Thomas Wylde, LLC, we had also a

   9    chief accountant.       One thing that I don't get

  10     involved much is the accounting part, because I                11:32:14

  11    don't know much about stuff.

  12        Q     As the chief operating officer, you're

  13     responsible for getting garments manufactured,

  14     right?

  15        A     I was responsible for a lot of things.                11:32:28

  16        Q     No.     I'm asking is that one of them, though?

  17        A     Yes.

  18        Q     And you're responsible for getting garments

  19     distributed, right?

   20       A     Distributed to where?                                 11:32:42

   21       Q     To buyers and wholesalers and retailers.

   22       A     Yeah, I was overseeing.

   23       Q     Okay.    So you would be responsible for

   24    receiving invoices from the manufacturers and the

   25    distributors, right?                                           11:32;54

                                                                     Page 111

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                        Main Document   Page 113 of 280



   l       A    Our accounting department, yes.

   .2      Q    would you be responsible for receiving the

   3    invoices?

   4       A    No.

   5       Q    Okay.     So you wouldn't get any invoices?             11: 33: 04

   6       A    Accounting -- I would get invoices and I

   7    normally give it to accounting department.

   8       Q    Okay.     Now, you used a company called B2?

   9       A    Yes.

  10       Q    To be a distributor, right?                              11:33:19

  11       A    It's pick and pack company, shipping company.

  12        Q   I know.     But it's called B2, right?

  13        A   Yes.

  14        Q   Okay.     You own it, don 1 t you?

  15        A   I don't own that company.                                11:33:31

  16        Q   Really?     Who owns it?

  17        A   It is my brother owned the company.

  18        Q   Really?

  19        A   Yes.

   20       Q   I have documents that say you own it .                   11:33:37

   21       A   That's -- I don't own the company.

   22       Q   Okay.     All right.    We'll see.       I'll bring

   23    those out.

   24       A   Sure.

   25       Q   How about Alex Park, who is he?                          11:33:47

                                                                      Page 112

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                          Main Document   Page 114 of 280


        .--
   1          A   He is the owner of one of our manufacturers.

   2          Q   Which owner?

   3          A   What was that?

   4          Q   Who?    Owner of what manufacturer?

   5          A   Dada Trading.                                       11: 34; 06

   6          Q   You sold Jene Jen to him, right?

   7          A   Yes.

   8          Q   And you are now -- and you are part owner of

   9      Dada, right?

  10          A   Not at all.     Dada Trading.                       11:34:21

  11          0   Not at all?

  12          A   Not at all.

  13          0   Really?

  l.4         A   Not at all.

  15          0   But you used Dada Tech as a manufacturing o f       11:34:29

  16      the clothes for Thomas Wylde and PDTW, right?

  l.7         A   Yes.

  18          0   Okay.     Which other manufacturer did you use?

  l.9         A   I'm sorry?

  20          0   Which other manufacturer did you use?               ll:34:42

  21          A   When I met Paula, I was working for Jene Jen,

  22      which was -- we were at the office for Dada Tech.

  23      That's how I met Paula.      He had -- I don't know.   We

  24      had a lot of accounts.

  25          Q   Let '.,s go back to the decl~r,t i_9.n.             ~_l],. .,;.35 : 02




                                     Veritext Legal Solutions
                                          866 299-S 127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                         Main Document   Page 115 of 280



                 Which declar~ t l o.n?

           Q•    Your declaration.        !Exhibit -- what is it?

        tExhibit 5 ~   •Jl!ght there (indicat_ing} .

                 I ~ant to show yo__y__ your previo a tes.ti11ony.

                 I'm handing the court reporter what wi~l be

        marked M Exhib it 10, the dep_osition testiraony of

   7    Jene Park that i took on Augu~t 10, 2017 .               Ages ago.

                 TExhitiit 10 wa.s_ marked for identifica~ ion b y

            the court _u p..QX~er a nd is ~t~fLc.h@_d hereto .
                                I'.




  11    You'll hn ~ ~o s~are.

  12    BY MR. BILLER:

  13        Q    Now, turn it page 43.         I really don•t have

  14    any questions, but we have to do this a specific way

  15    because I 1 m about to impeach you.           Okay?                     11:36:18

  16        A    what was that?

  17        Q    I don't have any questions, but I'm about to

  18     impeach you, so we have to do this a specific way .

  19        A    What is --

  20        Q    Impeachment I'm about to show you you're a                     11:36:31

  21     liar.

  22        A    Oh.

  23        Q    Page 43, line 15.

   24       A    Uh-huh.

  25        Q    I'll going to read the question and you read                   11:36:38

                                                                             Page 114

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                              Main Document   Page 116 of 280



   1

   2

   3
            the answer.

               A

               Q
                    Uh-huh.

                    Because    I   read -- I said this qv.estion and
                                                                                 7
   4        you gave the answer .

   5                        •~our teatimol!y          Paula is

                    sitting right h~re, and she is gQing

   7                to testify otherwise.           l t's go.i,__ng to

   8                be your cr~<libility agaip~t her

   _9               credipility.       She ia th       creative

  10                direc_t(H.'. of PDTW

  11                ~d you answeJ?

  12           A    I said "Absolutely."

  13           Q

  14                        •QtraSTIO}l·    S~e is the one who

  15}               came up with the dee.igns.            She's tJle        11:37:07

  16,               QM. who got ip~~ll~ual pI:9perty

  17)               rights for her designs . "

  18'               Anawe_ri

  19    I           "Yeah, sure."

  201          Q-   Okay.                                                   11:37:16

                            "You didn't do any of that,

  22)               right?"

              'A    What?!

               O'   I said:

  25}                       "Youd d not do apy 9£ that,                     11:37 : 20

                                                                         Page 115

                                           Vcritext Legal Solutions
                                                866 299-Sl27
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                             Main Document   Page 117 of 280



    1             right?•

                  JAnaver?

           •~     "I did not say I did t]lat.g



                          RQUBSTION:      Did you do any of                      1J, · 37: 29

                  that?      That•s a direct questj on.•
    .,            Answer?




  f10                     •so now you're claiming that you                       11: 37: 361

                  niade_l.Ygg~stions to D ula regarding

                  the shQ~s and oth~ items?•




  l._§1                   •Azld design changes ,        Is that

                  ~ hat your testimony i s?•

           •~     ■j   said I did the tech pack."

  tl.9 '    Q     Yo~ actually said:

                          •No.    I   said I di.d the t ~ ch                     i l:37:56

                  pack . u

                  Is that rJght?

           1~     Yes.
            1Ql   What's the tech pack?

   25       A     Tech pack is technical design.                That was --      11:38:02

                                                                              Page   l.l.6

                                         Veritex.t Legal Solutions
                                               866 299-5127
             Case 6:16-bk-15889-SY                                Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                                                                Desc
                                                                  Main Document   Page 118 of 280

                            THOMAS WXLDE                    LLC                                                             XX-XXXXXXX
                   Amenct.d or Administrative Adjustment Request (MR) 11Jarns for ELPe and REMICa Only

                                                                                                                   ... ........,
  1
  2
  J
                       (a) Desalpu, d lleffl
                                ~
                                                   ~       Mll!flded Ol
                                            <- instructiana)
                                                                                             1
                                                                                             2
                                                                                             3
                                                                                                                   --
                                                                                                              111) ...
                                                                                                            ,__          ~
                                                                                                                                          ~     ..
                                                                                                                                           let--..-  (--}-
                                                                                                                                            9111Mf'lo ..... ,Q
                                                                                                                                                                        (<!JC--




  •s                                                                                         •
                                                                                             5
Tax and Payments (see Instructions)

  6 El.Pa ONLY:         Tax
                   alCt Clltw payments ..•..••........... ,. .......
  7 REMICa ONLY: T111t an ,.. income fsQrn pnittied
                                                                                          ......,•--+--------+--------1---------
    1ransaCt1ons ................ ·••····· ...... ...... .. .. . . . ...... ...
  1 REMfCa ONLY: Tp an 1191 lnocme fsQrn ltndasln
                                                                                          f---7-+--------+--------1---------
       pn:,pmly ••••••      ••••••••u• • ., •••••• ,..,.,.,,.,.,,,,.,, .. •••
  9 RBIIC. ONLY: Tum a , n ~ aftet Ille 11ar11Jp
                                                                                          ....,.•'--+--------+--------+--------
                                                                         i---:•~-------+-------+-------
       day .... .... . . . . . ....... .. . .. . ........................ .. ... .
 10    Total• ................................................., ....... i-;.10.:;...+--------+----------------
 11 TD paid wOI Fann 7004 ___ ..•. ,. .... . .... .• ... . ... .......... i.....:,1.:,.1....__ _ _ _ _ ___,i1,.-_ _ _ _ _ _-4-_ _ _ _ _ __
 12    Taa pad w11t1 (or after) IN fling c:JI Ille orfginll n,un ... ,. .. . ,, . . .. .. . . . . .. . .. . . . . .. .. .. . . .. .. " .......... __ .. .        12
 1J    Add Ines 11 and 12, a6l'f1 (d) ....... , . , .• , .. . .. .. . . .. ............ _ •. • ,, . ., .. ..................... , , .... , .... ..               13
 14    Ovetpaymenl. If any. • stlCMn on origlNI r&n1              or as...,....-, .                           ... .. .. . .. ........................ ..         14
 15    Sl.dltral::t lne 14 fnlm h 13                                                               . . . . . . .. .                                              15

Tu Due cw Overpeyrnera (see instructions)
 11 Ta Dua. 9w1r11ct h 15 fl0ln hi 10, CDbl'on Id). For dlllb an haw 10 sia,, -                                 llllilNdlanl .                                   ti
 17 ~ Subllac:lh 10. coum (d), flam hi 15                                                                                                                        17

Noea. Amaldlld      Schedu•  K-1 ar SctwcMM Q. Ria al'llel'ldecl 5ctmAes K-1 or $c:hsUes O wllh Form 10&5X. II IN E1.P 01
REMIC IS 11,ng Form 1065X for an ainrusnr,.e ~ 19Ques1 (MR). do I'd fumlStl lie amended Sd'8dules K-1 Of ScflecMes
0 10 Ille pemll1 o, nl:9iMII nlln5t holdllrs. • Ole REMIC IS nol Qng b an MR rd • I'd 5'qllCI. to lhe MIS b con,a&dn,cl aud'4
,...ceeedlugs \Jrlder ___,. 11221 ~ 6231 11w REMIC naist Mm:tl lhe amended Sdlelkilll:s 0 10 11s reaclJal lnlel8st holders




Sign
                         __ _,_,,._.., .. ..._.,....., __ ..,.......,.
Sae inslndons for dlllals.
                                                                      _ ___ __,,_,.m,_...._
                        "'-,.._d.....,. , _ _ _ ...,.,..._.....,.....,_. _
                        _ni_....,.,,._.,"'Y....,..._.....,_... ._ _ ___.,.
                        ,
                                                                              .....,__o.o.-d...-


                            . _____       . .,. . . . ,
                                                                              ,~--                                               ►
                   ►..,...                                                                       I
Here
                         - . . . . 0,~-
                                   .....
                                                                                                     Olla
                                                                                                                                     Ta



Paid
                 ~.,.,.__.
                 It"'• Hono itlm
                                                                                                                                              r-                 1o.a  □ ,1
                                                                                                                                                                  ........,
                                                                                                                                                                              -
                                                                                                                                                                              POG288359
Pntpantr
UN Only
                 --
                 ,,.,,..,,_        ► Kvu Hona Kim. CPA Inc.
                                   ► 3435 Wilshire Blvd Ste
                                         Los Anaeles
                                                            1970
                                                                         CA                                    90010-1938
                                                                                                                                                         "'""''•-►

                                                                                                                                                         --
                                                                                                                                                                       XX-XXXXXXX
                                                                                                                                                                      213-381-3557
                                                                                                                                                                         "- 1065X ft-al)l1)
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                        Main Document   Page 119 of 280



   1    You said some other things that were not truthful

   2    regarding your familiarity with Exhibit 6; is that

   3    right?

   4       A     Which part?      I said I didn't -- I don't

   s    remember seeing this.        I did not say that I ' m not        12:33:42

   6    aware of this       the HR company performed the

   7    in-house HR.     It has       it was presented after the

   8    HR the meeting was done.

   9             Actually, it wasn't a meeting, it was a

  10    lengthy outside HR company come in and interview                 12:34:07

  11    with everybody.

  12       Q     You didn't say that.

  13       A     I wasn't asked.

  14       Q     Oh, really?      It wasn't asked.      Okay.

  15       A     You asked if I remembered this.           I said I      12:34:15

  16    don't remember this, but --

  17       Q     But you remember having the discussion with

  18    the HR people, right?

  19       A     Yes.   I actually wrote back about what they

  20    presented to me.                                                 12:34:26

  21       Q     You actually -- but you didn't say that

  22    either, did you?

  23       A     You didn't ask.

  24       Q     So you just strictly interpret my questions,

        right?    You're not going to volunteer any
  25
                                                                         12:34:36   J'
                                                                      Page 118

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                   Desc
                              Main Document   Page 120 of 280



   l    information unless I ask a question precisely,

   2    right?       Is that the way you play this game?

   3       A        I'm supposed to -- I'm trying to answer your

   4    questions • -

   5       Q        No, you're not.

   6       A        -- yes or no.

   7       Q        Let me hand you number --

   8       A        Sure.

   9                MR. BILLER:      What's the next number?

  10                THE REPORTER:       11.                                             12:34;56

  11                MR. BILLER:      11.

  12                (Exhibit 11 was marked for identification by

  13        the court reporter and is attached hereto.}

  14                THE WITNESS:      Uh-huh.

  15    BY MR. BILLER:                                                                  12:35:16

  16        Q       Do you know Exhibit 11?

  17        A       Yes.

  18        Q       1And   you kpow Exhibi:t 11 be_c;_~~'3       Y.OU   wr,ote it,

        r t g ~~J

           'S       ii.~
            Q       xou wrote it regarding t ne report that you.

        (denied knowing about?



  124   fschnider, hut of co_11r ~~ I know about t ~e ~}!o_le HR

                                                                                        12:35:3 2

                                                                                     Pag e 119

                                           Veritext Legal Solutions
                                                866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                         Main Document   Page 121 of 280



    1       Q   Oh?     Oh, really?

    2       A   Yes.

    3       Q   Of course you did.          But you didn't tell me

    4    that before.

    5       A   But your question was if I've seen this.                      12:35:38

    6           MR. BILLER:     Let's go for a break.              Okay?

    7    Why don't you go back to when I first introduced the

    8    document.

    9           THE VIDEOGRAPHER:         Are we off the record?

   10           MR. BILLER:     No.      I 1 m speaking to the                12:35:51

   11    reporter.

   12           Let's go back to when I first introduced the

   13    document.     We're not off the record.

   14           (The record was read as follows:

   15                   "QUESTION:     Let's look at

   16           Exhibit 6.     Seen this before?            Huh?

   17           Have you seen Exhibit         6   before?

   18                     ANSWER:      You have to --

   19                      QUESTION:      Let•s mark it

   20                     ANSWER:      You have to give it

   21           to me.

   22                      QUESTION:      -- Exhibit 6.

   23           Let's see what the professionals say

   24           about you.     Let's see what -- let's

   25           see what the professionals say about

                                                                           Page 120

                                      Veritext Legal Solutions
                                           866 299-S 127
Case 6:16-bk-15889-SY           Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                                Main Document   Page 122 of 280



  1

  2
      I               your competency and your ability to

                      draw, design.        Okay?

  3                              Have you seen this document

  4                   before?

  5                              ANSWER:     No.

  6                              QUESTION:       Why are you -- Doug

  7                   Lee testified - - David Schnider

  8                   testified he gave you this document

  9                   and he sat down and talked to you

 10                   about this document.          Is that not

 ll                   true?

 12                             ANSWER:      Obviously no.

 13                  There's my name        --   wrong name right

 14                  here.      That's not me.       I

 15                              QUESTION:       So you're saying

 16                  you've never seen this document.

 17                             ANSWER:      No.

 18                             QUESTION:        Okay.   Well, let's

 19                  go ahead and go through it anyways.")

 20                  MR. BILLER:      I've got enough.            That ' s good.      12:36:54

 21       BY MR. BILLER:

 22             Q    So you clearly testified falsely that you had

 23       not - - you had not seen the document before?

 24             A    Not this particular document,            r    haven't seen

 25       it.       I know about -- of course I requested to the                      12:37:03


                                                                                   Page 121

                                           Veritext Legal Solutions
                                                866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                           Main Document   Page 123 of 280



   1   1   BY MR. BILLER:

   2          Q   Okay.

   3          A   And

   4          Q    I'm not talking about the reports the company

   s       did.   I'm talking about the document I'm holding as              12:38:03

   6       Exhibit 6 from a professional evaluator.             Are you

   7       saying that Mr. Schnider did other documents

   8       regarding your evaluation?

              A   The document was done by the professional HR

  10       company.                                                          12:38:19

  11          Q   Yes.    And you never -- you testified before

  12       you never saw it.

  13          A   No.     I had the document.      I read the

  14       document.     I had a meeting with them.        I had a

  15       meeting with HR company.                                          12:38:30

  16          Q   But in the early morning

  17          A   Not this particular one you're holding.

  18          Q   So you're saying there's another document?

              A   There was       I had a meeting with them --

  20          Q    Describe the other document.          I don't care        12:38:39

  21       about meetings.

  22          A   Report.

  23          Q    I don't care about anything else.

  24          A    Report.

  25          Q    I want you to describe the report.                        12:38:44

                                                                          Page 123

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                          Main Document   Page 124 of 280



   l       A      There was the report.

   2        Q     Describe it.

   3       A      There was a report done by this company we

   4    hired and they were - - they were giving -- they had

   5    interviewed me.                                                  12:38:59

   6       Q      Describe the report.      I don't care what you

   7    think is in there.       I want you to describe the

   8    report.     Physically describe it.        What did it look

   9    like?     Because I'm going to subpoena this man and

  10    I'm going to get all the reports.                                12:39:10

  11       A      Yeah.

  12       0      So what did the report look like?

  13       A      Report, I don't remember, but report look

  14    like report.

  15        Q     You're pointing at the document as a report?           12:39:16

  16    You're pointing at Exhibit 6 as a report?

  17       A      Okay, okay.    It could be this.        I don't

  18    remember.     There was a report.       There was a report

  19    and there was a meeting.

  20        Q     Okay.   So I'm asking you in particular, is            12:39:29

  21    there another document regarding your incompetence

  22    other than Exhibit 6?

  23       A      Could be .

  24        Q     You don't know?

  25       A      Could be.                                              12:39:39

                                                                      Page 124

                                    Veritext Legal Solutions
                                         866 299-S l27
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                             Main Document   Page 125 of 280



   1       0       Do you know?

   2       A        I don't know.     Might be.

   3       0       Okay.     So as you know now

   4       A       Yes.

   s       0        -- the only document that you saw was the                     12:39:48

   6    document Exhibit 6, correct?

   7       A        Yeah.    No.   No, no.   I think there was other

   8    documents.

   g          0     But you just said you don't know.             Which is

  10    it?       Do you know?     Don't you know?      Are you                   12:39:S8

  11    confused?         Or are you just incompetent?

  12          A     No.     What I'm trying to say is we hired HR

  13    company --

  14          0     I know you hired an HR -- I'm focusing on the

  1S    document.         Describe the document you                               12:40:12

  16                MR. PEDDIE:     Can you lower your voice,

  17    please.

  18                MR. BILLER:     If she would stop frustrating me

  19    and not being dishonest with me, I would.

  20                THE WITNESS:     I'm not trying to be dishonest.              12:40:24

  21     I'm trying to answer your questions.

  22     BY MR. BILLER:

  23          0     No, you're not.     You're trying to avoid

  24    answering my questions.

  2s          A     I'm trying to answer your question.             We hired      12:40:30

                                                                               Page 125

                                       Veritext Legal Solutions
                                            866 299-5127
_._......., ___
                                                                                                                                                        _..                                                                      ...,..
                                                Case 6:16-bk-15889-SY                                      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                                      Desc
                                                                                                                                     .,,...                                            ..... -...
-
                                                                                                           Main Document   Page ....,.,.
                                                                                                                                 126 of 280
~
          __ .,_
                          _,.....,,.
                           ....,.    "'"unoo
                                             ..-.....                             AD
                                                                                       J.1/11/1111        -14 -14          -.1,                                   M-M       ""s-U                          ._.Ml     DIN-14
                                                                                                                                                                                                                                   Ul4.00


                                                                         I




---- --
           ll/lO/fm6
    '                                                4.RliS

   1'
   u
   11
     ---    J/7,_
           .,,.,_
           111ua-            ~"'-
                             OMmfu..-.
                                                  r...
                                                     UZS.00
                                                       4J1.00
                                                    lo,aoo.GO
                                                          JSl.00
                                                                      u...., .
                                                                         1
                                                                         7
                                                                         7
                                                                                             S,7'1.00
                                                                                               Ul.00
                                                                                             t,111.ao
                                                                                               JIIUII      u,       2-16                                                                                                              -.u

     ....__,.-..
   21      9/~                                                           7
   J7      l/1JIJ81D         0111ai,.........              IIU.00        7                     JU.OIi
   ~       I/Ul20U              ,
                             OMmh....,...            UIUO                1                   J,ZI0.00




                             _,,.-__..
   41      4/ll/JIIU                                 Z.1111.00           7                   l.1111.00
   Q       ~n                                            l.40f.00        7                   1.-.00
   •7      1111/21111                                    1,no.00                             1,11//1.00

   ••      t(Jlll2911
           V1001J
                                fuffllllafN
                             OIIIC'tF...,"""'
                                                         1,200.00
                                                           IIJ.00
                                                                                             1,J00.00
                                                                                               ZM.00        SU      511       UJ         SH      UI       s.n       ~u          5.11      5.11      s.n       5.H        s.u         II.IT

                                __
    Q
                                                                                                                   nu2      uua        nuz                         nuz                                       nuz       nuz         -..n.u
                                                                                             l.,IM.00     1ZZtJ                                 UZA      llUZ                           llZ.A      IU.A
                                                                                                                                                                                                                                    .u,
                                __
    IJ     J/1!1/Xnl                                 J.J&J.00                                                                                                                 1zz.•z
    51      wzou
            914/lJIU
           11/11120lJ
            ll/4/JIIU
                              ,,........
                             OIIIC't , .....
                                                          -M
                                                     $.Q7.00


                                                          .....
                                                         Z.71'11.00
                                                                                             S,IOl.00      7711
                                                                                                           10.11
                                                                                                           ua
                                                                                                           ID.11
                                                                                                                   77.11
                                                                                                                   1a.1z
                                                                                                                   n.•
                                                                                                                   I0.1J
                                                                                                                             77.a
                                                                                                                             suz
                                                                                                                             n•
                                                                                                                             ID.11
                                                                                                                                        778
                                                                                                                                        I0.7J
                                                                                                                                        JUI
                                                                                                                                        II.II
                                                                                                                                                11.a
                                                                                                                                                10.11
                                                                                                                                                .ua
                                                                                                                                                IOU
                                                                                                                                                          n.11
                                                                                                                                                         10,71
                                                                                                                                                          tua
                                                                                                                                                          lo.JI
                                                                                                                                                                   77.11
                                                                                                                                                                   10.JZ
                                                                                                                                                                   JUI
                                                                                                                                                                   10.Jl
                                                                                                                                                                              n.a
                                                                                                                                                                               .,_,.
                                                                                                                                                                               U.11

                                                                                                                                                                               IO.H
                                                                                                                                                                                         77.M
                                                                                                                                                                                         10.n
                                                                                                                                                                                        u•
                                                                                                                                                                                        SOJJ
                                                                                                                                                                                                    n.11
                                                                                                                                                                                                   10.7Z
                                                                                                                                                                                                   u.11
                                                                                                                                                                                                   10.Jl
                                                                                                                                                                                                             778
                                                                                                                                                                                                              sa.n
                                                                                                                                                                                                             II.ti
                                                                                                                                                                                                             111.H
                                                                                                                                                                                                                        11.N
                                                                                                                                                                                                                        10.11
                                                                                                                                                                                                                        n.•
                                                                                                                                                                                                                        SCI.II
                                                                                                                                                                                                                                    ID.U
                                                                                                                                                                                                                                    IN.n
                                                                                                                                                                                                                                    aka

           l/lt/1014           Oltlce-.                  l_.l141
            ,nnm•
           12/Nf2D14            ,......,.
                               OH,,~ ..-                 l.7ff.6,I
                                                           &77.16

           1111110n      2'morttt.111mwffMpllow            17>1"
           1nmo11          JJ~-,-                          J•J':!I"


                                                    411.SSI.&                               ID.IM.00               ztl.Q    zsu,       ?BA6     UtA6     ZSU6      ntA6       ZMA6      zu.-       asu,      JSIM      HtM         I.UI.A




----
                                                                                                          162.45




- ·~ I
       ,
              DIie
           1/1~

                             -c-.-...........
                              -'-'"'
                                                  COil
                                                     2.NUO
                                                                      .........
                                                                         5                   J.NJ.00




                               ....--
                              -c:...,...                 1,11&.00        I                   1,&M.CIO
    11     I~                                            ....l.00        5                   •.MtJII
    ,..u   U/11,_            MacC..Ullr               4,»J.00            5
                                                                         s
                                                                                             &,SQ.GO
                                                                                            n,MS.oo



                              --
            l/1/lOl11                                U.Ml.00
    IS     4/19/JOOI       '-'"'
                           ~                          4,Sff.00                               , ..za.ao                                                                                                                                 .
    "u     411,-
                           ~ ,.........,
                           ~fQOlipN,d                 1.,.,.00           5                   2.141.00
    10      5/llm»
            nnr-
                                     ..               l,I07.00
                                                                         '                   ,.._
                                                                                             1,111.00




                           '----. _
                                                      J.)17.00
                           ~
                                                                         5
    Z2     IVU-            c:...,...i....-               J,ZH.111        5                   J,IBf.GO
    u um-                  c......,i..-.-                l,US.00                             1,144.00
                                                                         '                                                                                                                                                             .
    Z4
    M
    :r7
    JI
    ZI
    JO
    II
           U/Jlnoot
            ~
            J/I/JlllD
           1/17/11111)
           1/17/ZOIIJ
            Z/Ul»lO
           l/21/201111
                           °""'"""...,_..
                           ~,
                           '-'"<lq..,....
                           ~fq..,....
                           ~h•-
                           C..,...1--
                                                         1..146.00
                                                         ..,,uo
                                                             74.00
                                                         4.119.00
                                                         ',.Mf..00
                                                         1.117.00
                                                         1.-..0
                                                                         5
                                                                         5
                                                                         s
                                                                                                -
                                                                                             1M1.00
                                                                                             !1,715.00

                                                                                             J,ffJ.00
                                                                                             t,IOO.OO
                                                                                             IJISl.00
                                                                                               tlJ.00
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       .
    u       'J/J/201,0     ~ ~"'                          l.017.00                             171.00
    II     1/Jl/20IO       ~•.....-                         U6.00                              UJ.00

    .,
    M      1/)1/21110      c-......,. . . .                 QLID                               Jn.111


    ..
           IIIQ/ZDIO
           tlll/iOIII
                                   -
                           c..._...lq•p,IMII                •1.00
                                                                         s
                                                                                               117.00
                                                                                             un.oo


                                                           -
    J6
                           '--''"""'""'
                           ~ .....
                                                          UH.00

                                                         ,..,...                                                                                                                                                                      .

                              -...
            IN20II                                       U.U.00          s                   1MUIO
                           C..,... lq11-,._                                                  ,.m.m                                                                                                                                    .
    "
    44
            Z/Js,JOU
            I/WZOI.I
                                                                         5
                                                                                               -.oo                                                                                                                                    .
    .,
    d       5/n/ffll                                       112.00                              112.ao


                             -~                                                                                    ....                                                         ... ....                     -                      --
           1/"ll/JOll      ~lq..,._                      ,,..,.00                            4.Nl.00
    e
    IO
           11/J,/JOU
            IIJWJOU
                           c:...,...h...,_               J,'5GIII
                                                         Z.tt,t.00
                                                                         I
                                                                         I
                                                                                             t,1111.GO
                                                                                             u,,.m         .....             49.11      .,,.    .....     41JI      49.Ja      ,                   .,...                ...11

           I/U/1(114      Aople wwo. c...put•r           1,t0UI                                                                                                                ,~.,
                                                                                                                                                                                ,.,      HIJ       JILi       IIU       U.81        te.11.4
           I/JW1<114                                                                                                                                                                     U.11                 1111                  IUO
           I/J6/m•
                          t,pple,t-- ~ . . ,
                          A4>p!OS!ore •' - " '
                                                         1,1.36.00
                                                         1,179.11                                                                                                               OJ       IIM
                                                                                                                                                                                                   11.,1
                                                                                                                                                                                                   lt,6S      196~      ""
                                                                                                                                                                                                                        1U1          PA]
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                          Main Document   Page 127 of 280



  1       A     No.

  2       Cl    Oh, yeah, okay.       We'll see what      --
  3       A     No, I don't need to.

  4             MR. PEDDIE:       Don't argue.

  5    BY MR. BILLER:                                                       12:41:29

  6       Q     Why did

  7             MR. PEDDIE:       Don't worry.

  8    BY HR. BILLER:

  9       Q     Why did B2 give Palliative over $15,000?          Why

 10    would that distribution company working for Paula                    12:41:41

 11    Thomas give B2 -- I mean Palliative over $15,000?

 12       A     B2 --

 13             MR. PEDDIE:       If you know, answer.

 14             THE WITNESS:       B2 is owned by my brother.     And

 15    when we had the company            when we had the                   12:41:55

 16    internet --

 17    BY MR. BILLER:

 18       Q     I'm listening.

 19       A     Oh.     When we      when I was opening up that

 20    black market -- not black market.             Internet company.      12:42:14

 21    Night market company, which I talked about this with

 22    Paula.    She helped me to come up with the name too,

 23    which I always talked to her everything about I do.

 24    So company was

 25        Q    Except when you're stealing her money and her               12:42:3]

                                                                         Page 127

                                     Veritext Legal Solutions
                                          866 299-S127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                        Main Document   Page 128 of 280



   1    products

   2       A    I never

   3           MR. PEDDIE:     Objection.         Argumentative.

   4    BY MR. BILLER:

   5       Q   You don't talk about her about everything.               12:42:36

   6       A    I never

   7       0    You did not talk to her about stealing her

   8    creations or IP or copy or her position or anything.

   9    You didn't talk about anything .           You didn't talk

  10    about the money you embezzled from her when you                 12:42:49

  11    worked for PDTW.      You didn't talk about that, did

  12    you?

  l3       A    I never•·

  14           MR. PEDDIE:     Objection.         Don't answer.

  15    That's a compound question .          Unintelligible .          12:42:58

  16           MR. BILLER:      Let me show you -- let's have

  17    the next document marked.          What is the next one?

  18           THE REPORTER:      12.

  19           MR . BILLER:     12.

  20    BY MR. BILLER:                                                  12:43:26

  21       Q    What is 12?    What is Exhibit 12?

  22       A    It's B2 International, LLC .

  23            (Exhibit 12 was marked for identification by

  24       the court reporter and is attached hereto . )

        Ill/

                                                                     Page 128

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                         Main Document   Page 129 of 280



  1    BY MR. BILLER:

  2       Q    Okay .    And that's your company, right?    82

  3    International, LLC, right?

  4       A    It's not my company.

  5       Q    Whose company is it?                                 12 : 43 : 40

  6       A    I have no idea.

  7       Q    Really?

  8       A    Uh-huh.
  9       Q    It's funny, because I'm holding here a report

 10    that this company was originated by a residence or           12:43 : 47

 11    home or business address of Mr. Peddie.

 12            Why don't you look at Exhibit 13.

 13            (Exhibit 13 was marked for identification by

 14       the court reporter and is attached hereto.)

 15    BY MR. BILLER:                                               12 : 44:25

 16       0    Do you see your name there?

 17       A    On top Jene Jen?

 18       Q    Yes .

 19       A    Yes.

 20       Q    And what address is 1601 Fleming Drive ,             12:44 : 32

 21    Longmont, Colorado?

 22       A    The lawyer's probably address.

 23       Q    Whose address?     Who's the lawyer?

 24       A    I don' t know .

 25       Q    You don't know who's at 1601 Fleming Drive,          12:44:50

                                                                 Page 129          j
                                 Veritext Legal Solutions
                                                            --
                                      866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                          Main Document   Page 130 of 280



   1    Longmont, Colorado?        You don't know who lived there?

   2       A      No.

   3       0      You don't think it was Richard Peddie?

   4       A      It could be.     I don't know.       I don't know.

   5       0      Okay.   Listen                                          12 : 45:03

   6       A      I don't know his address.

   7       0      Okay.   But do you know if Richard Peddie

   8    lived in Fleming -- I mean Longmont, Colorado?

   9       A      I don't know.

  10       0      Well, you"ve known him for 17, 18, 19 years,            12:45:14

  11    haven't you?

  12       A      I don't remember addresses.

  13       Q      Okay.   I'm not asking you for the address.

  14    I'm asking for the city.         I'm asking you for the

  l5    state .                                                           12 : 4 5 : 2 5

  16       A      He lives in Colorado.

  17       Q      Okay.   And he used to live in Longmont,

  18    right?

  19       A      I don't know.

  20       Q      You don't know?                                         12 : 45:32

  21       A      No.

  22       Q      Every lie you tell will be another nail in

  23    your grave.

  24       A      So when I don't know, should I just lie or

  25    can I tell you I don't know?                                      12:45:42


       L                             Veritext Legal Solutions
                                                                       Page 130


                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                         Main Document   Page 131 of 280



  1       Q      I don't think you 1 re being truthful, ma'am ,

  2    but the jury is going to have to decide that.           The

  3    jury of Paula 1 s peers.

  4              Let's go back to No. 11, the e-mail that you

  s    wrote on a report that you didn't know about.                     12:46:01

  6       A      I did not say that I didn't know about the

  7    report.

  8       Q      The record speaks for itself.        Let's go on.

  9    Nhy did you write this e-mail?

 10       A      Because it was like -- even though I asked              12:46:09

 11    John to conduct the outside HR company to look into

 12    a lot of chaos, because the company was going

 13    through a lot of chaos, myself was going through a

 14    lot of chaos, and there was like a literally --

 15              MR. BILLER:   Move to strike.       Nonresponsive.      12:46:33

 16    BY MR. BILLER:

 17       Q      John didn't order this report to be prepared.

 18    You know that.      I know that.    This was ordered by

 19    David Schnider on behalf of Stephen Choi who wanted

 20    to fire you as a result of this result -- or result               12:46:42

 21    of this report.      I'll get to his e-mail.

 22       A      Okay.

 23       Q      Okay?

 24              so why did you write this e-mail, Exhibit 11?

 25       A      Because I was really shocked reading the                12:46:51

                                                                      Page 131

                                  Vcritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document   Page 132 of 280



  1    report.

  2       Q      Really?

  3       A      Yes.

  4       Q      Anybody meeting you would imagine that you're

  5    like this description.                                         12:47:00

  6              What?

  -,      Q      Anybody meeting you would imagine you have

  8    the -- you know, you don't have the qualifications

  9    to be the creative -- chief creative designer.

 10              MR. PEDDIE:    Objection.     Do you have a          12 :47: 11

 11    question, sir?

 12              ~R. BILLER:    Yeah.

 13              THE WITNESS:    Not about

 14    BY MR. BILLER:

 15       Q      Let's read the fourth paragraph down.                12:47:14

 16       A      Yes.

          Q      Why don't you read it.

 18              Which part?

 19       Q      Fourth, the entire paragraph.          It's one

 20    sentence, "I have to be honest with you"?                      12:47:30

 21              Oh.

 22                      "I have to be honest with you

 23              that it was not easy to hear all the

 24              negative things about myself,

 25              especially from the people I spend so                12:47:38

                                                                   Page 132

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                           Main Document   Page 133 of 280



   1              much time with and the people I like a

   2              lot."

   3       Q      Next paragraph.

   4       A

   s                      "I was disappointed that the team              12:47:45

   6              did not say anything directly to me

   7              about all the issues and problems that

   8              they brought to your attention.           That

   9              is not good for the company.           Then I

  10              thought, I need to pay more attention                  12:47:59

  11              to reading people about their

  12              struggles dealing with me."

  13       Q      Didn't the report or the Exhibit 6 say that

  14    people were afraid to approach you about things
                                                                                    I
  15    because you would get angry and yell and scream and              12:48:15

  16    be nasty?     Didn't the report say that?

  17              MR. PEDDIE:    Objection.     Document speaks for

  18    itself.

  19    BY MR. BILLER:

  20       Q      You can answer.                                        12:48:25

  21       A      Sure.

  22       Q      So why are you writing to him you were

        shocked?

  24       A      I was shocked.

  25       Q      Although you're a yeller and a screamer and a          12:48:30

                                                                      Page 133

                                    Veritext Legal Solutions
                                         866 299-S 127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                         Main Document   Page 134 of 280



  1    belligerent person who doesn ' t know what she's

  2    doing, you're shocked that the employees didn't

  3    the employees didn't like you?

  4              MR . PEDDIE:   Objection.     Compound.

  5              THE WITNESS:    No, obviously I'm not.                 12:48:41

  6              MR. PEDDIE:    Harassing .

  7    BY MR. BILLER:

  8          Q   You're not what?

  9          A   Obviously I never thought the people at the

 10    company was going through that much struggle .                   12:48:50

 11          Q   Because you were self-centered, right?

 12              MR . PEDDIE:   Objection .    Argumentative.

 13    BY MR. BILLER:

 14          Q   You can answer the question .

 15              MR. PEDDIE:    Harassing.                              12:49 • 00

 16              THE WITNESS:    I was doing my job .         I

 17    wasn't -- I wasn't there to be liked by everybody.

 l8     I was doing my job.

 19    BY MR . BILLER:

             0   So you didn't care whether your employees              12:49:10

 21    liked working with you, did you?

 22          A   I did not say I did not care .        Of course I

 23    do.

 24          Q   But you're narcissistic , aren't you?

 25              MR . PEDDIE:   Objection .                             12:49:18

                                                                     Page 134
                                                                           _ _ __J
                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                         Main Document   Page 135 of 280



  l            THE WITNESS:       I'm not narcissistic.

  2     BY MR. BILLER:

  3       0    That's why you were oblivious to everything,

  4    all your employees had to say about you because you

  5     focus on yourself, right?                                             12:49:23

  6        A   No.     That's why I said I'm disappointed

  7     because they never brought this direct to me.

  8        0   Why didn't you see it?         Why didn't you?         Why

  9    don't you take responsibility for your failures?

 10        A   I·-

 11        0   Why didn't you go to your employees and say,

 1:2    "Listen, I have been misbehaving for the last period

 13     of time.     I'm sorry.    Help me improve."           Why didn't

 14     you do that?

 15        A   I had that.                                                     12:49:41

 16        Q   You did that?

 17        A   Uh-huh.     In the meeting.

  18       0   Really?

  19       A   Uh-huh.

  20       Q   No.     Before the meeting.                                     12:49:44

  21       A   Because how do I do that?           The things that I

  22    didn't know about.

  23       0   You didn't know that you were essentially

  24    being a yeller and a screamer at your employees?

  25    You didn't know that?                                                  12:49:54

                                                                            Page 135

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document   Page 136 of 280



 l       A.    No.     I'm not a yeller and screamer .

 2       0     According to the report, you are.

 3       A     Someone else did plenty of that.

 4       0     Yeah.     You know, you're being sued in three

 5    cases.    Don't cast stones from a glass house.                12:50:05

 6       A     I'm not    --
 7             MR. PEDDIE:     Do you have a question, sir?

 8             THE WITNESS:     I 1m not casting stones.

 9             MR. PEDDIE:     Objection.     Harassment.

lO    BY MR. BILLER:                                                 12:50:15

11       0     I'm not going to sit here and let her insult

12    my client, okay, because you're a crook and thief.

13             MR. PEDDIE:     Objection.     Keep it up,

l4    Dimitrios, and we're going to walk out.

15    BY MR. BILLER:                                                 12:50:32

16       0     Did you ever contact Mr. Schnider in person'?

17             MR. PEDDIE:     Who is Mr. Schnider?

18             MR. BILLER:     Sniderman.     Sorry.

19             HR. PEDDIE:     Sniderman?

20             MR . BILLER:    Yeah, Sniderman.

21    BY MR. SILLER:

22       0     Have you ever contacted Mr. sniderman in

23    person or on the telephone?

24       A     The person who did     --
25       Q     The report.                                           12:50:52

                                                                  Page 136
     - - -· --- ----              Veritext Legal Solutions
                                       866 299-S 127
                     Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                                             Main Document   Page 137 of 280
XX-XXXXXXX                                       Federal Statements

                                StatanJtnt & • Fong 1gg, Schedule K, Yo• 13a • Contribution•
             Description                                    50%
                                                               2,400    s_____
                                                                              30°,4
                                                                                          s_____
                                                                                               20%                Total
                                                                                                            s____,2,'--4_0_0
CHAAITABL£ CONTRIBUTION
     Total
                                    $
                                    $
                                     ==---=-=
                                                  0
                                                      $
                                                      $        2,400    $
                                                                         -=---        0   $            0    $
                                                                                                             ..       2,400
                                                                                                                -===---===




                                                                                                                          5
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                        Main Document   Page 138 of 280



 l           MR. PEDDIE:     Not relevant.

 2    BY MR. BILLER :

 3       Q       because of incompetence?        Why didn't you

 4    do that?

 s           MR. BILLER:     Are we on No. 14?                      12:52:27

 6           THE REPORTER:     Yes.

 7           MR. BILLER:     Okay.     I'm going to have the

 8    reporter mark the next document, Exhibit 14.

 9            (Exhibit 14 was marked for identification by

10       the court reporter and is attached hereto. )                12:52:50

11            THE VIDEOGRAPHER:       Microphone.

12            MR. BILLER:    Sorry.

13    BY MR. BILLER:

14       Q    Did you read Exhibit 14?

15            Yes.                                                   12 : S2: S4

16       Q    Why don•t you read it into the record from

17     "Hi, Stephen."

18

19                   "Hope you had a great weekend.

20            I'm sending you the HR report of                       12:53 : 02

21            Robert Sniderman, an independent HR

22            consultant we hired sometime late last

23            year to address some internal problems

24            that company was facing and to

25            determine what may be the possible                     12:53 : 21

                                                                  Page 138
                                                               --~-----J
                                Veritext Legal Solutions
                                      866 299-S 127
       Case 6:16-bk-15889-SY                            Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                                                                               Desc
                                                        Main Document   Page 139 of 280


n,xe, e XEAB
    2015
                    Umltad Uablllty Company
                    Retum of Income
                                                                                                                                               ■                                C,Al/fPBNIA f0BU

                                                                                                                                                                                      568
                                                                                                                                                                                        RP
    201420310399 THOM XX-XXXXXXX                                                                                              15               PBA            315990
    TYB 01-01-2015 TYE 12-31-2015
    THOMAS WYLDE LLC

    235 ii 31ST ST
    LOS ANGELES                                CA         90007


    ACCTMETHOO 2                   07-22-2014                   ASSETS                  6292703.
    !NIT IAL 0             FINAL O                AMENDED 1




J   (1) Dumg INs ....., .,.., dd anae. pasir1 ar IBgal _., ~ rm1ral a: majDltly OMe4'ilp (more llw'I a 50% hlll9sQ ol ltls
        U.C or an, llgll ~ in whicti the LLC hallla a crnrtl g -r ma;o,ty..,.. DIil awn.I Cllbra ntal pl0p8rly
        ~b-~•:=,~~~~a -~-°'-35 , - . a: mare. a:                                                          leaed ~.~~a gowa,11•~                                                 •   D Ym [&I No
    ~ During 1tU ..... year, Cid lhts LLC S4ft Cllll'llnll or majDltly OMWst,lp {mare 1hlln. ~ WW)                                             In..,._.     lagal

        =-=~~'-:':"m!A~::!:'~~uft~.~~.':'-~-~-~-~mn, .........•Ovm IB]                                                                                                                        No

    (J) During Ilia IDabla yeer, Im lftlN . . . 50% ,:I the LI.C's OM&slip LEIIISII CUIIUl!dwely nns1lfflld In one GI' 11111111
        cransacd0na lllllr an lnW In CllfOnlia • ~ (I.e., 11111d. ....,._, waa tlalSfln9d CD II ta was eidJOed
        1ram ~ • •11111 "fllld .am RIMlueand                        r....,.
                                                             CGdeSedbt                                  ezcaxz> _,
                                                                                        11 waa •ftlPOIIICI e11 ■

        (Y•.....,.. flln8 al _,.nt. pendlls
        ....,...,,,...• • ,-llf(I ········--·············--··             .   .       . . . . ...
                                                             mav lllllllw- . . IMlrUctlDns.)
                                                                                                                                       . ......................... . . . ....   •Dves [RI..,
          ~ SCt1e411t rN, LLC lncrm6 WOlllll'le8l (on Sia 7) fnt 110 cllllenn._ Line 1.                                                                             WhDlldaOlnoah,

                                                                                                                                                                          4-04Q.442 00
          1 Tatlf R101111 tom SdaMit 1W UIM!ld Ulllilr c.,.,y hDlw Wi,tmtal. See nNlianS                                               ··········   •        1

          2   Uniled Ullillly ~ -                 Sea   lnstndlans                             .       . ·-·           ..                       ... •        2                       6.000 00
          ,   2015 .,... l.idl8d LllllllDy Cclmpmr lax. S.. inllruclions                                             . . ..                     . . •        3                          800 IOO

f         4   Nuica-•llr,g nornsidenl membel'I' ia.i labllly rian Schmfl..llt T (Sida                          •>                  .         •
                                                                                                                                        . ,, , .....
                                                                                                                . ...... ................. . •
                                                                                                                                                             '                       6.800 00
                                                                                                                                                                                             00


11J!      5   Talll •    allll. ..._ Add lne 2, lne 3. and h '                .   .    . . .       .                                                         5

          •   AnlcUll paid willl bm F18 3537 Ind 2015 fann FTB lS22 ad bm F18 31538 ... .. . .... .........                                            • •                           6.800 l00
                                                                                                                                                                                            00
          1   °"91.-,.ma,l fllDffl prtar ,... . . . . - • c,all .. - .......... - . .. .. ..................- . .                                      • 7
I         •
          •
              WllflhCldlug (FOlm -.S andlor 993) . .. . . • • .. .. . .. .. .. . .. .. . .. ........... _............ .
              Tatal .-,:.•-. Add 11M Cl. Int 7, and . . I .. . .. . . . . .. .. . .. . .. .              ...... ...........   ~
                                                                                                                                         •·•• · ·· ·


                                                                                                                                  .. ....... .
                                                                                                                                                       • •
                                                                                                                                                       • •
                                                                                                                                                                                         000
                                                                                                                                                                                     6.800 00
                                                                                                                                                                                           00
         10 U• Tu. 1Ns la flat ■ IOlal In■. See il1ltNallana                                                                           .. ·······      •    10

         11    p...,._    bllanae. If 1.- 9 Is mare lh■rl Int 10, IUtlllw:t lina 10 flam line 8 ...
                                                                                                                                                       •    11                       6.800 00
         12    u.. T• ......_ If lne 10 ii mara ltl8n 1111 a uitract Ir-. 9 flan in■ 10                                                                •    ,z                               00



                                                                      I                                                                                                                      ■
■                                                            034                  3671154                                                                  Foffll 5188 Ct 2015 Sidi 1
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                            Main Document   Page 140 of 280



 l               MR. BILLER:     Hark the next document in order

 2     as --

 J               MR. PEDDIE:    Objecting to No. 14 on

 4     relevance.        Because people had a bad review

  s              HR. BILLER:     Bad review?        That wasn't a bad         12:54:25

  6    review.    That was a crucifixion.             That was a firing.

  7    That was a termination that only Stephen Choi could

  8    make.     What did he do?        Because he was making so

       much money funneling through that company, he

 10    decided to make her the CEO.             That's what he did.           12:54:38

 11              Can you mark the next document in order.

 12              (Exhibit 15 was marked for identification by

 13       the court reporter and is attached hereto.)

 14    BY MR. BILLER:

 15       0      Do you recognize Exhibit 15?                                 12:55:06

 16       A      Okay.     I see this.

 17       Q      Okay.     You -- in Exhibit 15 recognizes you as

 18    the new CEO, right?

 19       A      Yes.

 20       Q      In July of 2016, right?                                      12:55:35

 21       A      June 2016?     Yes.

 22       Q      And on June 2007 (SIC) Choi wrote:

 23                      "Reading this does not make me

 24              support either person to lead this

 2S              company."                                                    12:55:59

                                                                           Page 140

                                       Vcritexl Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                            Main Document   Page 141 of 280


         --------------------------------~
1               Is that right?

2          A    Yes.

3          Q    Okay.    And this is six months after -- you

4        were made the CEO six months after an independent HR

 s       person recommended that you be fired, right?                  12:56:ll

 6         A    Yes.

 7          Q   Okay.    So how did that happen?        What did you

 a       do to get that position?

 9          A   I resigned.

10          Q   No.     You resigned and then Hanna got fired          12:56:21

11       and then you came back.     so did you come back

12       because he was going to make you the CEO?

13          A   I    resigned because I shared a different

14       vision than the CEO.     so the company asked me what

15       it takes for me to stay.     And I said I cannot work         12:56;43

16       ~ith current CEO.

17          Q   Okay.     So you had Paula Thomas fired, then

18       you had John Hanna fired so you could become the

19       queen of the bee house, right?

20          A   No.                                                    12:57:01

21          Q   Right?

22          A   r    didn't fire Paula.     I didn't fire John.    I

23       don't have that power.     The head of the company did.
                                                                                     I
24       The company -- the person who can make that                                 I
25   I   decision.                                                     12: 57: 16    I
     .                                    I
     IL ____________________________
                               Page 141 _JI

                                   Veritcxt Legal Solutions
                                          866299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                         Main Document   Page 142 of 280



l       Q    Stephen Choi is nothing to the company.

2    Nothing.    He is an investor.      He is not an owner.

3    He is nothing.     Okay?   He doesn't make the dec i sions

4    of the company.     That is supposed to be made by the

5    members of the board.      Okay?     Not by Stephen Choi.              12:57:28

6       A    So member did.

7       Q    Yeah .   Stephen Choi is not a member.

 8           And when were there          were there any minutes

 9   of any meeting making you the CEO?          How did you

10   become the CEO?      I want to know.     How did you -- how            12:57:46

ll   did somebody with your limited skills become a CEO

12   of a company?

13      A    How I become CEO of any company.              The company

14   was, as I said, lot of debt.         Company was

15   struggling.      The company was not be able to -- not                 12 : 58:06

16   in a position to pay anybody, not in the position to

17   pay and hire all the executives.

18      0    Okay.     And this was in July of 2016?

19      A    Yes.

20       Q   Okay.     Well, what did you do with the $2.86                 12:58:22

21   million that you got on July 31 , 2016?

22           Next exhibit, 16, please , or 17.

23           MR. PEDDIE:     Objection.     Assumes facts not in

24   evidence.

25           MR. BILLER:     Is it 16 or·~

                                                                         Page 142
                                                             ---------
                                Veritcxt Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                         Main Document   Page 143 of 280



 1             THE REPORTER:     16.

 2             (Exhibit 16 was marked for identification by the

 3   court reporter and is attached hereto.}

 4   BY MR. BILLER:

 s      Q      What did you do with the $2.686 million that             12:58:54

 6   you got in July of 2016 as the CEO?

 7      A      When I took over the company, monthly

 8   overhead was about half a million.            So it took me a

 9   few months to cut that monthly overhead from half a

10   million down to less than 200.          A lot of previous          12:59:21

11   bills was never paid.       A lot of -- there was a lot

12   of debt.

13      0      I don't believe you because I don't think you

14   have credibility.

15      A      Okay.                                                    12:59:37

16      0      khere are the QuickBooks that show all of

     this debt and all of this money coming in?             khere

18   are the OuickBooks for back in 2016?

19      A      At the company.

20      0      At the company?    Really?                               12 : 59:48

21      A      Yes.

22      0      Where?   In the storage room?

23      A      In the    we have a server, QuickBooks

24   server.     We have a QuickBooks separately preserved.

25      Q      Where?   Inside the company at 329?                      12:59:59

                                                                     Page 143

                                 Veritext Legal Solutions
                                      866 299-S 127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                           Main Document   Page 144 of 280


                -----------------------7
1          A     In the server, server.                                          I
2           0    There physically?                                               I
                                                                                 l
 3          A    Yes.

4           0    Physically -- so you're saying there is

s        data                                                        01:00:08

 6          A    Yes.

 7   I      Q    -· in that server that explains where every

 8 1     penny of this $2.686 million went from July 31,
     I
 9   I   2016, until today?     Is that what you're saying?
     1                                                               01:00:22
10   l      A    Yes.

11 \        O    Okay.    Explain the over $2 million in
     I
12   I   addition that Kata Global, K·A-T·A, Global, gave you

ll   I   in a line of credit.
     I
14   I           MR. BILLER:    K-A-T-A.    Sorry.
     I           (Exhibit 17 was marked for identification by        01:00:58
1s I
16   I      the court reporter and is attached hereto.)
     l
17 I     BY MR. BILLER:

18   l      Q    I want you to look at every page because I
     I
19   I   believe your signature is on every single page.
     I
20   I      A    Okay.                                               01:01:03

21   I      Q    Let's mark the next document No. 18, which is
     I
22   I   a different copy of che same document, but more

23 I     signatures.
     I
24   I           (Exhibit 18 was marked for identification by

25]
     I      the court reporter and is attached hereto.)              01:01:37

     iL _________________________ _
                                Page                                   144
                                                                              ---'
                                   Veritext Legal Solutions
                                        866 299-S 127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                        Main Document   Page 145 of 280



 1    BY MR. BILLER:
2                Q       -- but it took the clothing and the name
 3    and the brand of the company and sold those; right?

 4               MR. PEDDIE:      Objection, calls for a legal

 5    opinion.
 6    BY MR . BILLER:

 7               Q       The clothes, it sold the clothes.

 8               A       There was a cut-off season.

 9               Q       But they still sold the clothes that

10    were --
11               A       After the -- when Thomas Wylde was

12    created, it started with its own season.

13               Q       But what did they do with the

14    clothes that Paula PDTW had already manufactured and

15    had on sale before July 22, 2014?                     Did they throw it

16    away?
17               A        No.    It was invoiced under PDTW.              That's

18    why we have these advances.               So whatever collection is
19    in there it goes to this account, advances to advances

20    from.     And so when that happened, invoices pertaining

21    to PDTW stayed in PDTW books.
22               Q        So people works on the PDTW books?

23               A        Yes.

24               Q        And so those books should show what

25    property was sold; right?

                                                                     Page 1 3 ~
                                 Veritcxt Legal Solutions
                                      866 299.5121
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                        Main Document   Page 146 of 280



  l       0     What did you do run the company for 2.3

  2    million additional dollars?      That's $5 million that

  3    you got, based on the promissory note and the Kata

      Global PTE line of credit.       That's $5 million.      What

  s    did you do with that $5 million?                                  01:03:45

  6       A     Previously the company overhead before 1 took

  7    over was 6 million per year.       And I think I took --

  8    1 took down a lot -- a lot less than what overhead

  9    was.

 10       0     Did you need the additional $3.3 million from            01:04:06

 11    Densa?    What did you do with that money?

 12       A     From who?

 13       0     Densa, D-E-N-S-A.    What did you do with that

 14    money?

 15       A     With the company -- me personally?                       01:04:20

 16       Q     You're the CEO of the company.         What did you

 17    do with it?

 18       A     I ran the company.

 19       0     You ran the company.     so you spent $8 million

 20    in 2016 and '17 run4ing the company?          Is that what        01:04:29

 21    you're saying?

 22       A     Nope.   That's a wrong number.

 23       0     Isn't it true you stole it or part of it?

 24       A     No, of course not.

 25       0     Isn't it true that the money went to B2 that             01:05:00

                                                                      Page 146
                                                        ---- -- - - - - - ---~
                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                            Main Document   Page 147 of 280


     ,------------------------------·I
 1       you own, International, and Dada Tech with your

2        buddies with Alex Park, and then they

 3       wire-transferred it to Palliative; isn't that true?

4           A   Absolutely not.     I --

5           Q   Really?    Then why -- how would you explain               01:05:16

 6       any money coming from B2 International to

 7       Palliative?

 e          A   As I said; B2 owned by my brother.       And in

 9       2012 and, as Paula knows,      I was start a new company

10       that is selling --                                                01:05:33

11          C   You don't know what my client knows.       Stop

12       referring to as my client knows.

13          A   I have e-mail to her.

14          Q   Okay.     Produce it.   Why don't you produce a

15       document once in a while?       That would be nice.     I've      0l;0S:41

16       been after the company's documents -- I've been

17       after the company's documents for two years.          You

18       haven't produced anything.

1~ I        A   I   have -- I have plenty of document produced.
     I
20 I     Thank you very much.                                              01:05:51
     I
21 \        Q   You produced 1,000 pages.

22   I      A   And -- but you're asking me a question.          I'm
     I
23 I     trying to answer you your question without you
   I
24 l     interrupting.

2S   !      Q   I withdraw the question.        ! withdraw the             01:06:01
     I
     I                                                                  Page 147
     l--------------------------------~
                  Veritext Legal Solutions
                                        866 299-S 127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                         Main Document   Page 148 of 280



 l    question.      I withdraw the question.

 2             THE VIDEOGRAPHER:        Microphone, please.

 3    BY MR. BILLER:

 4        0    So you've never heard of Desna?

 s        A    What's Desna?                                           01:06:08

 6        0    I'm asking you.     Have you ever heard of

 7    Oesna?

  8       A    How to spell it?

  9       0

 10            MR. PEDDIE:     Densa?                                  01:06:15

 11            MR. BILLER:     0-£-N-S-A.

 12            MS. THOMAS:     D-E-S-N-A, Desna.       D-E-S•N-A.

 13            MR. BILL8R:     That's what I said.

 14            THE WITNESS:     What is it related to?        I

 1S    don't •- just out of the blue, Desna --                         01:06:27

 16    BY MR. BILL8R:

 17       Q    Because they wire-transferred to you $3.3

 18    million, and it was going to replace Hillshore

 19    Investment, but you guys blew that, and Choi had to

 20    stick with Hillshore, but he wanted to replace it               01:06:40

 21    with Desna.

 22            You don't know any of that?         As the CEO of

 23    the company, you don't know any of that?

 24       A    A CEO does not necessarily remember or know

 25    everything.                                                     01:06:52

                                                                    Page 148

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                         Main Document   Page 149 of 280



 1        0    How about $3.3 million, can't you remember

 2     that?

 3        A    The -- a lot less than what ex-CEO requested

 4     to run the company.     Not to me.      To the company.

  5       0    You were the CEO of the company, right?                   01:07:03

  6       A    I was the CEO of the company.          I was

  7    salesperson of the company.        I was everything.

  8    company was struggling --

  9       0    So you had access to the bank accounts of the

 10    company?                                                          01:07:14

 11       A    I only

 12       Q    Please don't tell me you're not a signature

       on the bank accounts.

 14       A    I was.    I signed.    But we have accountant.      I

 15    never personally wire         personally write a check            01:07:23

 16    and personally.     I -- we have accountant.

 17       0    Okay.    And so are you accusing the accountant

 UI    of spending the $3.3 million?

 19       A    No, the company.      Why accountant?         The

 20    company.                                                           Ol:07:39

 21       Q    Because you have not produced any documents.

 22    The -- I've asked and I've asked and I've asked.

 23       A    I --

 24       0    For two years you haven't produced any

 25    documents that prove what you're doing with the                    01:07:46

                                                                       Page lO

                                  Veritext Legal Solutions
                                       866 299-S 127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                             Main Document   Page 150 of 280



   1   J   money in this company.                                                7
   2                 So I'm asking you, since you're not producing

   3       documents, what are you doing with millions and

   4       millions and millions and millions of dollars and

   5       documents when the company now has one person                 01:08:04

   6       working for it on a part-time basis?

   7             A   Sure.

   8             Q   What did you do with all the money?

   9             A   Run the company.

  10             Q   When you say "run the company," what did you        01:08:10

  11       do?

  12             A   company expenses.

  13             Q   What company expenses?

  14             A   Company overhead.

  15             Q   What company overhead?

  16             A   Company overhead from payroll, rent,

  17       insurance, utility, going to travel, going to

  18       market, selling.        For everything.

  19             0   Everything, right?

  20             A   Yes.                                                01:08:32

  21             Q   And yet when PDTW was in business with a lot

  22       more employees, it only had $2 million in expenses.

  23       But you managed to spend $8 million

  24                 MR. PEDDIE:     Objection.

  2S       BY MR. BILLER:

                                                                      Page 150

                                        Vcritcxt Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                        Main Document   Page 151 of 280



  1       0    -- or $6 million in expenses

  2            MR. PEDDIE:    Assumes facts.

  3    BY MR. BILLER:

  4       Q    -- over a two·year period?

  5       A    Well, that's how that ex- -- ex-structure was            01:08:46

  6    done.

  7       Q    Okay.    So isn't it true Stephen Choi used

  a    Thomas Wylde as a business to launder money?

  9       A    Of course not.

 10       Q    Isn't that true?     Okay.

 11       A    Of course not.     That's the most ridiculous

 12    thing I ever heard, actually.        I'm sorry.       That's

 13    really funny.

 14       Q    Really funny?

 15       A    Yes.                                                      01:09:07

 16       Q    It's not funny when you get thrown behind

 17    bars.

 18            HR. PEDDIE:     Objection.     Let's not be

 19    threatening, argumentative.

 20            THE WITNESS:     Why am I going -- why are you            01:09:15

 21    throwing me --

 22            MR. PEDDIE:     Don't engage him.

 23    BY MR. BILLER:

 24       0    Isn't it true Palliative is a money

 25    laundering company?                                               01:09:23

                                                                      Page 151

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                         Main Document   Page 152 of 280



  l       A   Of course not.

  2       0   Okay.      Isn't it true that you and your

  3    husband live separate lives and are lesbian and

  4    homosexual?      You announced that to the public in

  5    Paris; isn't that true?                                           01:09:38

  6       A   Of course not.

  7       0   No.     You said that in Paris .

  8       A   To who?

  9       0   Didn't you say that in Paris this year in

 10    January?     That it works for you.      That's what you          01:09:48

 11    said, it works for you.      Isn't that what you said?

 12       A   No.

 13       Q   So you're denying the nature of the

 14    relationship with your husband?

 15       A   Nhat nature?     He is my husband.                         01:09:55

 16       0   Okay.     I'm saying you announced in Paris that

 17    you and he are gay, but it works for you.            Is that

 18    not true?

 19       A   Oh, okay.     At my friend's wedding, and my

 20    friend was Rosanna, R-0-S-A-N-N-A .         I was -- I was        01:10:10

 21    drawing joke.     I invited everybody to come to my

 22    house, have a dinner with us, and with my gay

 23    husband, meaning metro.

 24       Q   But you didn't say metro.

 25           No, it was a joke as a gay husband.           Of           01:10:37

                                                                      Page 152

                                 Veritext Legal Solutions
                                      866 299-S127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                        Main Document   Page 153 of 280



  1    course we're not

  2       0   I'm going to show -- I'm going to show a

  3    document that you wrote proving you did nothing for

  4    the company.

  5           You wrote this e-mail.        Okay?                  01:10:48

  6       A   Sure.

  7           MR. BILLER:    Exhibit 19.

  8            (Exhibit 19 was marked for identification by

  9       the court reporter and is attached hereto.)

 10    BY MR. BILLER:                                              01:11:19

 11       Q   Do you have 19 in front ot you?

 12       A   Yes.

 13       Q   so this was written on June 2 0, 2016, right?

 14       A   Yes.

 15       Q   Okay.     You brought in a CPA, Allison Kim, as      01:11:29

 16    a part-time employee to replace Meldy, right?

 17       A    Yes.

 18       0   Okay.     How long have you known Allison Kim?

 19       A    For a long time.

 20       0    How long?                                           01:11:42

 21       A    Over ten years.

 22       Q   And how long did she -- how long did she work

 23    as a CPA for Thomas Wylde?

 24       A   After Joel Kaiser, I introduced -- who was

 25    our ex-CFO, after he left, I introduced Allison to          01:12:03

                                                                Page 153

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                             Main Document   Page 154 of 280



 1      Paula .

 2           Q    So that was 2012?

 3           A     I don't remember exact year .

 4           Q    Give me an estimate .

 5           A     It could be around that time .                      01:12:15

 6           O    Now, Joel Kaiser and you stole money from

 7      PDTW .    He has been indicted for embezzlement of

 8      $800 , 000 from Paula Thomas.         Isn't that right?

 9           A     I don't know about it .

10                MR. PSDDIE :      Objection.    Misstates.           01:12:30

11      BY MR . BILLER :

12           Q    Okay.    You don't know he is being prosecuted

13      for stealing $800 , 000 from PDTW?

14           A     I don't know the details of his situation.

15           Q    What do you know, then?                              01 : 12:40

16           A     I know that        that he was in trouble ,

17      legally in trouble .

18           Q    Criminally?       Criminally in trouble?

19           A    Yee.

20           Q    Okay.    And you knew that he was stealing           01 : 12 : 5 7

21     money from the company, don't you?

22           A    He never stealed money from company .

23           O    Then why ie he being prosecuted for being

24      so        for doing so?

2S           A     I don't know .     I don't know the details.        01 : 13 : 07


     '--- - - -- - - - - -- - -- -- - - - - - - - - - - - - -P_a_g_e_ 1S4
                                      Veritext Legal Solutions
                                                                              _J
                                           866 299•5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                          Main Document   Page 155 of 280



  l

  2   l .v.:y   Okay.    Were you watching him every second of

                day to see if he was stealing money from the

  3     company?

  4        A    That wasn't my job.

  5        Q    Okay.    So how do you know he wasn ' t stealing            01:13.14

  6     money from the company?

  7        A     Because I think he actually did it the other

  a     way around.      I think he used other company's money

  9     to pay for PDTW, for Paula's stuff.

 10        Q    Okay.    How do you know that?                              01:13:32

 11        A     Because we talked about that.

 12        Q    Oh, he told you that?

 13        A     No.

 14        Q     So now you're remembering stuff.             I'm

 15     interested.     What else do you remember?                          01:13:37

 16        A     No, he did not tell me that.          That was me and

 17     Paula went through extensively the -- because we

 18     were sued by the company called Cleopatra.

                 MR. PEDDIE:    Cleopatra.

 20              THE WITNESS.    So me and Paula looked at                  01:13:57

 21     details.

 22     BY MR. BILLER:

 23        Q     Oh, you did?    What details do you remember?

 24        A     I   remember that when -- PDTW was always in

 25     debt, always in financial problems.            We always were       01:14:06

                                                                         Page 155

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                         Main Document   Page 156 of 280



  1    trying to borrow money.       I don't remember one single

  2    year that PDTW was not in debt.

  3       Q    Move to strike everything.         You have no idea

  4    what POTW's financials --

  5       A    You're asking me.                                            01:14:21

  6       Q    No, I'm not asking you what the financial

  7    condition.      You were the CEO -- COO of PDTW.       You

  s    were nothing else, nothing more.          You were the COO.

  9            Are you telling me you looked at all the

 10    books and records and financials of PDTW every year                  01:14:34

 11    to see what its financial condition was?

 12       A    No.     I'm answering your question that how do

 13    I know about that Joel did what he did because I

 14    said I looked at records with Paula.

 15       Q    Okay.     So it's your position that Joel Kaiser              01:14:48

 16    was stealing from other companies and helping to pay

 17    for PDTW?     IS that what you're saying?

 18       A    That's       yes.

 19       Q    Okay.     So why isn't POTW or Paula being

 20    prosecuted for receiving stolen property?                             01:15:05

 21        A   I don' t know.

 22       Q    You haven't thought about that, did you?             You

 23     think you're so smart.      You'll just say anything

 24            MR. PEDDIE:      Objection.

 25     BY MR. BILLER:

                                                                          Page 156

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                            Main Document   Page 157 of 280



   l

   2
       r      O   -- not realizing that you're going to get

           yourself in trouble.     If you tell the truth --

   3          A   I am telling the truth.

   4          O   -- then you don't have to get into these

   5       little problems you're getting into.                          01:15:23

   6              So you're saying that the prosecutor didn't

   7       prosecute Paula Thomas or PDTW for receiving stolen

   8       property, but prosecuted Joel Kaiser for giving the

   9       money to PDTW?     Is that what you're saying?

  10          A   You are asking me about how I know.                    01:15:40

  11          0   No.

  12          A   I'm answering

  13         O    I'm asking a new question.          Read back the

  14       question, please.

  15          A   Okay.     What is your new question?                   01:15:48

 16               MR. BILLER:     Read the question back.

  17              (Record read.)

 18               MR. PEDDIE:     Objection.     Calls for

 19        speculation.

  20       BY MR. BILLBR:                                                01:16:26

  21         O    Answer the question.

  22         A    I don't know.

  23          Q   Oh.     When did Allison Kim tell you she is not

  24       going to do anymore the accounting for Thomas Wylde?

  25          A   This year.                                             01:16:39

                                                                      Page 157

                                     Veritext Legal Solutions
                                          866 299•5127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                              Main Document   Page 158 of 280



   l       0      When?

  2        A      Before      --   right before tax return, because I

  3     had to do tax return for this year.

  4        0      Who did it?

  s       A       What?                                                           01:16 : 49

  6       0       Who did the tax return?

  7       A       I   have not done it yet .        I   have to find a

  8    company, inexpensive cost to do the tax returns .                   I

  9    haven't found it yet .

 10       0       Okay.       Now, in this June 20, 2016 e-mail, you              01 : 17 : 02

 11    write all of the possible solutions that you've

 12     implemented to fix the company, right?

 13       A       Yes.

 14       0       Okay?       One is cash flow, right?

 15       A       Yes.                                                            01 :17 : 21

 16        0      What discussion did you have with Stephen

 17    Choi the next day in an e-mail regarding cash flow

 18     issues?

 19       A       I   give them projections.

 20        0      Projections?                                                    01:17 : 36

 21       A       Uh-huh.

 22       Q       Projections of what?

 23       A       Projections of sales versus overhead .

 24       Q       That's what you gave them?

 25       A       I   think    60 .   I don't remember.       I    don't          01:1 7: 4 7

                                                                               Page 158

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                           Main Document   Page 159 of 280



  1    remember what exactly what day without looking at

  2       0      Where is that document?        Where is that

  3    e-mail?

  4       A      What document?

  s       0      The e - mail that you sent to Stephen Choi and                01:17:54

  6    the document that you sent to him?             Where is it?

  7       A      I have it.

  8       Q      Where?

  9       A      In the computer, I guess.

 10       0      Why didn't you produce it?          It was asked for .        01:18:05

 11       A      I never --

 12              MR . PEDDIE :   Objection.     Assumes facts.

 13    BY MR. BILLER:

 14       0      Why didn't you produce it?

 15       A      You can ask my lawyer.                                        01:18 : 15

 16       0      No.     Your lawyer is an outside counsel.          It's

 17    your duty as the CEO to make sure responses to

 18    request for production of documents are complied

 19    with.     And you are the one who is supposed to sign

 20    the verification saying that you've complied with                       01:18:32

 21    the request.

 22       A      Sure.

 23       0      So why -- why didn't you produce that e-mail?

 24              MR. PEDDIE :    Objection.     It assumes it has

 25    not been produced.                                                      01:18:46     j
                                                                            Page 159

                                    Veritext Legal Solutions
                                         866299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                             Main Document   Page 160 of 280



   1 r - - -MR . BILLER:           Richard, please.         Don't -- print

   2   I   out your own index and bring out my index.             Please .

   3       Don't even -- don't even go there .

   4       BY MR. BILLER :

   5          0    Why didn't you produce it?                                01:18 : 51

   6          A    Produce the --

   7          0    The e-mail and the paperwork with the e-mail .

   8          A    The cash flow?

   9          0    Yes .    Why didn't you produce it?

  10          A    It wasn't asked .                                         01 : 18:59

  11          0    How do you know it wasn't asked?

  12          A    Well, how do you -- what specific -- I'm --

  13       you ' re asking me now .

  14          0    No.     I served you with 195 requests for

  15       production of documents .       I know what I asked for .         01 : 19:14

  16       So I'm asking you why didn ' t you produce that e-mail

  17       and the documents attached to the e-mail mentioning

  18       this June 20th e-mail to Choi?

  19          A    I don't know what

  20               MR . PEDDIE:    Same objection .                          01 : 19 : 26

  21               THE WITNESS:       I don ' t know what is produced,

  22       not produced .     We can go back and look at what's

  23       produced and what

  24       BY MR. BILLER :

  25          Q   So will you produce it now?                                01:19:32


                                                                  ______g_e- 160 __J
                                                                      Pa

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                         Main Document   Page 161 of 280



               I don't remember everything I produced, so

              Will you produce the document right now?

  3           MR . PEDDIE:     No, she will not .

  4    BY MR . BILLER:

  5       0   No, because it doesn't exist, does it?

  6           MR . PEDDIE:     You'll talk to me and you won't

  7    give her homework assignments .

  8           MR. BILLER:      No, no.     It doesn't exist.      It's

  9    been destroyed with 69 computers .          It doesn't exist .

 10    BY MR . BILLER:                                                      01:19:51

 11       Q   Now, what was your position with Jene Jen?

 12       A   My position?

 13       Q   Yeah .

 14       A   I own the company.

 15       Q   What did you do for the company?                              01:20:25

 16       A   I run the company.

 17       Q   How did you run the company?            I said , what

 18    was your position with the company?

 19       A   I run the company .

 20       0   I understand .     What did you do to run the                 01:20:39

 21    company?

 22       A   I do everything .

 23       Q   What does "everything" include?

 24       A   Well, paying bills, meet the clients .           Just

 25    whatever the company need.                                           01:20:57

                                                                         Page 161      j
                                  Veritex.t Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                             Main Document   Page 162 of 280



   1       0      Okay.      And when you sold a company to -- that

   2    doesn't mean anything to me, whatever the company

   3    needs.     You know, that doesn't mean nothing.            Okay?

   4              Did you do the sewing?        Did you do the buying

   5    of the fabrics?         Did you do the marketing?        Did you      01:21:10

   6    pay the bills?        Did you do the accounting?        Were you

   7    the CPA?      You know, I'm asking you a simple

   8    question .

   9              If you ran a company as you claim you did for

 10     ten years or so                                                       01:21 : 21

 11        A      Oh-huh .

 12        Q      -- what did you do for the company?           What

 13     work d i d you perform?

 14        A      Just it's a small company, so, yes, I pai d

 15     the bills.        Yes, I sold -- I design, I sell.                    01:21:32

  16    Customer meetings .       Somet i mes we get into legal

 1 '1   issues.      So we just like every day running the

 18     company.      We don't really make a product .          We don't

 19     have the product because we are the agent.

 20        Q      For who?                                                    01:21:57

 21        A      For the Dada Trading.

 22        Q      I'm talking about the period of time before

 23     Jene Jen was sold to Dada Trading .

 24        A      Yes .

 25        0      Okay?                                                       01:22:16

                                                                           Page 162

                                     Veritext Legal Solutions
                                          866 299-S 127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                        Main Document   Page 163 of 280



  1       A    Yes .

  2        Q   Dada Trading didn't own Jene Jen when Jene

  3    Jen became a business, did it?

  4       A    No.

  5       Q    So what did you do when Jene Jen was its own              01:22:24

  6    company?

  7       A    Okay.    So we had several companies outside

  8    the manufacturer we worked with.         We buy fabrics.

  9    So Dada Trading was one of them.         We had a company

 10    we worked with out of India .       And we had a company          01 : 22:40

 11    also we worked with -- mainly we worked a lot with

 12    Dada Trading.     So we kept -- we sell their product .

 13    We were the agent.     We sell their product and the

 14     fabric and also finish the garment .         And we ship

 15    them.                                                             01:23:06

 16       Q    So how much money did you sell Jene Park to

 17    Dada Trading for?

 18       A    What's Jene - - how much we sell Jene Park?

 19       Q    Yeah.    Didn't you sell Jene Park to Dada?

 20            MR. PEDDIE:    Jene Park?                                 01 : 23:18

 21    BY MR. BILLER:

 22       Q    Sorry.    Jene Jen.   Same thing, though .      Jene

 23    Jen.

 24       A    We -- actually, we closed the company .        So we

 25    actually we were -- the orders were in work, so we                01:23 : 30

                                                                      Page 163

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                           Main Document   Page 164 of 280



  l    were not -- really we give them the current orders,

  2    current customers that we are the pending orders .

  3    So we gave them .       Some of them were just to give

  4    order count to them.

  s       Q    Well, let's talk about your companies.                    01.23:49

  6    Because you didn 1 t     include them all, frankly.

  7       A   Okay .

  8       0    But I know Richard Peddie was an officer, a

  9    direct officer of one of your companies, wasn't he?

 10       A   He may have set up the company, because you                01:24:04

 ll    need -- when you need LLC, usually I'm not the one

 12    doing the one , so I don't know .

 13       0   He didn't have an official position as an

 14    officer of one of your companies?             Is that what

 15    you're saying?                                                    01 : 24 : 22

 16       A    I   don't remember, no .       I   don ' t think so.

 17       Q    Oh, okay .      And how many of his companies did

 18    he set up?

 19       A    What?

 20       Q    How many of your companies did he set up?                 01 :24:30

 21       A    I don 1 t    remember.

 22       Q    Okay .      Did he set up Odd People?

 23       A    Odd People he looked at the operating

 24    agreement.

 25       Q    Does it have an operating agreement?                      01:24 : 43

                                                                      Page 164

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                           Main Document   Page 165 of 280




      I
  1         A    It does have operating agreement.

  2         O    Is it in business?

  3         A    Yes, it ie in business.

  4         O    And you're selling TW, Thomas wylde product

  s       through Odd People?                                          01:24:55

  6         A    No, I'm not.

  7          Q   You were in Florida a week or two ago and you

  8       were selling Thomas Wylde product, right?

  9         A    Yes.

 10          Q   Okay.     You know that product -- that does not      01:25 : 03

 11       belong to you.

 12              Do you understand that?

 13          A   What?

 14          O   You are not allowed to sell Thomas Wylde

 15       product with its brand name on it.                           01 : 25:10

 16              Do you understand that?

 17              MR. PEDDIE:     Objection.     Calls for a legal

 18       conclusion.

 19              THE WITNESS:     I am selling Thomas Wylde

 20       product.                                                     01:25:17

 21       BY MR. BILLER:

 22          O   I know you are.     Thank you for the admission.

 23          A   Yes.

 24          O   Have you kept track of how much money you

 25       collected from selling those products?

                                                                    Page 165

                                    Veritexl Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                          Main Document   Page 166 of 280



  l        A   Yes .

  2        Q   Because I'm going to come get it.

  l        A   Yes, absolutely.

  4 ,      Q   How much money have you made?

  5        A   It's on our QuickBooks .

  6        Q   Oh, QuickBooks that you haven't produced?

  7        A   We have QuickBooks.

  8        Q   But you haven't produced them .

  9            MR. PEDDIE:      Yee, we have.

 10            MR. BILLER:      From 2015?     Really?        Really,         01:25:35

 11     Richard?   Really?

 12            MR . PEDDIE:     That's what the court ordered

 13     and you have it.

 14            MR. BILLER :     No, no.

 15     BY MR . BILLER:                                                       01 : 25:42

 16        Q   You didn't produce QuickBooks for 2016,              '17,

 17     or '18, have you?

 18        A   We have QuickBooks all the way up to today .

 19        Q   Oh, do you?

 20        A   Yee.                                                           01:25 : 49

 21        Q   Okay.      All right.   And who inputs the

 22     money for those -- the data for those QuickBooke?

 23        A   Yoonsung does.

 24        Q   Okay.      And what is the back-up material?

 25        A   What's backup?                                                 01:26:01

                                                                           Page 166

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                        Main Document   Page 167 of 280



  1       0    The bills, the paper .

  2       A    Oh.    We all have it.

  3       0   Where?

  4       A   At the company.

  5       0   Where at the company?                                  01:26:06

  6       A   Where at the company?          At the company

  7       0   At 329 21st Street       - - 31st Street?
  8       A    229      I mean, some in 229 and some in

       storage.

 10       0   Okay.     And what type of back-up material do         01 : 26 : 18

 11    you keep?     Do you keep everything?

 12       A    I keep everything, yes.

 13       0   Okay.     Because this ie 2019, so you should

 14    have every single piece of paper, according to the

 15    tax regulations, going back to the beginning of               01:26:33

 16    Thomas Wylde .    Do you?

 17       A   Yes.

 18       Q   Every single piece of paper?

 19       A   Yes.

 20       0   But you•ve never produced it in any                    01:26:40

 21    litigation , have you?

 22           MR. PEDDIE :   Objection.        Misstates facts.

 23           THE WITNESS:      We have it .

 24    BY MR. BILLER:

 25       0   Okay.     can I look at it?                            01:26:52

                                                                  Page 167

                                   Vcritcxt Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                         Main Document   Page 168 of 280



                  MR. PEDDIE:   Don't take any homework

   2    assignments.

   3              MR. BILLER:   It's not a homework assignment.

   4    BY MR. BILLER:

   5       0      I'm asking you•-                                             01:26:59

   6              MR. PEDDIE:   No, you cannot.

   1    BY MR. BILLER:

   8       0      -- can my client

   9              MR. PEDDIE:   You can conduct discovery in

  10    BY MR. BILLER:

  11       0      -- look at it?     Can my client look at it?

  12              MR. PEDDIE:   Don't answer that.

  13    BY MR. BILLER:

  14       0      She is a member of Thomas Wylde.              She wants

  15    to look at it.     Will you let her look at it?                        01:27 : 09

  16              MR. PEDDIE:   I'm instructing you not to

  17    answer.

  18              MR. BILLER:   You're not instructing her not

  19    to answer a question --

  20              MR. PEDDIE:   It's a future homework

  21    assignment.

  22              MR. BILLER:   No, it's not.

  23    BY MR. BILLER:

  24       0      Will you allow my client to look at the books

  25    and records of Thomas Wylde, yes or no?                                01:27:18     j
                                                                            Page 168

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                           Main Document   Page 169 of 280



  l       A      You can ask the lawyer.

  2       Q      Oh, really?     You're -- you're a member of the

  3    company, you can't make that decision?

  4       A      No.

  s       Q      You're concealing evidence?            Is that what          01:27:25

  6    you• re doing?

  7       A      I'm not concealing evidence.

  8       Q      Okay.

  9       A      I said I have everything.            You can ask

 10    lawyer.                                                                01:27:33

 11       Q      We'll see.

 12              Let me go ahead and show you the next

 13    document in order.

 14              What is it?     What are we up to?

 15              THE REPORTER:     20.                                        01:28:15

 16              MR. BILLER:     20.

 17              (Exhibit 20 was marked for identification by

 18        the court reporter and is attached hereto.)

 19     BY MR. BILLER:

 20        Q     what is Exhibit 20?                                          01:28:54

 21        A     E-mail.

 22        Q     This document is not only an e-mail.               What

  23    else does it include?

  24       A     Looks like accounting stuff.

  2S       Q     Why don't you read -- this is embarrassing.                  01:29:18

                                                                           Page 169

                                       Veritext Legal Solutions
                                            866 299-S127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                          Main Document   Page 170 of 280



  1     You're a CEO, right?

  2        A    Yes.

  3        0    So you don ' t recognize what this material is?

  4        A    No.     Looks like it's accounting.             I'm not

  s     I'm not necessarily good in accounting.                                01:29:34

  6        0    Okay.    Are you good at making projections of

  7     cash flow?

  8             I can give projections based on what I know,

  9     yes.

 10        0    But you can't produce it in the same format                    01:29:44

 11     as John Hanna did, right?

 12        A    I don't - -

 13        0    You're •- you're incapable of producing work

 14     product that is in front of you that John Hanna

 15     produced as the CEO, aren't you?                                       01: 2 9:55

 16             MR. PEDDIE:       Objection.     Argumentative.

 17             THE WITNESS:       Well, that's why we have

 18     accountant.

 19     BY MR. BILLER:

 20        0    An accountant didn't do this.                                  01:30:02

 21        A    I don't know who did, but, yes, I cannot do

 22     this.

 23        0    Okay.     Good.    So why are you the CEO if you

 24     can't do this?

 25             MR. PEDDIE:       Objection.     Argumentative.                 01·30· 11     I
      _ _ _ _ __                                            __ _ _ _ _ _ _P_a_g_e_ :70.   J
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                          Main Document   Page 171 of 280



 1              THE WITNESS:    Okay.

 2    BY MR. BILLER:

 3       0      Why are you the CEO if you can ' t do this?

 4       A      Why is Paula the CEO?       She can't do this

 s    either.                                                               01:30:25

 6       0      Paula was not the CEO.       She had a CFO.     You

 7    know that.       So stop lying.

 8       A      Well, we had an accountant, a chief

 9    accountant like a CFO.       I always had accountant.           I

10    always have a CFO.       I always had someone doing                   01:30:31

11    accounting.       I don't have to do this and I'm not

12    good at it.

13        Q     Well, you're also not good at meeting

14     projections either.

15              MR. PEDDIE:    Objection.                                   01:30:42

 16             THE WITNESS:    Projection is

 17    BY MR. BILLER:

 18       Q     Because this is profit and loss projections

 19    until 2016.

 20             Do you see that?                                             01:30:48

 21       A     Yes.

 22       0     Okay.    So according to this, this document

 23    was prepared in 2014.       So --

 24       A     I don't see the date here.

 25       0     It's on the first -- it's on the e-mail.                     01:31:04

                                                                          Page 171

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                            Main Document   Page 172 of 280



 l       A      Oh, it's in the e-mail?             Okay.

 2       Q      Now, you see the numbers on the left side?

 3              MR. PEDDIE:       Do you have a page number,

 4    please?

 s              MR. BILLER:       On the left side on each page         01:31;44

 6    there are numbers going down the left side.

 7              MR. PEDDIE:       All right.

 8              THE    WITNESS:    A?     Are you talking about A?

 9    BY MR. BILLER:

10       Q      No.     On the left side of the paper there are         01:31:52

ll    numbers 1 through S1 going down.

12       A      Yes.

13       Q      Do you see that?

14       A      Yes.

15       Q      Okay.     And each number -- well, almost each          01:31:58

16    number is designated with a certain month or

17    definition of what information is contained on that

18    line.

19              Do you see that?

20       A      Yes.                                                    Ol:32:09

21       Q      Okay.     So on line 2S --

22       A      Yes.

23       Q      -- which is the total outflow -- do you see

24    that?

25       A      Yes.                                                    01:32:35

                                                                     Page 172

                                        Veritext Legal Solutions
                                             866 299-S127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                         Main Document   Page 173 of 280



 1       Q    Line 25?

 2       A    Uh-huh.

 3       Q    If you go to page 6336, total outflow would

  4    be $25,251,490.

  5           Do you see that?                                       01:32:51

 6            Third page, line 25, $25,251,490.

  7           Do you see that?

  8       A   Uh-huh.

  9       0   Is that a yes?

10        A   I see that.                                             01:33:04

11        Q   Okay.     What does that mean?

1.2       A   I don't know.

13        Q   You don't know.     Okay.

14            On line 27, same page, it says, $2,625,114 --

15        A   What line·· what page                                   01:33:24

 16       Q   27, page 3, net cash available.

 17       A   I'm sorry.     What page?

 18       Q   The same page you were on.

 19       A   36?

 20       Q   Yeah, 36.                                               01:33 : 37

 2'1      A   Yes.    And what line?

 22       Q   27.

 23       A   Okay.

 24       Q   Do you know what that entry means?            It's

 2S    defined as?                                                    01:33:45

                                                                   Page 173

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                         Main Document   Page 174 of 280



 1                   "Net cash available,

 2           requirement."

 3           Do you see that?

 4       A   Okay.

 5       Q   What does that mean?       What does that                      01:33:51

 6    $2,625,114 mean?

 7           MR. PEDDIE:     6336?

 8           MR. BILLER:     Yeah.

 9           MR. PEDDIE:     Where does it say net cash?

10           MR. BILLER:     You have to look at the                        01:34:06

ll    definition on the first page.       And then -- it's a

12    continuum.     You know that, Richard.

13           MR. PEDDIE:     I see it now, yeah.           I'm getting

14    the orientation of it.

15    BY MR. BILLER:                                                        01:34 : 21

16       Q   Do you know what that is?

17       A   on    21?

18       Q   Yeah.

1.9      A   It looks like net cash -- net cash available

20    or requirement, so I don't know.                                      01:34:31

21       Q   Did you have -- did you have over $2 million

22    in the cash flow in Thomas Wylde in 2016?             Do you

23    have that much cash in Thomas Wylde in 2016 as was

24    projected?

25       A   I have no idea.     We've never had cash.          We          01:34:55

                                                                         Page 174

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                         Main Document   Page 175 of 280



  1    always short.    That, I know.

  2       Q   Line 10    ..   this is a good one .

  3       A   Okay.

  4       Q   Line 10 is cash available.

  5       A   Yes.                                                       01:35:17

  6       Q   Okay?     It says by 2016 you should have

  i    $2i,8i6,604.

  8           Do you see that?

  9       A   Okay.     I see the number.

 10       Q   Okay.     You see the number?                              01:35:46   '

 11       A   Yes .

 12       Q   So what does it mean,        "cash available"?   What

 13    does that mean?

 14       A   I have no idea.

 15       Q   Oh, okay.                                                  01:35:53

 16       A   You should ask someone who made this.

 17       Q   The CEO made this and you're the CEO, so you

 18    should be knowing this.

 19       A   I did not make this.

 20       Q   I know you didn't make it, but the CEO did                 01:36:04

 21    it, so you should be familiar with it.

 22           Now, let's go to page 6338.

 23       A   Okay.

 24       Q   Do you see where it says "Capital

 25    investment"?     It's line 15.                                    01:36:30

                                                                      Page 175

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                             Main Document   Page 176 of 280



  l          A    Yes.

 2            0   Do you see that?

  3          A    Yes.

  4           0   So in 2014 the capital investment was over --

  s       it was $1.75 million.                                              01:36:50

  6               Do you see that?

  7               Or l . 8 million.

  8               Do you 3ee that?

  9           A    I see the number here.

 10           0   Okay.     So, in other words, Thomas Wylde                 01:36:56

 11        received $1.8 million at least in 2014, correct?

 12           A    I don't know.

 13           Q    You don't know.     Okay.

 14               MR. PEDDIE:      Well, help me out.        What page

 1S       are you on now?                                                    01:37:08

 16               MR. BILLER:      6338.

 17        BY MR. BILLER:

              0    By the end of 2015, Thomas Kylde received

 19        another $3.l million, on line 1S, page 39; isn't

 20        that right?

 21           A    Okay, I see the number.        Very confusing.

 22           0    Kell, it shouldn't be.        You're a CEO.

 23           A    No.

 24           0    So in 2016 -- maybe you can explain this,

 2 5-                                                    They projected      01:37 : 45
        c • •_ y_o_u_ w
                      _e- re
                           --t -h_e_ CEO back then.
                                                                          Page 176

                                      Veritext Legal Solutions
                                           866 299-S127
Case 6:16-bk-15889-SY          Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                               Main Document   Page 177 of 280



  1       of having capital investment of 600,000

  2         A       What page?

  3          0      Page 39, line 15.

             A      6339?

  5          Q      6339, yes.                                                 01:37:56

  6          A      That's 2015.

  7          Q      No, it's not.     I'm looking at 2016, line 15.

  8          A      2016.

  9          Q      It's the white box.

 10          A      Yeah.   What month?                                        01:38:08

 11          Q      It says January.

 12          A      January.     So I took over in June.

 13          Q      Okay.   But do you see in June there's no

 14       money.     July, there's no money.        There's no money in

 15       August.     There's no money in 2016 other than the                  01:38:20

 16       600,000; isn't that right?

 17          A      I don't know.

 18          Q      I'm asking you to look at a piece of paper.

 19          A      Yeah, I'm looking.      It says numbers.      There's

 20       no numbers, so I don't know.                                         01:38:32

 21          0      Okay.   But we know that's wrong, don't we?

 22          A      I have no idea.

 23          0      You didn't sign that Kata Global lines of

 24       credit worth 2.3 million?         You didn't sign that?

 25          A      I did sign it.                                             01:38:45

      I                                                                     Page 177
      L__
                                       Veritext Legal Solutions
                                            866 299.5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                        Main Document   Page 178 of 280



  1       0   Ok.ay.

  2       A   Lawyers may have prepared the document and it

  3    all was done through lawyers, and I trust their

  4    knowledge and - -

  5       0   And Thomas Wylde received the money, right?                  01:38:55

  6       A   I'm sure.

  7       0   Okay.     And Thomas Wylde received the $2.686

  8    million on the promissory note, right?

  9       A   I'm not sure exactly what money, how much

 10    amount, but yes, yes, we received the money.                        01:39 : 07

 11       0   Okay.     so that's at least -- that doesn't

 12    include the Oesna money, that          this 3.3.       I don't

 13    have the paperwork with me .

 14           so in 2016 Thomas Wylde received more money

 15    than combined the previous two years, right?                        01:39:25

 16       A   No.

 17       0   Read the math.

 18       A   I don't know about this document.             I didn't

 19    prepare this document, so I don't know.

 20           MR. PEDDIE:     I'll object to this document.                01:39:48

 21    It's a 2014 projection --

 22           MR. BILLER:     That's right.

 23           MR. PEDDIE:     -- and 2016 --

 24           MR. BILLER:     That's right.      Companies ar~ run

 25    by projections.     You know what, Richard.                         01:39:56

                                                                        Page 178

                                 Veritcxt Legal Solutions
                                      866 299-S 127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                          Main Document   Page 179 of 280



  1              MR. PEDDIE:      It doesn't mean real money comes

  2    in two years later .

  3              MR . BILLER:     No, I know.      You know what comes

  4    in       oh, great .     Thank you .

  5              I want to give this to the court reporter to                 01 : 40:05

  6    be copied.     But I want the original sent back.

  7    BY MR. BILLER:

  8         0    I'm going to show you your bank accounts,

  9    okay,    for Thomas Wylde showing how much money Desna,

10     2016, 2.978,323.29 (SIC) million dollars came into                     01:40:22

 11   Thomas Wylde .

12               Did you know that?

13          A    I don't remember exact number, but, yes, we

 14    received funds.

15          Q    From Deena?                                                  01:40 : 36

16          A    I don't remember which company.            But I'm sure

17     the record is there.

18          Q    What record?      QuickBooks?      Som@thing you

19    won't give us?

20          A    Wire transf@r.                                               01 : 'l0:49   I


21          Q    Something you won't give us, right?

22          A    You can ask my lawyer.

23          Q    Yeah, ask your lawyer .

24

25
      L     A    Yes, please.

                And Kata, i _t_ s_a_y_e_, 2016, $1 . 9 million .
                                                                              01:40:56

                                                                           Page 179

                                     Veritcxt Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                        Main Document   Page 180 of 280



 1

 2

 3
      $1,985 -- $1,985,306.

              MR. PEDDIE:     I'm 9oin9 to object.

      have an exhibit to show us?
                                                               Do you     7
 4            MR. BILLER:    Yeah, we're going to show it.

 5            MR. PEDDIE:     You're reading from something

  6    that you made.

  7           MR. BILLER:     What we're going to do is I'm

  8   going to show you -- I just want to ask if these

  9    numbers are right.

 10    BY MR. BILLER:                                                       01:41:16

 11       0   2017, $639,112 from Desna in 2017.

 12           Do you remember that?

 13       A   We received the money.          I don't remember

 14    exactly how much, what date.

 15           MR. BILLER:     Okay.      We're going to mark this           01: 41: 32

 16    as - - what are we at now?

 17           THE REPORTER:     21.

 18           MR. BILLER:     21?     Okay.     We're going to mark

 19    this as Exhibit 21.

 20           We got this from you.                                         01:41:41

 21           MR. PEDDIE:     I don't know that.           I'm looking

 22    at a blue file that has all kinds of extra pages

 23    added and

 24           MR. BILLER:     No, no, no.        This is work

 25    product that I'm going to turn over because you know                 01:41:51

                                                                         Page 180

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                        Main Document   Page 181 of 280



 1    what?    I'm proud of that.

 2             MR. PEDDIE:   You're that kind of guy, right?

 3    BY MR. SILLER:

 4       Q     Why don't you look at theee bank statements

 5    and tell me those are bank statements from Bank of                       01:41:59

 6    America for Thomas Wylde and --

 7             MS. THOMAS:   Two accounts.          Two banking

 8    accounts.

 9    BY MR. BILLER:

10       Q     Two banking accounts.        Thomas Wylde and --                01:42:09

11    yeah, Thomas Wylde.     Go ahead.        Look at the bank

12    statements.     Let's take a break.

13             MR. PEDDIE:   Well, wait a second.              Why are we

14    taking a break?

15             MR. BILLER:   Okay.      She can look at them.          We      01:42:19

16    don't have to take a break.

17             M~. PEDDIE:   So you're taking this highly

18    confidential AEO stuff and you're going to stick it

19    right in the record?

20             MR. BILLER:   You want to seal it?                              01:42:35

21             MR. PEDDIE:   Well, it's under protective

22    order.

23             MR. BILLER:   Then seal it.          Have it sealed.

24    I don't care.     Seal it.

25             MR. PEDDIE:   It's already under protective                     01:42:44

                                                                            Page 181

                                   Veritex.t Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                             Main Document   Page 182 of 280


     ,                                                                           ---,
 1       order.     I don't have to do anything.

 2                 MR. BILLER:    Madam Court Reporter, can we

 3       have this exhibit sealed?

 4                 That particular order doesn't apply in this

 5       case, though.                                                   01:42:58

 6                 MR . PEDDIE:   You have this evidence from

 7       another case.       It's subject to a protective order.

 8       You make use of this at your own peril, so --

 9                 MR. BILLER:    Oh, really?     How am I going to

10       violate the protective order when the only people in            01:43:06

11       this room, you, me, lawyers for TW Holding, and my

12       client?     Really?

13                 THE VIDEOGRAPHER:    Microphone, please.

14                 MR. PEDDIE:    You're making a public record as

15       part of the transcript here.                                    01:43:18

16                 MR. BILLER:    I'm not making a public -- I'm

17       going to seal it.

18                 THE WITNESS:    So what am I supposed to look

19       at?

20       BY MR. BILLER:

21             Q   I'm asking you --

22             A   Uh-huh.

23             Q   -- didn't you -- didn't -- aren't those the

24       bank statements for Thomas Wylde?

25             A   I don't know when you look at bank statement,         01:43:36

                                                                      Page 182

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document   Page 183 of 280


      ...---------- - --
 1      but it says it's our bank statement.

 2        0       Okay.   And those bank statements include wire

 3      transfers from Dada and Deana.         Okay?     And my

 4      question to you, isn't it true Thomas Wylde received

 5      millions of dollars from Desna and Kata in 2016 and           01:43:55

 6      2017?

 7         A      We received funds.     I personally don't

 8      remember the company name.        So, yes, we received

 9      funds.     And if the record say it, then it says it.

10         Q      That's all.                                         01:44:20

11                MR. PEDDIE:   Does it need to be in the

12      record?     She already just said that

13      BY HR. BILLER:

14         Q      Well, would you agree with the amounts of

15      money that are displayed on the bank statements in            01:44:36

16      Exhibit 20?

17         A      If I'm agree --

18         0      With the amount of monies identified in

 19     the --

 20               MR. PEDDIE:   We can't stipulate to that right      01:44:44

 21     now.     If you want to approach me

 22               HR. BILLER:   Make it part of the record.

 23     Seal it, please.

 24               MR. PEDDIE:   It's sealed, then?

 25               MR. BILLER:   Yes, it's sealed.

                                                                   Page 183

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                         Main Document   Page 184 of 280



 l             MR. PEDDIE:    Well, I still object, but if

 2    you're going to do that, it's your problem.

 3             MR. BILLER:    Okay.   Are you saying I can't

 4    seal the record?

 5             MR. PEDDIE:    We don't have any orders to               01:45:01

 6    sealing it.      You're just making use of something

 7    that is subject to a protective order.

 8             MR. BILLER:    I'm sealing it.

 9             MR. PEDDIE:    You're using it in a different

10    case and you're saying you're sealing it.                         01:45:10

11             MR. BILLER:    Yeah, I'm having it sealed.

12    Okay?    Do you have a problem with that?

13             MR . PEDDIE:   Well, I don't think it should be

14     used.

15             MR. BILLER:    Do you have a problem with me             01:45:18

16     sealing it?

 17            MR. PEDDIE:    In accordance with the

 18    protective order, I don't think you should be using

 19    it right now.

 20            MR. BILLER:    What protective order?        Do you      01:45:26

 21    have it?

 22            MR. PEDDIE:    Well, it's in the original --

 23            MR. BILLER:    Do you have it?

 24            MR. PEDDIE:    I don't have it with me.

 25            MR. BILLER:    Okay.   Then how am I supposed

                                                                     Page 184

                                 Veritext Legal Solutions
                                      866 299-S127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                        Main Document   Page 185 of 280



 l    to --

 2             MR. PEDDIE:    You should, because your client

 3    is --

 4             MR. BILLER:    No.     I came into the case tvo

 s    years late.     Okay?   And that was according to              01:45:33

 6    another case.     Not this case.

 7             MR. PEDDIE:    You understand there is a

 8    protective order and that's how that evidence was

 9    obtained.

10             MR. BILLER:    No, I don't understand that.           01:45:44

11             MR. PEDDIE:    Well, I'm putting you on notice.

12             MR. BILLER:    Okay.      And protective order

13    required it to be sealed.          Not to never be used

14    again.    I'm asking, did it require that it not be

15    used?                                                          01:45:52   I

16             MR. PEDDIE:    You should read it.

17             MR. BILLER:    No.

18             MR. PEDDIE:     It's available online and it's a

 19    public document.

 20            MR. BILLER:    Richard --

 21            MR. PEDDIE :    If you want to make use of it

 22    right now, then you should be aware that it's under

 23    protective order.      That's why there is a big,

 24    diagonal red warning on that stack of documents.

 25            MR. BILLER:    And can I ask you a question?          01:46:08

                                                                  Page 1B5

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                        Main Document   Page 186 of 280



 l    How is anybody going to eee it when it is sealed?

 2             MR. PEDDIE:   I don't know.         If you want to

 3    seal it and do all that -- I haven't -- I don't know

 4    whether what you•re doing right now is proper or

 5    not.    You're doing it at your own risk.                         01:46:19

 6             MR. BILLER:   What do you mean at my own risk?

 7    Hhat is that supposed to mean?

 8             MR. PEDDIE:   I'm not agreeing to it.

 9             MR. BILLER:   Hill you stipulate to seal it?

10             MR. PEDDIE:   I'm not going to stipulate to it           01:46:28

ll    being any part of this deposition.

12             MR. BILLER:   Okay.

13             MR. PEDDIE:   I think it's subject to the

14    protective order and should not be used.

15             MR. BILLER:   Then bring the protective order            01:46:34

16    next time.

17             MR. PEDDIE:   No.     It's your job to know

18             MR. BILLER:   No, no.       It's not my job.

19             MR. PEDDIE:   Your client is a signatory to

20    that.                                                             01:46:39

21             MR. BILLER:   I was not a signatory to that.

22             MR. PEDDIE:   It's doesn't matter.             Your

23    client was.

24             MR. BILLER:   No.     My client sued thent.

25             MR. PEDDIE:   That doesn't matter.                       01:46:45


                                       _________         ,
                                                                     Page 186

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                           Main Document   Page 187 of 280



 1

 2
                MR . BILLER :

                MR . PEDDIB :
                                You're incompetent .

                                That doesn't - - that doesn't
                                                                                      l
 3    wipe out a protective order .

 4              MR. BILLER :    Yes, it does.

 5              MR . PEDDIE :   A protective order is entered by         01:46:48

 6    the court .

 7              MR . BILLER:    Whatever .

 8    BY MR. BILLER:
 9       Q      There are certain numbers on these bank

10    statements.       Okay?                                            01 : 46:53

11       A      Uh-huh .

12       Q      And you agree that the bank statements are

13    from bank accounts that Thomas Wylde has , right?

14       A      Uh-huh.

15       Q      Is that yes?                                             01 : 47:01

16       A      Yes .

17       Q      Is Bank of America still the bank for Thomas

18    Wylde?

19       A      Yes.

20              MR . PEDDIE :   Objection .    She hasn't looked         01:47 : 07

21    through every single statement there, and I'm not

22    going to let her --

23              MR. BILLER :    Do an objection .      Don't make a

24    speech.

25              MR. PEDDIE :    I'm making an objection .                01 : 47:13

                                                                      Page 187

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                         Main Document   Page 188 of 280



 1            MR. BILLER:    What's the objection?          You don•t

 2    even know objections.     That's your problem.

 3            MR. PEDDIE:     Foundation.     Fine.     You want me

 4    to spell it out for you.

 5    BY MR. BILLER:                                                       01:47:22

 6       0    Okay.     so do you have -- do you dispute any

 7    of the numbers on the bank statements?            As the CEO

 8    of Thomas Wylde, do you dispute any of the numbers?

 9        A   I see the Bank of America is Thomas Wylde

10    bank.   I don't remember account number , so I don't                 01:47:34   I
11     know if that account number is our number and all

12     the documents in there I cannot verify i t, but we

13     used Bank of America bank.

 14       Q   The bank statements say:

 15                   "Thomas Wylde, LLC, 235 West 31st                    01:47:56

 16           Street, Los Angeles, California

 17           90007."

 18           Is that your place of business?

 19       A   Not anymore.

 20       Q   Because you're now at 239?                                   01:48:06

 21       A   That was two years ago and then we moved to

 22    229.

 23       Q   So you're at 229 West 31st Street?

 24       A   Second floor.

 25       0   Second floor?                                                01:48:18

                                                                        Page 188
                      ------------ ----- ------------~
                                 Veritext Legal Solutions
                                      866 299-5127
                    Case 6:16-bk-15889-SY              Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                                        Desc
                                                       Main Document   Page 189 of 280
201• DEPRECIATION AND AMORT1ZA110N REPORT

                                                                                                                                                      1

   -
                                                                                                                                   O'l'HBR
                                     Date                      LIM    Urud)l11ed     8111 %
                                                                                                   .
                                                                                              AeCIIX:llon   In       Basis for          Accumulaled       Cu1Tent       Curnnl Ytll
     Ito.        Otscrtpllon        Acqond   Melllod    LIie   Mo.   Cosl Or Basis    hcl         Basis             Oeptte11t1on        Oepredltlo"       Set 179        Oeductio•


                                                                        2,963.                                         2,963. '           2,963.                                     o.
                                                                        4.J763.                                        ' i..'163.         4 434.                                     o.
             COMPUTER                                                   3,636.                                         3,636.             3,636.                                     o.
             COIIPOTb.                                                  4,649.                                         ,,649.             4-L.6 49.                                  o.
             COMPUTER                                                   4,563.                                         4,563.       I     4,563.                                     o.
                                                                      21 , 345.'                                     21.., 345.         21.345.                                      o.
                                                                        4,559.                                         4,559.             4,559.                                     0•.
             CB l'URNITURB                                              6,525.                                         6,525.             6 088.                               437.
                                                                            431.                                           431.               403.                               28.
                                                                      10,300.                                       10 t..300.            9-'-611.                             689.
                                                                        2,549.                                         2,549.             2,480.                                 69.
                                                                        1 , 807.                                       1,_807 •.          1,758.                                 49.
                                                                        3,377.                                         3,377.             3,261.                               116.
                     QJIPDIC'l'                                         2,269.                                         2 ,(_269.          2 191.                                     o.
                                                                        1,275.                                         1,275.             1,231.                                 44.
                                                                        1.,_846.                                       1,-8,6.            1 783.                                 63.
                                                                            251.                                           251.·              222.                               22.
                                                                                                                                                                               5 7.
42'\lli
Ol•D!•'l4                                                      (D) AaMt dllpoled                            • O'C, Sec1iar'l 179, Sa>vage, Bonus, Comrnen:181 Revttallzaitlon Deduc:tlan
                                                                              9-1
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                             Main Document   Page 190 of 280



  l.      A       I don't know if there's a mistake or not .

  2       0       Okay.     Let's go on .

  3               Now, if you go to page

  4               THE REPORTER :        Can we take a break when you

  5    get a chance?                                                               01:4~:31

  6               MR . BILLER :       Oh, yes.    Let's take a break.

  7               THE VIDEOGRAPHER:           We're off the record .      The

  8    time is 1 : 49 p .m.

  9               (Recess. }

 l.O              THE VIDEOGRAPHER :          We ' re going back on the

 11    record .     The time is 2:00 p.m .           Please continue .

 12               MR. BILLER :        Let's have the next document

 13    marked as Exhibit 20 .

 14               THE REPORTER :        21.

 15               (Exhibit 21 was marked for identification by

 16       the court reporter and is attached hereto.)

 17    BY MR. BILLER:

 18       0       You wrote Exhibit 20 -- 21 .             Sorry .

 19       A       Long time ago, yes .           I see my signature.

 20       0       You were known then as Jene Fuchs?                               02:00:57

 21       A       Yes.

 22       0       And you resigned from Thomas Wylde, LLC?

 23       A       PDTW, LLC .

 24       0       No.     It says :

 25                       "Jene Fuchs, chief operating                             02:01 : 18

                                                                                Page 190

                                         Veritext Legal Solutions
                                              866 299-5127
      Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                                    Main Document   Page 191 of 280



                Exhibit" A" to Agreement to Purchase Membership Interest


                                            TRADEMARKS

                  -      .,~,
                  Mark . ~-~
                         ...
                                                 4,045,284    RegisteRd
                                                              10/'2S/1 l

                  'Henna        Slcull Design
                                                 85/282.535   Filed

                  i      Henna Skull Design
                  THE WYLDE                      86/003,488
                                                              3/31/11


                                                              Filed
                                                              7/6/13
                  THOMAS WYLDE                   3,283,944    Registered
                                                              8/21/07
                  WYLDE BY THOMAS               85/020,665    Filed
                  WYLDE                                       4/22/10
                  DOGS GONE WYLDE               77n37,S83     Abandoned
                                                              1/L4/13
                  THOMAS WYLDE                  77/622,486    Abandoned
                                                              1/28/13
                  THOMAS WYLDE                  78/778,668    Abandoned
                                                              S/IS/08
                  TW FOR TiiOMAS WYLDE          11n42,3&6     Abandoned
                                                              8/2/10
                  WYLDE                         77/853,330    Aballdoned
                                                              7/24/10
                  WYLDECIDLD                    78/379,441    Abandoned
                                                              3/22/0S




Scwn:d Promissory Note                                                           Plge4
                                                                               00818
                                                                                              l   I
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                         Main Document   Page 192 of 280



 1    He was my lawyer for a long time.

 2       Q    Did he do any legal work on that case for

 3    that company?

 4       A    He done legal work for my company.

 5       Q    For all your companies?                                 02:03:17

 6        A   Yes.

 7       Q    Is he       is he your exclusive lawyer, then?

 e        A   Hell, he was not necessarily exclusive, but

 9    he is the lawyer that I trust.

10        Q   Okay.     Did you use any other lawyers?                02:03:27

11        A   My divorce there is other lawyers that I

12    used.

13        Q   Okay.     So when did you first start using

 14    Richard Peddie as your attorney?

 15       A   Long time ago when -- more than ten years               02:03:41

 16    ago.

 17       Q   Before 2007?     This e-mail is written in 2007.

 18       A   Yes.

 19       0   Okay.     And when did you start using him as

 20    your attorney?                                                 02:03:56

 21       A   Long time ago.

 22       Q   I know you keep saying long

 23       A   More than 20 years ago -- I mean, no.         More

 24    than ten years -- well, I met him through my

 25    ex-husband, so long time ago.                                  02:04:06

                                                                   Page 192

                                 Veritext Legal Solutions
                                      866 299-S127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                        Main Document   Page 193 of 280



 1       Q    We know he was representing you in this Haute

 2    Tee situation back in 2007.      Did you represent him

 3    before that -- I mean did he represent you before

 4    that?

 s       A    Jene Jen, yes.                                         02:04:19

 6       Q    He represented you with Jene Jen?

 7       A    Yes.

 B       Q    As your lawyer?

 9       A    Yes.

10            MR. PEDDIE:   I think I'm going to object to           02:04:27

11    this first e-mail.    It's attorney-client privilege.

12            MR. BILLER:   I represent David Fuchs.

13            MR. PEDDIE:   It's attorney-client privilege

14    and she may invoke the privilege.         Maybe she can't.

15    I don't know.                                                   02:04:38

16            MR. BILLER:   Whatever.

17            MR. PEDDIE:   What do you want?        Do you want

18    us to say I've been representing her and her company

19    since something like 2004 or whatever?

20            MR. BILLER:   Yeah.                                     02: 04: 46

21            MR. PEDDIE:   Okay.

22            MR. BILLER:   Stipulate to that?

23            MR. PEDDIE:   I think that she has involved me

24    since something like maybe 2004.

25            MR. BILLER:   That's what I thought.                    02:04:56

                                                                   Page 193

                                Veritext legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                           Main Document   Page 194 of 280



  1

  2

  3
               MR. PEDDIE:

       BY HR. BILLER:

          Q
                                Okay.



               Let's go back to Exhibit 20, page 6663 .
                                                                                 7
 4             THE VIDEOORAPHER:        Your microphone .

  5    BY MR. BILLER:                                                    02:05:29     i


 6        Q    6367.

 7       A     20?

  8       Q    Yeah.
 9       A     6367?

10        Q    6367 .                                                    02 : 05:54

11       A     Yes .

12        Q    These are organizational charts?

13       A     Uh-huh.

14        Q    Or it says :

15                      "Proposed table of organization."                02:06:03

16             Do you see that?

17       A     Yes.

18        Q    Is that a fair and accurate representation of

19     the organization at Thomas Hylde in 2015, January 1,

20     2015?                                                             02:06 : 15

21       A     Yes .

22       Q     Okay.     I just want to -- here they are.

23             I'm going to show you a document that I

24    obtained from another source .          TW did not produce it

25     to me, but it's pretty reliable.           And this is a          02:07:37

                                                                      Page 194

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                            Main Document   Page 195 of 280




   From: 11Apfelberg, Andrew M." <aaptelberg@greenbergglusker.com>
   Subject: RE: Thomas Wylde Equity Investment USD $5.5M and Debt Instrument
   USD$2.0M
   Date: July 10, 2014 at 2:56:27 PM PDT
   To: Paula Thomas <paula@thomaswytde.com>
   Cc: "David Schnider (david@thomaswylde.com)" <david@thomaswylde.com>

   No worries - see you then.

   From: Paula Thomas [mailto:paula@thomaswylde.com]
   Sent: Thursday, July 10, 2014 2:36 PM
   To: Apfelberg, Andrew M.
   Cc: Paula Thomas
   Subject: Re: Thomas Wylde Equity Invesbnent USO $5.SM and Debt
   Instrument USO $2.0M

   I am running 15 late
   Sorry

   Sent from my iPhone

   On Jul 9, 2014, at 9:54 PM, "Apfelberg, Andrew M."
   <nptelberg.@greenbergglusker.com> wrote:

   Will review and be ready to discuss when we are together.

   Andrew M. Apfelberg I Attorney at Law I !!!9raph1
   D: 310.201.74081 F: 310.201.2310 JAApfelberg@greenbergglusker.com
   Greenberg Glusker Fields Claman & Machtinger LLP
   1900 Avenue of the Stars, 21st Floor, Los Angeles. CA 90067
   0 : 310.553.3610 I GreenbergGlusker.com I

   IRS Circular 230 Dlsdosure:
   To ensure compliance with requirements imposed by the IRS, we inform you that
   any U.S. tax advice contained in this communication (including any attachments)
   is not intended or written to be used, and cannot be used, for the purpose of (i)
   avoiding tax related penalties under the Internal Revenue Code. or (ii) promoting,
   marketing or recommending to another party any tax-related matters addressed
   herein.

   This message is intended solely for the use of the addressee(s) and is intended




                                                                                        03112
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                              Main Document   Page 196 of 280



 1    from 2006.

 2       0     Okay.

 3       A     All the way seems like from 2006 to 2014.

 4       0     Right.

 5       A     Yes .        And says:                                    02 : 10:56

 6                     11
                            Mac computer, iPad, and Apple

 7             Store."

 8             It's separated.           And I think you missed one

 9    highlighting in here with HP here (indicating).

10             MR. PEDDIE :        He will ask questions .               02:11:17

11    BY MR. BILLBR :

12       0     Okay.         Anyways , I took the deposition of Ed

13    Smith, and he testified that by 2015, April 2015,

14    there were 30 to 40 computers, and that many other

15    computers were purchased after Thomas Wylde became a               02:11:44

16    business .

17             I just want to ask you, you've been there

18    since 2006, 2007 .          You would agree that when you

19    started, at least

20       A     Yes.

21       0     -- there were at least four Mac computers, at

22    least?

23       A     Yes .

24       0     Okay.         But there were other type of computers

25    as well, right?                                                    02:12:06




                                        Veritext Legal Solutions
                                                                      Page 196
                                                                                      J
                                             866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                             Main Document   Page 197 of 280



 l          A    Yes.

 2   r
     I
            Q    Okay.      Those other computers were personal

 3       computers, PCs, right?

 4          A    Yes.

 5          Q    So the Mac computers were really used for              02 : 12:15

 6       design purposes?

 7          A    Yes.

 a          Q    Okay.      And the accounting and the billing and

 9       the other issues for running a company were using

10       the PCs, right?                                                02 : 12:26

ll          A    Yes .

12          Q    Okay.      And I have really bad eyesight and I'm

13       dyslexic and tired, but I think there are about 20

14       computer equipments identified from January 1, 2007,

15       to February, 2011 .      Those computers are not               02:12 : 41

16       highlighted because it says "computer equipment . "

17               Does that -- does that look like the correct

18       amount of computers in that period of time that were

19       at PDTW?

20               MR. PEDDIE :     Objection .    It's vague .           02 : 13 : 00

21               THE WITNESS:      I'm really sorry.        You're

22       asking about computer equipment that you did not

23       highlight?

24       BY MR . BILLER :

25          Q    I wanted to separate that out from computers,          02:13:10

                                                                     Page 197

                                     Veritext Legal Solutions
                                          866 299-S 127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                          Main Document   Page 198 of 280



 1    because they're two different words .

 2       A    Oh .

 3       0    All I'm saying is that between January 2007

 4    and February 2011, there were approximately 20

 5    computers at POTW that are not Mac computers or                  02 : 13:24

 6    Apple computers?

 7       A    It says, "Apple Store . "      That does not mean

 8    it 1 s computer, because some amount is 47.96 .       It

 9    under Apple Store computer, but it comes to 47.96 .

10    The amount seems like maybe the accessory for the                02:13:50

11    computer they just put on the computer.

12       0    Okay.      I'm not talking about the Apple Store.

13       A    Oh, okay .

14       0    I ' m talking about the computer equipment that

15    exists, you know, between January 1, 2007, and                   02 : 14 : 03

16    February 25, 2011.

17       A    Okay .

18       Q    Those are the computers that were being used

19    at POTW, correct?

20            MR. PEDDIE :    Objection .    Mischaracterizes the      02:14 : 15

21    exhibit.

22            THE WITNESS :    Also here you will see there

23    are $74 , $436 .     So looking at the amounts, I'm not

24    sure everything is computer or some of it - - I

25    cannot really tell you what this is, just looking at             02:14 : 31

                                                                    Page 198

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                           Main Document   Page 199 of 280



 1    it .

 2    BY MR . BILLER :

 3           Q   Okay.   How many computers did -- existed at

 4    PDTW up until the time TW -- Thomas Wylde came into

 5    business?                                                           02 : 14 : •U I

 6           A   Well, when we had bankniptcy filed, we left

 7    everything - - we left all the computers and we give

 8    the exact photos of how many computers we have left

 9    and all the list of how many computers we have left,

1.0   and gave that to trustee.                                           02 : 15:11

11               And later on we actually accidentally took

12    some of the older computers .        We also told the

1.3   trustee or the list of everything we took .

14           Q   How many computers were on that list?

1.5          A   I don't remember.    Trustee has that                    02:15 : 27

16    information.       We have information .      So I'm sure that

17    we can pull that information .         I don't remember out

1.8   of my head right no~.

19           Q   DO you know if it was more or less than 20?

20           A   The one we took to our new one was, I want to            02:15:<l0

21    say, less than 20, because we left a lot of them at

22    the PDTW office .      The one we took to n e w office, I

23    want to say, less than 20 .       But we have the list,

24    which I submitted it .      So I don't r•member exactly

25    now how many .                                                      02 : 16: 04

                                                                       Page 199

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                          Main Document   Page 200 of 280



 1        0     Okay.

 2       A      But we can go back .

 3        0     Did you give that list to Richard?

 4       A      Richard has them and trustee has them.

 5              MR . PEDDIE:    And you have them.                         02 : 16 : 13

 6              MR . BILLER:    The five computers?

 7              HR . PEDDIE:    Whatever it is.

 8              MS . THOMAS :   Do you mind if I have a quick

 9    break?     I need to talk to you about something .

10              MR . BILLER :   The five computers, Richard, are           02 : 16:24

11    the Mac computers.        Come on .

12              MS. THOMAS:     I want to talk to you.

13              THE VIDEOGRAPHER:      Are we off the record?

14              MR. BILLER:     Yeah, please.

15              THE VIDEOGRAPHER:      We're off the record.      The      02:16:34

16    time is 2 : 16 p.m.

17              (Recess.)

18              THE VIDEOGRAPHER:      We're going back on the

19    record.     The time is 2:18 p.m .       Please continue.

20              MR. BILLER:     Let's mark the next document 24 .          02 : 17:51

21              (Exhibit 24 was marked for identification by

22        the court reporter and is attached hereto.)

23    BY MR. BILLER :

24       0      Are you familiar with Exhibit 24?

25       A      Looks like a QuickBooks report .                           02:18:30

                                                                        Page 200

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document   Page 201 of 280



 1          O   Do you know who created this?

 2          A    I don't know.     Account department.

 3          O   And did you have any involvement in the

 4       creation of this document?

 5          A   No.     Usually I give information, but I don't      02 : 18:46

 6       create the QuickBooks .

 7          Q   So what information did you give to create

 8       this document?

 9          A   Any information that come to me that relate

10       to account department .                                     02:19:04

11          Q   And what would that information be?

12          A   It could be anything .      It could be -- it

13       usually goes to account department.

14          O   I just want to know --

15          A   Yes.                                                 02:19 : 13

16          Q         and I don't need you to be, you know -- I

17       just need to the best of your ability, just identify

18       the type of information you would get -- receive and

19       give to the accounting department .

20              MR . PEDDIE:     The categories?                     02:19 : 29

21       BY MR. BILLER:

22          Q   Yeah, the type.

23          A   The - - it's -- I can see -- I cannot see the

24       first line .

25          0    I don't want you to read through each item.         02:19:38


     l                             Veritcxt Legal Solutions
                                                                  Page 201


                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                          Main Document   Page 202 of 280



  l    I just want you to give me a general idea.            And if I

  2    need more specific, I'll ask.

  3       A    Uh-huh.

 4        0    But you would -- you would receive invoices,

  5    for example, and you would give that to the                            02:19:49

  6    accounting department, right?

  7       A    Okay.

  B       Q    Is that right?

  9       A    The invoices go directly to the account

 10    department.                                                            02:19:58

 11       0    What would you receive?

 12       A    I would -- I receive -- let's say that my

 13    teams reimbursement sometimes, I get a signoff.            I

 14    get the signoff of -- mainly like if we have -- if

 15    we have payment terms on or certain things like                        02:20:31

 16    that.

 17       0    What was that?     Say that again.

 18       A    Payment terms, like if we cannot pay on time

 19    and certain payment terms.       And I work on things

 20    like that.      Otherwise, a lot of things go directly                 02:20:45

 21    to account department.

 22            MR. BILLER:     Okay.   Jessica, I don't have any

 23    more questions.

 24            MS. THOMAS:     Okay.

 25            MR. PEDDIE:     I have exactly one question.           Is      02:20:58

                                                                           Page 202

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                            Main Document   Page 203 of 280



  1       that all right?

  2                MR. BILLER:        Are you talking to me?

  3                MR. PEDDIE:        Jessica, are you going to ask

  4       questions?

  5                MS. BAGOANOV :           I do have some questions, yes.     02:21:07

  6       Not too long.

  7                MR. BILLER:        Go ahead, Jessica.            Ladies

  8       first.

  9

 10                                   EXAMINATION

 11       BY MS. BAGOANOV:

 12          Q     Okay.   Ms. Park, can you hear me okay?

 13          A     Yes.

 14          Q     Okay.    Earlier today you were explaining that

 15       you knew Paula Thomas prior to 2006 when POTH was                     02:21: 2 8

 16       formed; is that correct?

 17          A     I don't know exactly when PDTW was formed,

 18       but I know Paula very early stage when none of the

 B        prints were developed because my ex-designer

 20       introduced her to me, and I looked at artwork that                    02:21:49

 21       wasn't printed as material.

 22          Q     Do you remember when you met Paula Thomas

 23       first?

 24          A     I want to say sometime 2005.

 2S          Q     Has she working for a company at that time,                  02:22:09


                                                                             Page 203
      -    - -----         --    --   ·-·    -   --·--- - - - - - -
                                             Veritext Legal Solutions
                                                  866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                 Desc
                           Main Document   Page 204 of 280



  l     if you know?

  2       A       She was working for a company.           I got

  3     introduced through my designer I worked for and she

  4     said that her friend Paula was looking for someone

  5     can produce -- can help her, can produce fabrics and                        02:22:JO

  6     can produce things.        So that's how I met her.

  ..,      0      Who was the person?

  e               Erica Davis.

  9               MR. BILLER :     Move to strike the previous

 10     answer.     Nonresponsive.                                                  02:22:49

 11     BY MS. BAGDANOV:

 12        0      And do you know what company she was working

 13     for in 2005?

 14        A      I want to say --

 15        0      The name of it?                                                   02:23:04

 16        A      I want to say Thomas Wylde, LLC.               Actually,   I

 17     don't know.

 18        0      Okay.    Did you form Jene Jen in 2005?

 19        A      I believe so.

 20        0      Do you remember if you met Paula Thomas after                     02:23:19

 21     you formed that company or before?

 22        A      Yes.    After.

           0      You met Paula after you formed Jene Jen?

 24        A

 2s        0      And what was Jene Jen's business?                                 02:23:31   !


                                                                                 Page 204
                             --··-- ------·----
                                      Vcritext Legal Solutions
                                           866299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document   Page 205 of 280



 1           A    We make fabrics.      We worked with fashion

 2        companies like -- like 7 Jeans and we work with

 3        small and big fashion companies, and we make fabrics

 4        for them .

 5           0    .And you sold fabrics to Paula Thomas?             02:23:5 0

 6           A    Yes.

 7           0    Do you remember if you sold it to her or to a

 a        company that she worked for or both?

  9          A    To definitely her company.

 lO          0    .And you don ' t remember the name of that          02:24:0 5

 11       company?

 12          A    No, I don't.     I   mean, to me, I don't know

 13       exactly it was Paula Thomas, Paula Thomas, LLC, or

 14       PDTW.   I don't remember.

 15   I      Q    Okay.   Earlier today you also testified            02:24:2 1

 16       regarding what I believe was marked as Exhibit 4,

 17       the copyright and trademark license agreements.

 18               Do you recall?

 19          A    Yes.

 20          0    .And do you have those agreements in front of       02:24:4 6

 21       you right now?

 22          A    Yes.

 23          0    Do you recall that they're dated September

 24       2013?

 2S          A    Yes.                                                02:24:5 7

                                                                   Page 205

                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                        Main Document   Page 206 of 280



 l        Q     What was the status of PDTW's finances at

 2     that time, if you recall?

 3              MR. BILLER:    Irrelevant.

 4              THE WITN&SS:   We were -- all the time that I

 s    worked for the company, we never had money.              We were       02 : 25:08

 6    always in debt.     Always        I was always borrowing

  7    money.    Always asking factories give us more time .

  8    We never be able to pay anything on time.              I was

  9    constantly borrowing money.        So we were in debt.         We

10     were in major debt.                                                    02:25 : 26   I




ll     BY MS. BAGDMJOV;

 12       Q     Were you looking for investors for the

 13    company as well?

 14       A     Yes.

 15             MR. SILLER:    What year?                                     02:25:33

 16             THE WITNESS:    We were looking for investors

 17    early stage, even 2007, all the time.

 18    BY MS. BAGDANOV:

 19       Q     At the time that the license agreements were

 20    signed in fall of 2013, were you also looking for                      02:25:45

       investment into POTW?

 22       A     Yes.

 23       Q     were you personally involved in that?

 24       A     We were looking for every possible way that

 25    who could help the company.                                            02 : 26:02

                                                                           Page 206

                                   Veritexl Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                          Main Document   Page 207 of 280



 l       Q     Who at PDTW was looking for investors?

 2       A     We had -- we had a company that we hired,

 3    Vendome.

 4             MR. PEDDIE:     It's V-E-N-D-0-M-B.

 5             THE WITNESS;    And then we also hired this               02:26:25

 6    gentleman named         I don't know.     I don't remember.

 7    Very nice guy.       He was helping us.      I don't remember

 8    his name.       But he was hired to help us to raise

 9    money.     So we had vendome and we had another

10    gentleman's name.       I'm sorry, I don't remember his            02:26:51

ll    name.

12    BY MS. BAGDANOV :

13       Q     Did you personally talk to this man and to

14    Vendome?

15       A     I was personally, yes, working with Vendome               02:26:59

16    and working with this gentleman.

17       Q     Did you -- excuse me.       Did you and Paula

18    Thomas work on that together?

19       A     Yes.

20        Q    Okay.     And with regard to Exhibit 4, you               02:27:21

21    testified earlier that you signed the license

22    agreements because Ms. Thomas asked you to sign

23     them; is that accurate?

24             MR. BILLER:     Leading.

25             THE WITNESS:     Yee.                                     02:27:30

                                                                      Page 207

                                  Veritext Legal Solutions
                                       866 299-Sl27
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                          Main Document   Page 208 of 280



 1     BY MS . BAGDANOV:

 2          0   Who-· when did you first see these

 3    documents, the license agreements?

 4          A   When they asked me to sign .

 5          0   Who ia "they"?                                        02:27:40

 6          A   Paula and David.

 7          0   David?

 8          A   Schnider.

 9          0   co you remember if they first showed you the

10     license agreements in September of 2013?                       02:27:49

11          A   I'm sorry.    If they -- I've never seen

12    license agreement except -- except that dates.         I'm

13    sorry .    License agreement?      I don't think I've seen

14    the license agreement.

15          0   I'm talking about Exhibit 4 .                         02:28 : 15

16          A   Oh, okay.

17          0   And was there any -- did you first see the

18    document on the day that you signed it?

19          A   Yes .

20          0   You never saw earlier versions of the                 02 : 28:29

21    agreement, if there were any?

22          A   I don ' t think so .

23          0   And what exactly did Ms . Thomas ask you to

24    do?

25          A   We have to -- I think something related to            02:28:44

                                                                   Page 20a

                                   Verit~t Legal Solutions
                                       866 299-S 127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                         Main Document   Page 209 of 280



 l    loan that we going to get .         And then it has to be --

 2    they have to have a separate -- not the -- not the

 3    everything done by company, but put it i n separate

 4    holding .    And then the separate holding would also

 s    with the license to the company .                                     02:29:16

 6       Q    You testified earlier that you believed these

 7    license agreements were incorrect ; is that correct?

 8            MR. BILLER:     Misstates the testimony .
 9    Leading.

10            THE WITNESS:     I felt that it was not fair and              02 : 29:26

11    some of what is in there is not correct.               Because I

12    believe that was something created by the company,

13    by the employees, not really belongs to Paula

14    personally.

15    BY MS . BAGDANOV:                                                     02 : 29:43

16       0    Okay .    But when you looked at these documents

17    for the first time, did you argue with Paula Thomas

18    or David Schnider about those terms in the license

19    agreement?

20            MR. BILLER:     Leading .                                     02 :2 9 : 56

21            THE WITNESS:     Back then I pretty much did

22    what she asked me to do.       I mean, it ' s good for the

23    company, I was supporting her .         You know,

24    anything

2S    Ill/

                                                                         Page 209

                                 Veritex.t Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                            Main Document   Page 210 of 280


      r

 1        BY MS. BAGDANOV:

 2           Q     So you did not object at the time?

 3           A     Well, I - -

 4                 MR. BILLER:     Leading.

  5                THE WITNESS:     In my heart, I wasn't agree              02:30:16

  6       with everything, but either this or we don't get a

  7       loan, which either way the company is not going to

  8       survive.

  9                MR. BILLER:     Move to strike.       Nonresponsive.

 10       BY MS. BAGDANOV:                                                   02:30:26

 11          Q     Did you say anything to Paula Thomas at the

 12       time that you disagreed with it?

 13          A     I don't remember.

 14                MS. BAGDANOV:     Okay.     I have no further

 15       questions.                                                         02: 30: 38

 16                MR. BILLER:     One question , Richard.

 17                MR. PEDDIE:     Yes, sir.

 18

 19                                EXAMINATION

 20       BY MR. PEDDIE:

 21          Q     Jene, would you look at Exhibit 20 once

 22       again.     It's the 2014 e-mail from -- it starts from

 23       Doug Lee and then has this projection document.

 24       It's Exhibit 20.       And would you please turn to

 25       page 6367.                                                         02:31 : 04

                                                                          Page 210

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                         Main Document   Page 211 of 280



 1       A     Yes.

 2       Q     Now, you testified earlier that this is a

 3    true and accurate representation of the

 4    organizational chart for Thomas Wylde?

 5       A     Back then we are proposed making this org                  02 : 31:28

 6    chart.

 7       Q     I see.    So it ' s a proposal?

 8       A     Proposed.

 9       Q     Go down, please, to -- it's about rows 16 to

10    18 and columns C and D.             It talks about VP of            0 2 :31:44

11    operations, Doug, and director of IT, Roger.

12       A     Uh-huh.     Yes.

13       Q     Did they ever come in as a VP on the one hand

14    for Doug or director of IT officially?

15       A     No.                                                        02:32:01

16             MR. PEDDIE:        That's all I have.

17             MR. BILLER:        Okay.    I have some follow-up

18    questions because Jessica asked some questions I

19    need to follow up on.

20

21                         FURTHER EXAMINATION

22    BY MR. BILLER:

23       Q     Did you ever sell any garments to Paul a

24    Thomas when she was living in Venice?

25       A     That's a long time ago.           Did I ever sell --       02:32:16


                                                                _____
                                                                    Pa
                                                                     _ ge 2 ~

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00        Desc
                           Main Document   Page 212 of 280



 l       0     Jene Jen.     Did Jene Jen ever sell garments --

 2    not garments -- but fabrics to Paula Thomas when she

 3    was living in Venice?

 4       A      I don't know when she -- when was the

 5    timeline, but, yes, I did sell fabric to Paula I                  02:32: 3 5

 6    believe from day one.

 7       0      Okay.   Do you remember Paula Thomas living in

 8    Venice?

 9       A      Yes.

10       0      okay.   And when she was living in Venice,               02:32:48

11    you -- Jene Jen, not you, Jene Jen, the company,

12    sold Paula Thomas fabrics for her to make garments,

l3    right?

14       A      I   don't -- I don't know it's the -- when she

15    was living there, but, again, I was selling fabric                 02:33 : 04

16     to Paula from day one.

17        0     Okay.    I •m not

 18       A     I can't re l ate to when she was living where

 19    she was living.      She lived in Venice many times.

 20    She lived in Venice one of my friend's house.           So I      02 : 33: 1 6

 21    don't know what year.        If you can tell me maybe the

 22    year, I can --

 23       0     Well, Jene Jen started in 2005, right ?

 24       A     Yes.

 25       Q     Okay.    How soon after Jene Jen went into               02 : 33:26

                                                                      Page 212
                                                                 ---------
                                    Veritcxt Legal Solutions
                                         866 299-5127
 Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                         Main Document   Page 213 of 280



1               Q        Now, identify all the positions you had

2    with Thomas Wylde?

3               A        Financial controller.

4               0        Human resource?

5               A        Yes.

6               0        So what did you do as human resource?

7               A        I just got documents and filed their HR

 8   files, personnel files, and payroll.
 9              0        You got to walk me through this; okay?

10   Let's talk about the first one.                 What documents did you

11   get?
12              A        From the employees?

13              0        Yes.    Wherever you got them from.             I

14   don't know.
15              A        They're W4, I-9, and offer letter.

16              Q        Anything else?

17              A        And a copy of the ID.

18              Q        And did you get documents from any other

19    source?
20              A        I don't understand.               Like, what source?

21              Q        Whatever source.            It could be anybody .

22    Did you get any documents from any other source in your

23    position as human resource person?

24              A        That's about all I can remember.

25              0        were you the manager of human resource?

                                                                   Page 30
                                                                -------
                                Veritext Legal Solutions
                                     866 299~5]27
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                           Main Document   Page 214 of 280



               Because the brand name was Thomas Wylde.

 2       Q     Exactly.     That's the brand name, Thomas

 3    Wylde.    That's not a company, though .          It's a brand

 4    name .

 5       A     Okay.                                                      02:34:42

 6       Q     So do you know if it was a company or Paula

 7    Thomae selling her own clothes as written in that

 6    article, L.A. Times article --

 9       A     Yes.

10       Q     -- was it Paula Thomas, the individual, you                02:34:50

ll    sold the garments to?

12       A     The company.

13       Q     What company?

14       A     I don't know the LLC name, but the brand name

15    was Thomas Wylde.                                                   02:35:02

16       Q     Okay.    So you were selling to Thomas Wylde,

17    that's all you knov, right?

18       A     Yes.

19       Q     And you don't know it Thomas Wylde-~ you

20    don't know if Paula Thomas was selling those clothes                02:35:10

21    as her -- in her individual capacity or as part of

22    some business called Thomas Wylde, right?

23       A     I don't .

24       Q     Okay.    Thomas Wylde, LLC, has been in debt

2S    from day one, right?                                                02:35:38



     L                            Veritext Legal Solutions
                                                                       Page 214


                                       866 299.5 I 27
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                           Main Document   Page 215 of 280



  1       A    The new Thomas Wylde, LLC?           Yes .

  2       0    All those -- Stephen Choi has been pouring

  3    millions and millions and millions of dollars into

  4    Thomas Wylde from the beginning, and it has always

  s    been in debt, correct?                                                02:35:56

  6       A    Yes.

  7       0    Okay.      And John Hanna was always crying to

  8    Stephen Choi every month, give me $700,000, give me

  9    $350,000, give me $600,000; isn't that true?

 10       A    I cannot answer for him .                                     02:36:12

 11       0    Isn't it true that Paula Thomas, however,

12     didn't have investors who were giving her money,

 13    millions and millions and millions of dollars for

 14    PDTW; isn't that true?

15        A    Different size of company, different - -                      02:36:25

 16            MR. BILLER:      Move to strike .        Nonresponsive .

17     BY MR . BILLER :

 18       0    Answer my question.        My question, did -- was

 19    there one or more investors who were pouring

20     millions of dollars into PDTW?                                        02:36:39

 21       A    Yes.

22        0    Millions of dollars?        Who?

 23       A    Oh, no, PDTW?      No .

 24       0    Yeah, no.      But there were many investors or

 25    there was Choi pouring millions of dollars in Thomas                  02:36:48

                                                                          Page 215

                                   Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                             Main Document   Page 216 of 280



 1        Wylde, right?
                                                                            --7
 2           A   Yes.
                                                                                          I
 3    I      Q   Okay.      Is your husband a lawyer?

 4           A   No.                                                                      I
 s    I      Q   What does he do?                                              02:37:09
                                                                                          !
 6           A    He's film editor.

 7    l      Q    What       Palliative, is that his company or


 8    I   your company?

 9           A    It's his company.

10    I      Q   And what does that company do?                                02:37:16

11    I      A    It's producing films and editing films.            It's

12        a film editor.

13    I      Q    Does he have a college education?

14           A    I believe he has master's degree, yes.

15           Q    In what?                                                     02:37:28

1Ei          A    I don't know.

17           Q    Does he have any education in law?

18           A    Law?

19           Q    In law.

20           A    No.                                                          02:37:34

21           Q    ~es -- okay.      An,d is it your position ~bat

~iJ       he j.s the _gne who helped Y2Y.. wri ~e your decJ,il,z;ation ?

23           ~    He hele s ~e to co~rect my grammars, a lQt of
~~, I     ,g;-ammau~

             O    r•m t~l~ing about the 'lrfZ'iting itseU .         WhQ        02:37:49



      ._____ --- --- -                -      -- --
                                     Veritext Legal Solutions
                                                                -           Page 216


                                          866 299•5127
Case 6:16-bk-15889-SY                      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                                           Main Document   Page 217 of 280



 1             Bid -- foi:get t,bout the grammar .                Who di4 the

 I~ ,          ~ riting?
       I



                  ~        The writing ita..1!f?         Cu~ and ~•t• and put it



                  (O'      ~ 9 cut and paste?                                             O2:38 : Q.O

                           I   ~hink I got the format from Richa~d ~nd cut
       'I
 ~             -;nd paste and p ut it ~

                      Ci   1'9hen yc:;,u   eaY. "[ orm.at, " are you talking about



               f)are you talking at>9ut tq_e way the wor4s appear on                       02 : 38 :2,t

 11            t-ne    dOC\!_ftlent?
                      A     I think

 13                   Q    Tbere•a this ambiguity as to who ,ilCtual~y

,14            ~ ame up with the thoughts and wrote -- vro_te

l~ S           wrote the sentences and wrote the paragraphs                                02 : 38 : 38

 16)       I          ~     Uh-huh.

 17                   Q     -- and ~hose the words to be used in the

               beclaration.            Did you do that?


                  (ij'      Who did that?                                                  01 : 38:50

                  '~        I think I asked help t           my husband and

               i robably showed Richard to              •~, .ii   t , at ia the right

               t_t9mat.        f~Q   that• s what I pro~ably di_c;l.
                  '0       •Did Richard change it?

                  1~        NQ, not that I r~meger.                                        02:39:09

                                                                                        Page 217

                                                   Veritext Legal Solutions
                                                        866 299--5127
Case 6:16-bk-15889-SY          Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00     Desc
                               Main Document   Page 218 of 280


                   ---------------- ---------- ---- --,
  1          O     So you came up with the th..9ugb_t -- I keep on                       I
         goi ng to tbi • sentence b•-k~uae it•e aetoniab ing.

  3                Can you get Bxhibit .}, pl~ase.

                   Yea.

             Q     10kay .    Wbat   i■   a debtor?                           02:40:13

             ~     Debtor is someop~ wbo -- someone wbo owe§



             lQ    ,!fbat is proof of J ntereat 1
             ~     •.~ o.L of in~erest       is •J~_
                                                   meo.n_e that    wbo has

                                                                              02:40:36

         thave -- t •m entitled to ~J!rtain tbingJ, so tbat•s

         •Rro_of of in~eJ_!_s t ,     Li~e I owned -- J believe I was

 TII     gi~en 10 percent, J o ~hat'§ -- I call ae proof of



 lS          1Q1 ~ o tbe fact thjlt you were given 10 percent

         1y9u C..!l_lled p~oof of inter-'! -~




 19      PLoof of -- proof of int,rest             i■   e viden~e that is

         ~ubmiet~d to prove you            ~~e   an int~rest in property .    02:41:09

                   •Do you k!l.S)W tbat?

             '~    Okay.

 i:fl1       O     'okay,     ISo wby would you I write:

                             •I caused t~ be fiied a proof of

                    j..nee~e_et w~ h the court.•                              02:41:21



         -        ---- -----Veritext---
                                                           __________P_a g
                                                                         _e__2_1_e _ _ _ j
                                    Legal Solutions
                                               866 299-S 127
Case 6:16-bk-15889-SY                    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                                         Main Document   Page 219 of 280


       ....-
  1              A      Because that's what I believed that I have

  2            interest, because 10 percent is I was given to.

  3              Q      Okay.           But that's what your belief is?

                  A     Yes.

  5              Q      But that's not proof .                  Just because you have      02:41:32

  6            a belief, it's not proof of interest.

                 A      Okay.

                  O     Okay.           What proceedings were you referring to

               when you made this declaration?

 10              A      What proceedings?                                                  02 : 41:48

 11               Q     Yeah .

 12               A     Proceeding that I am submitting it.

 13               Q     No.       You say:

 14                               "Defendant TW now controls that

 15                     brand, claiming ownership to it in                                 02 : 42: 04

 16                     these proceedings."

 17                     What proceedings are you referring to?

 18               A     The - - the proceeding over what we•re going

 19            through.

 20               Q     What?           What's that?                                       02:4 2 :14

 21               A     The claim.

 22               0     l!!b,y   WilS    y.9~ur dec.l.,...a ;:at ion u ,aed?

 21,   I         'Pi    miJ~t_?
1241              Q't   1Why did you l{r _i t~ xour dt:claration?

4~ )   I          I~    D•clara~ ion i .s           --   ~pa ~ ' s something ;t say        02:42:25


       [   ____                                                                         Page 219
                                                                                                         _,
                                                     Veritext Legal Solutions
                                                          866 299-5127
Case 6:16-bk-15889-SY                  Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                                       Main Document   Page 220 of 280



  1         certain things.
               O        Okay.         i hy did you ~ite your declar1tion?

            Who asked yo~ to do it?

                        I don• t underata~d why - - the court aslted me

            .t2 do it.                                                             P2 ; 4~ 40

               QI       The court did?         Wrong.    ,who asked you to do

  7         (it?

               ,~       ~JJ~ I think the lawyer~            as~ed to dQ it.

               Q)       1~11!~ lawyers?
               &        II   t ]ll~    that was ~y la~er and the compa.ny          02 : 42:S0



 12                Q    What company lawyer?

 13            A        Thoma_s !fYlde company lawyer.
                   Q    mio is Tpomas Wyl de's comp~ny lawyer?

                         Company la:!fYer is Richard.                              0 2:43:02

                   Q    •So Ric;ba~d?       Richard asked you to do i~t?

                   A    a~~     write a declaratio.!)..

 Ii)               Q    And what did he tell you to put i~ this

 19)        dec,!aration?
                                             what I would believe, wha~ I

 ,fi\   I   believe, my 11tory of it.

 22                Q     What did be tell you exactly -- what dg you

 23         mean what •tory of it?              What did you mean that to

 124        ~e~?         llh~t do you beli~ve that to mean?

 1251              i\    S~Qry is I am, who I , . , a1l!l I join~d t~e             02:43:25

                                                                                Page 220

                                               Veritext Legal Solutions
                                                    866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                            Main Document   Page 221 of 280



 l    r- ~o~a~y when, and       my   experience.     Thie iJil what

          happened.   And this is what happe,ned .         And in the
 j)       normal wordipg.
              Q   Okay.    I'm going to -- I'm going to ask you

          to write something.                                                02:43:40

              A   Okay.

              0   Can she -- can the witness have a piece of

 8        paper, please, and a pen.

 9            A   I have pen.

10                MR. PEDDIE:        Hera's a pen.

11                MR. BILLER:        Does anyone have a piece of

12        paper for her?

13        BY MR. BILLER:

14            Q   I want you to write everything you know about

15        Paula Thomas when you met her.                                     02:44:17

16                MR. PEDDIE:        I'm going to object to this.

17        Thie is a silly exercise.

18                MR. BILLER:        No, it's not.

19                MR.. PEDDIE:       Ask a question~

20                MR. BILLER:        No, it's not.                           02:44:26

21        BY MR. BILLER:

 22           0   You're claiming you wrote this declaration.

fii' I    II don't believe you have the educat_jon or the skill

,24   I   or the abjlity to write this declaration.             1 beliey e

,~I       ~   lawyer wrote this decl~ation for yO\l ~nd you                  0~:44 : 34


      I                                 Ve~t Legal Solutions
                                            166 299-5127
Case 6:16-bk-15889-SY            Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                                 Main Document   Page 222 of 280



 1     signed       ' t;   ian •t that true?

              A     I revi ew~     by lawyer.

 3)           Q    A lawyer wrote it and yoy_ signed i t ?

                    I wrote it .

 S\                 You wrote it?

 l6J                I wrote it and then it ' s reviewed by - - not

 7                                                                   wrot_t!

 8     i ~.       The content of it.      Because ho       does anyb~ dy

       else- know this besi des me?

10            Q     Lots of people, dear.        Because you've lied              02 : 45:00

11     actually in this declaration .

12                  MR. PEDDIE:      Do you want to tell her what

13     this was from?

14                  MR. BILLER:      No, I don't.      There ' s no reason

15     for me to tell her .           Because she doesn ' t know.                 02 : 45 : 09

16     Somebody wrote thi·s for her .            She ' s not admitti ng

17     it.

18     BY MR . BILLER :

19            Q     So write how you -- I want you to write a

20     simple story how did you meet Paula Thomas .                               02 : 45 : 16

21                  MR. PEDDIE :     She is not going to do that.

22     Ask her questions.

23     BY MR . BILLER :

24            Q    That's perfectly proper.           Please write the

25     story how you met Paula Tho~as.                                            02 : 45:26

                                                                               Page 222

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                        Main Document   Page 223 of 280



 1           MR. PEDDIE:    We're not doing that.

 2    BY MR. BILLER:

 3       Q   Write, please.

 4           MR. PEDDIE:    No.

 5    BY MR. BILLBR:                                                        02:45:30

 6       Q   I want you to write it.

 7       A   So I'm not from this country.              As I said

 8    before, I didn't go schooling here.               I can write

 9    everything in Korean, and then I can go through

10    Google translate and translate that English.               I can      02:4.5:4.4

11    do that.

12       Q   So is that what you did with the declaration?

13       A   Sometimes I do.      And sometimes --

14       Q   No.    Did you do that with the declaration,

15    Exhibit 5?    Is that what you did?                                   02:45:53

16       A    A lot of time I do that and then I translate

17    in English.    Then I have --

18       Q    I'm asking you, did you do that with regard

19    to the declaration?

20       A    I wrote that declaration and probably --                      02:46:04

21       Q    In Korean?

22       A    No.   I -- that's really not that difficult.

23     I mean, writing what I -- not the legal term, but

24,   the content is there.       It's not that difficult

25    because I'm telling my story.          My name is this                02:46:21

                                                                         Page 223
                                                                                         _J

                                  Vcritcxt Legal Solutions
                                       866 299-5 l 27
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document   Page 224 of 280



 l       Q      Okay.    I want you to read into the record

 2    everything you wrote.

 3       A      What?

 4       Q      I want you to read --

 5              MR. PEDDIE:    No.   The document speaks for         02:46:29

 6    itself.

 7              MR. BILLER:    No, it doesn't.

 8              MR. PEDDIE:    We're not going to do silly

 9    circus act things here.

10              MR. BILLER:    I'm trying to figure out what         02:46 : 35

ll    she wrote and what somebody else wrote.

12    BY HR. BILLER:

ll       Q      Please start from page 27

14       A      Okay.    I'm going to write in Korean.   Okay?

15    So I'm going to write in Korean and then you can do            02:46 : 45

16    the Google translate.

17              This is why I requested Korean translator,

18    because the legal terms and legal words, I'm not

19    sure even every normal American can understand

20    certain things if they don't have a law degree.                02:47:03

21    This is why going forward, any depositions that I'm

:22   going to be in, I need a translator so I can

23    properly answer your questions.

24       0      No.     You -- I want you to tell me

         A      I'm-· I can write exactly what I wroce in            02:47:16

                                                                  Page 224
             - - - - - - - - - - - - - - - - - - - ----------------1
                               Veritcxt Legal Solutions
                                    866 299-S l27
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                           Main Document   Page 225 of 280

                                                                                      ---,

 1    Korean.

 2       Q      Okay.    Do it.

 3              MR. PEDDIE:       No, we're not doing this.       We're

 4    not doing this.       You can ask questions.

 5    BY MR. BILLER:

 6       Q      Do it.

 7              MR. BILLER:       She agreed to do it.

 8              MR. PEDDIE:       Well, I don't care.

 9    BY MR. BILLER:

10       Q      Isn't it true you didn't write the                           02 = 4 7 : 28   I
11    declaration?        Isn't it true?

12       A      I said I wrote entire content.             Who is going

13    to come up with it?          I wrote entire content and --

14       Q      Did you write it in English or in Korean?

15       A      Sometimes I write it in English and sometimes                02:47:43

16    I write in Korean.          Sometimes --

17       Q      So this document, Exhibits, you wrote in

18    Korean and English?

19       A      No.     This document existed before I cut and

20    paste here and there.                                                  02:47:56

21       Q      Who did?

22       A      Because this whole -- the whole -- some of

23    them is from my bio.          I mean, this is -- it's very

24    simple thing.

25       Q      Okay.     What did you cut and paste from other              02:48:09

                                                                          Page 225
                                                                                             J
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                             Main Document   Page 226 of 280



 l    sources?         Tell me what you cut and paste from other

 2    sources.

3        A        What did I oversee the business.

         0        What paragraph are you talking about?

 5       A        I said I'm familiar with the work done by                      02:48:25

 6    former employees of the debtors, and familiar with

 7    the debtors• design used in the business.

 8       0        Okay.

 9       A        Because I oversaw them.

10       0        Where did you cut and paste that from?                         02:48:38

11       A        Here and there.

12       0        Where is here and where is there?

13       A        certain languages, like I        am   coo.     I   mean,

14    sometimes I don't even know if I have                      I am a COO

15    or I am the COO or I         am COO of Thomas Wylde or I'm                 02:49:00

16    coo       for the

17       0         I   don't care about grammar.        I   don't care

18    about grammar.

19          A      I do.    So that's what I'm trying to tell

20    you - -                                                                    O2 : 4 9 : 15

21          0      I want - -

22          A      -- is that I write things sometimes in Korean

23    and I go through Google translate, and after that I

24    ask my husband to review certain things.                    And he

25    corrects a lot.           He still does it.       And so the legal         02:49:23

                                                                              Page 226

                                      Veritext Legal Solutions
                                           866 299-S127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                         Main Document   Page 227 of 280



 1    forms, then I also reviewed by lawyers.

 2       O    Is that what you did in this case with

 3    Exhibit 5?

 4       A    Did I review this with lawyers?           Yes.

 5       0    No.     That you went through Google.                     02:49:35

 6       A    I don't remember.      I don't -- that's what I

 7    normally do.      I mean, this is not that difficult.

 8       0    So you have that in your computer?

 9       A    This in my computer?

10       0    Yeah.                                                     02:49:46

11       A    I probably do so.

12       0    Okay.     You have -- you have the cut and paste

13    sources and you have the Google translation, you

14    have the Korean portion that you wrote, right?

15       A    I did not say exactly this.          Normally that's      02:49:55

16    what I do.

17       0    Why didn't you do it in this case on a legal

18    document you were submitting to the court?

19       A    I think I had a very similar declaration

20    before when I was with Kring       &   Chung.                     02:50:07

21       0    so you're saying you wrote a declaration for

22     Kring & Chung?

23       A    I thought a lot of declaration was the same

24    thing, was pretty much what I'm saying .

25       0    You're not answering my question .                        02:50:29 ,

                                                                     Page 227

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00       Desc
                         Main Document   Page 228 of 280



 1       A    Okay.

 2       Q    That's why we're getting -- we•re not

 3    finished yet.

 4       A    Okay.

 5       Q    Did you write a declaration similar to                     02:50:31

 6    Exhibit 5 for Kring     &   Chung?

 7       A    I believe so.

 8       Q    I have the file for K~ing         &   Chung.

 9       A    Okay.

10       Q    I've never seen your declaration.                          02:50:41

11       A    I believe so.       I wrote the declaration.

12       Q    For Kring   &   Chung?

13       A    I believe so.

14       Q    And it was containing the same information in

15    here?                                                              02:50:51

16       A    I don't know exactly same information.             I was

17    giving what I used to do for the company.              Who I am

 18   and I used to do.

 19       Q   Did you tell them about licensing agreements

 20    and trademarks and copyrights and --                              02:51:01

 21       A   No.

 22       Q   Did you talk about that?

 23       A   No.

 24       Q   Okay.     This w~ql~ declaration is about Y.O~

 25    cl~imi~g Paula doesn't owp t~e cOpYJ."jghts ang



                                   Vtri~t L~gal Solutions
                                       ,86.6_49j:SJ.2J
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                          Main Document   Page 229 of 280



      ibasically sax ing nothing about t~ ademarks, but --

         'A    Yeah, I mean, I believe so, she ~oes not own



 4       Q     Okay.    I'm not asking you a question.       Okay?

 s    I'm asking you -- I'm trying to figure out what                   02:51:25

 6    portion of this document did you write.

 7       A     So I write --

 8       Q     Let's do it this way.        Let's do it this way.

 9    I withdraw my question.

10       A     Yes.

11       QI    Someb_ody told you to write this document,



         'K    Yes.
         Q'    ,Who?

          ~    I bel_!e_ye t;he lawyer.
         •Q·   Ricpar~?

         'A'   Yes, I believe so.

          Q    Okay .   And what did he tell you a~ut the

      document h~ needed you to write?

               •MR. PEDD"J     ~ jection.     Attorney-client           02:51:5 1,

l21   privilege.

               MR. BILLER:     It's J;>~~n pr~duced.

               MR. PEDDIE:     ~ he is not going to tell you

       ~p~ut how it was produced.

2S     /Ill

                                                                     Page 229

                                  Veritext Lega1 Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                            Main Document   Page 230 of 280



 l    BY MR. BILLER:

 2       Q    Okay.        So what did you do at that point when

 3    he told you what he wanted --

 4       A    I write everything I know.

 5        Q   How did you write it?            On paper?         on              02:52:03

 6    computer?      Where did you write it?

 7        A   Most    --    most of the time I write it in my

  8   computer.

  9       Q   Okay.        Your PC?

10        A   No, Mac.                                                            02:52 : 13

11        Q   Your Mac?

 12       A   Yeah.

 13       0   What Mac?

 14       A   Hae computer.

 15       Q   You have a Mac computer?                                            02:52:18

 16       A   Yes.

 17       Q   Where?

 18       A   I have a Mac computer           --   my laptop is a Mac

 19    computer.

 20       Q   Okay.        Your laptop -- sorry, my mistake.             Did      02:52:27

 21    you create a folder for this document to create it?

 22       A   I normally just write on e-mail because it's

 23    easy to do spell check.          So I write          any time I

 24    write something, I create an e-mail to myself and

 2S    then I write something.          That's how I -- how I                     0 2:52 : 50

                                                                               Page 230

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                             Main Document   Page 231 of 280



 1    create.

 2          Q    So you have the e-mail that is the basis for

 3    this document, Exhibit 5?              Do you have the e-mail

 4    for that?

 5          A     I said I create -- I do the e-mail form so I                  02:53:01

 6    can do the spell check .            It's not necessarily I keep

 7    it.       Because you say what format did I usually

 8    write.       So there is Word that I can write or a lot

 9    of time I just write on the e-mail format, pretend

10    like I'm sending someone e-mail so I can --                               02:53:18

11          0    All you're doing is talking.               Please, don't

12    talk.

13          A     I •m trying - -

14          0     Answer my question.         Do you have the e-mail

15    that you wrote this declaration on?                   Do you have         02:53:27

16    that e-mail?

17          A     I use e-mail form.         Not necessarily I

18    e-mailed it.          I said --

l.9         0     I'm not saying you e-mailed.              I'm asking you

20    if you have the original electronic document that                         02:53:37

21    you created to write Exhibit 5.                Yes or no?

22          A     I don't know.     I probably do.

23          0     Okay.    And you're saying that -- did you

24    create a Word document?

25          A     No.     Normally I don't.                                     02:53:53

                                                                             Page 231

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00         Desc
                              Main Document   Page 232 of 280



 l         Q    You create an e-mail?

 2         A    I just write e-mail.

 3         Q    Okay .       So did you send that e-mail?

 4        A     No       I   write e-mail .     I   don't send the

 5    e-mail.        I                                                        02 : 54: 02

 6         Q    So how did the lawyer get your information to

 7    put it into the format that it's in in Exhibit 5?

 a        A     Probably e - mail.

 9         Q    Okay .       So now you are saying you e - mailed it?

10              MR. PEDDIE:        vague as to "lawyer . "         It's       02:54:13

11    vague.

12              THE WITNESS:        I   mean , no, when I write it ,

13    anything, I'm not particular .                When I write things,

14    I   usually write on e-mails so I can do the spell

15    check.                                                                  02:54:22

16    BY MR. BILLER:

17         Q    Actually, spell check is available for Word

18    as well.

19        A     Well

20         Q    Okay?        So my question is, after you allegedly           02:54 : 26

21    wrote this on an e-mail, did you send the e-mail to

22    somebody?

23        A     I    believe I sent to my l awyer .

24        Q     Okay.        You're pointing to Richard?

25        A     Yes.                                                          02:54:40


     L                                  Veritext Legal Solutions
                                                                           Page 232


                                             866 299-S127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                           Main Document   Page 233 of 280



 l       0     Okay.     So you have an e-mail in your laptop

 2    from you to Richard sometime in April or May, 2017;

 3    is that right?        Or 2018; is that right?            Is that

 4    right?

         A     I don't know .                                               02 : 54:58

 6       0     What do you -- did you erase it?

 7       A     No .     I don't know exactly what time .

 8       0     Did you     --   did you delete the e-mail?

 9       A     I don't delete e-mails because Richard told

10    me not to delete e-mails.                                             02:55:10

11       0     Okay .    So you have the e-mail in your

12    computer?

13       A     I don't know .       I'm explain that's what I

14    usually do.        I usually write

1S       0     I don't care what you usually do .                           02:55:17

16       A     My answer is I don't know then .

17       0     Okay.     So you don't know how this document

18    was created, Exhibit S?

19       A     I   wrote it and I reviewed by lawyer.

20       0     Okay.     So what form - - did you write it on               02 : 55 : 28

21    e-mail or Word?

22       A     I don't usually do Word , so probably e-mail .

23       0     So now you're giving me a different answer .

24    You said you did e-mail.          Then you said you don't

2S    know.    Now you're saying probably e-mail.                           02:55:40

                                                                         Page 233

                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00           Desc
                        Main Document   Page 234 of 280



 1       A    No, I said --

 2       Q    Which is the correct answer?            Pick one.

 3       A    No.   I think this is why that I needed a

 4    translator again.      I said when I write stuff, I

 5    write e-mail instead of Word, so                                    02:55:52

 6       Q    I'm going to get to the bottom of this.             You

 7    want to stay here all day?          We'll do that.

 8            MR. PEDDIE:     What do you want

 9            MR. BILLER:     I want her to tell me exact --

10    Richard --                                                           02:56:03

ll            MR. PEDDIE:     The lawyers worked on this?          Is

12    that what you want us to say?

13            MR. BILLER:     Yeah, I want

14            MR. PEDDIE:     I believe lawyers worked on

lS    this.                                                                02:56:ll

16            MR. BILLER:     Okay.

17            MR. PEDDIE:     Okay?

18            MR. BILLER:     So these are not her original

19    words, correct?

20            THE WITNESS:     The concept --                              02:56:15

21            MR. BILLER:     No.     These are not her original

22    words, correct?

23            MR. PEDDIE:     That, I don't know.

24    BY HR. BILLER:

25        0   Are these your original words?              "Witness"?       02:56:19

                                                                        Page 234

                                    Veritext Legal Solutions
                                         866 299-S127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00            Desc
                              Main Document   Page 235 of 280



 1     Are the words on Exhibit 5 your original words?

 2        A      Not

 3               MR. PEDDIE:      Objection.       Vague as to what

 4     •original words• even means.

 s     BY MR. BILLER:                                                             02:56.29

 6           0   Go ahead.

 7        A      So the concept

 8        0      Forget the con~ ept,         ~•ve }leard you s~y that
       12 ti~e~.        I do~•t care about the conc~pt.            I'm

101    ~ sking y~ u, did you s~l~c~ each worQ in each                             02 ;_56:37

11     ,parag~~pb on each page?           You personally?

                 No.

             0   ~     y_.   Who did?

                 My ],_.wyer dj,_d.

             0   Okay.       Which lawyer?                                        02:56.:48

1161         A   Richard did.

17           Q   p kay.      Thank you.

 18              MR. PEDDIE:       I think there was just some

 19    semantics there between languages.

 20              MR BILLER:       No, Richard.       She finally gave it          02:57:00

 21    up.

 22              I propose the following stipulation:               That

 23    the court reporter and the videographer be relieved

 24    of their duties under the Federal Rules of Civil

 25    Procedure and California code of Civil Procedure.                   A      02:57:12

                                                                               Page 235

                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                         Main Document   Page 236 of 280



 l     transcript be prepared within two weeks -- two

 2     weeks, and the transcript be sent to?

 3              MR. PEDDIE:    Send it to -- the 239 address?

 4              MR. BILLER:    329.

 s              MR. PEDDIE:    329, is it?                            02:57:30

 6              THE WITNESS:    The Thomas Wylde office?     229.

 7     229.

 B              MR. BILLER:    229?

  9             THE WITNESS:    229 west 31st Street, Second

10     Floor.     Have to put second floor, otherwise it               02:57:45

11     doesn•t get to me.      Los Angeles, California 90007.

 12             MR. BILLER:    The witness will have two weeks

 13    from the date of delivery to read the transcript,

 14    make any changes the witness deems necessary to make

 15    it as truthful as possible, and then sign the                   02 : 58:05

 16    transcript under penalty of perjury.

 17             MR. PEDDIE:    Are you asking if we•re going to

 18    stipulate to that?      You're shortening the period?

 19             MR. BILLER:    What period do you want?     Just

 20    tell me.                                                        02:58:20

 21             MR. PEDDIE:    30 days.

 22             MR. BILLER:    30 days from receipt?

 23             MR. PEDDIE:    Uh-huh.

 24             MR. BILLER:    Okay.     That's fine.   30 days

 25     from receipt.                                                  02:58:25

                                                                    Page 236
      - - ·--------------------------
                     Veritext Legal Solutions
                                         866 299-5127
 Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                         Main Document   Page 237 of 280



 1    BY MR. BILLER:
 2             Q         Can you tell me why Thomas Wylde did not
 3    inform
 4             MR. PEDDIE:      Objection, calls for speculation.
 5             MR. BILLER:      Let me finish the question.
 6   BY MR. BILLER:
 7             Q         Inform Paula Thomas that, from August
 8   2014 to December 2014, Hillshore invested or loaned
 9   $2.3 million?       Do you know any reason?
10             MR. PEDDIE:      Objection, calls for speculation.
11             THE WITNESS:        I believe she was informed.
12   BY MR. BILLER:

13             Q         How do you know that?
14             A         I don't know, but I believe she was.
15             Q         I'm asking if you know that how do you
16   know?
17             A         I know they are having a meeting.              They
18   discussed these matters.
19             Q         How Doe know that?              How do you know that ,
20   $2.3 million was discussed?
21             A         I think that was in the agreement that
22   they have.
23             Q         Oh, so it's the agreement?
24             A         It's --
25             Q         The purchase agreement?

                                                                  Page 52

                              Veritext Legal Solutions
                                   866 299-5127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00      Desc
                        Main Document   Page 238 of 280



  l

  2
              MR. BILLER :    Okay.    You know what, I'm about

       to do it by code, and she can come here and do it.
                                                                     I
  3           MR . PEDDIE:    I just want to ask -- I just

  4    want to be clear about this.

  5           MR . BILLER:    Okay.    She will send it -- can        02:59:38

  6    you provide the witness with a self-addressed

  7    envelope back to you in the --

  8           THE REPORTER:     Back to you?

  9           MR. BILLER:     Yeah, to me.      can you do that?

 10    Thank you.                                                     02:59 :50

 11           Bye, Jessica.

 12           THE VIDEOGRAPHER:       Are we off the record?

 13           We are going off the record.          The time is

 14    3 : 00 p.m., and this concludes today's testimony of

 15    Jene Park.    The total number of media units used was         03:00 : 12

 16    five and will be retained by Veritext Legal

 17    Solutions .

 18            (TIME NOTED:    3:00 p.m .)

 19

 20

 21

 22

 23

 24

 25


                                                                   Page 238

                                 Veritext Legal Solutions
                                      866 299-S 127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                        Main Document   Page 239 of 280



 1

 2
 3

 4
                    I, JENE PARK, do hereby declare under
         penalty of perjury that I have read the foregoing
         transcript; that I have made any corrections as
                                                                           l
 5       appear noted, in ink, initialed by me, or attached
 6       hereto; that my testimony as contained herein, as
 7       corrected, is true and correct .
 8                  EXECUTED this               day of
 9       20    ,   at
                                 (City)                      (State)
10
11

12
13
                                JENE PARK
14
15
16
17
18
19
20

21
22
23
24   I

25


                                                             Page 239

                               Veritext Legal Solutions
                                    866 299-S 127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                        Main Document   Page 240 of 280



  1             I, the undersigned, a Certified Shorthand
  2    Reporter of the State of California, do hereby
  3    certify:
  4               That the foregoing proceedings were taken
  5    before me at the time and place herein set forth;
  6    that any witnesses in the foregoing proceedings,
  7    prior to testifying, were placed under oath; that a
  8    record of the proceedings was made by me using
  9    machine shorthand which was thereafter transcribed
10     under my direction; further, that the foregoing is
 11    an accurate transcription thereof.
12                I further certify that I am neither
 13    financially interested in the action nor a relative
 14    or employee of any attorney of any of the parties .
15                IN WITNESS WHEREOF, I have this date
 16    subscribed my name .
17
18     Dated: May 29, 2019
19
 20

 21
 22

 23

24                      KATHLEEN E. BARNEY
 25                     CSR No. 5698

                                                              Page 240
                                Veritext Legal Solutions
                                     866 299-S 127
Case 6:16-bk-15889-SY           Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                           Desc
                                Main Document   Page 241 of 280



  (& -2016)

                           .          1~19~ ~6G:1i44:-------11,---:
  ,I-.--=----_-_-- -=&:.-.--=-=-=-=_J]~                      19 7:6,;f11tn::"in---,--;:;:-;---;:-:--=--=------
                                                                        130:10
      & 6:17 227:20,22                11:00
                                      11 3      85:11          153   : , , 11
                                                                      7 8             71:8,11
                                                                                      117 1 196       75:3
                  : ,8,12                : 9 117:9           190 7:11                         :          :1,3,18
         228 6 0                      12 6: 15 7:23 15:25 191 7: 13                   203: 15
   i.o=-=o-=-00-:--:09
                 ---=- 82-:6_ ____ 28:5 44:3,23              t9s 7:15 160:14        zoo, 7:11,13 75:3
      001918 69:7                        128: 18,19,21,21    1:49 190:8               140:22 191 :21
      001920 52:23                       128:23 235:9                     2           192:17,17           193:2
      001921 70:8                     128 6:15                                         196:18 197:14
      01200 l :7 2:9 9: 19 129 6: 17                         2 5: 16 38: 14,18         198:3,15 206: 17
                                       12:32 117:12            43:3,4,7 48:21       2008 75:3
                       l        - - 13 6:17129:12,13           52:16 70:2I 97:8     2009 95:14
      I 1:25 5:148:15                  138 6:19                99:10 144:11         2010 41:17
          16: 1,2,5 20: I              14 6: 19 7:24 138:5     150:22 174:21        2011 71: 12,13
         70:20 77:12 91:9                138:8,9,14 140:3    2,625,114 173:14          197:15 198:4,16
         98:2,4,IO 172:11              140 6:21                174:6                2012 147:9 154:2
          194:19197:14                 143 6:25              2.3 145:18,20,23       2013 5:1847:20
          198:15                       144 7:2,4               146:1 177:24           48:15 95:14
      1,000 15:12 147:21 IS 6:21 30:1,2                      2.686 143:5 144:8        205:24 206:20
    I 1,985 180:1                        108:3 114:23          178:7                  208:IO
    . 1,985,306 180: I                   140: 12, 15,17      2.86 142:20            2014 7 :8 99:9
       1-10 1:13 2:15                    175:25 176:19       2.978,323.29              103:24 171:23
       1.75 176:5                        177:3,7                179:10                 176:4,11 178:21
       1.8 176:7,11                    15,000 127:9,11       20 7:6,8 30:5,6           196:3 210:22
       1.9 179:25                      15113 3:8               36:25 75:17,21       2015 36:25 37:5
       1122/16 6:14                    153 7:6                  I08:3,13,14            91:9 98:2,4,5,11
       10 6:11,11 7:11,22 15889 1:5 2:7                         153:13 158:10          103:24 110:1,4,24
          30:5,6 41: 19                IS889sy 8:20             169: 15,16,17,20       166: 10 176:18
           108:3 114:6,7,8             16 5: 14 6:25 37: 1      I 83: 16 190: 13,18    177:6 194: 19,20
           175:2,4 218: 13,15            47:20 48: 15           192:23 194:3,7         196: 13,13
          219:2                           142:22,25 143:1,2     197:13 198:4        2016 6:19 7:6 29:9
       107 6:8                            189:2 211:9           199:19,21,23           37:5 38:7,9,10,11
       10:00 46:10                     1601 129:20,25           210:21,24 239:9        79:3 80:12,13,13
       10:27 63:10                     168 7:24               200 7:17143:10            107:19 140:20,21
       10:37 63:13                      169 7:8               2004 45:18 193:19         142:18,21 143:6
        II 5:6, 18 6: 14               17 7:2 9: 19 37: I       193 :24                 143: 18 144:9
           58:16 62:15                    130:10 142:22       2005 44:18 45:16          145:21,22 146:20
           I 19:I0,11,12,16               144:15 146:20         45:18 46:7 117:1        153:13 158:10
           119:18 131:4,24                166:16                203:24 204:13,18        166:16 171:19
        114 6:11                        18 7:4 99:l 130:l0      212:23                  174:22,23 175:6
        118 12:192:13                     144:21,24 166:17 2006 41:1943:13              176:24177:7,8,15
                                          211:10                43:17,21,24 44:9        178:14,23 179:10
                                                                44:11,18 46:7           179:25 183:5
                                               _     _ . . J . __   __:__~     _ _ J - -~ --- J
                                                                                                       Page I
                                            Veritext Legal Solutions
                                                   866 299-5127
Case 6:16-bk-15889-SY            Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                  Desc
                                 Main Document   Page 242 of 280


   [2017 - 91367)

   , 2017 6:1 I 10:3          29 1:19 2:23 7:8         40 196:14                   6336 173:3 174:7
       13:129:936:18            8:1,5 58:16 63:19      43 5: 16 114: 13,23         6338 175:22
       37:5 38:12 106:20        63:22 240:18           436 198:23                    176:16
       114:7 180:11,11        2:00 190: 11             444-5447 4:10               6339 177:4,5
       183:6 189:2 233:2      2:16 200:16              459-9870 3: IO              6367 194:6,9,10
     2018 23: 11 56:6         2:18 200:19                  47.96. 198:8,9            210:25
       233:3                  2nd 30:16                    48 5:18                 639,112 180: 11
     2019 1:19 2:23 8:1                     3                        5             6663 194:3
   I   8:6 98:6 167:13                                     5  5  22 55  2 6 21     69 29:9,10,13
                                3 5:18 47:25 48:1
       240:18                                                  :       : ' '         107: 19 161 :9
                                  50:2, l 0, IO 56:24        56:21 57:5,11,16
     203 5:7                                                 57:22 60: 15 62: 13     I 9 5:2
                                  173:16
     2049 2:21 8:22             3.1 176:19               I 63:21 114:3 146:2       6:16 I :5 2:7 8:20
     20th 160:18                                                                   6:17 1:7 2:9
                                3.3 146:10 148:17            146:4,5 218:3
     21 7:11 63:20,24
                                  149:1,18                   223:15 225: 17                     7
       180:17,18,19
       190:14,15,18
                                3.3. 178: 12
                               30 196: 14 236:21
                                                             227:3 228:6 231 :3 7 l :6,7 2;8,9 6:3 -
                                                             231:21232:7              6:1910:1491:18
                                                                                                           l
     210 5:8
                                  236:22,24                  233:18 235:1             91:19,19,21 92:2,4
     211 5:9
                                303 4:10                   50,000 33:3,7,10           92:4 95:6 205:2
     21650 3:18
                               31 142:21 144:8               34:2,3,4               700,000 215:8
     list 167:7
                                310 3:10                   5051 4:8                 74 198:23
     22 7: 13 191 : 14, I5
                                31st 30:16 167:7           5) 5:20 }72:} l        I 76 5:24
     229 30:16167:8,8                                                                           8
                                  188: 15,23 189:3 1 55 5:22                   I
       188:22,23 236:6,7                                   56  44:24              j --    -    -  -
                                  236:9
       236:8,9                                                                      8 6:7 79:3 91:23
                               3270342 I :24               5698 1:24 2:24
     23 7:15 195:20,21                                                                91 :24 92:2 96: 11
                               329 143:25 167:7              240:25                   96:14 109:7
     235 188:15 189:3
                                  236:4,5                I 5979   240:23
     239 188:20 236:3                                    r - - - -- -----              I 46: 19 150:23
                               3430 27:10                            6            1
     24 7:17 200:20,21
                               35 7:23
                                                         r----- - -------- 800,000 154:8, 13
       200:24                                              6 5:24 38: 11 41: 17 180303-2831 4:9
                               350,000 215:9
     240 1:25                                                58: 16 76:7 ,8,13, 17 818 3:20
                               36 173:19,20
     2450 8:23                                               91:12 117: 15,20       827-9212 3:20
                               39 176: 19 177:3
     25 7:22 28:4 43: 13                                     118:2 120:16,17 r--                9
                               3:00 2:22 238: 14
       43:25 44:9 172:21                                     120:22 122:16
                                  238:18 ·- -                                       9 6:8 10:2 107:20
       173:1,6 198:16        -                               123:6 124:16,22
                                                                                      107:21 109:8
     25,251,490 173:4,6      >--- - - - - -4- - - - - --1 125:6 126:9               90 49: 10
     25th 43:17 44:11          4 5:20 51:19,21               133: 13 146:7
                                                                                    90007 30:17
     26 7: 13                     52:2 56:6)4 69:3           151: I
                                                                                      188: 17 236:11
     27 173:14,16,22              69:4205:16               600,000 177: l, 16
                                                                                    90272 3:9
       174:17 224:13              207:20 208:15              215:9
                                                                                    91 6:3,7
    27,876,604 175:7           4/26119 5:14                6020 92:14 95:11
                                                                               l    91367 3:19

                        - -- -- - -                                            l


                                                                                                Page2
                                          Veritext Legal Solutions
                                               866 299-5127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                              Main Document   Page 243 of 280



   (95,543,000 - answer)

    95,543,000 195:2           accurate 19: 19,22 ' agent 162:19             allison 23:15 24:6 l
    9:10 2:22 8:2,5              19:24,24 45: 12       163:13                  24:793:11109:18 '
              a                  194:18 207:23       aaes 114:7                 109:22 153:15,18
                                 211 :3 240: 11      ago 32:2,23,24            153:25 157:23
     a.m. 2:22 8:2,5
                               accusing 149:17         33:21 34:25,25        allow 25:11 99:19
       63:10,13 117:9                                                      I

     ability 76:22 83:2
                               ache 32:11              44:3,23 47:6        I 168:24
                               act 224:9               74:21 103:23,24       allowed 24:22
       121:1 201:17
                               acdng 85:2              114:7 165:7             25:5 165:14
       221:24
                               action 6:21 9:3         188:21   190:19       ambiguity     217:13
     able 44:4 83:15
                                 240:13                192:15,16,21,23       ambiguous 15:17
       93:4142:15206:8
                               actual 19:20            192:25 211:25         amerlca 28:2
     absolutely 51 :17                             :
                               added 180:23          agree 8:13 13:25           181 :6 187:17
       115:12 147:4
                               addition 144:12         39:2 61 :8 183:14        188:9,13
       166:3
                               additional 146:2        183:17 187:12         american 224:19
     absorb 137:11
                                 146:10                196:18 210:5          amount 178:10
     accepts 15:8
                               address 26:14,25      agreed 50:7 225:7          183:18 197:18
     access 149:9
                                 27:2,4,5 30:15      agreeing 186:8             198:8, 10
     accessories 79:16
                                 129: 11,20,22,23    agreement 5:20          amounts 183:14
     accessory 198:10
                                 130:6,13 138:23       7:2,4 52:3,4,14,15       198:23
     accidentally
                                 189:6,9,11 236:3      54:2,7,11 64:8,9 1 aageles 1:18 2:21
       199:11
                               addressed 238:6         64:16,18,23 66:3,6      8:1,23 30:16
     account 188:10,11
                               addresses 130:12        67:10,ll   164:24        188:16 236:11
   I   189: 12, 15 20 I :2
                               administered            164:25 165:l          angry 133:15
       201 :10,13 202:9      I
                                 10:22                 208:12,13,14,21       announced 152:4
       202:21
                               administrative      , 209:19                     152:16            [
     accountant 93:22
                                 94:7                agreements 50:21 answer 7:20 18: 19 1
       110:20,21 111:9
                               admission 165:22        57:2 66:2 67:5,8         19:23 25:14 30:3 ,
       149: 14,16,17, 19
                               admitting 222:16        205: 17 ,20 206: 19     34:21 35:25 36:20
       170: 18,20 171 :8,9
                               admonishments           207:22 208:3,IO         40:6 44:19,20
       171 :9
                                 11 :13                209:7 228:19            45:8,9,10,12 62:7
     accoundng 30:20
                               adv 1:7 2:9           ahead 22:1 25:15          73:8 98:15 110:19
       81:5,7,8,16 82:1
                               adversary 9: 12, 18     77:9 98:13 121:19       115:1,4,11,18
       106:25 107:4,9
                                 10:16 62:8            169:12181 :11            116:2,7,13119:3
   , 111:6, 10 112:1,6,7
                               advertisements          203:7 235:6              120: 18,20 121 :5
       157:24 162:6
                                 72:13               al 8:18               1    121:12,17 122:2
       169:24 170:4,5
                               advice 137:4,5,8 ' alex 71:2,22                 125:21,25 127:13
       171:11 197:8
                             I   137: 13, 14           112:25   147:2          128:14   133:20
       201:19 202:6
                               aeo 181: 18           aligned 87:9              134: 14 139:23
     accounts 113:24
                               affiliations 9:7      alleged 64:20 65:1         147:23 157:21
       149:9,13 179:8
                               afraid 133:14         allegedly 232:20          168:12,17,19
       181:7,8,10 187:13
                                                                               191 :25 204:10

                                                                                          Page3
                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                 Desc
                            Main Document   Page 244 of 280



   lanswer - back]

     215: 10,18 224:23       I 96: 13 233:2          97:3 108:25             attachment 5:14
     231:14 233:16,23      argue 95:17,18             111:16117:4            attachments 101:1
     234:2                   127:4 209: 17            124:20 130:13,14         101:3,5,9,10
   answered 37:21          argumentative              130:14 147:22          attending 9:6 10:9
   answering 42:22           34:13,15 37:l l          148:6 150:2 156:5      attention 48:22,24    I
     49:17 81:20 122:4       84:1 86:5,10             156:6 157:10,13          133:8,10            I

     125:24 156:12           87:22 90:15 97:16        160:13,16 162:7        attorney 3:7, 17
     157:12 227:25           128:3 134:12             168:5 177:18             4:7 9:10,25 25:1
   answers 40:8              151 : 19 170: 16,25      182:21 185:14            64:17 192:14,20
   anybody 49:4,6          arrangement                189: 14 197:22           193:11,13 229:20
     75:7 90:21 132:4        62:15 66:11              206:7 223: 18            240:14
     132:7 142:16          art 58:13                  229:4,5 231: 19        audio 8:12,12
     186:1 222:8           article 5:16 43:3          235:10 236:17          august 6:11 13:1
   anybody's 72: 16          43:11,16,24 44:8       asks 25:19                 114:7 177:15
   anymore 23:23             214:8,8                aspects 88:9             author 39:3
     29:5 107:6 157:24     articles 6: 15 43:2      assignment 25: 17        automatically
     188:19                artist 68:9                168:3,21                 102:14
   anyways 77: l 0         artwork 203:20           assignments 14:7         available 173: 16
     121:19 196:12         asked 19:6,16 25:7         26:199:21 161:7          174:1,19 175:4,12
   ap 1:72:99:19             25:8,8 37:20             168:2                    185: 18 232: 17
   appear 217:10             49:25 53: 12, 13, 13   assistant 94:6,7         avenue 4:8 27: 10
     239:5                   53:15 65:6,14          associate 94:2,3,6       avoid 57:20
   appearance 9:9            77:15 80:17,22           94:7,7                    125:23
   appearancts 3: l          81:23,24,24 82:2       assumes 75:24            aware 54:18 60:3
     4: l 9:7                96:198:17104:6           1 IO: 17 142:23          60:1867:6118:6
   appearing 10:3,12          117:19118:13,14         IS 1:2 159:12,24          185:22
   appears 51:16              118: 15 131 : 10      astonishing 218:2                 b
     92:4                     137:4 139:17          attached 7:9 16:3        b:Z 31:4 112:8,12
   apple 102:13,25            141:14 149:22,22        43:5 48:2 51 :22          127:9,11,12,14
      196:6 198:6,7,9,12      149:22 159:10           55:7 76:18 91:22          128:22 129:2
    applies 11 :22            160: 10,11, 15          91:25 101:3               146:25 147:6,8
    apply 182:4               207:22 208:4            107:22 114:9           back 13:19 21:14
    approach 133: 14          209:22211:18            119:13 128:24
                                                                                33:10,IS 34:7
      183:21                  2I7:21 220:3,4,6,8       129:14 138: 10           63: 12 74:2 89:4
    appropriate               220:16                   140:13 143:3             89: 16,20 90: l
      137:17                asking 11:5 14:12          144: 16,25 153:9         98:19 100:11
    approves 237:21           22:19 25:17,23           160: 17 169:18
                                                                                102:15,22 103:14
    approximately             26: I 42:2 44:2,6,7      l 90: 16 I 91 : l 6      104:3 105:7
      198:4                   44:21,22 47:23           195:22 200:22            113:25117:11
    aprU 1:192:23 8:1         50: I 55:4 73:20         239:5                    118:19 120:7,12
      8:5 91:998:10           73:23 91:13 95:21                                 131:4 141:l 1,11

                                                                                          Page4
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                            Main Document   Page 245 of 280


   (back - biller)

      143:18 157: 13,16     ban 151:17            berated 88: 14          128: 16,19,20
      160:22 166:24         based 69:23 146:3     best 44: 19 45: l       129:1,15 131:15
      167:10,15 176:25        170:8                 201: 17               131:16 132:12,14
      179:6 190: IO         basically 229: l      better 137:5 195:4      133:19 134:7,13
      193:2 194:3 200:2     basis 73:2,4,4,6      bg.law 3:21             134: 19 135:2
      200:18 209:21          74:6 150:6 231 :2    big 27: 17 185:23       136: I0,15,18,20
      211:5 237:18          bates 52: 18,21         205:3                 136:21 137:24
     238:7,8                 82:5 92: 14 95: 11   bigger 27:21,23,24      138:2,5,7,12,13
    backdating 66:25        bathroom 27:21        biller 3:6,11 5:6,9     139:22 140: 1,5,14
    backed IO l :21          27:22,23               9:11,11,2011:2        142:25 143:4
    backs 103:14            bedroom 27:24,25        13:24 14:4,9,13,17    144: 14,17 145:1
    backup 102: 10,11        28:l                   14:21 15:1,6,10,14    145:12,17 148:3
      102:12,13,14,20       bee 141:19              15:16 16:4,9          148: 11,13,16
      102:24 103: 12        beginning 2:22 9:9      18:21 21:11 22:9      150:25 151:3,23
      104:15,25 105:l,3       167:15 215:4          22:15,21 23:7         153:7,10 154:11
      166:25                behalf 2:20 10:3        25:4,15,18,21,24      155:22 156:25
    bad 57:19 140:4,5         131: 19               26:2,5 29: 14         157: 16,20 159: 13
      140:5 197: 12         behavior 82: 16         34:17 36:2 37:14      160:1,4,24 161:4,8
    bae 93:9                  83:19,25 84:12        37: 19,20,22 38:4,6   16 1: IO I 63 :21
    bagdanov 3:16 5:7       belief 74:6 219:3,6     43 :6,8, 10 44: 13    165:21 166:10,14
      10:13,14 203:5,11     believe 9:17 10:2       46:9,11,12 48:3       166:15 167:24
      204:11 206:11,18        12:113:10,11,12       51:23 55:8 61:17      168:3,4,7, 10, 13, 18
     207: 12 208: l           13:14 18:8 39: 18     61 :21 62:2,5,9       168:22,23 169:16
      209:15 210: 1, IO       49:8 50:9 52:4        63:6,14 69:22         169:19 170:19
      210:14                 66:1173:4106:15        72:24 73: 1 74:5      171 :2,17 172:5,9
    bank 21:7 97:19           143:13 144:19         74: 15 76:6,19        174:8,10,15
      149:9,13 179:8          189:19,22 204:19      84:5 86:7, 11         176: 16, 17 178:22
      181:4,5,5,11            205: 16 209: 12       87:24 90:20 91:15     178:24 179:3,7
      182:24,25 l 83: 1,2    212:6 216:14           91:19,23 92:1,13      J80:4,7, JO, 15, 18
      183:15 187:9,12        218:12 220:20,21       92: 15 94:25 95:8     180:24 181:3,9,15
      187:13,17,17           220:24 221:23,24       95:17,20,23 96:1,6    181 :20,23 182:2,9
      188:7,9,J 0,13, 13      228:7,11,13 229:2     96:8,11,13 97:4,11    182:16,20 183:13
      188:14 189:5,7,8       229:15,17 232:23       97:18 98:14,19,23     183:22,25 184:3,8
      189:23                 234:14                 99:24 100: I 0        184:l l,15,20,23
    banking J 81:7,J0       believed 209:6          107:20,23 108: 1,2    184:25 185:4,IO
    bankruptcy 1: l          219:l                  ll0:18 ll4:10,J2      185: 12,17,20,25
      2:18:1810:15          belligerent 134: 1      117:14,18 119:9       186:6,9,12,15,18
      199:6                 belong 165: 11          l 19:1 J,15 120:6     186:21,24 187:1,4
    bare 89:2               belongs 53 :22          120:10 121:20,21      187:7,8,23 188: 1,5
    barney 1:23 2:23          54: 19,21 65:4        123:l 125:18,22       190:6, 12,17
     9:1 240:24              68:1 209:13            127:5,8,17 128:4      191:13,17 193:12

                                                                                       Page5
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                            Main Document   Page 246 of 280


   (biller - caused}

      193: 16,20,22,25     'booklet 12: 11           brutzkus 3: 15         called 12: 11 26: 17
      194:2,5 195:8,11      books 24:23 25:6         bs 122:6                 26:18 27:11 32:8
      195:12,19,23           25:12 26:6 27:18        buddies 147:2            32:8,9,13,15 64:10
      196:11 197:24           99: 14,17,19           b■d&et 80:6              112:8,12 145:10
      199:2 200:6, l 0, 14    I 56: 10 168:24        budgets 80:7             155:18 213:12
      200:20,23 20 I :21 borrow 156:1                business 30:23           214:22 218:16
      202:22 203:2,7        borrowing 206:6,9          42:3,8 58:17         calllng 61 :15
      204:9 206:3,15       bottleneck 85 :5            59:16,17,18 60:1,4     137:17,18
      207:24 209:8,20       bottom 52: 17              60:10,14,23 61:2     caUs 18: 16 24:25
      210:4,9,16211:17       234:6                     88:10 98:2 101:18      36:1,3,1069:19
      211:22 215:16,17 bought 33:7                     102:6 103:16           97:1 100:7 139:20
      221 :11,13,18,20        l02:14 104:11            105:24 l09:4,23        157:18 165:17
      221 :21 222: 14, 18 boulder 4:9                  129:I I 150:21       camera 22:4
      222:23 223:2,5        boulevard 3:8              151:8 163:3 )65:2    capadty 2 I 4:21
      224:7,10,12 225:5 box 28:17 177:9                165:3 188: 18        capital 175 :24
      225:7,9 229:22        boxes 28:9,15,16           196:16 199:5           176:4 177:1
      230: 1 232: 16        bradstreet 6: 17           204:25 213:1         care. 99:16 123:20
      234:9, 13, 16, 18,21 brand 31 :23,25             214:22 226:3,7         123:23 124:6
      234:24 235:5,20         32: 1,2,7,8,8,9, I 0   butt 38:17               134:20,22 181:24
      236:4,8, 12,19,22      32:12,13,22 40:3,5      buy 33: 11 103:22        225:8 226: 17, 17
      236:24 237:5,12        40:11,25 42:12,14         106:16 163:8           233: I 5 235:9
      237:15 238:1,5,9       42:17,19 61:1           buyers 111:21            237:25
    bUling 197:8              68:5 77: 19 78: 12     buying l 08: 17        careful 122:4
    bills 143:11              87:4 88:21 89:15         162:4                case 8:20 11 :22,23
      161 :24 162:6,15        94: 14, 19,22          bye 238:11               11 :25 59:23 62:5
      167:1                   165: I 5 214: 1,2,3    byron 4:5,6 9:14         68: 12 69: l, 18
    bio 225:23               214:14    219:15                  C              182:5,7 184:10
    bit 63:8                brands 32: 19,20                                  185:4,6,6 192:2
                                                     c 32: 11 211: IO
    bk l :5 2:7 8:20        brea 26: IO, 11          cabinet 28:9,11,12       227:2,17
    black 127:20,20           27:10                                         cases 136:5
                                                     calendar 81: l
    blew 148:19             break 23:6 63:6                                 cub 7:9 158:14,17
                                                       84:15
    blonde 72: l l ,21        80:7 117:7 120:6                                160.:8 170:7
                                                     california I :2, 11
    blue 148:15               181:12,14,16                                    173:)6 174:1,9,19
                                                       1:12,18 2:2,13,14
      180:22                  190:4,6 200:9            2:213:9,198:1,19       174: 19,22,23,25
    board 142:5             bring I0:6 112:22                                 175:4,12
                                                       8:23 30: 17 188: I 6
    body 37:16 87:21          160:2 186:15                                  cast 136:5
                                                       235 :25 236: 11
    bogus 62:7              brother 112: 17                                 casti11g 136:8
                                                       240:2
    bold 89:9                 127:14 147:8                                  categories 20 I :20
                                                     call 26:19 35:25
    bone 37: 15,25          brougllt 133:8             36:6,8,9 I 04:25     cause 80:6 139:1
      38:1 87:21              135:7 153:15             105:3 137:13         caused 81: II
                                                       218: 13                218:24

                                                                                         Page6
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                    Desc
                           Main Document   Page 247 of 280


   (causing- companies)

    causing 96:23          changes 12: 12            circus 224:9               102:9,16,17
    cbc 64:6,7 99:10         80:6 116:16             city 130:14 239:9          104:24 IOS: 1,2,4,S
    ccd 78:21                236: 14                 civil 23S:24,2S            IOS:6,9,13,19       •
    cell 8 :10             changing 6 1:20           claim 20:17 30:19        coaching 2S:21
    cellular 8 :9            78:12 82:17 85:13          126: IS 162:9         code 12: I 23S:25
    centered 134: 11         8S:17                     219:21                   238:2
    central I :2 2:2       chaos 131 : 12, 13        claiming 15:24           collateral 86: 14     1
      8:19                   131:14                    67: 18,22 68:24        collect 34: 11
    century 2:21 8:22      chapter 1:6, 7 2:8          70:20116:10            collected 16S:2S 1
    ceo 16:11,12 17:6        2:9 !0:14                 219:1S 221 :22         college 216: 13
      20:1,4,7,19 21:2,S   charge 108:16               228:25                 colorado 4:9
      37:7 38:7 49:13      chart 6:3 92:S            dalms 18: 14               129:21 130:1,8,16
      49: 15 78:21 80:9      93:2 94:20 95:13        cleaning 21 :3           columns 21 1: IO      I
      80: 10, 11,22 82:2     95 :20 96:2,8           clear 16:18 28:17        combined 178: 15 !
      96:2S 122:1            211 :4,6                  81 : 1 82:23,24        come 23: 17 37:9
      140: 10, 18 141 :4   charts 194:12               87:3 238:4               5S:18 6S:S 66:24
      141:12,14,16         check 149:1S              clearly 12:7 95:7          82:3 85: 11 107: 10
      142:9,10,11,13         230:23 231 :6              121 :22                 118:10 126:3
      143:6 145:23           232:15,17               cleopatra 155:18           127:22141 : 11
      146: 16 148:22,24    chle( 38:23 90. 11          155:19                   152:21 166:2
      149:3,5,6 156:7        92: 16,20 93:22         client 10:9 24:22          200:11 201 :9
      159:17 170:1,1S        95:8111 :9,12             2S: 1,5 73: 19,22        21 I : 13 225: 13
      170:23 171 :3,4,6      132:9 171 :8               136:12 147:11,12        238:2
      175:17,17,20           190:2S                     168:8, 11,24          comes 107: 11
      176:22,25 188:7      choi 18:1,1019:5            182:12 185:2             179:1,3 198:9
    certain 21 :24           19:11,21 34:24             186: 19,23,24         coming 143:17
      4S:13 S7:24            35: 1,20 36:4,6, I 5       193: 11 , 13 229:20     147:6
      172: 16 187:9          36:25 131:19            clients 161:24           commerce 58:8, 12
      202:15,19 218:11       140:7,22 142:1 ,S,7     close 37:9                 S8:20 59:9,14,23
      220: 1 224:20          145:8 148:19            closed 163 :24             59:24 60:7, 13, 13
      226: 13,24             151 :7 158:17           clathes 40: I 8,20         60:19 61:8 62:6
    certified 2:24           l59:5 160:18              40:21 42:9, 12,13        62:23
      237:2,16 240:1         21S:2,8,2S                42: 18,2S 43: 18       committed 11 :24
    certify 240:3,12       choi1s 139:7                46:S 97:13 102:2       communicate 83:5
    cfo 111 :7 I53:25      chose 217:17                113:16 213:5,18          86:17
      171 :6,9, 10         christmastime               214:7,20               communication
    chae 93:9,10             104: 10                 clothing 68:22             77:24
    chance 190:5           chung 227:20,22           dothlngs 68:25           companies 31 : 10
    change 79:24             228:6,8,12              cloud 100: 12, 16          31:13,1632:20
      88:23 217:24         clhlar 4: IS 8:24           100:20,21 101: 10        38:3 62: 1 156: 16
                                                       101:12,14,18             163:7 164:5,9,14
                              ---- -         -      -'------------''--

                                                                                            Page7
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                  Desc
                            Main Document   Page 248 of 280


    (companies - continued)

      164:17,20 178:24        145: 11,16,25             101:20,21 103:19      confladng 61 :25     I
      192:5 205:2,3           146: 1,6, 15, 16, 18      104:6,8,11,23           95:24
    company 1: 12             146:19,20 147:9           107:3,4 159:9         conflict 9:22,24
      2:14 17:12,13,14        148:23 149:4,4,5,6        195:15,17 196:6         47:22 50:15,23
      17:15,21 19:2,15        149:7,8,10,19,20          197: 14, 16,22          51 :3,5 57:2
      20:16 21 :2,4           150: 1,5,9,10, 12, 13     198:8,9,11,11,14      conflicts 47:23
      23:25 24: 1,2,4,4       150:14,15,16              198:24 227:8,9          51 : 1
      30:25 32:25 33: 11      151:25 153:4              230:6,8,14,15,18      confused 125: 11
      33:16,20,24 38:2        154:21,22 155:3,6         230:19 233:12         confusing 79:25
      38:14,18 39:10,15       155:18 158:8,12         computers 29:5,6          176:21
      40:11,15,18 45:23       161: 14,15, 16,17         29:7,10,10,13, 17     confusion 80:3
      46:249:15,16            161:18,19,21,25           30:6, 18,22 100: 11     88:2
      50:6,25 53: 19,20       162: 1,2,9, 12,14, 18     104:19,20 105:13      conju11ction 61 :3
      53:21,23 54:18,20       163:6,9,10,24             105:21,25 106:16      connected 104:24
      61 :3,4,5,20 64: 10     164:10 167:4,5,6,6        107:1,2,19 108:4,6      105:10
      65:5 66:22,23           169:3 179:16              108:10,11,13,14       consent 6:22,23      ,
      67:4,17 68:1            183:8 189:18              108:17 109:4          consider 104: 1
      72:14,16 75:16,17       192:3,4 193:18            161:9195:2            constalit 79: 15,24
      75:19,20,22 78:25       197:9 203:25              196: 14, 15,21,24       80:6 86:15
      79:5,20,21,22 80:l      204:2,12,21 205:8         197:2,3,5, 15,18,25   constantly 82: 15
      80:15,16 85:3           205:9,11 206:5,13         198:5,5,6,18 199:3      82:17 85:6 101 :21
      86:4 89:2 90:22         206:25 207:2              199:7,8,9, 12, 14       206:9
      92:25 96:24,24          209:3,5, 12,23            200:6, 10, 11         consultant 138:22
      97:21,23 98:9           210:7 212: 11           con 126:22,24           consulting 3:5
      99:5,9,11,22,23         213:6,21,22,23,25       concealing 169:5,7      contact 136: 16
      100:l,4 105:10          214:3,6, 12,13          concept 234:20          contaeted 136:22
      112:8,11, 11,15,17      215:15 216:7,8,9          235:7,8,9             contain 108:6
      112:21 118:6, 10        216:10220:10,12         concern 117:21            109:4
      122: 11,24 123:4        220: 13,14, 15          concerned 83:18         contained 55: 10
      123:10,15 124:3         221:1228:17             concludes 238: 14         131:1112:11        l
      125:13 126:1          compaay's 97:8            conclusion 18: 17         239:6
      127: 10,15,20,21        147:16,17 155:8           61: 16 69:20 100:8    coatainlng 228: 14
      127:24 129:2,4,5      competency 76:21            139:21 165:18         content 56: 18       l
      129:10131:11,12         121 :1                  condition 156:7,11        222:7,8 223:24
      133:9 134:10          complaint 62:8            conduct 131: 11           225:12,13
      137:20,25 138:24      complied 159: 18            168:9                 continue 8: 13 23:5
      139:12 140:9,25         159:20                  conducted 122:24          63:13 117:13
      141 : 14,23,24        compound 128:15           confidence 88:14          190:11 200:19
      142:1,4, 12,13,13       134:4                   conOde■tial             continued 4: l
      142:14,15 143:7       computer 28:23              181:18                  86:12 87:8
      143:19,20,25            28:23,24,25 29: 1,3

                                                                                           Page8
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                  Desc
                             Main Document   Page 249 of 280


   (continuum -dates)

    continuum 174: 12          83:15 92:6 94:1,5     cpa 6:923:14,16          crow 31:19 32:16 /
    control 237:20             125:6 126:9,13          23:2124:293:25         crlldfixion 140:6
    controls 219:14            176:11 189:11           109: 12,16, 18         crying 215:7
    conversatlo■ 35:8          191: 19 197:17          110:10 153:15,23       csr l :24 240:25
      35:10,11,17              198:19203:16            162:7                  carrent 141 :16
      122:23                   209:7,11 215:5        crave 81:5                 164:l,2
    convenations 8:9           216:23 234:2,19       craziness 80:5           currently 29:18
    coo 20:25 37:6,7           234:22 239:7          create 43: 19 55: 10       38:2 99:10
      49:15 78:21 85 :2      corrected 58:3            68:7,11 70:10,11       cuner 86:20            l
      89:20 110:23             239:7                   70:20 201 :6,7         customer 162:16
      111:1,2 156:7,8        corrections 239:4         213:12 230:21,21       customen 164:2
      226:13,14,15,15        corrects 58:4             230:24 231: 1,5,24     cut 89:4 143:9
      226:16                   226:25                  232:1                    217:3,5,6 225:19
    coordinator 94:2         cost 158:8              created 39: 17,20          225:25 226:1,10
    copied 179:6             coansel 8: 16 9:5         40: 10 41 : 15 42:20     227:12
    copy 16:6 106:13           9:20 93 :24 159: 16     53:19,22 67:16,17      cuttin2 88:22 89:8
      114:10 128:8           cou■t 164:4               67:22 70:7,16,23                 d
      144:22 237:2, 16       co•ntry 49: 12            70:25 95:7 201:1
                                                                              d 32:13,13 146:13
    copyright 5:20             223:7                   209:12 231:21
                                                                                148:9,11,12,12
      39:8 47:14 52:2        couple 43:2 137:2         233:18
                                                                                207:4 211:10
      52:14 54:1,3           course 13 :22 29:6      creatin& 66:7
                                                                              dada 31:8113:5,9
      65: 10 68:3,6,9,10       95:1119:24 120:3      creation 201 :4
                                                                                113:10,15,22
      68: 11,13,17,24,25       121:25 134:22         creations 128:8
                                                                                147:1 162:21,23
      69:4,17 205: 17          146:24 151 :9,11      creative 21:2 37:7
                                                                                163:2,9,12, 17, 19
      229:3                    152: l,6 153:1          37:15,25 38:1,1,2        183:3                I
    copyrights 66:3          co■rt 1:1 2:1 8:18        38:23,23 78:9
                                                                              damage 86:15
      67:3,9, 18,22 68: 18     8:25 10: 18 16:3        80:1085:1 87:21
                                                                              data 102:8 104:2
      228:20,25                23:4 43:5 48:2          89:8, 17,21 90:2,3
                                                                                 108:7 144:5
    cer 22:8,8,14,25           51:22 55:7 76:18        90:6,8,11, 11 92:9
                                                                                 166:22
    corporation 18: 13         91 :20,22,25            95:12 108:24
                                                                              date 44:4,6 46:6
      18:20,22                 107:22 114:5,9          115:9 132:9,9
                                                                                48:14 53:1 71:12 1
    corporations               119:13 128:24         creator 39:2
                                                                                 71:14,15,15 98:21
      31:22,24                 129:14138:10          credibility 61 :22
                                                                                 171:24 180:14
    correct 11:4,10            140: 13 143:3           115:8,9 143:14
                                                                                 236: 13 240: 15
      18:15 24:14 33:17        144:16,25 153:9       credit 7:2,4 144: 13
                                                                              dated 43:13,13
      38:7 39:4,20,25          166:12 169:18           146:4 177:24
                                                                                 48:12 56:6 79: 11
      40:3,8,15,19 41 :1       179:5 182:2 187:6     criminally 154: 18
                                                                                79:12 205:23       !
      41:12 42:3,4             190:16191:16            154:18
                                                                                 240:18
      45:20 47:5,15            195:22 200:22         criticisms 84:22
                                                                              elates- 45: 13 74:22
      52:5 58:1,2 61:19        218:25 220:4,6        crook 136:12
                                                                                74:25 95:14
      67:10 70:7 71:21         227:18 235:23
                                                                                208:12

                                                                                            Page9
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                  Desc
                            Main Document   Page 250 of 280


   (daughter - differentf

    daughter 26: 17,23      decisions 82: 14        department 81 :3          designated 172:16      I
     27: 1,3                  85:8,10 142:3           81:1486:6112:1          designed 71 : 10
    avid 33:1,19,19         declaratio■ 5:22          112:7 201:2,10,13       designer 21 :3
     38:21,21 46:13,16        54:24 55:I 61:17        201: I 9 202:6,10         75:11 79:8 87:8     l
     46: 19 47: 12.20         61:19 62:11,12,13       202:21                    90:9 94:3,3.3
     48:20 49:22 50:2         62:14,19,19,20        departments                 132:9 203:19
      50:15 51:5 53: 13       68:18 113:25            77:22 80:4                204:3
     76:25 84:6 93:9          114: 1,2 216:22       depend 28:1               daigners 39:9
      117:25 119:23           217:18 219:9,22       deponent 4:3 9: 15          53:21 70:24,25,25
      121:7 131:19            219:24,25 220:2         9:23 10:4                 71:24 75:7,10
      193:12 208:6,7          220:17,19 221:22      deposed 12: 18,23           )02:3
      209:18                  221 :24,25 222: 1 l     12:24,25                designlng 42:24
    davls 204:8               223: 12, 14,19,20     deposing 12:3               213:18
    day 32:8 42:23,24         225: 11 227: 19,2 I   deposition I : 17         designs 53:21
      75:2 93: 16 97:9        227:23 228:5,10         2: 19 6: 11 8: 12, 16     68:22 79: 11 86:8
      155:2·158:17            228: 11,24 231: 15      8:21 9:17 10:7            87:18 89:15
      159:1 162:17          declare 34:4 239:2        II :3,9,14 12:2,6         115:15,17
      208:18 212:6,16       decreased 139:1           12:10 13:1,5 15:3       des• 148:4,5,7,12
      214:25 234:7          deem 12:12                21: 14, 18, 18 26:20      148:15,21 178:12
      239:8                 deems 236:14              110:25 114:6              179:9,15 180:11
    days 236:21,22,24       defendaat 9: 12           186:11 196:12             183:3,5
    deadlines 81 :2           219:14                  237:7                   despentlon 82:17
    deal 33:14              defendants 1: 14        depositions 224:21        destroyed 161 :9
    dealfng 133:12            2:1635:19             depreciation 7: I 5         237:1
    dear 222:10             defending 10:4          describe 102:22           destroying 94:22 ·
    debt 3 3:24,25          define 39:5               123 :20,25 124:2,6      destruction 94: I 8    l
      38:14,14,15,17,18     defined 173:2.5           124:7,8 125: 15         details 154: 14,25
      97:8 99:10,11,12      definllely 71 :3 ,5     described 75:8              155:21,23
      99:12 142:14            205:9                   83:19                   determine 138:25
      143:12,17 155:25      deflnition I 72: 17     description 5:13          determined. II :24
      156:2 206:6,9,10         174: 11                6:2 7: I 132:5          developed 40:23
      214:24 215:5          degree 216:14           descripdons                 203:19
      218:7                   224:20                  195: 14, I 5            device 105:9,12
    debtor 1:6 2:7          delete 233:8,9,IO       design 39:8 67:25         devtcea 104:16
      64:5.19,21 65:2,8     delivery 236: 13          67:25 68:20,21,22       diagonal 185:24
      218:5,6               dell 106:8                75:6 76:22 80:6         difference 68:2
    debtors 226:6,7         dented 119:22             8.5:20,23 86: 16        different 38:3
    decide 131 :2           densa 146:11,13           87:3 88: 13,16            42: 14 88:22 99: 18  I
    decided 140: 10            148:10                 89:1116:16,25             141:13 144:22
    decision 85:7           denying 152:13            121:2 162:15              )84:9 198:1 213:9
      141 :25 169:3                                   197:6 226:7               213:13 215:15,15

                                                                                           Page 10
                                       Veritext legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                   Desc
                           Main Document   Page 251 of 280


   (dlfferent • e)

     233:23                distinguishing              185:19 190:12          183:5 215:3,13,20
   differentiating           195:13                    191:14 194:23          215:22,25
     195: 16               distracting 73: 12          195: I 200:20        doubled 110: 15
   difficult 57:24         distributed 111: 19      I 201 :4,8 208: 18      doug 18:l,3 76:25
     223:22,24 227:7         111 :20                   210:23 217: 11         80:16 121:6
   dilute 79: 16           distribution                224:5 225:17,19        2 I0:23 211 : 11, 14
   dimitrlos 3:6 9: 11       127: 10                   227: 18 229:6,11     downfall 94: 13
     61:25 136: 14         distributor 112: 10         229: 19 230:21       dr 33: 19
     237:9                 distributors                231 :3,20,24         draw 39:9 68:9
   dinner 152:22             111 :25                   233:17                 71:3,5,7,10 73:5
   direct 9:24 116:6       district 1:2 2:2          documents 6:8            74:7,11,l l,12 75:5
     135:7 164:9             8:19                      34:8,9 49:11 52:8      75 :9, 10,12, 13, 15
   directed 11 :6          division 1:2 2:2            52:10 53:1,3,5,6       76:22 121:2
   direction 82:23,25        8:19                      53: 17 56:25 57: 1   drawing 71: 19,21
     87:4,4 240: 10        divorce 33:13               59:2 64:1,4 91:16      74: 10 152:21
   directions 89: 16         104:5 192: 11             101 :3111 :4         drive 129:20,25
   directly 133:6          document 47:19              112:20 122:9,17      due 24:13
     202:9,20                47:25 48: 16 49:4         123:7 125:8          dummy 18: 13,20
   director 21:2 37:8        49:6,8,9 50:2,9, 13       147:16,17 149:21     dun 6:17
     38: 1,2,23 80: I 0      50: 15 51:13,15,19        149:25 150:3,5       duties 235 :24
     85:189:8,18,21          51:20 55:4,10,10          159:18 160:15,17     duty 159:17
     90:2,4,6,9, 12 92:9     55: 19,20,21 56:8         185:24 188: 12       dyslexic 197: 13
     95:12 108:24            56:12, 13, 14,15,20       208:3 209:16                    e
     115:10211:ll, 14        57:4,22 59: 1,4         doing 14:22 23:13
                                                                            e 1:23 2:23 5: 14
   disagreed 210: 12         65:6, 14 66:7,21,24       33:1244: 1945:1
                                                                              6: 14, 19 7:6,8, 13
   disappointed              69:23 76:23 77: 1        47:17,18 58:17
                                                                              15:23 19:25 20: 10
     133:5 135:6             77:2,7 95:15,16           77:18 80:4,23
                                                                              20:12 32:4,5,11,11
   disclose 195: 10          107: 18 117:25            81 :9,25 82:2
                                                                              32:14,14 86:17,21
   discovery 168:9           120:8,13 121:3,8          88:1190:1891 :7
                                                                              100:23,24,25
   discussion 118:17         121: 10,16,23,24          107:9 134:2,16,18
                                                                              101:4,8,8,15, 16, 18
     158:16                  122:3,7,8, 16,21 ,22      149:25 150:3
                                                                              103:15 122:14
   discussions 117:25        123:5,9,13, 14, 18        154:24 164: 12
                                                                              131:4,9,21,24
   dishonest 12:2,6,8        123:20 124: 15,21         169:6 171:10
                                                                              137:4,6, 15 139:3
     125: 19,20              125:5,6, 15, 15           186:4,5 223:1
                                                                              146:13 147:13
   displayed 183: 15         128:17133:17             225:3,4 231 :11
                                                                              148:9,11,12,12
   dispute 188:6,8           138:8 140:1,11          dollar 17: 10 20: 18
                                                                              153:5 158:10,17
     189:6                   144:21,22 145:3           38: 16 75:23 96:25
                                                                              159:3,5,23 160:7,7
   disqaalification          147:15,19 153:3        , 97:7,8 99:10
                                                                              160: 16, 17,18
     10:2                    159:2,4,6 161 :2          107:14,15,16
                                                                              169:21,22 171 :25
   disrespectful             169: 13,22 171 :22      dollars 146:2
                                                                              172: I 191 : 18
     88:15                   178:2,18,19,20            150:4 179: 10
                                                                              192:17193:ll

                                                                                         Page 11
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                            Main Document   Page 252 of 280


   (e - exhibit}

      207:4,4 210:22        employee 16:23            established 41: 1    eumlned 10:22
      230:22,24 231 :2,3      17:3 75:18 79:4           42:3,8 189: 17     example 202:5
      231 :5,9,l 0, 14,16     153:16 240:14           estate 10: 15        exceptions 84: 17
      231 :17, 18,19        employees 53 :22          estimate 30:4 35:2 exclusive 192:7,8
      232: 1,2,3,4,5,8,9      77:13,14,20 78:4,6        44:7 154:4         excuse 71 :4 84: 11
      232:14,21,21            78:7 79:5,25 81 :5      et 8:18                91:4,8 207:17
      233: 1,8,9,10,11,21     82:4 84:12 86:13        euclid 4:8           excuses 91 :5
      233:22,24,25            86:19,22 87:2,9,15      evaluation 123 :8    execute 50:20
      234:5 240:24            92:24 96:5,24           evaluator 123:6      executed 239:8
    earlier 126:8,13          134:2,3,20 135:4        everybody 76:4       executive 92:20       1
      203:14 205:15           135:11,24 150:22          90:18118:11          95:8                1
      207:21 208:20           209: 13 226:6             122:2 126:2        exec■tives 142:17 i
      209:6 211:2           employment 17:2             134:17 152:21      exempt 145:11,15
    early 123:16            encourage 38:21           everybody's 95:14 exercise 119:25
      203:18 206:17         engage 151 :22            evidence 91 :3         221 :17
    east 2:21 8:22          englisll 56: 18             104:2,3,4 142:24   exhibit 5: 14, 16, 18
    easy 132:23               57:23 223:10,17           169:5,7 182:6        5:20,22,24 6:3,7,8
      230:23                  225:14,15,18              185:8 218:19         6:11,14,15,17,19
    eel 103:9 196:12        enjoyable 77:21           es I 5:24 33: 1        6:21,25 7:2,4,6,8
    edge 88:23 89:9         entered 187:5               34:10,11 149:3       7:11,13,15,17 16:1
    edidng 216:11           entire 72: I 0              151:5,5 153:25       16:2,5 20:1 43:3,4
    editor 216:6, 12          132: 19 225: 12, 13       192:25 203: 19       43:7 47:25 48:1
    education 216: 13       entities 62:1             exact 13:2 27 :20      50:2,9,10,10 51:19
      216:17 221:23         entitled 218: II            28:7 41 :20 44:4,6   51:21 52:2,22
    effect 97:23            entries 189:20              46:6 90:25 126:4     55:2,6,21 56:21,24
    effort 88:1             entry 173 :24               126:11 154:3         56:24 57:5,11,16
    either 18:5 58:22       envelope 238:7              179:13 199:8         57:22 62:13 63:21
      58:22 71:2,22         environment                 222:7 234:9          69:3,4 76:7,8, 13
       118:22 139: 11         79:24                   exactly 19:12 29:8     76:17 91:12,21,24
       140:24 171:5,14      episode 191 :23             36:23 41:1644:1      95:6 107:21 109:7
      210:6,7 237:25        equipment 195:17            45:10 122:4 159:1    109:8 114:2,3,6,8
    electronic 231 :20        197: 16,22 198: 14        178:9 180:14         117:15,20 118:2
    electronically          equipments                  199:24 202:25        119:12,16,18
      108:7                   197:14                    203: 17 205: 13      120:16,17,22
    embarrass 57:20         erase 233:6                 208:23 214:2         122: 16 123:6
    embarrassing            erica 204:8                 220:22 224:25        124: 16,22 125:6
      82:16 169:25          especially 132:25           227:15 228:16        126:9 128:21,23
    embezzled 128:10        essential 89:5              233:7                129:12,13 llt:24 I
                                                                                                  I
    embezzlement
       154:7
                            essentially 89:20
                              135:23
                                                      examination 5:2
                                                        11:1 203:10
                                                                             t33:13 t38:8,9,t4
                                                                             140:12,15,17         I
                                                        _____
                                                        210:19 211:21
                                                    ...._
                                                                             142:22 143:2
                                                                             ___
                                                                          __._


                                                                                        Page 12
                                      Veritext Legal Solutions
                                           866 299-S 127
Case 6:16-bk-15889-SY           Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                               Desc
                                Main Document   Page 253 of 280


   [exhibit - Oowf

       144:IS,24 1S3:7,8 e'l:tensively 1SS: 17                familiarity 118:2              finish 67:20
       169: 17,20 180:3       extra 180:22                    family 34:5                       102:21 137: 10
       180:19 182:3           eyesieht 197: 12                fancy 145: 13                     163: 14
       183:16 190:13,15                     f                 far 70: 12 88:4                finished 48: 18
       190:18 191:IS                 -.c- - :- - - :------1
                            1-f:-a-b n                        fashion 49: 15, 16                228:3
                                          39 22 40 9
       194:3 19S:21                                             205: 1•3                     fire 38:22 89:S,7
                                  41 :2,9,21 42: 18,23
       198:21 200:21,24           43:18 44:12 45:19           faS t 27:8                        89: 10 131 :20
       20S: 16 207:20             45:24 46: I 163: 14         fault 80:24                       139: 17 141 :22,22
       208:lS 210:21,24                                       february 197: 15               fired 1S:2S 16:8
                                  212:S,lS
       218:3 223:lS                                                                             98:10 139:13,IS
       22S: 17 227:3          fabrics 40:21,25                fe!!!~~,l~S: 20                   139:16 141:5,10
                                  42:9,16 44:14
       228:6 231 :3,21            79:11 162:S 163:8             23 s: 24                        141 :17,18
       232:7 233:18                                           feeding 122:6                  firing 139:21
                                  204:S 20S: l ,3,5           feel S7: 19 78:8
       235:1                                                                                    140:6
                                  212:2,12 213:1                87:2
     exhibits 5: 12 6: I                                                                     firm 8:24 9: I
                              facility 27: 17                 feels 88: 14
       7:1                                                                                      SS:16
                                   109:3
     exist 18 :22 30: 19      fadng 138:24                    feet 28:4,s                    fint 22: IS 39:2S
       67:11 161:S,8,9        fact 11:23 72:2                 fell 74:t 4                       40:2 41:21 S5:18
   I   191:8                       104:3 218:15               felt 137:13 209:10                62:7 70:10 71 :IS
     existed 46:2 6S :6       factories 206:7                 fight 61 :23                      74:20 83: lS 84:2S
       66:6 71 :8 90:24       facts 75:24 98:12               figure 224:lO                     109:13110:S
       199:3 225: 19               110:17 142:23                 229:S                          117:20 120:7,12
     existing 79:S                 lSl:2 lS9 : 12             file 24:12 180:22                 171:2S 174:11
     exists 198:IS
                                   167:22                        228=8                          189:8 192: 13
     expansion 79: IS         factual 2S:23                   filed 8: 18 199:6                 193:11 201:24
     expectation 33:11 fall 87:S                                 218 :24                        203:8,23 208:2,9 •
     expectations                                             film 216:6,12                     208:17 209:17
       84:16                  failing 99:9                    films 216: 11, 11              fitting 88:2
                              falls 97:23
     expenses 110:14          failure 97:21 99:S              ftnaUy 23 s: 2o                five 29:22,23 3S:9 1
       11 0: 1S I SO: 12,13 failures 91 :8 l 3S:9             finances 206: 1                   93:11200:6,10
       lS0:22 lS I: 1         fair 49:9 53: 10                financial 20:IS                   238:16
     expensive 88:4                   :       :                  34:5 155:2S 156:6           fix 158:12
                                  64 19 194 18
     experience 221 : I           209:10                         156:11                      Deming 129:20,2S 1
     expertise 83: l          fall 206:20                     ftna■clally 9:3                   130:8
     explain S8:2 I           fallen 76:16                       99:l l 24o:i 3              Door 30: I 6 188:24
       110: 14 144: 11        false 189:20                    fmancials 1S6:4                   I 88:2S 236: I 0, I0
       147:S 176:24           falsely 121:22                     IS6:JO                      ftorida 16S:7           I
       233:13                 famlllar 48: 17                 find 88: 19 1S8:7              flow 7:9158:14,17
     explaining 203:14             l ll:4 l 7S: 2 l           fine 26:16,23 39:1                160:8 170:7
      xplalns 144:7                                              188:3 236:24                   174:22
                                  200:24 226:S,6
   L                      _....._ _____               ___,.___  _____
                                                                 237:4,S
                                                                                   ____/..




                                                                                                           Page 13
                                             Veritext Legal Solutions
                                                   866 299•5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                  Desc
                             Main Document   Page 254 of 280


   (focus - goingl
    focus 88: 11 89: 15      fraud 72: 17               gentleman's              120:6,7,12 121:19
      135:5                  free 99:12 107:10            207:10                 121 : 19 131 :4,8
    focusing 41:5              107:12,14                getti■g 27:l 85:6        135:11 139:25
      42:17 125:14          freely 53:3                   97:6,9 99:8            160:3,22 169: 12
    folder 230:21            french 32:3,5                104:16 111:13,18       173:3 175:22
    foUow 84:15 137:6       friend 152:20                 157:5 174:13           181:11 190:2,3
      211:17,19                204:4                      228:2                  194:3 200:2 202:9
    followed 81 :2          friend's 152: 19            give 21 :21,24,25        202:20 203:7
    following 235:22           212:20                     22:12 26:14,25         211:9 223:8,9
    follows 10:23            front 20: 12 51 :24          27:4 30:3,4 33:22      226:23 235:6
      120:14                   55:2176:286:19             34:l 35:l 36:20        237:24
    force 49:4,6               92:2 117: 16               40:7 43:8 44: 18     goals 79:14
    forced 50:10               153:11 170:14              45:5,1155:959:7      god 61:21
    foregoing 239:3            205:20                     61:21 75:2,2         goes 88:21 102:8
      240:4,6,10             frustrating 125: 18          76: 12 78:9 112:7      102: 10,14 105:7
    forget 41 :25 84:20      fuchs 33:1,19,19             120:20 127:9,11        201:13
      217:l 235:8               190:20,25 193:12          154:4 158:19         going 8:4 10:5
    forgive 33:24            full 16:11,12,17,23          161:7 164:1,3          14:7,20 15:7,12
    form 204:18231:5           17:3 20:194:17             170:8 179:5,19,21      21 :23 33: 11,13
      231:17 233:20            94:18,21                   199:7 200:3 201:5      34:20 43:2 44:3
    format 170:10            funds 179:14                 201:7,19 202:1,5       45: 12 46: 11 55:2
      217:6,8,23 231:7,9        183:7,9                   206:7 215:8,8,9        57:18,21 72:22
      232:7                  funneling 140:9            give■ 13:16 90:13        73:7,8 81:22 84:6
    formed 203:16,17         funny 129:9                  218:13,15 219:2        89:24 91:16 96:23
      204:21,23                 151:13,14,16            giving 19:22 42:22       103:25 104:15
    former 226:6             further 210: 14              109: l 124:4 157:8     I 09:4 114:25
    forms 227:1                211:21 240:10,12           215:12 228:17          115:6,1111:5       I
    forth 240:5              future 25:20 91 :13          233:23                 118:25 124:9,10
    forward 85:8           1--_16_8_:2_0_ _ _----1 glass 136:5                   131 :2, 12,13
      224:21                             g              global 144:12,12         134:10 136:ll,14
    found 23:14 158:9      1-g_a_m_e_l1=-: - - - - - - 1 145:10 146:4            138:7 141:12
                                         92
    foundation 91 :14                                     177:23                 148:18 150:17,17
                             garment 163:14
      188:3                  garments 41 :ll            go 8:14 11:12            151:20 153:2,2
    founder 92:8               43184491012                13:1921:12,13          151:1,24 166:2      I
      95:12                       :       : ' '           22:125:1526:14         167:15 172:6,11
                               97 3          13 18
    four 84:21 98:6               :l l l l: •             28:2 33:14 50:7        179:8 180:2,4,7,8
                               211:23 212:1,2,12                  O
      99:l 196:21                   :l l                  69:3,3 7 :2 73:14      180:15,18,25
                               214
    fourth 132:15,19         gay 152: 17,22,25            77:9,9 84:20           181:18 182:9,17 I
    frame 237: 19            general 78:7 202:l           89:20 91 :296:8        184:2 186: 1,10
    frankly 164:6            gentleman 207 :6             98: 13 100:ll          187:22 190:10
   - _____                     207: 16
                           ....___
                                                          102:2,3 113:25         193:10 194:23

                                                                                           Page 14
                                        Veritcxt Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                           Main Document   Page 255 of 280


   (going - house)

      195:3,10 200:18      guys 148:19                head 141:23          highllgbtiag
      203:3 209:1 210:7                 h               199:18               195:14 196:9
      218:2 219:18        1-------~
                           b 32:4,5,11,11
                                                      bear 45:11 132:23    highly 181 : 17
      22144
          : , ,16 222 :2 1 half 98:6 99:2               203:12 237:13      hills 3:19
      224:8,14,15,21,22                               beard 18:25          bUlshore 18:13,25
                             143:8,9
      225:12 229:23        hand 43:2 47: 19             145:16 148:4,6       19:10,15,20         I

      234:6 236:17           91:16 119:7                151:12 235:8         148:18,20           l
      238:13                     :                    hearsay    14:14     hire 80:22 89:7, 17
                             211 13
    good 8:4 50:6          handlna 21 :5              heart 189:13           90:2,3 122: 1
      77:2078:1290:17       91:19114:5                  210:5                142:17
      90:17 121:20                                    beld 8:21            hired 39:10 80:14
                           handwriting
      133:9 170:5,6,23                                bell 145:12            80: 16, 17 122:11
                            48: 12
      171:12,13 175:2      hanna 18:8 37:2            help 93:5 107:10       124:4 125: 12,14
      209:22                                            107: 13 135: 13      125:25 138:22
                             38:21 46:23,25
    google 27:16                                        176:14204:5          207:2,5,8
                            47 1 4 6 10 79 6
      223:10 224:16            = • • •            :     206:25 207:8       hold 20:24 44:3
                             80:14,18 92:20
      226:23 227:5,13        98:25 139:5,13,15          217:21             holding 64:10
    gotten 90:25                 :    ,           :l0 helped   59:1          90:11,12 123:5,17
                             139 16 18 141
    gpsla 32:15                                                              129:9 182: l l
                             141 : 18 170:l l,l 4       127:22 216:22
    grab 117:15                  :                    helping   156:16       209:4,4
                             215 7
    grammar 57:25          happen 14:7 37:l             207:7              holdings 1:12 2:14
      58:2 217:1 226:17                               helps   216:23         2:20 3:3 9: 13
                             75:19,23 76:1
      226 :18                l04:l 4 141 :7           bereto 16:3 43:5       64:10
    grammars 216:23              :                      48:2 51:22 55:7    home 103:10,11
                             237 8
      216:24               happened 23 : 15             76:18 91 :22,25      103:13 104:23
    grammadcally                                        107:22 114:9         129:11
                             44 23 25 66 25
      57:25                    = ,           :          119:13 128:24      homework 14:6
                             75:25 221:2,2
    grant 4:15 8:24        happy 53 :24                 129: 14 138:10       25: 17 26:1 99:21
    grave 130:23           harass 72:22                 140:13 143:3         161:7 168:1,3,20
    gray 32:8              harassing 134:6              144: 16,25 153:9   homosexual 152:4
    great 56:18 87:8             :
                             134 15 137 23  :           169:18  190:16     honest 84:12
      138:19 179:4         harassment 136:9             191:16 195:22        87:15 132:20,22
    grouads 95:23          hard 86: 16 88: 12           200:22 239:6       hong 6:8
    growth 6:4             hate 72:4 ,6               hey 73: l 6, 17      hope 138:19
    gubner 3:15            bats 77:14                   83:16              horrible 86:2
    guess 21 :2 48:23      haute 31:6 32:2,3
                                                      hi 138: 17
                                                           • h
                                                                           host 105:10
       09
      1 :1,2   159 :9          :  , ,   , ,l  l,      higblag  t 195:3     hostile 82:14
                             32 4 5 7 9          22
    guessing 109:1                                                         hour 46:11
                             32:22 191 :23              197:23
    py 107:4 181:2                                    highlighted          house 118:7 136:5
                             193:l
      207:7                hauteache 32:9,11            195:25 197:16        141:19 152:22
                                                                             212:20

                                                                                      Page 15
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                           Main Document   Page 256 of 280


   (hp - iavesrmentl

    hp 106:9,10 196:9      91:24 107:21           incorrect 209:7          interest 9:22,24
    hr 80:22,23 81:9       114:8 119:12           independent 80:22          17:24 47:22,24
      81:25,25 82:2,2     .128:23 129:13            138:21 141:4             51:1,3,5 218:8,9
      118:6,7,8,10,18      138:9 140:12           Index 5:1 160:2,2          218:10,10,12,14
      119:24 122:1,1       143:2 144:15,24        india 163: 10              218: 16,18,19,20
      123:9,15 125:12      153:8 169:17           indicating 52:18           218:25 219:2,6
      125:14 126:3         190:15 191:15            52: 19 114:3 196:9     Interested 9:3
      131 : 11 138:20,21   195:21 200:21          Indicted 154:7             155:15 240: 13
      141:4              identified 30:9          indlvidaal 1: IO         Interesting 54:22
    huh 26:12 39:24        183:18 189:10            2:12 214:10,21           79:9 88:20
     42:5 50:17,19,22      197:14                 Inexpensive 158:8        interfere 8: 11
      55:13 56:3 63:23   identify 31:16           information 25: 1        Interference 8:9
     65:20,22 76:8         52:21 71:21              55 :9 l 00: 19         intemal 80:23
      86:24 89:11          107:23 145:2             103:13,20 104:16         138:23
      114:24 115:2         201:17                   I 08 :6,7 I09:5        international
      119:14 120:16      idendfylng 195:l           110:10 119:1             49:14 128:22
      129:8 135:17,19    iUegal 66:12,13            172:17 199:16,16         129:3 147:1,6
      145:14 158:21      imagine 132:4,7            199:17 201:5,7,9       Internet 127:16,20
      162:11 173:2,8     impeach 114:15             20 I: 11, 18 228: 14   Interpret 118:24
      182:22 187:11,14     114:18 117:6             228:16 232:6           Interrupt 14:18,20 ·
      194:13 195:5       impeachment              informing 47:21          Interrupting
      202:3 211:12         114:20                 inherit 38:18              147:24
      217: 16 236:23     Implemented              initialed 239:5          interview 118: 10
    human 73:9             158: 12                l■k 239:5                interviewed 122:2
    hundred 97: 15,17    import 94:2              Inputs 166:21              124:5
    husband 15:24        Improve 135: 13          insert 60:22 62:6        introduce 47:10
      33:1,5,16,18 34:10 incapable 170:13         inside 28:11             introduced 46:16
      34:11 58:1,3,22,25 include 161:23             143:25                   46:20,23,25 47: 1,4
      59:5 103:4,5         164:6 169:23           install 103:7,9            120:7,12 153:24
      152:3,14,15,23,25    178:12 183:2           installed 103:3            153:25 203:20
      192:25 216:3         189:8                  instruct 25: 13            204:3

   -------
      217:21 226:24
              i
    Idea 47:16129:6
                         Includes 52:2
                           103:13
                         iaclading 76:2
                                                    35:24
                                                  Instructing 168: 16
                                                    168:18
                                                                           invest 34:3
                                                                           invested 36: 12
                                                                             75:17
                         iaclasive I :13 2: I 5   instruction 7:20         investment 18: 13
      156:3 174:25
                         Incompetence             insult 136: 11             18:25 19:10,15
      175:14 177:22
                           122:8,17,18            insulting 37:18            33:23 34:2,4,12
      202:1
                           124:21 138:3           Insurance I50: 17          148:19 175:25
    ideas 89:9
                         Incompetent              intellectaal 39:6,7        176:4 177: I
    identification 16:2    125:l l 187:l            47:13 115:16             206:21
      43:448:1 51:21
      SS:6 76: 17 91 :21

                                                                                       Page 16
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                 Desc
                           Main Document   Page 257 of 280


    linvestor - know)

    Investor 33:4,10         113:21 129:17           john 18:8 37:2         keeps 78: 11 81 :4
       34:6 75:21 142:2      161: 11 162:23            38:20 46:23,25         81 : IS 85:5
    Investors 206: 12        163:2,3,5,22,23           47:1,4,6,10 79:6     kept 163:12
       206:16 207:1          193:S,6 204: 18,23        80:14,17 82:6,12       165:24
       215: 12,19,24         212: I , I, 11, 11,23     82:20,22 83:6,7      klm 6:8 23: IS
    invited I 52:21          212:25                    84:7,10,18,20,21       109:18,22 153:15
    invoices 111 :24      jen's 204:25                 84:23 87: 12 92:20     153:18 157:23
       112:3,5,6 202:4,9 Jene 1:17 2:19 5:3            95:2,8 97:25         kind 58:3 105:24
    invoke 193:14            5:22 8:16 9:16,20         98:25 I08:21           181 :2
    Involved 23: 18          10: 1,21 31 : 18, 18      131:11,17139:S       kinds 180:22
       88:997:23111 :10      31:19 32:16,21            139:13,15,16,18      knew 39: 19 40:2
       191 :23,25 I 93:23    39:22,22 40:22            141: 18,22 170: 11     40: 14,17,24 41 :14
       206:23                45: 15,19,23,25           170:14 215:7           47:12 54:14,20
    Involvement 110:8        46:4  83:7,8,9,12       joined 39:15 54:18       154:20 203:15
       201 :3                84:25 85:10,12,14         220:25               know 14:1,1 15:9
    ip 39:3,S 128:8          85:17,18 86:12,16       joke 152:21,25           15:18 18:12,23
    lpad 196:6               87:6,8 89:10            jspp 31:20               19: 12,15,17,19,20
    irrelevant 14:14         113:6,21 114:7          July 140:20 142:18       19:22,23,23 20:6
       206:3                 117:22 129:17             142:21 143:6           20:13,14 21 :15     I
    issae 59:24 60: 17       161: 11 162:23            144:8 177:14           22:11,14 23:19      I
       61:2362:S             163:2,2,5,16, 18,18     June 6:19 7:6,13         24: 14,15,19,21
    issues 80:23 133:7       163: 19,20,22,22          140:21,22 153:13       25:2 26:17,24
       I 58: 18 I 62: 17     190:20,25 193:5,6         158:10 160:18          27 :7,20 28: 1,6,6 i
       197:9                 204: 18,23,25             177:12,13              32:20 35:13,14
    item 71 :8 89:24,25      210:21 212:1,1,11       jury 131 :2,3            39:640:S 41:16
       201 :25               212:11,23,25                      k              41 :20,23,2342:21
    items 43:20 70:3,6       238: IS 239:2, 13                                44:1 46:21 47:6
                                                     k 144:12,14
       116: 12            jenne 82:7,22                                       50:3,12,13,14
                                                     kaiser 153:24
                j            84: 10 86:13 89:S                                51 :25 52:ll ,12
                                                       154:6 156:15
                             89:7,16 90:1                                     58:13 61 :22 65:17
    january 43:17,25                                   157:8
                          Jessica 3:16 10:13         kata 144:12
                                                                              66: 13 68:2 69: 1
       44:9,11 79:3
                             202:22 203:3,7            145:10 146:3           69:21 70:12,13,14
       80: 13 98:2,4
                             211 :18 238:11                                   70: IS 71: 14,17,20
       152:10 177:11,12                                177:23 179:25
                          job 1:24 15:25                                      71 :23,25 72:2,3
       194:19 197:14                                   183:5
                           · 16:7,I0,11,12,20        katbleen 1:23 2:23       73:3 74:7,21,22
       198:3,15
                             16:22 17:2,4,S,6                                 77:16,18 78:3,9,10
    jbagdanov 3:21                                     240:24
                             20:1 76:3 90:18         katby 9:1                78:13,18,19 80:17
    Jeans 205:2
                             90:18 134:16,18         keep 73:7,14
                                                                              83:8,11 84:4
    j en 31 : 18, 18, 19
                             155:4 186:17,18           136:13 167: 11,11      85:23 86:25 91:10
       32:16,21 39:22,22
                          Joel    153 :24 I54:6        167:12 192:22          93:4 97:6 98:s,21 I
       40:22 45:15,19,23
                             156:13,15 157:8           218:1 231 :6           99:9,13 100:18      I
       45:25 46:4 I 13:6

                                                                                        Page 17
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY           Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00             Desc
                                Main Document   Page 258 of 280


    lknow - letter)
       101:20 102:12,13           190:l 191:24        lack 80:2             lawyers 36:S,7, l O I
       103:2,24 l 04:S, 11        192:22 193: l,1S    ladies 203:7            58:22,24 S9: 1
       104:25 10S:S,l 1           19S: 18,24 198: IS lady 21:3                 178:2,3 182:11      '
       105:18,20 106:7,9          199: 19 201: 1,2,14 language 53:6            192: 10, 11 220:8,9
       l 06: 11, l l, 17,2 l      201:16203:17,18 la■guages 226: 13           220:11 227:l,4
       106:23 107:18              204: 1,12,17          235:19                234:11,14
       108: 12,16,25              205:12 207:6        laptop 10 I :23,24    ldt 3:5
       109:3,24,25 ll0:7          209:23 212:4,14       102:5,8,8, 19       ldtconsultlng 3: 11
       110: 16,20 ll l : l l      212:21 213:4,20       103:16,22 104:1     lead 83:3 122: 13
       ll2:l2 113:23              213:24 214:6,14       104: 14,23 230: 18     139:11,24 140:24
       119:16,18,24               214:17,19,20          230:20 233: I       leadenbip 77: 17
       121:25 124:24              216:16218:21        larry 1:7 2:9 3:13      77:21 78:8, 10, 11
       125: l ,2,3,9, l 0, 10     221:14 222:9,15       8:17 10:14            78: 13, 19, 19,20,22
       12S:14 126:17              226:14 228:16       late 138:22 185:5       79:7,13 80:2 82:6
       127:13 129:24,25           230:4 231 :22       laughing 73:3,ll        82:22 84:10 88:15
       130:1,4,4,6,7,9,19         233:5,7,13, 16,17     73:14               leading 207:24
       130:20,24,25               233:25 234:23       launches 88:22          209:9,20 210:4
       I 31 :5,6,18,18            237:9 238:1         launder 151 :8        leads 80:3
       132:8 134:1              knowing 119:22        laundering 151 :25 leave 22:4
       135:22,23,25               175:18              law 3:7,174:7         lee 18:3 76:2S
       136:4 137:16,16          knowledge 61 : 1        34:5 216:17,18,19     80: 16 82:5 93: 11
       139:14,15,16,24            70:13 178:4           224:20                 121:7 210:23
       142:10 147:11            known 130:10          Jawstudlos 4:5        left 93: 16 96:4,6
       148:22,23,24               153:18 190:20       lawsuit   23:4  54:15   96:20 98:9 153:25
       154:9,12, 14, I S,l 6    knows 85: 14,19       lawsuits 35: 11          172:2,5,6,10 199:6
       154:25,25 155:5            147:9,11,12         lawyer 12:20             199:7,8,9,21
       155: 10 156: 13,21       korea■ 223:9,21         22:10,18 25:8,9     legal 18:16 19:14
       157:10,22 160:11           224: 14,15,17         35:1447:2155:14       24:21 49:11,17
       160:15,19,21               225:1,14,16,18        55:14,15 59:4         58:13 61:16 69:19
       162:3,7 164:8,12           226:22 227: 14        129:23 159:15,16      93:24 100:7
       165: I0,22 170:8         kring 227:20,22         169:l,IO 179:22        139:20 162:16
       170:21 171:7               228:6,8,12            179:23 191:24          165:17 192:2,4
       173: 12, 13,24           kristhea 93:9           192:1,7,9 193:8       223:23 224:18,18
       174:12,16,20             kuo 18:6,7              216:3 220:10,12       226:25 227:17
       175:1,20 176:12          kvu 6:8                 220:13,14,15          238:16
       176: 13 177: 17,20                  I            221 :25 222:2,3     legally 19: 12, 13
       177:21 178:18,19                                 229: 15 232:6, 10     154:17
                                I 32:14
       178:25 179:3,3, I 2                              232:23 233: 19      lengthy 118: I 0
                                La. 5:16 214:8
       I 80:21,25 182 :25                               235:14,15           lesbian 152:3
                                la 26:10,11 27:10
       186:2,3,17 188:2                               lawyer's I 29:22      letter 5: 18 7: 11
                                label 89:1 213:12
       188: 11 189:24,25                                                      15:23

                                                                                          Page 18
                                          Veritext Legal Solutions
                                               866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                             Main Document   Page 259 of 280


    (letterllead - macl

     letterhead I 09: 12     listening I 27: 18         35:8 36:9 47:6,7    loses 88: J I, 13
     liabUlty I : I l, 13    listing 95:14              103:8,23,23         losing 20:2
        2:13,15              literally 131 :14          107:24 153:18,19    loss 33:6 171:18
     Uar I 14:21             litigation 60: 17          153:20,22.22        lost 16:7,11,12
     license 5:20 52:3,4        167:21 213:11           190:19 192:1,15       20:1 104:4 237:1
        52:14,14 64:8,9,16   little 38: 17 63:8         192:21,22.25        lot 24:21 31:10,13
        64:18,21,22 65:1,8      157:5                   203:6 211 :25         33:6, 12 44:25
        66:3 67:8, I l       live 130:17 152:3        longmont 129:21         49: 11 50:5 57 :23
        205:17 206: 19       lived 130: 1,8             130:1,8,17            58:4,21 83:13
        207:21 208:3,10         212: 19,20            look 13:20 21: 15       86:14 88:1 90:22
        208:12,13,14         lives 130: 16 152:3        21:17,18,23,24,25     97:23 101 :25
        209:5,7,18           ll\'ing 211 :24            22:2 24:23 25:5       102:2111:15
     licensed 65: I 0, 12       212:3,7,10, 15,18       25: 11 55:25 76:7     113:24 117:19
        66:22,22 67:4,7,9       212:19                  97:19 99: 19          122:9,23,23
     licensing 50:20         lie 1:5,11,12 2:6,13       120:15 124:8,12       131:12,13,14
        54:2,7 57:2 67:5        2: 14 4:3 9:15          124:13 129:12         133:2 137:8,12
        228:19                  10:15 16:14 17:2        131:11 144:18         142:14 143:10,11
     lie 130:22,24              17:16,17,18 19:3,9      145:2 160:22          143:11 146:8,8
     lied 222:10                20:2,4,7,18 21:7        167:25 168: 11,11     149:3 150:21
     lieu 237:2                 22:17,23 24:24          168:15,15,24          163:11 199:21
     life 72:10                 25:6, 12 26:7           174:10177:18          202:20 216:23
     liked 90: 18 134:17        3 I :20,23 32: 1,15     181:4,11,15           223:16 226:25
         134:21                 32:15,22 36:13          182:18,25 197:17      227:23 231:8
     limited 1: 11, 13          37:5 64:10 75:18        210:21              lots 33:24 96:24
        2:13,15 142:11          95: 16 96:23 98: I    looked 155:20           222:10
         145:11,l l,15          100:17,20 101:9         156:9,14 164:23     loud 63: 19
     line 7:2,4,21 35: 14       109:23,24 111 :8        187:20 203:20       low 139:1
         35:23 58:16 60:15      128:22 129:3            209:16              lower 125:16
        63:20,24 88:23          164:11188:15          looking 159:1         lunch 117:7,10
         89:3 114:23            190:22.23 191: 1,8      177:7,19180:21      lying 73:10 171:7
         144:13 145:7           204:16 205:13           195:25 198:23,25    lynching 86:22,25 I
         146:4172:18,21         214:14,24 215:l         204:4 206: 12,16    lynchin2S 86:23
         173:1,6,14,15,21    Uc's 96:5 110:5            206:20,24 207:1
                                                      looks 169:24 170:4
                                                                                     m             I
         175:2,4,25 176:19   Iles 31 :25 32:6                               m 207:4
         177:3,7 201 :24     lip 3:15                   174: 19 200:25
                                                                            ma'am 131:1
     lines 79: 16 177:23     loan 64:5 209: 1         los 1:18 2:21 8:1
                                                                            mac 196:6,21
      list 69:4, I 3 70:2       210:7                   8:23 30:16 188:16
                                                                             197:5 198:5
         199:9,13,14,23      located 8:22 189:3         236:11
                                                                             200: 11 230: 10, 11
         200:3               location 26: 13          lose 16: 10,20,22      230: 13,14,15, 18
      listen 23:3 130:5      long 32:2,23 33:9          17:1 38:11 61:24     230:18
         135:12                 33:21 34:25,25
                                                                                         ·· · · - -
                                                                                         Page 19
                                        Veritext Legal Solutions
                                             866 299-5127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                 Desc
                              Main Document   Page 260 of 280



     (machine - micropbonel

     machine I 02: 18          mallcio11s 62:8            200:21 205:16            means 36:23 38:4
      102:22 106:12,13         man 33:3 124:9            market 127:20,20          50:14 58:14 60:8
      240:9                     207: 13                   127:21 150: 18           65: 17 71:14,15,16
     machines I 02: 19         manage 36:24               213:13                   71 : 1786:25
     madam 182:2                38:11                    marketing 40:18           173:24 235:4
     matt 5:146:14,19          managed 150:23             162:5                   media 8:15 238:15
      7:6,8,13 15:23           management 5:24           master 27:24,25          meet 46:22,22
      19:25 20: 10,12           6:3 77:22 79:6            28:1                     84:15161:24
      86: 17,21 I 00:23         87:10,11,12 92:5         master's 216: 14          222:20
      100:24,25 103: 15         94:17 108:19             match 79:12              meeting 75:6
      122:14 131:4,9,21        manager 83:2              material 166:24           118:8,9 123:14,15
      131 :24 137 :4,6, 15      93:23,24 145: l 0         167:10 170:3             123:19 124:19
      139:3 147: 13            managers 77: 17            203:21                   132:4,7 135:17,20
      153:5 158: 10, 17        managing 47: 13           math 178: 17              142:9 I 71: 13
      159:3,5,23 160:7,7       manufactured              matter 8:17 70:16        meetings 38:20
      160: 16, I 7, I 8          111:13                   186:22,25                123:21 126:6
      169:21,22 171 :25        manufactarer              mean 17:22,22             162:16
      172:1 191:18               113:4,18,20 163:8        19:24 20:23 44: 17      meldy 80:23 81 :8
      192:17 193:11            manufacturers              49: 16 54:8,24           81 :24 139:4,6
      210:22 230:22,24          111 :24 113: 1            56:11,17 57:6            153:16
      231 :2,3,5,9, l 0, 14    manufacturing              58:8, to, 12,20         member I 8: 11, 14
      231:16,17 232:1,2         113: l 5                  59:12,13,17,21,25        19:3,5 25:10,10,11
      232:3,4,5,8,21,21        mark 15:25 43:3            63:2 ) 64:24 69:14    I  25:J J 32:15 99:25
      233:1,8,11,21,22          55:2 70: 10 76: 11        91:4 92:13 102:10    I   100:2,3,3,5 142:6
      233:24,25 234:5           83:3,3,4,4 88:24           102:17 127:11        I  142:7 168:14
     malled 231:18,19           88:24,25,25,25            130:8 145: 13,14         169:2
      232:9                     107:20 120: 19            145:15 162:2,3          members 17:20
     malls 10 I :4,8,8, 15      138:8 140:1,11            167:8 173:11             142:5
       101:16,18 232:14         144:21 180:l 5, 18         174:5,6 175:12,13    , mentioning
      233:9, 10                 191: 13 200:20             l 79: 1 186:6,7          l 60: 17
     maintain 28: 19           marked 16:2 43:4            192:23 193:3           met 20: 14 40:4.4,5
      maintenance               47:25 48:1 51:19           198:7 205:12            46:3,13 47:1,4,6
       237:20                   51:2155:676:17            209:22 220:23,23         47:12,17 81:3
      major 85:5 206: l 0       91:21,24107:21            220:24,24 223:23         113:21,23 192:24
      maker 39:3                114:6,8 119: 12           225:23 226: 13           203:22 204:6,20
      making 91 :4,8            122:16 128:17,23          227:7 229:2              204:23 221: I 5
       93:6 140:8 142:9         129:13 138:9              232: 12                  222:25
       170:6 182:14,16          140:12 143:2             meaning 22:14            metro 152:23,24
       184:6 187:25             144:15,24 153:8           42:24 87:20             mlc 76: 15
       211 :5                   I 69: 17 l 90: 13, l 5     152:23                 microphone 74:14
                                191:15 195:21                                  _ 101:25 117:17        J
     ,___                         -     -      ----
                                                                                             Page 20
                                            Veritellt Legal Solutions
                                                 866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                          Main Document   Page 261 of 280



   Imicrophone - neverl
      I 38: 11 148:2       209:8                 84:9 85:7 89:16     \ nasty 86:18            '
      182:13 194:4        mistake 19: 13
                           45:14 189:23,25
                                                 90:1 91:l 131:15     I  133:16
                                                 156:3204:92]0:9 nature 152:13,15
    microphones 8:7
      8: 11                190: I 230:20         215:16                nearly 36:25 94:21      I
    middle 26: 19         mode 21:9             moved 188:21           necessarily 148:24 .
                          models 88:2           moving 62:2              170:5 192:8 231:6
      83:25
    milestones 84: 15
    million 36:25
                          monday I: 19 2:23 multiple 77: 13
                           8: I                  80:3 88:3
                                                                         231 : 17
                                                                       necessary 12: 12
                                                                                               l
     38:11,14,18 75:17    money 12:3 23:8                 n              64:4 236:14
     75:21 97:8 99:10      33:5,14 36:12                               need 24:18 37:25
     142:21 143;5,8,IO     97:14 127:25
                                                n 83:25 146:13
                                                  148:9,11,12,12
                                                                         65:7 73:9,10 88:4
                                                                         89: I I04 :2,3
                                                                                               I
     144:8,11 145:18       128:10 140:9           152:20,20 207:4
     145:20,23 146:2,2     143:17 146:11,14 nail 130:22                  107:13 127:3
     146:4,5,7,10,19       146:25 147:6
                           150: 1,8 151 :8,24
                                                name 8:24 9: 11          133:10 137:13
                                                                         146:10161:25
                                                                                               I
     148:18 149:1,18                              10: 13 18:2,5,7,8
     150:22,23 151:1       154:6,21,22 155:2                             164:11,11 183:11
                                                  31 :23,25 32: 1,2
     174:21 176:5,7,11     155:6,8 156:1                                 200:9   201:16,17
                                                 39:13,16,17 40:3
     176:19 177:24         157:9 163:16                                  202:2 211:19
                                                 40:25 42:12,17,19
     178:8 179: 10,25       165:24 166:4,22                              224:22
                                                  54:8,13, 16, 17,20
    milllons 150:3,4,4     177:14,14,14,15                             needed 50:25 82:2
                                                 61:2 67:24 68:4,5
     150:4 183:5 215:3      178:5,9, I0, 12, 14                          111:5 229:19
     215:3,3,13,13,13
     215:20,22,25
                           179:1,9 180:13
                            183: 15 206:5, 7,9
                                                  68:5,6,6, 12, 14
                                                  69: 14 70:16, 17       234:3
                                                                       needs 80:1 85:10
                                                                                               l
                                                  77:4,4 82:9 83:16
    mind 26:18 78:12       207:9 215:12                                  162:3
                                                  83:16,18,24 84:3
     82: 18 85: 13. 17    monies 183: 18             :       :         negative 132:24
                                                  88 23 94 22
     91:13200:8           month 16:22             I09: 14 117:22       negatively 88:13
    minimum 89:3            17:1044:7,25          121:13,13 127:22 neither 240:12
    minute 29:15           97:7 107: 14,16        129 :l 6 l 65 :l 5   net 173:16 174:1,9
                                                                         114 9 9
    minutes 35:9
      142:8
                            126:2 172:16
                            177:10 215:8
                                                  183:8 189:6.9.11
                                                       :l       :l     never
                                                                              =• .•
                                                                                 12:6 20:14
                                                                                               I
                                                  189 8 204 5
     misbehaving          monthly 143:7,9         205:10 207:8,10        25 :7 29 :t l,l 3
      135:12              months 37:5 45: 13      207:11 213:14          33:4,4 39:8 48:22
     mischaracterizes      98:25 99:1 137:3       214:1,2,4,14,14        65:6,12,12 66:6,22 1
      122:20 198:20         141:3,4 143:9         223:25 240:16          67:6,6 72:16 77:6
     mtscommunicati...    morale 139: I         named 207:6              83: 13 84:2 91 :4
      77:23               morning 8:4           names 42:14              95:8 102:13
     misleading 17 :4       117:19 123:16       nancy 20:6, 14            I 03: 10 117:23
     misplaced 237: I       126:9               narclcisstic 83:22        121:16123:11,12      I
     missed 196:8         motion 10: 1,6                                  126 9 24 128 2 6
                                                narclssisdc 134:24            = •         = •
     misstates 98: 12     move 34: 18,20           135:1                  128:13 134:9
       154:10 167:22        38:4 47:8 49:20      _ _ _ _ _ j__I35:7 143: 11 _ •
    ~---- ----- -                       -    -
                                                                                     Page 21
                                     Veritext Legal Soluttons
                                          866 299-S 127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00    Desc
                            Main Document   Page 262 of 280



 l             A     It's more of a lecture.
 2             Q     It's a leading question; okay?
 3                   MR. SILVER:       A leading question is fine .
 4      BY MR. BILLER:

 5                   You committed fraud on Paula Thomas so Y.OU could
        ,g~t extra money from Stephan Choi; is that not right?
               A     No.

              ;Q     You, in f a.ct, receivea $26,000 , inc.-cc~ -~

        •P.eriod , MOIJI Stepjla ~ C_hoi, didn • t Y._ou?
10
               Q     ,whe f'e did y:ou g t it from__l.
              @      l!_ell , one, I don ' t know if l t's t~.M, what I got.
            I'm assuming your r ~present -- repr eseAta~ i .o.._n is true ~
        that Thomas WY.lde pai d me $)_§.,000 in a three-month p eriod.
        It was bas d on invoi ~es {o_r l eg~l work p~ formgg, _tJlat
        the coIDP.any paid m~ that money .
              (Q)    Which compAl)Y,?
              ~A     tThomas WY.lde.
19            \0)    Thomas Wylde wasn't !Qrmeg.              It only had an
        operating agreement, and it didn ' t have an officer, i t,
21      didn't have anY,body there.
22            @      What P.eri od are Y.OU talki~ g about?
23            (Q)    I.August, September, and October.
24            @      Of 20 ...
              ·'QI   '14.


                                                                     Page 286

                                  Veritex.t Legal Solutions
                                       866 299-S 127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                  Desc
                            Main Document   Page 263 of 280


   [okay - owner)

      76:22 77:9,12          162:25 163:7               230:2,9,20 231 :23   organization 6:7
      78:5 80:11,19,21       164:7,17,22                232:3,9.20,24          6:15 96:19 194:15 ·
      81:10 82:5,13,21       165:10 166:21,24           233:1,11,17,20         194:19               !
      83:18 84:9,20          167:10,13,25               234:16,17 235:13     organlz.ational 6:3 1
      86: 12 87: 1, 14,25    169:8 170:6,23             235:15,17 236:24       92:5194:12211:4
      88:8,19 89:14          171:1,22 172:1,15          237:5,12,17,22       orientation 174: 14
      91: 19 93:8, 16,22     172 :2 1 173 : 11,13       238: 1,5             original 179:6
      95: 1,3,5, 17 96:8     173:23 174:4             old 44:24 87:19          184:22 231:20
      96:10,12 98:6,9,16     175:3,6,9,10, 15,23        106:22                 234: 18,21,25
      98:24 99:18,18         176:I0,13,21             older 199: 12            235:1,4 237:1,3,6
      I00:16 101:17,22       177:13,21 178:1,7        once 147:15              237:1 S,16,19
      102: 19,21,24
      J03: 12,22,25
                             178:11 179:9
                             180:15,18 181:15
                                                        210:21
                                                      online 185:18
                                                                             originated 129: IO
                                                                             outcome 9:4
                                                                                                     I
      I04: 12,13, 17         183:2,3 184:3,12         open 83:1 109:3        outftow 172:23
      I05:13,l 7,21          184:25 185:5,12          opening 127: 19          173:3
      106:12,14, 16          186:12 187:10            operating 92: 16       outside 73:15
      107:17 108:3,13        188:6 189:2,5,14           111:12 164:23,25       80:20 82:2 93: 13
      I09:2, 7, 11,22        189:16 190:2               165:l 190:25           93:13,14 118:10
      110:5,8 111:1,23       191:2,5,13 192:10        operations 211 : 11      122:1 131:11
      112:5,8,14,22          192:13,19 193:21         opinion 85 :25 91 :2     159:16 163:7
      113:18 114:15          194: 1,22 195:6,8          97:22                overage 80:7
      115:13,20 116:4,9      195:14,17 196:2          opportunities 6:5      overhead 143:8,9
      118:14 120:6           196: 12,24 197 :2,8      opportunity 49:22        146:6,8 150:14,15     I
      121:2,18 122:6,15      197: 12 198: 12, 13        83:14                  150: 16 158:23
      123:2 124:17,17        198:17199:3              opposed 20:2,3         overruling 37:7
      124:20 125:3           200:1 202:7,22,24        oral 64:20,22,23       oversaw 226:9           I
      126:5,19 127:2         203: 12, 12, 14            65:1,8,17 67:10      oversee 226:3
      129:2 130:5,7,13       204:18 205: 15           order 51:19            oveneelng 111 :22
      130: 17 131 :22,23     207:20 208:16              131:17 140:1,11      owed 99:10
      136:12 138:7           209:16 210:14              164:4 169:13         owes 218:6
      139:5,7,17 140:16      211:17 212:7,10            181:22 182:1,4,7     owned 3 1: 10, 13
      140:17 141:3,7,17      212:17,25 213:4            182:10 184:7,18        31:17,18 32:6,20 I
      142:3 ,5, 18,20        213:24 214:5,16            184:20 185:8,12        32:21 ,22 33 :16, 19
       143:15 144:11,20      214:24 215:7               185:23 186:14,15       47:14 112:17
      145:18,19 147:14       216:3,21 218:5,18          187:3,5 191:14         127:14 147:8
      149:17 151 :7,10       218:22,23 219:3,7        ordered 13 I : I8        218:12
       152:2,16,19 153:5     219:8 220:2 221 :4         166:l 2              owner 17:15,17
       153:15,18 154:12      221:6 224: 1,14,14       orders 163 :25            18: 11, 14 19:2,2 I
                                                                                                     j

       154:20 155:1,5,10     225:2,25 226:8             164:1,2 184:5           100:6,9 113:1,2,4 I
       156:15,19 157:15      227:12 228:1,4,9         org 94:20 96:8           113:8 142:2
                             228:24 229:4,4, 18         211 :5
   .______
       158:10,14 162:1,3
                      --    ----               ___. _______              _.__   ------
                                                                                           Page 23
                                      Veritext Legal Solut100s
                                           866 299•5127
Case 6:16-bk-15889-SY             Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00               Desc
                                  Main Document   Page 264 of 280



    [owners - pdtwl

   , owners18:9-          --r-216:7 -            -iparticular 3S:2S             I 71 :4,6 203: I S,l 8   I
   j ownenhlp 219: IS j pamphlet 93:S                S9:2 62: 17 121 :24       203:22 204:4,20
     owns 17:13 112:16 paper 28:14 167:1              I
                                                     122:3,7 123:17            204:23 205:5, 13
   I OKD8nl 3:18              I 167:14,18 172:10     124:20 126:14             20S: 13 207: 17
              p                 111:18 221:8,12       I
                                                     182:4 232:13              208:6 209:13,17
     p 3:6 32: 14,14       I 230:S                 particularly SI: 14         210:11 211:23
                              papers S8:4            97:24 122:2               212:2,5,7,12, 16
     p.c. 4:S               I
                              paperwork 160:7
                                                      I
                                                   parties 8:13                213:),5,7,8,9,12
     p.m. 2:22 117:12
       190:8,11 200:16        I 178:1 3
                                                 1 240:14
                                                                               213: 17 214:6,10
       200:19 238:14,18 paragraph S8:16 I partnen 64:6,8                       214:20 215:11
     pacific 3:9                62:1S 132:1S,19    party 9:2                   221: 15 222:20,25
                            1
     pack 112: 11           1
                                133:3 226:4      j passion 88: 12              228:2S
       116:18,21,24,2S I        235 :11            paste 217:3,S,7            paula's 87:20
     page S:13 6:2 7:1 1 paragraphs 217:9 J 22S:20,25 226:1                     131:3 155:9
       7:2148:4,6,7,10          21_7:IS              226:I0227:l2             pay 48:22 133: 10
       48:2152:16,16          l                       I
                              pans 47:4 1S2:S,7 paula l:I02:12,20               142:16,17 155:9
                                                                               156:)6 162:6
                                                                                                         I



       S5:25 58:16 63:19        152:9,16             3:3 4:19 8:17 9:13
       63:2277:10,l2        ! park 1:172:19,21       10:918:824:23             202: I8 206:8
       78:S 79:I0,13            5:3,22 8:16,22       37:2.4 38:22 39:2       paying 17:1 I 45:6
       82:S,21 89:24        ! 9:16,21 10:1,21        39:19,2240:4,4,5          161 :24
       92:11 95:13          ' 112:25 114:7           40:9,14,24 41:9         payment 202: IS
       109:13 114:1 3 ,23     I 141:2163:16,18       42:9,15 43:11,19          202:18,19
         144:18,19145:2       I     163:19,20203:12       44:1045:2046:1     payroll I SO: 16
         172:3,5 173:3,6,14   1 238:15239:2,13            46:5,13,16,20,22   pc I06: 1 230:9
         173:15,16,17,18        part 17:6 20:3,7          46:23,25 47:2,5,IO pcs 106:2,4 197:3
         174:11 175:22           20:19 21:5 32:15         47:14,22 48:24       197:10
                              ! 33:22 34:1,12                                pdtw     1:52:67:IS
         176:14,19 177:2,3
         189:8 190:3 194:3       75 :2 2 76:4,5
                                                          49:25 50:1,16,24
                                                          50:25 51:4,4,8       39:20 40:rn.11,15         I
        210:25 224:13            78:21 79:21,22           53:12,13,1S,20,23    40:18 41:1,15,16
                                                                                                         I
                              J


        23S:I I                  93:5 96:25 108:23        54:15 61:162:6       41 :24 42:2,20
       pages 1:2S82:6             lll:6,IOll3:8           62:2365:966:21       47:21,22 50:16,24
        84:21,21 I07:23           118:4 132:18            70:7 71:3 73:S       51 :4,8 S3:23
         147:21 180:22            146:23 150:6            78:23,25 90:24,2S    55: 16 61 :9, 11,20
       paid 16:11,12,17           153: 16 182:15          91:9 92:9 95:2,3     62:4 64:9 65: 10
                              1
         16:23 20:15 33:15        183:22 186:11           95:12 97:25 98:9     65:13  66:4 67:10
        38:IS,16,17 48:24     l   l9~:25 214:21           104:11 108:21,23     95:7,9,24 96:7
                                                                               I08: 11 I09:24
         75:23 97:6,8,10        partially 16:25           113:21,23 J 15:5                         1
         143: 11 162: 14      I participates 10:7         116: 11 127: 10,22   111:11u:16                l
       palisades 3:9          1 participating             141:17,22 147:9      115:10 128:11
       palliative 127:9,11    I 35 :20,21                 154:1,8 155:17,20    1S0:21   154:7,13 [
                                                                               155:9,24 156:2,7
       __ 147:3,7~~?4_        ~- ·- - - _       _j        156:14,19 157:7

                                                                                             Page 24
                                           Veritcxt Legal Solutions
                                                866 29~5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                          Main Document   Page 265 of 280


   lpdtw - please)

      156: 10, 17, 19       151 :22 154:10        pen 221 :8,9,IO          137:11139:11       I
      157:7,9 190:23        155:19156:24          penal 11:25              140:24 141 :5,24
      191:6 197:19          157:18 159:12,24      penalty 11 :22           150:5 204:7
      198:5,19 199:4,22     160:20 161:3,6          12: 13, 19 236: 16   penonal 61 : 1
      203:15,17 205:14      163:20 164:8            239:3                  97:22 I00:20,21
     206:21 207:1           165:17 166:9,12       pending I 64:2           101: 15,16 I03:19
      215: 14,20,23         167:22 168:1,6,9      penny 144:8              197:2
    pdtw's 110:15           168: 12, 16,20        people 17 :22,24       personally 29:4
      156:4 206:1          170:16,25 171 :15        19:17 31:232:4         53:20,23 60:3,18
    peddie 4:5,6 5:8        172:3,7 174:7,9,13      32:13,14 67:17,23      61 :3 100:13
     9:14,14 13:23,25       176: 14 I78:20,23       76: 1 78:23 80:3       101:19 105:14
      14:3,5,11,15,19,23    179: I 180:2,5,21       93: 12, 15,20 94: to   146:15 149:15,15
      15:5,8, 13, 15 16:6   181:2, 13,17,21,25      94:12 97:24            149:16 183:7
      18: 16 21:822:7      182:6,14 183:11          100:25 118:18          206:23 207:13,15
     22:24 23: 1,3         183:20,24 184:1,5        132:25 133: l, 11      209: 14 235: 11
     24:25 25:13,16,19      184:9, 13, 17,22,24     133: 14 134:9        phone 35:7 36:3
     25:23,25 26:4          185:2,7,11,16,18        140:4 164:22,23        36:10
     29:12 34:13,15         185:21 186:2,8,10       165:5 182:10         phones 8:10
     35:16,19,24 37:11     186: 13, 17,19,22       222:10                photocopy 106:12
     37:18 43:9 44:12      186:25 187:2,5,20      perceived 88:3         plaotos 199:8
     55:15 61 :15,18,25    187:25 188:3           percent 49: 10         plarase 59:20
     62:4 69:19 72:19      191:19 192:14            97:15,17 218:13      physical 105:8,12
     72:22 75:24 84: l      193: 10,13,17,21        218:15 219:2         playsically 124:8
     86:5,10 87:22         193:23 194: I          perfected 58:22          144:2,4
     90:15 91:12 92:11     195:9 196:IO           perfectly 222:24       pick 8:8 112:11
     94:23 95:6,11,19       197:20 198:20         perform 162: 13          234:2
     95:21,24 96:3,7, 10   200:5,7 201 :20        performed 118:6        piece 167:14,18
     96:12 97:1,16         202:25 203:3           peril 182:8              177:18 221 :7,11
     98: 10, 12 99:21      207:4 210:17,20        period 135: 12         pieces 89:3
      100:7 110: 17        211:16 221:I0,16         151 :4 162:22        place 8: IO, 13
      122:20 125:16        221 : 19 222: 12,21      197:18 236:18,19       188:18 240:5
      127:4,7,13 128:3     223:1,4 224:5,8        perjury 11 :22,24      placed 240:7
      128:14 129:11        225:3,8 229:20,23        12:13,20 236:16      plalndff 1:8 2: 10
      130:3,7 132: 10      232: 10 234:8, 11        239:3                  8:17 10:16
      133: 17 134:4,6,12   234: 14, 17,23         penon 15:20            plastic 28:17
      134: 15,25 136:7,9   235:3,18 236:3,5        20:13,13 21:1,4       play 119:2
      136: 13,17,19        236: 17,21,23           24:4 35:6 61 :23      please 8:7,9 9:8
      137:23 138:1         237:4,9, 13,23          71:21 89:19,22          10:18 13:21 16:5 1
      139:20 140:3         238:3                   92:8 93:16 122:10       26:25 27:2,4 37:9 I
      142:23 148:10       peen 131:3                122:12 134:1           43:7 45:4 48:7
      150:24 151:2,18                               136: 16,23,24          61:2163:1364:13

                                                                                    Page 25
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                             Main Document   Page 266 of 280


   (please - property)

      67:20 73:13 74:2       pr 93:23                229:21               product 162: 18, 19
      74:24 98:19            precisely 119: 1      privileged 25: 1          163:12,13 165:4,8     I

      107:25 110:14          predictable 77:20     probably 34:10            165: 10,15,20
      117:13,15,17           premises 109:23         36:18 43:23 45:16       170: 14 180:25
      125: 17 142:22         prepare 111 :5          46:6 58:3 103:21     production 85:14
      145:2 148:2              178:19                104:3 129:22           85:19 89:17 90:1
      149:12 157:14          prepared 52:10,12       217 :22,23 223 :20      159:18 160:15
      160:l,2 172:4            55:1,3 110:10         227:11 231:22        productivity
      179:24 182:13            131:17 171:23         232:8 233:22,25         139:2
      183:23 190:11            178:2 236: l        problem 20: 15         products 128:1
      200:14,19 210:24       preparing 110:9         184:2,12,15 188:2       165:25
      211:9218:3 221:8       presence 36:7         problems 54:6          p rofesslonal 93: 14
      222:24 223:3           present 4: 17 9:5       81:1190:23 133:7        93:14 123:6,9
      224:13 231:11            85:9                  138:23 155:25        professionals
    plenty 136:3             presentation 5:24       157:5                   76:14,21 120:23
      137: 15 147:19         presented 118:7       procedure 235:25          120:25
    pocket 97: 14              118:20                235:25               profit 171 : 18
    point 42:3 92:25         preserved 143:24      proceeding 9:8,12      projected 174:24
      230:2                  pretend 66:7            9:18 10: 16 62:8        176:25
    pointing 124: 15           231:9                 219:12,18            projection 171 : 16
      124:16 232:24          pretty 95:7 194:25    proceedings 104:5         178:21 210:23
    points 79: 12              209:21 213:3,4        219:8,10,16,17       projections 7:9
    poor 77:23 84: 11          227:24                240:4,6,8               158: 19,20,22,23
    portion 227:14           previous 12:2         process 11:14             170:6,8 171 : 14,18
      229:6                    108: 19 114:4       produce 147:14,14         178:25
    position 20:3              143: 10 178: 15       159:10,14,23         prolonged 10:8
      38: 13 80: 11 90: 11     204:9                 160:5,6,9,16,25      promissory 6:25
      90:12,13 128:8         previously 54:16        161 :2 166: 16          146:3 178:8
      141:8 142:16,16          67:3 146:6            170:10 194:24        pronounced 32:3
      156: 15 161: 11,12     price 27:11,12,13       204:5,5,6            proof 29:15 218:8
      161:18 164:13            79:12               produced 147:18           218:9, 10, 12,13,16
      216:21                 print 39:8,9 53:18      147:19,21 149:21        218: 18,19,19,24
    positions 20:21,24         160:1                 149:24 159:25           219:5,6
    possible 138:25          printed 203 :21         160:21,22,23         proper 186:4
      158: 11 206:24         prints 54:4 68: 19      161:l 166:6,8           222:24
      236:15                   69:5 203:19           167:20 170:15        properly 224:23
    potential 50:23          prior 203:15 240:7      229:22,24            property 39:6,7
    pouring 215:2,19         private 8:8145:11     producing 99:14           47:13 70:17
      215:25                   145:15                150:2 170:13            115:16 156:20
    power 141 :23            privilege 35: 13        216:11                  157:8 218:20
                               74:1 193:11,13,14

                                                                                       Page26
                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                           Main Document   Page 267 of 280



   (proposal - received}
                                                                                             l
    proposal 211 :7       237: 19                  91: 14 114: 14,17    reading 131 :25
    propose 235:22       putting 21 :20             117:2,4,5,20          133: 11 139: to
    ·proposed 6:21        75:21 97:13               118:24 119:4           140:23 180:5
       194:15 211:5,8      185:11                   122:5 125:21,24     reads 60:15
    prosecute 157:7                                 196: 10 202:23        237:21
    prosecuted 154:12 i - - - - ~  q _ __ j        203:4,5 210:15       ready 90:14,16,17
       154:23 156:20     qualifications            211:18,18 222:22        195:24
       157:8               132:8                   224:23 225:4         real 179:1
                         qualified 77:16
     prosecutor 157:6                             quick 200:8           realistic 82:23
                         queen 141:19
     protect 104:2                                quickbooks 7: 17      realizing 157: 1
                         question 11 :6
     protected 68:13                                143: 16, 18,23,24   really 15:7 18:22
                           15:17 16:24 17:l
       68:25 69:5, 12,18                            166:5,6,7,16,18,22     19: 14 25:22,24
                           18:19 20:5,9
       70:3,6                                       179:18 200:25         44:19,22 49: 12
                          22:19,20 25:16
     protective 181 :21                            201:6                   55:12 56:17 57:20
                          29:2 37:2,21 42: I
       181:25 182:7,10                            quite 17:1               58:5 76:7 80:24
                          44:20 49:18 57:21
       184:7,18,20 185:8                          quote 38:23              83:13 95:10 96:15
                           60:6 67:20 74:2
       185:12,23 186:14                                      r             112:16,18113:13
                           76:3 80:21 81:20
       186:15 187:3,5                                                      114:13 118:14
                           81:2283:3,3,4,4        r 152:20
     proud 181:l                                                           120: 1 126:25
                           88:24,24,24,25,25      raise 207:8
     prove 34:8 86: 1                                                      129:7 131 :25
                           98:15,19 99:7          ran 146: 18,19
       149:25 218:20                                                       132:2 135: 18
                           114:25 115:3,14          162:9
     provide 238:6                                                         137:14 143:20
                           116:5,6 119:1          read 12: 12 15:3,6
     providing 110:9                                                       147:5 151:13,14
                           120:5,15, 19,22          16:5 43:7,11
     proving 153:3                                                         162:18164:l
                           121:6,15,18              48:16 49:21,24
     ptdw 10:15                                                            166: 10,10, 11
                           125:25 128: 15           57: 14, 16 60:-20
     pte 145: 10 146:4                                                     169:2 182:9,12
                           132: 11 134: 14          63: 15, 16,16,17,18
     pubUc 9:2 86:22                                                       197:5,12,21
                           136:7 137: 10            63:19 64:13 74:2
       86:23,25 152:4                                                      198:25 209:13
                           139:17 147:22,23         74:3 77:10,12,25
       182:14,16 185:19                                                    223:22 237:25
                           147:25 148:1,1           78:15 80:24 81:17
     published 43:16                                                    reason 64: 15
                           156:12 157:13,14         81:19,23 83:14,14
       44:8                                                                189:19,22 222:14
                           157:15,16,21             85:15 89:24 96:17
     pull 199:17                                                        recall 13:3 205:18
                           162:8 168:19             98:19,20 114:25
     purchased 108: 14                                                     205:23 206:2
                           183:4 185:25             114:25 115:3
       108:15 196:15                                                    receipt 236:22,25
                           202:25 210:16            120: 14 123: 13
     purposes 30:23                                                     receive 12:10
                           2 15: 18,18 221 : 19     132:15,17 137:7
       91:13 197:6                                                         55:23 145:21
                           227:25 229:4,9           137:11 138:14,16
     put 42:19 54:16                                                       201:18 202:4,11
                           231:14 232:20            139:7 157:13,16
       61:17 117:15                                                        202:12
                         questions 14:16,24         157:17 169:25
        198: 11 209:3                                                    received 12:18
                            18:19 23:5 25:25        178:17 185:16
       217:3,7 220:18                                                       15:23 176:11,18
                           40:6 44:23 45:8          201 :25 224: 1,4
       232:7 236: 1O                                                        178:5, 7,10,14
                           57:19 72:23,24           236: 13 239:3

                                                                                     Page 27
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY     Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                          Main Document   Page 268 of 280


   (received - request]

      179:14 180: 13      65: 16 66:23 68: 18      18:2,4,7 24: IO        123:22,24,25
      183:4,7,8           70:8 82: 10, 12          26:14 29:8,19,25       124:1,3,6,8,12,13
    receiving 55: 19,20   84:18 85:21 87:6         30:2 32:21,23          124: 13,14,15,16
      111 :24 112:2       88:6,17 102:22           33:6,9 35:5,22         124:18,18 126:3,4
      145:22 156:20       147:12 219:8,17          36:3,16,23,23          126:6 129:9 131:5 :
      157:7             refers 79: 18, 18,20       44:17,25 45:16,18      131:7,17,21 132:1
    recess 63: 11         80:8 83:6,7,11,12        46:6,21 47:16,17       133:13,16 136:2
      117: IO 190:9     reflected 19:25            49:24 51:12,14,20      136:25 137:1,7,11
      200:17              64:19                    52:7 55:5,11,12,17     137:12 138:20
    recognize 48:20     refused 23: 16,20          56:8,22 57:8,9         200:25
      109:7,12,13       regard    60:16 82:1       59:2,11 74:25        reported 1:23
      140:15 170:3        207:20 223:18            75:1 118:5,16,17     reporter 2:24 9:1
      189:12,14,18      regarding 11: 13           124:13,18 126:4        10:18 16:3 43:5
    recognizes 140: 17    11:23 22:16 54:1         126:10,10,12           48:2 51:22 55:7
    recommended           116: 11 118:2            130: 12 148:24         76: 18 9 l: 18,20,22
      141 :5              119:21 122:8             )49:1 154:3            91:25 107:22
    record 8:5,14 9:7     123:8 124:21             155:15,23,24           114:5,9 119:10,13
      63:9, 12, 17 74:3   158: 17 205:16           156:1 158:25           120:11 128:18,24
      98:20 117:8,ll    registered   71 : 16       159:1 161:1            129:14 138:6,8,10
      120:9,13,14 131:8 registry 68:25             164:16,21 179:13       140:13 143:1,3
      138:16 157:17     regulations 167: 15        179:16 180:12,13       144:16,25 153:9
      179:17,18 181:19 reimbursement               183:8 188:10           169:15,18 179:5
      182:14 183:9,12     202:13                   199:15,17,24           180: 17 182:2
      183:22 184:4      relate 117:22              203:22 204:20      I t90:4,t4,16
      190:7,11 200:13     201:9 212:18             205:7,10,14 207:6      191:16 195:22
      200: 15,19 224: I related 9:2 104:17      j 207:7,(0 208:9 I 200:22 235:23
      238:12,13 240:8     148:14 208:25
                        relates 13:7
                                                   210:13 212:1
                                                   213:23 217:25
                                                                      I   238:8 240:2
                                                                      . reports 122:23
    recorded 8: 15
    recording 8: 12     relating 22:20,22          227:6                  123:4 124:10
    records 21:7 22:16    50:5                   remembered             represent 9:12,15 ,
      24:23 25:6,12     relationship               118:15                 9:22 10:14 193:2
      26:6 27: 18 28:8    152:14                 remembering              193:3,12
      28:18,20 97:19    relative 240: 13           155: 14            I representation
      99: 14,17,20      relevance 140:4          remotely 9:6             9:21 194:18 211:3
      156:10,14 168:25 relevant 87: 19           rent 150:16            represented 50:24
    red 31:1932:16        138:1                  rented 27:18             193:6
      185:24            reliable 194:25          repeat 20:5            representing 9:20
    refer 52:20 67:24   relieved 235:23          replace 148: 18,20       10:150:1655:16
      67:25 68:17       relying 195: I             153:16                 193:1,18
    referring 12:21,22 remember 13:2,10          report 6:17 7:17       request 6:22
      16: 15 20: 10,12    13:12,13,15,19           119:21,25 122:19       159: 18,21

                                                                                    Page 28
                                   Veritexl Legal Solutions
                                        866299-5127
     Case 6:16-bk-15889-SY    Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                              Main Document   Page 269 of 280


         - - - - - - - - - - - - - - - - - - - - ·---                            ....

1                  MR. PEDDIE:        Objection, relevance.

2                  THE Wl!WESS:        I just thought that it was an
 3       instruction.

4        BY MR. BILLER:
 5                 O         And that's it; right?

 6                 A         Yes.

 7                 O         Did you think it was a termination

 8       letter?

 9                 A         No.

10                 Q         Did you think Paula Thomas was being

11       threatened she was going to be terminated if her

12       behavior did not change?

13                 A         Not that I believe so.                 It's an

14       instruction about function.

15                 O         Right.      Thank you.             Now at some

16       point -- let me show you another e-mail.

17                           (Exhibit 70 was marked for

18                 identification by the Certified Shorthand

19                 Reporter and is attached hereto. )

20       BY MR. BILLER:
21                 0         Please read Exhibit 70.

22                 A         (Witness complies.)

23                 Q         Why was the salaries cut by a third as

24       indicated in Exhibit 70?

25                 A         I believe it's because of the financia l

                                                                         Page 88
     l                              Veritex.t Legal Solutions
                                                                         _ _ __J


                                         866 299-5127
Case 6:16-bk-15889-SY           Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                                Main Document   Page 270 of 280



    (santos - slaare)

     santos 93:9         scbneider 38:21                 112:22 120:23,24      sells I02: 13
     sat 77:2 84:7 121:9   38:22                         120:25 127:2          semantics 235: 19
     saw 117:23 123:12 schntder 46: 13, 16               129:16 13S:8          send 232:3,4,21
       12S:S 126:9                46:19 47: 12,20        )40:16155:2             236:3 238:5
       208:20                     49:22 50:2,16          I S6: 11 169: 11      sending 13 8:20
     saying 14:S 37:9             51:653:13 77:1         171 :20,24 172:2        231 : 10
       4S:23 S6:16 S7:10          84:6 93:9 117:2S       172:13,19,23          senior 94:3
       S8:2S S9:3 60:2,S          119:24 121 :7          173:S,7,10 174:3      sensitive 8: 8
       60:2S 61 :2 65:9           123:7 131:19           174:13 175:8,9,10     sent 1S9:5,6 179:6
       65: I J 66: 1, I 71 :9     136:16,17 208:8        175:24 176:2,6,8,9      232:23 236:2
       71 :19 72:4 77:6           209:18                 176:21 177:13         sentence 60:12,15
       81: 10 82:8,10           schnlder's 48:20         186:1 188:9             132:20 218:2
       83:9,10,1184:2           schooling 223:8          190:19 191 :3,20      sentences 217 :9, IS
       90:7 99:9 101 : 17       scream 133:1 S           194:16 19S:4          separate 1S2:3
       108: 13 121 : 1S         screamer 86:20           198:22201 :23,23        197:25 209:2,3,4
       122: 1S,22 123:7           I 33:25 13S:24         208:2,17 211 :7       separated 196:8
       ]23:18 126:3,12            136:1                  217:22                separately 5 1:9
       126:20 137:12            seal 181 :20,23,24     seeing I 18:5             143:24
       144:4,9 146:21             182:17 183:23        seek IS:12              september 5: 18
       1S2:16 1S6:17              184:4 186:3,9        seen 74:10,10 76:8        7: 11 47:20 48: IS
       1S7:6,9 1S9:20           sealed 181 :23           76:8,23 77:6 84:2       48: IS 20S :23
       164:1S 184:3,10            182:3 183:24,25        84:3 120:5,16,17        208:10
       189:12 192:22              184:11 18S:13          121 :3, 16,23,24      seror 3:1S
       198:3 227:21 ,24           I 86: 1                208:11,13 228:10      served 21:6
       229: 1 231: 19,23        seating 184:6,8, 10    select 23S: 10            160:14
       232:9 233:2S               184:16               self 27:9,11,12,13      server 10 I : 11, 12
     says 43:1S 63:24           season 213:IO            134: 11 238:6           101 :13 103:1,12
       78:4,18 81:13            second 32: 19          sell 43:18 44:10          103:19 104:1,1S
       82: 12 85:4,24             39:11 48:4,6,7,IO      46: 1,2 I 02:2          l04:24 105:8       1
       89:6, 10,20,22 90:3        70:11 l04:4 155:1      I62: 15 163: 12, I3     143:23,24 144:1,1
       9S:12 96:18                181: 13 188:24,25      163:16,18,19            144:7
       137:1S 139:4,6             236:9,10               16S:14211 :23,2S      service 21:993: 13   I
       173:14 175:6,24          section 12:1             212:1,S                 93: IS
       177:11,19179:25          secured 6:25           selling 40:9,20,21      services 93:14       I
       183:1,9 190:24           see 16:8,8 21: IO        42:9 4S:19,24         session 117: 19
       194:14 196:S               22:4,7 27:6 S2: 17     46:4 97:13 147:10       126:8,13
       197:16 198:7               69:6,10,12,21,2S       150:18 16S:4,8,19     set 87:4 164:10,18
     scanner l06: 14              70:4 71 :2S 72:21      16S :25 212: 1S         164:20,22 240:S
     scans I 06: IS               74:11 76:13,20,20      213:1,5,18 214:7      sewing 162:4
     schedule 7: IS               80:24 92: 18,22        214: 16,20            ,bare 114:11
                                  93:8 99: 16 109:4

                                                                                           Page30
                                          Veritext Legal Solutions
                                               866 299-S127
Case 6:16-bk-15889-SY        Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                             Main Document   Page 271 of 280



   (shared - square)

    shared 141:13               52:13 56:2,9,22,24     193:2                   92:11,14 95:11
    shareholden 18:9            71:8 144:19 145:3    sb: 141:3,4               107:16 108: 1
       19:7,7,16,18             145:5,7 149:12       size 27:20 28:7           109:8 113:19
    shares 17:23                190: 19 237:7          215:15                  135:13 136:18
    ship 163:14                 240:23               sizing 88:3               138:12 144:14
    shippiag 30:21           signatures 52:21        skill 221:23              151:12 163:22
       107:3,3 112:11           144:23               skllb 142:11              173:17 190:18
    shocked 131 :25          signed 9:25 13: 15      skull 71:7                 197:21 207:10
       133:23,24 134:2          13:17 47:19 50:7     skulls 71: 1              208:11,13 230:20
    shoes 116: 12               53:5 55:2 56:9,11    sky 105:9               soands 90:21 96:4
    short 175:1                 64:15 149:14         small 80:5 85:3         source 104:4
    shortening 236: 18          206:20 207 :21          89:3 96:15,15           194:24 195: 10
    shorthand 2:24              208:18 222: 1,3         162:14 205:3         sources 226:1,2
       240:1,9               significance 59: 19     smaller 27:21,24          227:13
    show 29:15 114:4         signing 51:13,14           28:2,7 89:3          south 27:10
       114:20 128:16            52:7 56:8 67:4,8     smart 126:19,21         speak 14:4 15:20
       143:16 153:2,2        slgnoff 202:13,14          156:23                 24:4 26:2,3 55:9
       169:12 179:8          signs 50:4 237:21       smell 82:16             speaking 14:5
       180:3,4,8 194:23      silent 86: 14            smltb 103:9               120:10
    showed 84:7 208:9        silly 221: 17 224:8        196:13               speaks 24:5 131:8
       217:22                similar 227:19          sniderman 136: 18          133: 17 224:5
    showing 122: 16, 17         228:5                   136: 19,20,22        special 37:25
       179:9                 slmons 1:7 2:9             138:21               specific 114:14,18
     shrink 89:2                3:13 8:17 10:14       sold 39:22 40:22          160:12 202:2
     sic 140:22 179: 10      simple 17: 1 22: 19        40:25 41:7 42:18     specifically 63:20 l
     side 172:2,5,6,10          57:21 162:7             86:9 113:6162:1         63:25 64:3 75:9
     sign 12: 13,19 13:3        222:20 225:24           162:15,23 205:5,7    specalation 97 :2
        13:4,16,18,21 15:3    simply 189: 12            212:12 214:11           157:19
        15:7,8 21:12 49:4     simultaneously          solutions 158: 11      speech 187:24
       49:6,9,25,25 50:1         50:18                  238: 17              spell 84:3 148:8
       50:3,3,4,7,11,20       singapore 145: 11       somebody 142:11           188:4 230:23
       53:3,11,12,14,15          145:15                 222:16224:11            231:6 232:14,17
       56:13 65:7,7,14        single 57:13 77:10        229: 11 232:22       speUed 32:4 82:9
        159: 19 177 :23,24       144:19 156:1         someone's 85:25            117:23
        177:25 207:22            167:14,18 187:21     songwriter 68:8         spelling 32:10
        208:4 236: 15         sir 132:11136:7         SOOD 212:25 213:3       spend 36:25
     signatory 186: 19           210:17                 213:4                    132:25 150:23
        186:21                sit 136:11              sorry 22:18 27:7,9      spending 149: 18
     signature 21: 10         sitting 76: 1 115:6       34:16 39:21 41: 19    spent 146:19
        48:8,21,22,23,25      situation 19: 14          44:4,24 45: 10        square 102:25
        49:2 51: 16 52:3         41: 14 154:14          48:5 50: 12 69:2
                                                                                                  J
                                                                                        Page 31
                                        Veritext Legal Sol111ions
                                             866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                 Desc
                           Main Document   Page 272 of 280



  (stack - table)

   stack 185:24          stepben 18:1 ,10        strategies 6:4          suggestions 88: 19
   staff 139:2              19:5,11,21 34:23     street 3:18 30:16        88:20 116:11
   stage 203:18             35:1,20 36:4,6,15      167:7,7 188:16,23     suit 35:20
     206:17                 36:25 131:19            189:3 236:9          suite 8:22
   stamp 52: 18,21          138: 17 139:7        stressful 79:25         sunset 3:8
   stamped 92: 14            140:7 142:1,5,7     stridly 118:24          support 82:25
   start 45:1546:4           145:7 151:7         strike 38:5 47:8          139: 11 140:24
      73:11 89:1 92:4        158:16 159:5          91:1 131:15 156:3     supported 78:8
      95:14 147:9           215:2,8                204:9 210:9           supportin& 209:23
      192:13,19 213:1     steps 11:25              215:16                supposed 15:6,11
      224:13              stick 148:20           structure 79:23            15:13,20 22:13
   started 32:25             181:18                80:l,2 81:6 82:3         119:3 142:4
      39 :25 40:2, 14, 18 stipulate 183:20          151:5                   145:13 159:19
      42:24 45:19,23         186:9, 10 193:22    structured 81 :4, l 5      182:18 184:25
      46: l, 1,2 98:2,5      236: 18 237:22      struggle 134:10            186:7
      145:21 196:19       stipulation 235:22     stru1ates 133:12        sure 11:15 15:19
      212:23 213:17       stole 72: 14, 15       strugaling 142: 15         16:19 19:1 22:6
   starting 63:20            146:23 154:6           149:8                   23:2 26:21 28:22
   starts 210:22          stolen    104:6,8      stuff 87: 19,20            48:7 49:15 52:1
   state 9:6,8 23:4          156:20 157:7           111:11 155:9,14         67:2184:2485:16 .
       130: 15 239:9      stones 136:5,8            169:24 181:18           87:7,23 88:7
      240:2               stop 45:2,2,4 64:7        234:4                   89:23 90: 16 96: 17
   statement 57:6            73:10 122:6         subject 182:7              104:18 107:13
       182:25 183: 1         125: 18 147: 11        184:7 186: 13           112:24 115:19
       187:21 189:9,18       171:7               submit 12:25               119:8 133:21
    statements 34:5       stopped 145:21          submitted 199:24          150:7 153:6
       181:4,5,12 182:24 storage 26:8,9,10          218:20                  159:17,22 178:6,9
       183:2,15 187:10       27:9,11,11,12,13     submitting 219: 12        179: 16 198:24
       187:12 188:7,14       27:17 28:19 29:4       227:18                  199:16 224:19
       189:5,7,8,23          30:8,9 108:4         subpoena 124:9          surprised 237:13
    states 1:1 2:1            109:3 143:22        subpoenas 21:6          survey 90:23
    statas 206: 1             167:9               subscribed 240: 16      survive 210:8
    stay 53:19 141:15 store 27:18 196:7           substitute 60: 12       susan 93:9,10
       234:7                  198:7,9,12          sabstitution 9:25       swear 10:18
    steal 72: 16           stored 28:8 30:7       successful 78: 14      _!Y 1:5,72:79:19
    stealed 154:22            108:7               sudden 65:5 66:7                 t
    steallng 72: 14        story   59:6,7           66:23                t 32:4,5,11 144:12
       127:25 128:7          220:21,23,25         sued 24:14,16,17         144:14
       154:13,20 155:2,5      222:20,25 223:25       136:4 155:18        table 6:7 96:18
       156:16              straight   34:21          186:24                194:15


                                                                                       Page 32
                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                 Desc
                              Main Document   Page 273 of 280


   (take- thomas)

     take 8:13 13:19         I tax  6:8 23: 12, 13   term 58: 13 223:23        202:15,19,20
       21:22 22:2 63:6          24: 12 28:21,22,23 terminated 98:10            204:6 218:11
       75:20 85:8 94: 16         109:10 110:1,9,10 termlnadon 140:7            220: l 224:9,20
       94:17.21 96:22            111 :5 15 8:2,3,6,8 terms 202:15,18           226:22,24 232: 13
       97:20,21 99:21            167:15                202:19 209:18         think 28:3,22
       117:7 135:9 168:1      team 78:9 86: 16         224:18                  36:2138:1044:15
       181:12,16 190:4,6        88:13,16 133:5       testified I0:23           44:17 46:18 50:10
   t taken 2:20 8: 16         teams 202: 13            46:19 76:25 77:l        53:9 54:11 58:14
       9:18 11:16,25          tech 31:8 113:15         121 :7,8,22 123: 11     61:1962:2464:12         I
       75:16 240:4               113:22 116:18,20      126:8 196:13            64:18 66:12 68:4
     takes 91:4 141:15           116:24,25 147: I      205: 15 207:21          68:4 71:2,15,16
     talented 90:6,8          technical 116:25         209:6 211:2             75:25 76: I 5 90:23
     talk 15: 11 20:8         tee 31:6 32:2,4,7,9 testify 84:6 115:7           97:22 99:4 101:14
       22:9,9 23:3,6 35: l      32:22,22 191 :23     testifying 240:7          105:6, 16, 17, 18, 19   I

       35:6 49:22 63:7           193:2               testimony 13:7            105:19 106:1,5
       73:9, 19,19,25 79:9    telephone 10: 12         94:12 114:4,6           108:12 124:7
       82:3 95:10 104:19        27: 14,15 l 36:23      115:5 116:17            125:7 126:19,22
       105:21 128:5,7,9,9     telephonlcally           137:14 209:8            126:22 130:3
       128:11 161:6             3:16                   238: 14 239:6           131:1 137:1,1,3,4
       164:5 200:9, 12        tell 11 : 17, 18,20    text 86: 17,20            137:6,15 143:13
       207: 13 228:22           23:20 24:9,20        texting 27: 1,3           146:7 155:7,8
       231: 12                  35:12 41:20 58:7     thank 10: 11,13,17        156:23 158:25
     talked 34:23 36:9          59:22 73:2 74:12       22:2 43:9 63:5          164:16 184:13,18
       77:2 121 :9 126:2        74:24 75:4 77: 12      70:l 147:20             J86: 13 193: 10,23
       127:21,23 155:11         84:3 103:25            165:22 179:4            196:8 197: 13
     talking 14:2,10,22         107:18 120:3           235:17  238:10          208: 13,22,25
       25:3 35: 16 44:9         130:22,25 149: 12 thereof 240: 11              213:3,10,14 217:6
       62:18 64:22,23           155:16 157:2,23      thief 136: 12             217: 12,21 220:8
       65:3 67:2 82:19          181 :5 198:25        thing 54:17 75:7          220:10 227: 19
       82:20 95:9 96:4          212:21 220: 18,22      102:12 107:24           234:3 235:18
       103:1 108:22             222:12,15 224:24       111:9137:17           third 70: 11 173:6
       117:1 123:4,5            226:1,19 228:19        151:12 163:22           213:10
       162:22 172:8             229:18,23 234:9        225:24 227:24         thomas 1:10,11,12
       198:12,14 203:2          236:20               things 21:2424:21         2:12,13,14,20 3:3
       208:15 213:17          telling 14: 18 58:19     27:6 43:18 44:25        4:3,19 8: 18 9: 13
       216:25 217:8,10          90:5 95:21 99: 15      49: 17 50:5,6           9:1510:1016:14
       226:4 231:11             104:12 156:9           57:24 75:8 77:15        17:2,7,16,17,17
     talks 43: 17 78: 17        157:3 223:25           80:5 85:6,12            18:14 19:3,9 20:2
       96:7211:10             ten 29:24,25 32:24       I 02:3 111: I 5         20:4,7,18,22 21:7
     task 80:4                  93:7 153:21            118: 1 132:24           22:16,22 23:8,22
                                162:10 192:15,24       133:14 135:21           24:23,24 25:6,12

                                                                                           Page 33
                                        Veritex.t Legal Solutions
                                             866 299-Sl27
Case 6:16-bk-15889-SY         Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                    Desc
                              Main Document   Page 274 of 280


   (thomas - transcript)

      26:6 27:5,19 29:3          183:4 187:13,17           12: 18,22,24 13 :2   today's 15:3
      29:5, 17 30:23             188:8,9, 15 189:2,9       15:2,21 16:11,12       238:14
      36:13,24 37:3,4,4          189:11 190:22             16:17,23 17:3,6      told 23:24 24:3,5,7
      38: 12,22 39:2,3,20        191:1,8 194:19            20:1,3,7,19 21 :5      54: 15, 16 63:25
      39:23 40:3,10,11           196:15 199:4              21:17  22:2,4 32:2     64:3 65:9 74:7,20
      40:14,24 41 :9,12          200:8, 12 202:24          32:23 33 :9,21         74:22,23 110:25
      41:24 42:9,12,14           203: 15,22 204: 16        34:23,25,25 36:9       117:4 155:12
      42:15,17,18,19             204:20 205:5, 13          36:12 40:19 42:4       199:12 229:11
      43:19 44:10 45:20          205: 13 207: 18,22        43: 19 45:7 46:9       230:3 233:9
      46: 1,5, 10, 14,17,20      208:23 209: 17            47:6,7 49:21,24      top 92:896:18
      46:23 47:5,10,14           210:11211:4,24            57:23 63:10,13         109;13 129:17
      47:22 50: 16,24,25         212:2,7,12 213:2,6        64: 17 74:20 75:5    topics 100: 11
      54:8,13,14 60:3,18         213:7,7,8,9, 12, 13       75:22 88: 1 92:25    total 172:23 173:3
      61 : 1,6,7, 11 62:23       213:17 214:1,2,7          96:25 103:8,23,23      238:15
      63:7 65:9 68: 14           214: 10,15,16,19          117:9,12 133:1       totaUy 88:22              I
                                                                                                          1
      69:12,14,17 70:7,7         214:20,22,24              135:13 150:6         track 165:24
      70:12,14,17,19             215:1,4,11,25             153:16,19 154:5        237:11
      73:5 75: 18 78:20          220:13,14 221:15          162:22 186:16        trademark 39: 12
      78:22 91 :9 92:9           222:20,25 226: 15         190:8,11,19 191:5      39:13 41:547:14
      94:14,22 95:12,15          236:6                     191:9 192:1,15,21      52:4,13 54:7 58:7
      95:15 96:4,11,18        thomas's 43: 17              192:25 197:18          58:11,11,17,19
      96:23 97:24 98: 1          48:25                     199:4 200:16,19        59: 14, 16, 17, 18,23
      98:9,24,25 100: 16      thoroughly 126: 1            202: 18 203:25         59:24 60:1,7,10,13
      100:19 101:9,13         thought 46:22                206:2,4,7,8,17,19      60:13,14,22 61:8
      103: 13,20 104: 17         53:18,23 54:13,18         209: 17210:2,12        62:6,21 67:23
      105: 15, 16,24             62:10 65:4 66:14          211 :25 223:16         68:3,4,5,13 70:2,6      I

      106:24 107:6               66:14 89:19 93:4          230:7,23 231 :9        205:17
      108:7,15,22 109:5          107:15 133:10             233:7 237: 18        trademarks 58:12
      109:23,24,25               134:9 156:22              238:13,18 240:5        59:9 60:4,16,19
      110:5 111 :8
      113:16 115:10
                                 193:25 218:1
                                 227:23 237:10
                                                         timellne 212:5
                                                         times 5:16 25:9
                                                                                  62:2565:1066:4
                                                                                  67:3,9 228:20
                                                                                                          I
      127:11 141:17           thoughts 217:14              74:8,13,16,17,18       229:1
       145:23 148: 12         threatening                  74:19 75:1 90:3      trading 113:5,10
      151:8 153:23               151:19                    137:2 212:19           162:21,23 163:2,9
       154:8 157:7,24         three 21 :6 78:23            214:8 235:9            163:12,17
       165:4,8, 14,19            90:3 93:15 97:24        tired 77:19 197:13     transcribed 240:9
       167:16 168:14,25          98:24 136:4             tides 145:14           transcript 6:12
       174:22,23 176:10       throwing 151 :21           today    9: 15 10:4      12:11,19 13:4,17
       176:18 178:5,7,14      thrown 151 :16                14:8 144:9 166:18     15:2 182:15 236:1
       179:9,11 181:6,7        time 8:5 9:9,23             203:14 205:15          236:2,13,16 237:7
       181:10,11 182:24           11 :3,9, 13 12: 16, 17                          239:4

                                                                                              Page 34
                                         Veritext Legal Solutions
                                               866 299-S127
Case 6:16-bk-15889-SY       Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00                Desc
                            Main Document   Page 275 of 280


   (transcription - veritext)

    transcription           65:25 66:5,10            uh 26: 12 39:24        unrealistic 79: 1S     I
       240:11               67:1 119:3 125:12         42:5 50:17,19,22      untrue 66: 19,20
    transfer 179:20          125:20,21,23,25           55:13 56:3 63:23       66:21
    transferred 147:3        147:23 156:1             65:20,22 89:11        untruthful 53: 17
       148:17               224:10 226:19              114:24 115:2           53:24 54:24,25
    transfen 183:3          229:5 231:13               119:14 129:8           66:16,18 67:14,lS
    translate 223: to     tarn 8:10 48:4,6,7           135:17,19 158:21     upset 53:6,8 84:8
       223:10,16 224:16      82:5 114:13               162: 11 173:2,8        86:13,21
       226:23                180:25 210:24             182:22 187:11,14     use 54:22,23,25
    translates 88:12      turnover 86: I 5             194:13 195:5           58:17 59:18 60:1
    translation 227: 13   hims     33:  12             202:3211:12            62:6 66: 16 102:5
    translator 224: 17 tw 2:20 3:3 9: 13              217:16 236:23           103:16 106:23,24
       224:22 234:4          9:22 16:13,14           unclear 78:6             113:18,20 182:8
    travel to I :25          21:5,7  42:15           andenigned 240: 1        184:6 185:21
       102:2 150:17          64:10 95:25 96:9        understand 12:5,7        192:10 195:15,16
    treatment 86: 14         165:4 182: 11             12:14,21 15:22         213:11 231:17
    trouble 84:14 87:3       194:24 199:4              18:18,20 20:8        uses 107:2
       87:17 154:16,17       213:13 219:14             22:12,13  24:17,18   usually 13: 16
       154:18 157:2       tw's 97:13                   24: 19 27:7 29:2       49:25 59:18
     true 18: I0,11       twice 84:22 89:20            32:139:2141:3          164:11 201:5,13
       38:25 64:7,11      two 30:12,18 38:2            49:l0,17,23   51:2     231:7 232:14
       66:15 77:3 97:15      42:14 82:6 84:21          51:11,12 56:14         233:14,14,15,22
       97:17 121:11          91:1693:13,14             59:21 60:6 65:25     utility 150: 17
       146:23,25 147:3       97:7 104:20               67:15  161:20                 V
       151:7,I0,24 152:2     105:21 106:2,16           165:12,16 185:7      v 207:4
       152:5,18 183:4        147:17 149:24             185:10 220:4         vague. 15:17
       211 :3 215:9,11,14    151:4 165:7               224:19                 197:20 232:10,11
       222:1 225:10,11       178:15 179:2            understanding
                                                                              235:3
       239:7                 181:7,7,10     185:4      68:IO                valae 195:2
     trust 178:3 192:9       188:21 198: 1           unfair 54:12,13,19     vendome 207:3,9
     trustee 1:7 2:9         236: 1,1,12               54:23 55:1 62:11       207:14,15
       3:13 10:15 199:10 type 28:18 57:7               62:15,20,24 63:2,4
                                                                            venlce 211 :24
        199:13,15 200:4      106:6 167:10              66: 1,5,12, 14,15      212:3,8, 10,19,20
     truth 11:17,18,20        196:24  20  I : 18,22    83:13                verbal 65:18,19        !
       66: 14 157:2,3      typed 55:4,5              unfounded 91 : I
                                                                              66:3
     truthful 45:11        typing 27:5,8             uniatelligible         verification
        53:9 118:1131:1      96:15                      128:15
                                                                              159:20
       236:15                         a              unit 8:15              verify 188:12
     try 44:19            ~   - -  -  -  -    - -  1 united I: 1 2: I
                               32=4 ,5, 11                                  veritext 8:21,25
     trying 32: 18 40:7    u                         units 17:24 238: 15
                           U.S. 8: 18                                         9:1 238:16
        40:7 45:3,8 64:5
                            ________ ___---·-    _,__

                                                                                         Page 35
                                       Veritext Legal Solutions
                                            866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00              Desc
                           Main Document   Page 276 of 280



    (verizoa.net - work}

    verlzon.net 3: 11      84:13 87:16 90:19     weber 3:15              119:14 122:22
    versions 208:20        95:17,1899:16         wedding 152: 19          125:20 127:14
    versus 8:17 158:23     I 00: II 103 :23      week 165:7 237:21        132:13 134:5,16
    video 8: 12,15         109:2,2 114:4         weekend 138: 19         135:1 136:8
    vldeographer 4: 13     123:2S 124:7          weekends 97:9            148: 14 151 :20
      8:4,2S 10:11,17      142:IO 144:18         weeks 236: 1,2, 12       1S5:20 160:21
      63:9,12 74:14        179:S,6 180:8         went 144:8 146:2S        16S:19 167:23
      76: 15 l07:25        181:20 183:21          15S:17 212:2S           170: 17 I 71 : I, 16
      117:8,11,17 120:9    18S:21 186:2           213:13 227:S            172:8 182:18
      138: 11 148:2        188:3 193:17,17       west 3:8,18 30:16        19S:20 197:21
      182:13190:7,10       194:22 19S:17           188: 1S,23 189:3       198:22 206:4,16
      194:4 200: 13,1S     196: 17 199:20,23      236:9                  207:S,2S 209: lO
      200:18 23S:23        200: 12 201 :14,2S    whatsoever              209:21 210:S
      238: 12              202: 1 203 :24          I IO: 12              221 :7 232: 12
    videotaped 1: 17       204:14,16 221:14      whereof 240:1S          234:20,2S 236:6,9
      2:19                 222:12,19 223:6       whispering 8: 8          236: 12,14 237:21
    violate 182: lO        224: 1,4,24 226:21    white I 02:25            238:6 240:1S
    vision 141 : 14        234:7,8,9,12, 13        177:9                witnesses 240:6
    voice 125:16           236: 19 237: 19,23    wbolesalen             woodland 3: I 9
    volume I :20 2: 19     237:24 238:3,4          111 :21              word 15:10 16:8
      5:4                 wanted 72:8,10         wipe 187:3               32:S S4:22,2S,2S
    volunteer I 18:25      117:S 131:19          wire 147:3 148:17        57:10,l l,13 S9:20
    vp 211 : 10,13         148:20 197:2S           149:1S 179:20         6S:17 66:16
    vs 1:92:11             230:3                   183:2                 19S: IS 231 :8,24
    I            w        wants I0:5 168:14      wise S1:2S              232: 17 233:21,22
    1-w
      - ..
        -.t- - -:- - - ~ warning 18S:24          withdraw 147:2S         234:5 23S: 10
              181 13
                                                   147:2S 148:1         wording 221 :3
      waldng 85:7 98: 16 waste 12:3
      waive 47:23 50:25 waSdng 22 :S 45 :6         229:9                words S8:7,18
                           45 7                  withdrew 9:21           S9:9,10,12 60:12
      "aiver 50:15 57:3       :
      waiving Sl: 3 , 5   watching 155:I         witness 5:2 10:19       60:22 176: 10
      walk 136: 14        way 59:6,7 66:8          14:1 16:7 18:18       195:16 198:1
      want 11:12 12:3       114:14,18 119:2        21:10 22:5,8,11,18    217:9,10,17 222:7 1
                            155:8 166:18           22:25 23:2 25:2       224: 18 234: 19,22
         15:15 19:13,13         : S      :         25:22 29: 13 34:14    234:2S 235:1,l,4
                            191 2 196 3
        23:18,22 24:19,20  206:24 210:7            34:16 35: 18,22      work 18:23 S 1:8
        26:21 30:2,4
        32:20 36:19,19
                           213:5 217:10            37: 13,24 69:21       61:11,2511:21           I
        44:18 45:11,11,14
        48 :6 •16 S7 :l 8
                           w;,!: •!l: =;3~;
                                 8     7
                                       1
                                                   72:21 74:41S:2S
                                                   84:2 86:6 87:23
                                                                          100:1,3 101 :9
                                                                          104:20,20 107:6
                            174:2S 189:17          90:16 94:24 97:3       107: 11,13 109:22
        63:7,IS,16,16,17  wear 77: 13              97: 17 98: 13,21       141 : 15 153 :22
        73:274:221S:IS
                                                   99:22 100:9           162:13 163:25
        78:10,11 82:24

                                                                                      Page 36
                                    Veritex.t Legal Solutions
                                         866 299-5127
 Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00          Desc
                         Main Document   Page 277 of 280



1              0         Over 90.         Now, I'm going back to

2    Exhibit 65 and ask you whether Exhibit 65, without any

3    entries in 2015, is consistent with 72 where there is a 1'

4    capital account balance of $9,000,013 for Hillshore.

5    Are those two documents consistent?

6              MR. PEDDIE:        Objection, lacks foundation;

 7   assumes facts.

 8             THE WITNESS:          In numbers.               But again, there

 9   could be other account that supports this.

10   BY MR. BILLER:
11             0         I understand.             But in purely numbers,

12   are they consistent?
13             A         Again, not in numbers.

14             0         So can you explain the inconsistencies?

15             A         It could be on another account.

16             0         I want to know if you have personal

17    knowledge of any facts that explain the

18    inconsistencies?
19             A         It could be in QuickBooks.                    I don't

20    remember, but if it's in QuickBooks it would generate

21    the account.
22             0         Okay.       I don't want you to think where

23    the inconsistency can be found.                    I want to know if you

24    have any personal knowledge of any facts that you know

25    about that can explain the inconsistency?

                                                                         Page 97

                                 Verite:ii:t Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY      Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                           Main Document   Page 278 of 280


    (years - yeensung)
     years 15:25 3 I: 11
       31: 14 32:24 44:3
       44:23,24 74:21,23
       93:7 97:7 98:7
       99:2 130:10
       147:17 149:24
       153:21 162: IO
       178: IS 179:2
       18S:S 188:21
       192: l S,23,24
     yell 73:11 133:IS
     yelled 84:14 87:17
     yeller 86:20
       133:2S 13S:24
       136:1
     yelling 73:7
     yells 86: 18
     yooasuag 93:8
       107:4 166:23




                                                                          Page 38
                                   Veritext Legal Solutions
                                        866 299-S 127
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                        Main Document   Page 279 of 280




                        Federal Rules of Civil Procedure

                                       Rule 30



          (e) Review By the Witness; Changes.

          (1) Review; Statement of Changes. On request by the

          deponent or a party before the deposition is

          completed, the deponent must be allowed 30 days

          after being notified by the officer that the

          transcript or recording is available in which:

           (A)   to review the transcript or recording;         and

           (B)   if there are changes in form or substance, to

          sign a statement listing the changes and the

          reasons for making them.
           (2) Changes Indicated in the Officer's Certificate.

          The officer must note in the certificate prescribed

          by Rule 30(f) (1) whether a review was requested

          and, if so, must attach any changes the deponent

          makes during the 30-day period.




           DISCLAIMER:     THE FOREGOING FEDERAL PROCEDURE RULES

           ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

          THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

           2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

          OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 6:16-bk-15889-SY   Doc 456 Filed 12/05/19 Entered 12/05/19 17:45:00   Desc
                        Main Document   Page 280 of 280


                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Gramm-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
